EXHIBIT 10.1


EXECUTION VERSION




PURCHASE AND SALE AGREEMENT






by and between




HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


as Seller




and




CLAUDINE PROPERTY OWNER LLC,
a Delaware limited liability company


as Buyer




Harrah’s Las Vegas Hotel & Casino
3475 South Las Vegas Boulevard
Las Vegas, Nevada


Effective Date: November 29, 2017








































1





--------------------------------------------------------------------------------









PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of November 29, 2017
(the “Effective Date”) by and between HARRAH’S LAS VEGAS, LLC, a Nevada limited
liability company, having an office at One Caesars Palace Drive, Las Vegas,
Nevada 89109 (“Seller”), and CLAUDINE PROPERTY OWNER LLC, a Delaware limited
liability company (“Buyer”), having an office at 8329 W. Sunset Road, Suite 210,
Las Vegas, Nevada 89113.




W I T N E S S E T H:
WHEREAS, Seller desires to sell and convey and Buyer desires to purchase and
acquire all of the equity in the owner of that certain parcel of real property
and the buildings and other improvements constructed thereon commonly known as
Harrah’s Las Vegas Hotel & Casino, having an address of 3475 South Las Vegas
Boulevard, Las Vegas, Nevada, as more particularly bounded and described in
Exhibit A annexed hereto and made a part hereof.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein the parties hereto do hereby agree as follows:


ARTICLE 1
CERTAIN DEFINITIONS


SECTION 1.1 Definitions
In addition to terms defined elsewhere in this Agreement, as used herein, the
following terms shall have the following meanings:
“Affiliate” shall mean with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternative Financing” shall have the meaning given in Section 8.8(b).
“Amended and Restated ROFR” shall mean an amendment and restatement of that
certain Right of First Refusal Agreement dated as of October 6, 2017, between
CEC and VICI, in the form attached hereto as Exhibit H.
“Bright Line Commitment Provision” shall have meaning given in Section 8.8(b).
“Buildings” shall mean all buildings, structures and other improvements and
fixtures located on the Land on the Effective Date, collectively.


2





--------------------------------------------------------------------------------



“Business Day” shall mean any day other than Saturday, Sunday, any Federal
holiday, or any holiday in the State in which the Property is located. If any
period expires or action is to be taken on a day which is not a Business Day,
the time frame for the same shall be extended until the next Business Day.
“Buyer Guarantor” shall mean VICI Properties 1 LLC, a Delaware limited liability
company.
“Buyer Liquidated Damages Amount” shall have the meaning given in Section 9.2.
“Buyer’s Warranties” shall mean, collectively, Buyer’s representations and
warranties set forth in Section 7.1.
“Casualty/Condemnation Proceeds” shall have the meaning given in Section 10.2.
“Casualty Notice Date” shall have the meaning given in Section 10.1.
“CEC” shall mean Caesars Entertainment Corporation, a Delaware corporation.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§9601 et seq., as amended by SARA (Superfund
Amendment and Reauthorization Act of 1986) and as the same may be further
amended from time to time.
“Clark County Real Estate Records” shall mean the Office of the County Recorder
of Clark County, Nevada.
“Closing” shall mean the closing of the Transaction.
“Closing Date” shall mean the second (2nd) day of the Closing Period, subject to
extension pursuant to Section 6.1(b).
“Closing Documents” shall mean all documents executed and delivered by Buyer or
Seller or their respective Affiliates as required by Section 6.2 and Section 6.3
or as otherwise executed and delivered by Buyer or Seller or their respective
Affiliates as part of Closing.
“Closing Period” shall mean the period of two (2) consecutive Business Days
commencing on December 21, 2017, subject to extension pursuant to
Section 6.1(b).
“Commitment Letter” shall have the meaning given in the definition of “Debt
Financing Sources.”
“Contracts” shall mean all contracts and agreements, including brokerage
agreements, licensing agreements, marketing agreements, design contracts,
construction contracts, service and maintenance contracts and agreements,
relating to the Property, together with any extensions, renewals, replacements
or modifications of any of the foregoing; provided that the term “Contracts”
does not include Leases.


3





--------------------------------------------------------------------------------



“Control” shall mean possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, partnership interests or any other
equity interests or by contract, and “Controlling” and “Controlled” shall have
meanings correlative thereto.
“Debt Documents” shall have the meaning given in Section 8.8(a).
“Debt Financing” shall have the meaning given in the definition of “Debt
Financing Sources.”
“Debt Financing Sources” shall mean the persons that have committed to provide
the debt financing (the “Debt Financing”) to finance the Transaction pursuant to
a commitment letter, dated as of the date hereof (the “Commitment Letter”), by
and among VICI Properties Inc. and the commitment parties thereto, and lenders
in respect of the Debt Financing, and any arranger, bookrunner or agent of or
under the Debt Financing, their respective Affiliates and their and their
Affiliates’ respective officers, directors, incorporators, managers, employees,
members, advisors, agents, partners, controlling parties, representatives,
successors and assigns.
“Declaration” shall mean that certain Declaration of Covenants, Restrictions and
Easements, dated as of August 10, 2011, by and among Harrah’s Las Vegas, LLC, a
Nevada limited liability company, Flamingo Las Vegas Operating Company, LLC, a
Nevada limited liability company, 3535 LV Newco, LLC, a Delaware limited
liability company, and Caesars Linq, LLC, a Delaware limited liability company,
as amended by that certain First Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of September 12, 2012, and as further
amended by that certain Second Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of October 11, 2013.
“Deed” shall have the meaning given in Section 6.2(a).
“Environmental Reports” shall mean that certain Phase I Environmental Site
Assessment, prepared by EMG, dated as of November 27, 2017.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“Escrow Agent” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325.
“Estoppel Certificate” shall mean an estoppel certificate in the form of Exhibit
B hereto, delivered pursuant to the Declaration and made by Seller, Flamingo Las
Vegas Operating Company, LLC, a Nevada limited liability company, 3535 LV Newco,
LLC, a Delaware limited liability company, and Caesars Linq, LLC, a Delaware
limited liability company.
“Financing Failure Event” shall have the meaning given in Section 8.8(a).
“Fixtures” shall mean all equipment, machinery, fixtures and other items of
property, including all components thereof, that are now or hereafter (a)
located in or on, or used in


4





--------------------------------------------------------------------------------



connection with, and (b) permanently affixed to or otherwise incorporated into
the Land and/or the buildings and other improvements located on the Land.
Notwithstanding the foregoing, Fixtures shall not include any Gaming Equipment.
“Gaming Authorities” shall mean, collectively, (i) the Nevada Gaming Commission,
(ii) the Nevada State Gaming Control Board, (iii) the Clark County Liquor and
Gaming Licensing Board, and (iv) any other governmental entity that holds
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted or proposed to be conducted within the State of Nevada.
“Gaming Equipment” shall mean any and all gaming devices (as defined in the
Nevada Gaming Laws), gaming device parts inventory and other related gaming
equipment and supplies used in connection with the operation of a casino,
including, without limitation, slot machines (as defined in the Nevada Gaming
Laws), gaming tables, cards, dice, chips, tokens, player tracking systems,
cashless wagering systems (as defined in the Nevada Gaming Laws), electronic
betting systems, mobile gaming systems (as defined in the Nevada Gaming Laws),
interactive gaming systems (as defined in the Nevada Gaming Laws), inter-casino
linked systems (as defined in the Nevada Gaming Laws), on-line slot metering
systems (as defined in the Nevada Gaming Laws), and associated equipment (as
defined in the Nevada Gaming Laws), together with all improvements and/or
additions thereto.
“Gaming License(s)” shall mean any license, qualification, registration,
accreditation, permit, approval, finding of suitability or other authorization
that is both (a) issued by a state or other governmental regulatory agency or
gaming regulatory body and (b) required to operate, carry on or conduct any
gaming, gaming device, slot machine, video lottery terminal, table game, race
book or sports pool on the Property or any portion thereof, or to operate a
casino at the Property.
“Inspections” shall have the meaning given in Section 4.1.
“Intangible Property” shall mean, collectively, all intangible personal property
of Seller, that in any way relates to the Property, including (i) any licenses,
permits and other written authorizations in effect as of the Closing Date with
respect to the Real Property, (ii) any guaranties and warranties in effect as of
the Closing Date with respect to any portion of the Real Property or the
Personal Property (collectively, “Warranties”) and (iii) all rights in, to and
under, and all physical embodiments of, any architectural, mechanical,
electrical and structural plans, studies, drawings, specifications, surveys,
renderings and other technical descriptions that relate to the Property;
provided that the term “Intangible Property” shall not include any zoning or
development rights that pertain solely to the Real Property (collectively,
“Development Rights”).
“Land” shall mean the real estate legally described in Exhibit A, together with
all easements, development rights and other rights appurtenant to the Land or
the buildings, structures or other improvements thereon, collectively.
“Laws” shall mean, collectively, all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations.


5





--------------------------------------------------------------------------------



“Lease and Easement Assignment and Acceptance Agreement” shall have the meaning
given in Section 6.2(c).
“Lease Assignment and Assumption Agreement” shall have the meaning given in
Section 6.2(f).
“Leases” shall mean all leases, licenses and occupancy agreements of an interest
in the Real Property and all amendments, modifications, extensions and other
written agreements pertaining thereto but excluding (a) the Net Lease, (b) any
arrangements for hotel guests or other lodgers to occupy sleeping quarters at
the hotel on a transient basis and (c) any agreements or licenses for third
parties to use any portion of the Property that do not create an interest in
land and do not run with the land.
“Liabilities” shall mean, collectively, any and all conditions, losses, costs,
damages, claims, liabilities, expenses, demands or obligations of any kind or
nature whatsoever, including liabilities under the Americans with Disabilities
Act, CERCLA and RCRA, any state or local counterparts thereof, and any
regulations promulgated thereunder.
“Lien” shall mean any of the following to the extent it will be binding on Buyer
or New Property Owner after the Closing: any charge, claim, condition, equitable
interest, lien, option, pledge, security interest, right of first refusal, or
restriction or encumbrance of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
“Major Casualty/Condemnation” shall have the meaning given in Section 10.1.
“Material Adverse Effect” shall mean a material adverse effect on (a) the value
of the Property, (b) Seller’s authority and/or ability to convey title to the
Property within the time or otherwise in accordance with the provisions of this
Agreement and/or (c) the use and/or operation of the Property as same is being
used and/or operated on the date hereof.
“Material Contracts” shall mean the Declaration.
“Membership Interest Assignment and Assumption Agreement” shall have the meaning
given in Section 6.2(c).
“Net Lease” shall mean an amended and restated Lease dated as of the second day
of the Closing Period between New Property Owner, as landlord, and Net Lease
Tenant, as tenant, in the form of Exhibit C hereto.
“Net Lease Guarantor” shall mean (a) if the Proposed Merger Transaction is
consummated prior to Closing, Caesars Growth Properties Holdings, LLC, a
Delaware limited liability company (as the surviving entity of a merger with
Seller Guarantor, and then renamed Caesars Resort Collection, LLC) shall be the
“Net Lease Guarantor” and (b) if the Proposed Merger Transaction is not
consummated prior to Closing, then Seller Guarantor shall be the “Net


6





--------------------------------------------------------------------------------



Lease Guarantor”, in which case the “Guarantor” in Exhibit C and Exhibit D shall
be Seller Guarantor.
“Net Lease Guaranty” shall mean a Guaranty of Lease dated as of the second day
of the Closing Period by Net Lease Guarantor in favor of New Property Owner, in
the form of Exhibit D hereto.
“Net Lease Tenant” shall mean HARRAH’S LAS VEGAS, LLC, a Nevada limited
liability company.
“Nevada Gaming Laws” shall mean those laws pursuant to which any Gaming
Authority possesses regulatory, licensing or permit authority over gaming and,
specifically, the Nevada Gaming Control Act, as codified in NRS Chapter 463, the
regulations promulgated thereunder, and the Clark County Code, each as from time
to time amended, modified or supplemented, including by succession of comparable
successor statutes.
“New Property Owner” shall mean a Delaware limited liability company that is (a)
duly formed by Seller no earlier than the day preceding the Closing Period
pursuant to a certificate of formation and operating agreement reasonably
acceptable to Buyer and (b) the sole managing member of which is Seller.
“Non-Party” shall have the meaning given in Section 3.1.
“Objection” shall have the meaning given in Section 3.1.
“Objection Notice” shall have the meaning given in Section 3.1.
“Ordinary Course” shall mean the course of day-to-day operations of the
Property, in a manner which does not materially and adversely vary from the
policies, practices and procedures in effect as of the Effective Date, and in
all events consistent with the obligations of Net Lease Tenant under the Net
Lease.
“Other Land Buyer” shall mean Eastside Convention Center, LLC, a Delaware
limited liability company, which is an Affiliate of Seller.
“Other Land Property” shall mean the Property (as defined in the Other Land
PSA).
“Other Land PSA” shall mean that certain Purchase and Sale Agreement dated as of
the date hereof between Other Land Seller, as seller, and Other Land Buyer, as
purchaser, with respect to certain land in Las Vegas, Nevada.
“Other Land Seller” shall mean Vegas Development LLC, a Delaware limited
liability company, which is an Affiliate of Buyer.
“Owner’s Title Policy” shall mean one (1) or more ALTA owner’s title insurance
policies in favor of New Property Owner issued by the Title Company in an
aggregate amount equal to the Purchase Price, insuring that fee title to the
Real Property is vested in New Property Owner


7





--------------------------------------------------------------------------------



subject only to the Permitted Exceptions, together with a non-imputation
endorsement in favor of New Property Owner in the form of Exhibit E hereto.
“Permitted Exceptions” shall mean the following: (a) applicable zoning, building
and land use Laws, (b) such state of facts as would be disclosed by an accurate
land title survey or a physical inspection of the Property, provided same do not
render title uninsurable, do not restrict the current use of the Property and do
not have a material impact on the value of the Property, (c) the lien of real
estate taxes, assessments and other governmental charges or fees not yet due and
payable, (d) the rights of the tenants under the Leases as tenants only, (e) the
rights of Net Lease Tenant under the Net Lease, (f) mechanics’ and materialman’s
liens first arising after the date hereof that would be permitted to exist under
Article XI of the Net Lease if the Net Lease were in effect, (g) inchoate
mechanics’ and materialman’s liens that arise in the ordinary course of
construction or improvement work at the Property and are not more than sixty
(60) days past due, and (h) the title exceptions reflected on Exhibit F hereto
(but excluding, in each case, any Required Removal Exceptions that are described
in clause (i) or (ii) of the definition of Required Removal Exceptions).
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
“Personal Property” shall mean all tangible personal property that is in any way
related to the Real Property and that Seller owns or possesses, including any
such property that is located on the Real Property and used in the ownership,
operation and maintenance of the Real Property, including all books, records and
files of Seller relating to the Real Property.
“Proceedings” shall have the meaning given in Section 11.14.
“Prohibited Person” shall have the meaning given in Section 7.1(c).
“Property” shall mean the Real Property; provided, that, for the avoidance of
doubt, the term “Property” does not include Personal Property and does not
include Intangible Property.
“PSA Buyer Guaranty” shall mean a Guaranty dated as of the Effective Date by
Buyer Guarantor in favor of Seller.
“PSA Seller Guaranty” shall mean a Guaranty dated as of the Effective Date by
Seller Guarantor in favor of Buyer.
“Purchase Price” shall have the meaning given in Article 2.
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§6901 et seq., as the same may be amended from time to time.
“REA” shall mean that certain Shared Roadway And Reciprocal Easement Agreement,
dated January 16, 1998, by and among Seller, Las Vegas Sands, Inc., a Nevada
corporation,


8





--------------------------------------------------------------------------------



Venetian Casino Resorts, LLC, a Nevada limited liability company, and Interface
Group Nevada, Inc., a Nevada corporation dba Sands Exposition and Convention
Center.
“Real Property” shall mean the Land, all Buildings, the Development Rights and
any, to the extent constituting rights and privileges in real property, rights
and privileges pertaining thereto, collectively. For the avoidance of doubt, the
Real Property includes Seller’s ownership interest in adjoining roadways,
alleyways, strips, gores and the like appurtenant to the real estate described
above; all buildings, structures, Fixtures and improvements of every kind that
are, as of the date hereof (subject to the other express provisions of this
Agreement), located on or permanently affixed to the Land or on the improvements
that are located thereon, including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines appurtenant to
such buildings and structures.
“Remove” with respect to any exception to title shall mean that Seller, at its
sole cost, removes such title exception of record and/or causes the Title
Company to omit the same from the Owner’s Title Policy at Closing; provided,
however, that Seller shall only be permitted to cause the Title Company to omit
from the Owner’s Title Policy (without removing the same of record) the
following title exceptions: mechanics’ and materialman’s liens for work, the
aggregate amount of which is no greater than Two Hundred Fifty Thousand Dollars
($250,000.00).
“Required Removal Exceptions” shall mean, collectively, (i) all mortgages, deeds
of trust, deeds to secure debt or other security documents recorded against or
otherwise secured by the Property or any portion thereof and related UCC filings
and assignment of leases and rents and other evidence of indebtedness secured by
the Property; (ii) liens or other encumbrances or title matters intentionally
created or consented to by Seller or its Affiliates after the date hereof other
than the Net Lease (but not including unrecorded mechanics’ or materialman’s
liens); and (iii) the following so long as they are (A) not Permitted
Exceptions, (B) not caused by the acts or omissions of Buyer, and (C) not
consented to by Buyer: (1) judgments against Seller or New Property Owner; and
(2) liens or other encumbrances or matters to the extent any of them shall be in
a readily determined monetary amount, but only (in the case of (iii)) if the
cost to remove such liens or encumbrances does not exceed Twenty Million Dollars
($20,000,000.00).
“Seller Guarantor” shall mean Caesars Entertainment Resort Properties, LLC, a
Delaware limited liability company.
“Seller’s Knowledge” or words of similar import shall refer to the current
actual knowledge (without any duty of investigation) of Matt Krystofiak and
Mariya Bobo Lange.
“Seller Liquidated Damages Amount” shall have the meaning given in Section 9.1.
“Seller’s NPO Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Sections 7.2(p) and (q).
“Seller’s Warranties” shall mean, collectively, Seller’s representations and
warranties set forth in Section 7.2.


9





--------------------------------------------------------------------------------



“Survival Period” shall have the meaning given in Section 7.3(a).
“Tenant” shall mean any tenant of the Property under a Lease.
“Tenant’s Title Policy” shall mean one (1) or more ALTA leasehold owner’s title
insurance policies in favor of Net Lease Tenant issued by the Title Company in
an aggregate amount determined by Seller in its reasonable discretion, insuring
that leasehold title to the Real Property is vested in Net Lease Tenant subject
only to exceptions not caused by the acts of Buyer.
“Title Commitment” shall mean the Title Commitment from the Title Company
annexed to this Agreement as Exhibit I.
“Title Company” shall mean Fidelity National Title Insurance Company, Attn:
Frederic Glassman, E-Mail: fred.glassman@fnf.com, Fax: (212) 481-1325 and such
other nationally recognized title insurance company, if any, as Buyer shall
elect to act as co-insurers with Fidelity.
“Transaction” shall mean the transactions contemplated by this Agreement and the
Other Land PSA, collectively.
“Update” shall have the meaning given in Section 3.1.
“VICI” shall mean VICI Properties L.P., a Delaware limited partnership.
"VICI REIT” shall have the meaning given in Section 8.8 (a).
SECTION 1.2 Terms Generally Definitions in this Agreement apply equally to both
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles, Sections, Schedules and
Exhibits shall be deemed to be references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless the context shall otherwise
require. All references in this Agreement to “not to be unreasonably withheld”
or correlative usage, mean “not to be unreasonably withheld, delayed or
conditioned”. Any accounting term used but not defined herein shall have the
meaning assigned to it in accordance with GAAP. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation” unless such phrase already appears. The word “or” is not exclusive
and is synonymous with “and/or” unless it is preceded by the word “either”. The
terms “herein”, “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular section, paragraph or
subdivision.
ARTICLE 2
SALE OF PROPERTY


Subject to and upon the terms and conditions of this Agreement and the Closing
Documents, Seller agrees to sell and Buyer agrees to purchase all of the
Membership Interests (as defined below) in New Property Owner, which New
Property Owner will own the Property


10





--------------------------------------------------------------------------------



subject only to the Permitted Exceptions. In consideration therefor, Buyer shall
pay to Seller One Billion One Hundred Thirty-Six Million Two Hundred Thousand
and No/100 Dollars ($1,136,200,000.00) (the “Purchase Price”). The Purchase
Price shall be paid as set forth in this Article 2. For the avoidance of doubt,
Seller is not selling to Buyer, Buyer is not acquiring from Seller, and New
Property Owner shall not own, directly or indirectly, any Personal Property or
Intangible Property.


SECTION 2.1 Cash at Closing. On the Closing Date, Buyer shall deposit or cause
to be deposited into escrow with the Escrow Agent an amount equal to the
Purchase Price, in immediately available funds as more particularly set forth in
Section 6.1. Such escrow shall be held and delivered by Escrow Agent in
accordance with the provisions of such Section 6.1.


ARTICLE 3
TITLE MATTERS




SECTION 3.1 Title Objections; Required Removal Exceptions. Buyer shall have the
right to have title updated, and shall provide to Seller any update to the Title
Commitment (as applicable, an “Update”) that Buyer obtains upon Buyer’s receipt
thereof. Buyer shall give Seller written notice (an “Objection Notice”) of any
exception to title to the Property in the Update that is not a Permitted
Exception and to which Buyer objects (an “Objection”). Seller shall have no
obligation to bring any action or proceeding, or to incur any expense or
liability, to Remove an Objection. If Seller elects to attempt to remedy any
Objection, then Seller shall notify Buyer in writing within two (2) Business
Days after Seller receives the Objection Notice, in which case Seller will
endeavor to remedy such Objection, but Seller will have no liability to Buyer if
Seller is unable or fails to remedy such Objection (unless such objection is a
Required Removal Exception). If Seller either is unable to convey title to the
Property in accordance with the provisions of this Agreement, or elects not to
remedy any Objection(s) which it may elect not to Remove, then Seller may so
notify Buyer in writing within two (2) Business Days after Seller receives the
Objection Notice referencing such Objection(s). If Buyer delivers an Objection
Notice to Seller, and (a) Seller does not notify Buyer within such two (2)
Business Day period that Seller will attempt to cure such Objection, or (b)
Seller notifies Buyer within such two (2) Business Day period that Seller will
not attempt to cure such Objection, then, Buyer shall have the right to elect,
by written notice to Seller given not later than the second (2nd) Business Day
after (a) the receipt by Buyer of notice from Seller that Seller will not cure
such Objection or (b) the second (2nd) Business Day after Seller received such
Objection Notice if Seller did not within such two (2) Business Day period elect
to cure such Objection, either (x) to accept such title as Seller is able to
convey, without any reduction of the Purchase Price or any credit or allowance
on account thereof or any other claim against Seller (in which case the
exception to which Buyer had raised an Objection and which Seller did not elect
to cure shall be deemed to be a Permitted Exception), or (y) to terminate this
Agreement. If Buyer delivers an Objection Notice to Seller, and Seller does not
notify Buyer within such two (2) Business Day period that Seller will attempt to
cure such Objection, then Seller shall be deemed to have elected not to remedy
such


11





--------------------------------------------------------------------------------



Objection(s). The Closing shall be adjourned (but not beyond December 28, 2017)
to permit such process to be completed, and if such process shall be ongoing as
of 11:59 p.m. on December 28, 2017, then this Agreement will automatically
terminate without either party having any liability (other than obligations
that, pursuant to the express terms hereof, survive termination hereof (for the
avoidance of doubt, Seller’s failure to Remove any exception that is not a
Required Removal Exception shall be neither a breach nor a default hereunder))
unless Buyer agrees to accept such title as Seller is able to convey, without
any reduction of the Purchase Price or any credit or allowance on account
thereof or any other claim against Seller. If Buyer elects to terminate this
Agreement pursuant to the preceding clause (b), then this Agreement shall
terminate and be deemed null, void and of no further force or effect.
Notwithstanding anything to the contrary contained herein, Seller shall be
required to Remove all Required Removal Exceptions at or prior to Closing.


ARTICLE 4
ACCESS; AS-IS SALE


SECTION 4.1 Buyer’s Access to the Property (a) During the period between the
Effective Date and the Closing Date, Buyer, at its cost, may conduct such
surveys and non-invasive investigations and inspections of the Property
(collectively “Inspections”) as Buyer elects in its sole discretion and Seller,
at reasonable times, shall provide reasonable access to the Property to Buyer
and Buyer’s consultants and other representatives for such purpose. Buyer’s
right to perform the Inspections shall be subject to and will not unreasonably
interfere with or disturb the rights of tenants, guests and customers at the
Property and the Inspections shall not unreasonably interfere with the Seller’s
business operations. Buyer and its agents, contractors and consultants shall
comply with Seller’s reasonable requests with respect to the Inspections to
minimize such interference. Buyer will cause each of Buyer’s consultants that
will be performing such tests and inspections (other than purely visual
inspections) to provide (as a condition to performing such Inspections) proof of
commercial general liability insurance on an occurrence form with limits of not
less than One Million Dollars ($1,000,000.00) per occurrence and Five Million
Dollars ($5,000,000.00) aggregate limit bodily injury, death and property damage
per occurrence shall be provided to Seller.
(b) Buyer hereby agrees to indemnify and hold harmless Seller from and against
any loss that Seller shall incur as the result of the acts of Buyer or Buyer's
representatives or consultants in conducting physical diligence with respect to
the Property, or, in the case of physical damage to the Property resulting from
such physical diligence, for the reasonable cost of repairing or restoring the
Property to substantially its condition immediately prior to such damage (unless
Buyer promptly shall cause such damage to be repaired or restored); provided,
however, (i) the foregoing indemnity and agreement to hold Seller harmless shall
not apply to, and Buyer shall not be liable or responsible for, (A) the
discovery of any fact or circumstance not caused by Buyer or its representatives
or consultants (except to the extent Buyer exacerbates such fact or
circumstance), (B) any pre-existing condition (except to the extent Buyer
exacerbates such pre-existing condition), or (C) the negligence or willful
misconduct of Seller, any of Seller’s Affiliates or any of their respective
agents, employees, consultants or representatives and (ii) in no event shall
Buyer be liable for any consequential, punitive or special damages; provided
that, for the avoidance of doubt, such waiver of consequential, punitive and
special damages shall not


12





--------------------------------------------------------------------------------



be deemed a waiver of damages that Seller is required to pay to a party other
than Seller or an Affiliate of Seller in respect of consequential, punitive or
special damages.


SECTION 4.2 As-Is Provision. Buyer acknowledges and agrees that:


(a)SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER OR
ANY AFFILIATE SET FORTH IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE
DELIVERED BY SELLER OR ANY AFFILIATE TO BUYER AT CLOSING, BUYER AGREES THAT:
(i) BUYER SHALL ACCEPT THE MEMBERSHIP INTERESTS AND THE PROPERTY IN THEIR
PRESENT STATE AND CONDITION AND “AS-IS WITH ALL FAULTS”; (ii) SELLER SHALL NOT
BE OBLIGATED TO DO ANY RESTORATION, REPAIRS OR OTHER WORK OF ANY KIND OR NATURE
WHATSOEVER ON OR AFFECTING THE PROPERTY AND, SPECIFICALLY, BUT WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN THE NET LEASE, SELLER
SHALL NOT BE RESPONSIBLE FOR ANY WORK ON OR IMPROVEMENT OF THE PROPERTY
NECESSARY (x) TO CAUSE THE PROPERTY TO MEET ANY APPLICABLE HAZARDOUS WASTE LAWS,
(y) TO REPAIR, RETROFIT OR SUPPORT ANY PORTION OF THE IMPROVEMENTS DUE TO THE
SEISMIC OR STRUCTURAL INTEGRITY (OR ANY DEFICIENCIES THEREIN) OF THE
IMPROVEMENTS, OR (z) TO CURE ANY VIOLATIONS; AND (iii) NO PATENT OR LATENT
CONDITION AFFECTING THE PROPERTY IN ANY WAY, WHETHER OR NOT KNOWN OR
DISCOVERABLE OR DISCOVERED AFTER THE CLOSING DATE, SHALL AFFECT BUYER’S
OBLIGATION TO PURCHASE THE PROPERTY OR TO PERFORM ANY OTHER ACT OTHERWISE TO BE
PERFORMED BY BUYER UNDER THIS AGREEMENT, NOR SHALL ANY SUCH CONDITION GIVE RISE
TO ANY ACTION, PROCEEDING, CLAIM OR RIGHT OF DAMAGE OR RESCISSION AGAINST
SELLER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR IN ANY
CLOSING DOCUMENT.


(b)BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH
IN THIS AGREEMENT OR IN ANY CLOSING DOCUMENTS TO BE DELIVERED BY SELLER OR ANY
AFFILIATE THEREOF TO BUYER AT CLOSING, NEITHER SELLER, NOR ANY OF ITS
AFFILIATES, NOR ANY OF ITS OR THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, PARTNERS,
TRUSTEES, BENEFICIARIES, DIRECTORS, OFFICERS, MANAGERS, EMPLOYEES, ATTORNEYS,
ACCOUNTANTS, CONTRACTORS, CONSULTANTS, AGENTS OR REPRESENTATIVES, NOR ANY PERSON
PURPORTING TO REPRESENT ANY OF THE FOREGOING, HAVE MADE ANY REPRESENTATION,
WARRANTY, GUARANTY, PROMISE, PROJECTION OR PREDICTION WHATSOEVER WITH RESPECT TO
THE PROPERTY OR THE BUSINESS OPERATIONS, WRITTEN OR ORAL, EXPRESS OR IMPLIED,
ARISING BY OPERATION OF LAW OR OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY
REPRESENTATION OR WARRANTY AS TO (I) THE CONDITION, SAFETY, QUANTITY, QUALITY,
USE (PRESENT OR


13





--------------------------------------------------------------------------------



PROPOSED), OCCUPANCY OR OPERATION OF THE PROPERTY, (II) THE PAST, PRESENT OR
FUTURE REVENUES OR EXPENSES WITH RESPECT TO THE PROPERTY OR THE BUSINESS
OPERATIONS, (III) THE COMPLIANCE OF THE PROPERTY OR THE BUSINESS OPERATIONS WITH
ANY ZONING REQUIREMENTS, BUILDING CODES OR OTHER APPLICABLE LAW, INCLUDING,
WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, (IV) THE
ACCURACY OF ANY ENVIRONMENTAL REPORTS OR OTHER DATA OR INFORMATION SET FORTH IN
ANY DOCUMENTATION OR OTHER INFORMATION PROVIDED TO BUYER WHICH WERE PREPARED FOR
OR ON BEHALF OF SELLER, OR (V) ANY OTHER MATTER RELATING TO SELLER, THE PROPERTY
OR THE BUSINESS.




ARTICLE 5
NO ADJUSTMENTS or PRORATIONS; CLOSING COSTS
    
SECTION 5.1 No Adjustments or Prorations of Income or Expenses. Because New
Property Owner, as landlord, and Net Lease Tenant, as tenant, will enter into
the Net Lease during the Closing Period, as between Seller and Buyer there will
be no adjustment or proration of income or expenses relating to the Property.


SECTION 5.2 Closing Costs. Closing costs shall be allocated between Buyer and
Seller as follows:


(a)    Buyer shall pay the following closing costs: (i) all premiums and charges
of the Title Company for the Owner’s Title Policy (other than in respect of a
non-imputation endorsement, as set forth below), (ii) the cost of any surveys of
the Property obtained by Buyer, and any updates thereto, (iii) fifty percent
(50%) of (A) the cost of any non-imputation endorsement obtained by Buyer in
connection with the Transaction and (B) any escrow charges imposed by the Escrow
Agent and/or Title Company in connection with the Closing and (iv) all fees due
its attorneys and all costs of Buyer’s due diligence, including fees due its
consultants.


(b)    Seller shall pay the following closing costs: (i) all fees due its
attorneys, (ii) all costs incurred by Seller in connection with the Removal of
any Required Removal Exceptions or other title exceptions that Seller elects or
is required to remove, (iii) all costs to issue Tenant’s Title Policy, (iv) all
fees associated with recording the Memorandum of Lease, and (v) fifty percent
(50%) of (A) the cost of any non-imputation endorsement obtained by Buyer in
connection with the Transaction and (B) any escrow charges imposed by the Escrow
Agent and/or Title Company in connection with the Closing.


(c) Survival. The provisions of this Section 5.2 shall survive Closing and not
be merged therein.


ARTICLE 6
CLOSING


14





--------------------------------------------------------------------------------





SECTION 6.1 Closing Mechanics.


(a)    The parties shall conduct an escrow Closing through the Escrow Agent as
escrowee so that it will not be necessary for any party to attend Closing. The
escrow Closing shall be conducted in accordance with an escrow arrangement, and
pursuant to an escrow agreement, reasonably acceptable to Seller, Buyer and the
Escrow Agent (the “Escrow Arrangement”). The Closing shall occur during the
Closing Period in accordance with the provisions of subsection 6.1(b) hereof.


(b)    On the first (1st) day of the Closing Period, Seller shall cause New
Property Owner to be formed and then convey the Property to New Property Owner
pursuant to the Deed, and New Property Owner and Seller will enter into a short
form lease of the Property in the form of Exhibit U (the “Short Form of Lease”),
the Lease and Easement Assignment and Acceptance Agreement, and the Lease
Assignment and Assumption Agreement. On the Closing Date, provided all
conditions precedent to Seller’s obligations hereunder have been satisfied (or
waived) in accordance with Section 6.5, Seller shall assign and transfer all of
the Membership Interests to Buyer and provided all conditions precedent to
Buyer’s obligations hereunder have been satisfied (or waived) in accordance with
Section 6.4, Buyer agrees to pay the Purchase Price to Seller, in each case, in
accordance with the Escrow Arrangement and Seller and New Property Owner will
enter into the Net Lease and the Memorandum of Lease, and Net Lease Guarantor
shall execute and deliver the Net Lease Guaranty. Upon written notice from
Seller to Buyer, or Buyer to Seller, as applicable, on or prior to the then
scheduled Closing Period, each of Seller and Buyer shall be entitled to adjourn
the then scheduled Closing Period for up to six (6) days in the aggregate,
provided that in no event shall the Closing Date be adjourned beyond December
28, 2017, and in no event will the Closing occur after December 28, 2017.
Notwithstanding anything to the contrary contained herein, it is expressly
agreed to by Seller and Buyer that TIME IS OF THE ESSENCE with respect to
Seller's and Buyer's respective obligations to consummate the Transaction on the
Closing Date.
 
(c)    The items to be delivered by Seller or Buyer in accordance with the terms
of Sections 6.2 or 6.3 (other than those pursuant to subsections 6.2(a) through
(c) and 6.2(g)) shall be delivered to Escrow Agent on the Closing Date.




15





--------------------------------------------------------------------------------



SECTION 6.2 Seller’s Closing Deliveries. During the Closing Period, Seller shall
execute and deliver (or cause to be executed and delivered by its Affiliates),
and, have acknowledged, as applicable, the following and make such payments as
specified below (it being understood and agreed that the documents referenced in
subsections 6.2(a) through (c), and 6.2(g) shall be executed, delivered and
acknowledged (and, in the case of the Deed, be recorded in the Clark County Real
Estate Records) on the first day of the Closing Period (with original
fully-executed counterparts thereof delivered to Buyer on the Closing Date) and
the other documents, materials and payments shall be executed, delivered,
acknowledged and paid, as applicable on the Closing Date and, in the case of the
Memorandum of Lease, be submitted for recording in the Clark County Real Estate
Records):


(a)    Deed. A deed for the Property in the form of Exhibit J attached hereto
(the “Deed”), and the State of Nevada Declaration of Value, executed,
acknowledged and delivered by Seller and New Property Owner, as applicable,
conveying the Property to New Property Owner.
(a)Short Form Lease. The Short Form of Lease executed and delivered by Seller
and New Property Owner.


(b)Lease and Easement Assignment and Acceptance Agreement. An assignment and
acceptance of the Leases, the REA and certain other recorded easements and
agreements in the form of Exhibit K-1 attached hereto (the “Lease and Easement
Assignment and Acceptance Agreement”), executed and delivered by Seller and New
Property Owner, pursuant to which Seller assigns all of its interest in the
Leases and the REA to New Property Owner and New Property Owner accepts such
assignment.


(c)Evidence of Deed Recordation Etc. Reasonable evidence of the formation of New
Property Owner in Delaware, that New Property Owner is qualified to do business
and is in good standing in the State of Nevada, and that the Deed was duly
recorded in the Clark County Real Estate Records, and that the Lease and
Easement Assignment and Acceptance Agreement, Net Lease, Lease Assignment and
Assumption Agreement, Net Lease Guaranty and Memorandum of Lease have been fully
executed and delivered (including such estoppels and reaffirmations from Seller
and its Affiliates as Buyer shall reasonably require).


(d)Net Lease and Net Lease Guaranty. The Net Lease, executed and delivered by
New Property Owner and Net Lease Tenant, and the Net Lease Guaranty, executed
and delivered by Net Lease Guarantor.


(e)Membership Interest Assignment and Assumption Agreement. An assignment and
assumption agreement with respect to all of the membership interests in New
Property Owner (the “Membership Interests”) in the form of Exhibit L attached
hereto (the “Membership Interest Assignment and Assumption Agreement”), executed
and delivered by Seller, pursuant to which Seller assigns and transfers all such
membership interests to Buyer.


(f)Lease Assignment and Assumption Agreement. An assignment and assumption of
the Leases in the form of Exhibit K-2 attached hereto (the “Lease Assignment and
Assumption


16





--------------------------------------------------------------------------------



Agreement”), executed and delivered by New Property Owner and Net Lease Tenant,
pursuant to which New Property Owner assigns all of its interest, if any, in the
Leases to Net Lease Tenant and Net Lease Tenant assumes all obligations under
the Leases.


(g)Notice to Tenants. One (1) original form letter in the form of Exhibit M
attached hereto, executed by Seller, duplicate copies of which shall be
delivered by Buyer after Closing to each Tenant.


(h)Non-Foreign Status Affidavit. A non-foreign status affidavit in the form of
Exhibit N attached hereto, in compliance with Treasury Regulations Section
1.1445-2(b)(2) (the “FIRPTA Affidavit”), executed and delivered by Seller.


(i)Amended and Restated ROFR. The Amended and Restated ROFR, executed and
delivered by CEC.


(j)Evidence of Authority. Delivery by Seller of documentation to establish to
Buyer’s and the Title Company’s reasonable satisfaction the due authorization of
Seller’s, New Property Owner’s, Net Lease Tenant’s, Net Lease Guarantor’s and
CEC’s consummation of the Transaction, including Seller’s execution of this
Agreement and Seller’s, New Property Owner’s, Net Lease Tenant’s, Net Lease
Guarantor’s and CEC’s execution of the Closing Documents required to be
delivered by each such party.


(k)Title Affidavit, Non-Imputation Affidavit and Related Documents. An owner’s
affidavit in the form of Exhibit O-1 attached hereto, a non-imputation affidavit
in the form of Exhibit O-2 attached hereto, and such other documents,
certificates, indemnities and affidavits as may be otherwise agreed upon by
Seller and Buyer in each of their reasonable discretions and/or reasonably and
customarily required by the Title Company to consummate the Transaction,
executed and delivered by Seller and New Property Owner, as applicable.


(l)Seller Costs. Seller shall cause costs required to be paid by Seller under
the provisions of this Agreement to be debited against the proceeds to Seller on
the Title Company’s settlement statement.


(m)Memorandum of Lease. A memorandum of lease for the Net Lease in the form of
Exhibit P attached hereto (the “Memorandum of Lease”), executed, acknowledged
and delivered by New Property Owner and Net Lease Tenant.
.
(n)Updated List of Leases and Material Contracts. Updates of Schedule 7.2(i) and
Schedule 7.2(j) attached hereto as of the Closing Date.


(o)Estoppel Certificate. The Estoppel Certificate, executed and delivered by
Seller, Flamingo Las Vegas Operating Company, LLC, a Nevada limited liability
company, 3535 LV Newco, LLC, a Delaware limited liability company, and Caesars
Linq, LLC, a Delaware limited liability company.




17





--------------------------------------------------------------------------------



(p)Joinder. Joinders to the Declaration, each delivered pursuant to Section 2.4
of the Declaration and in the form attached to the Declaration as Exhibit O, and
executed and submitted for recording in the Clark County Real Estate Records, in
the following order: first, by 3535 LV Newco, LLC, a Delaware limited liability
company; and second, by New Property Owner.


(q)Certificate of Representations and Warranties. A certificate, dated as of the
Closing Date, in substantially the form attached hereto as Exhibit Q, executed
and delivered by Seller, stating that the representations and warranties of
Seller contained in Section 7.2 hereof are true, correct and complete in all
material respects as of each day of the Closing Period, except to the extent
they expressly relate to an earlier date.


SECTION 6.3 Buyer’s Closing Deliveries. On the Closing Date, Buyer shall execute
and deliver (or cause to be executed and delivered by its Affiliates), and, have
acknowledged, as applicable, the following and make such payments as specified
below:


(a)    Purchase Price. The Purchase Price, plus any other amounts required to be
paid by Buyer at Closing hereunder.


(b) Membership Interest Assignment and Assumption Agreement. The Membership
Interest Assignment and Assumption Agreement, executed and delivered by Buyer.


(c) Amended and Restated ROFR. The Amended and Restated ROFR, executed and
delivered by VICI.


(d) Evidence of Authority. Delivery by Buyer of documentation to establish to
Seller’s reasonable satisfaction the due authorization of Buyer’s and VICI’s
consummation of the Transaction, including Buyer’s execution of this Agreement
and Buyer’s and VICI’s execution of the Closing Documents required to be
delivered by each such party.


(e) Certificate of Representations and Warranties. A certificate, dated as of
the Closing Date, in substantially the form attached hereto as Exhibit R,
executed and delivered by Buyer, stating that the representations and warranties
of Buyer contained in Section 7.1 hereof are true, correct and complete in all
material respects as of the Closing Date, except to the extent they expressly
relate to an earlier date.


(f) Other Documents. Such other documents as may be reasonably required by the
Title Company or may be agreed upon by Seller and Buyer in each of their
reasonable discretions to consummate the Transaction.


SECTION 6.4 Conditions to Buyer’s Obligations. Buyer’s obligation to close the
Transaction is conditioned on the satisfaction or waiver of all of the following
on or prior to the Closing Date:




18





--------------------------------------------------------------------------------



(a)    Representations True. All Seller’s Warranties shall be true and correct
in all material respects on and as of each day of the Closing Period as if made
on and as of each such date except to the extent that they expressly relate to
an earlier date.


(b)     Deed; Title Condition. The Deed shall have been duly recorded in the
Clark County Real Estate Records, the New Property Owner shall own fee simple
title (other than with respect to appurtenant interests constituting Real
Property in which Seller does not hold fee simple title) to the Real Property,
title to the Real Property shall be as provided in Section 3.1 and, assuming
Buyer pays the premium in respect thereof, the Title Company shall irrevocably
commit to issue the Owner’s Title Policy to New Property Owner.


(c)    Seller’s Deliveries Complete. Seller shall have executed and delivered
(or caused to be executed and delivered), and have acknowledged, as applicable,
all of the documents and other items required pursuant to Section 6.2 and shall
have performed all other material obligations to be performed by Seller at or
during the Closing Period.


(d)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.


(e)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.


(f)    No Involuntary Bankruptcy. A petition shall not have been filed against
Seller or New Property Owner under the Federal Bankruptcy Code or any similar
Laws.


SECTION 6.5 Conditions to Seller’s Obligations. Seller’s obligation to close the
Transaction is conditioned on the satisfaction or waiver of all of the following
on or during the Closing Period:


(a)    Representations True. All Buyer’s Warranties shall be true and correct in
all material respects on and as of each day of the Closing Period, as if made on
and as of each such date except to the extent they expressly relate to an
earlier date.


(b)    Buyer’s Deliveries Complete. Buyer shall have timely delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 6.3 and shall have performed all other material obligations to be
performed by Buyer at or prior to Closing.


(c)    Other Land PSA. The closing under the Other Land PSA shall be consummated
concurrently with the Closing hereunder.


(d)    No Legal Impediment. There shall not be in effect any law, or any
injunction or order of any governmental or judicial authority of competent
jurisdiction prohibiting, restraining, enjoining or otherwise preventing the
consummation of the Transaction.




19





--------------------------------------------------------------------------------



(e)    Memorandum of Lease / Tenant’s Title Policy. The Memorandum of Lease
shall have been submitted for recording in the Clark County Real Estate Records
and, assuming that Seller pays the premium in respect thereof, the Title Company
shall be irrevocably committed to issue the Tenant’s Title Policy to Net Lease
Tenant.


SECTION 6.6 Failure of Conditions Precedent. In the event any of the conditions
set forth in this Article 6 are neither waived nor satisfied as of the
applicable day of the Closing Period (subject to Seller’s and Buyer’s rights to
extend the Closing Period pursuant to the terms of this Agreement) and the
provisions of Article 9 do not apply, Seller or Buyer (as applicable) may
terminate this Agreement by notice to the other party, and thereafter, neither
party shall have any further rights or obligations hereunder except for
obligations which expressly survive termination of this Agreement. If the
Closing does not occur on or before December 28, 2017, this Agreement shall
automatically terminate, other than those terms that, pursuant to the express
terms hereof, survive termination hereof.








ARTICLE 7
REPRESENTATIONS AND WARRANTIES


SECTION 7.1. Buyer’s Representations. Buyer represents and warrants to Seller as
of the Effective Date and as of each date of the Closing Period, as follows:


(a)    Buyer’s Authorization; Non-Contravention. Buyer and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, (ii) is authorized to execute this
Agreement and consummate the Transaction and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Buyer and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Buyer and its Affiliates, as applicable,
enforceable in accordance with their respective terms. Except as set forth in
Section 7.3(d), the execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer and its Affiliates, as applicable, and the
performance of the obligations of Buyer and its Affiliates, as applicable,
hereunder or thereunder will not (w) result in the violation of any Laws, or any
provision of Buyer’s or its Affiliates’, as applicable, organizational
documents, (x) conflict with any order of any court or governmental
instrumentality binding upon Buyer, (y) conflict or be inconsistent with, or
result in any default under, any contract, agreement or commitment to which
Buyer or its Affiliates, as applicable, is bound, except to the extent that such
conflict, inconsistency or default, as the case may be, would not reasonably be
expected to have a Material Adverse Effect, or (z) require the approval, consent
or action of, waiver or filing with, or notice to, any third party, including
but not limited to, any governmental bodies, agencies or instrumentalities,
except as have been obtained or will be obtained on or prior to the Closing
Date, and (iii) no “Event of Default” exists under (and as defined in) that
certain First Lien Credit Agreement, dated as of October 6, 2017 (as amended


20





--------------------------------------------------------------------------------



from time to time), among VICI Properties 1 LLC, as the borrower, the lenders
party thereto from time to time and Wilmington Trust, National Association, as
administrative agent; provided, however, that the representation and warranty
made in this subsection (iii) is made only as of the Effective Date and shall
not be remade as of each date of the Closing Period.


(b)    Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar Laws.


(c)    OFAC; Patriot Act. Buyer hereby represents and warrants to Seller that
Buyer is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are, (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Buyer hereby represents and
warrants to Seller that no funds tendered to Seller under the terms of this
Agreement are or will be directly or indirectly derived from activities that may
contravene U.S. federal, state or international laws and regulations, including
anti-money laundering laws. Buyer will not knowingly engage in any transactions
or dealings, or knowingly be otherwise associated with, any Prohibited Persons
in connection with the Property.


SECTION 7.2 Seller’s Representations. Seller represents and warrants to Buyer,
as of the Effective Date and as of each day of the Closing Period as set forth
below, as follows:


(a)    Seller’s Authorization; Non-Contravention. Seller and each of its
Affiliates that is executing any Closing Document, as applicable, (i) is duly
organized (or formed), validly existing and in good standing under the Laws of
its State of organization and, to the extent required by applicable Laws, the
State in which the Property is located, and (ii) is authorized to execute this
Agreement and consummate the Transaction, and fulfill all of its obligations
hereunder and under all Closing Documents to be executed by Seller and its
Affiliates, as applicable, and such instruments, obligations and actions are
valid and legally binding upon Seller and its Affiliates, as applicable,
enforceable in accordance with their respective terms. The execution and
delivery of this Agreement and all Closing Documents to be executed by Seller
and its Affiliates, as applicable, and the performance of the obligations of
Seller and its Affiliates, as applicable, hereunder or thereunder will not
(w) result in the violation of any Laws, or any provision of Seller’s or its
Affiliates’, as applicable, organizational documents, (x) conflict with any
order of any court or governmental instrumentality binding upon Seller,
(y) except with respect to Net Lease Guarantor prior to the Closing, subject to
Section 7.3(d) hereof, conflict or be inconsistent with, or result in any
default under, any contract, agreement or commitment to which Seller or its
Affiliates, as applicable, is bound, except to the extent that such conflict,
inconsistency or default, as the case may be, would not reasonably be expected
to have a Material Adverse Effect, or (z) subject to Section 7.3(d) hereof,
require the approval, consent or


21





--------------------------------------------------------------------------------



action of, waiver or filing with, or notice to, any third party, including but
not limited to, any governmental bodies, agencies or instrumentalities, except
as have been obtained or will be obtained on or prior to the Closing Period.


(b)    New Property Owner’s Authorization; Non-Contravention. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, (i) New Property Owner shall be duly organized (or
formed), validly existing and in good standing under the Laws of its State of
organization and, to the extent required by applicable Laws, the State in which
the Property is located, and (ii) New Property Owner shall be authorized to
consummate the Transaction, and fulfill all of its obligations hereunder and
under all Closing Documents to be executed by New Property Owner and such
instruments, obligations and actions shall be valid and legally binding upon New
Property Owner, enforceable in accordance with their respective terms. After the
formation of the New Property Owner on the first day of the Closing Period and
through the Closing Date, the execution and delivery of all Closing Documents to
be executed by New Property Owner and the performance of the obligations of New
Property Owner thereunder shall not (w) result in the violation of any Laws, or
any provision of New Property Owner’s organizational documents, (x) conflict
with any order of any court or governmental instrumentality binding upon New
Property Owner, (y) subject to Section 7.3(d) hereof, conflict or be
inconsistent with, or result in any default under, any contract, agreement or
commitment to which New Property Owner is bound, except to the extent that such
conflict, inconsistency or default, as the case may be, would not reasonably be
expected to have a Material Adverse Effect, or (z) subject to Section 7.3(d)
hereof, require the approval, consent or action of, waiver or filing with, or
notice to, any third party, including but not limited to, any governmental
bodies, agencies or instrumentalities, except as have been obtained or will be
obtained on or prior to the Closing Period.


(c)    Bankruptcy. As of the Effective Date, no petition has been filed by
Seller, nor has Seller received written notice of any petition filed against
Seller under the Federal Bankruptcy Code or any similar Laws. As of each day of
the Closing Period, no petition has been filed by New Property Owner under the
Federal Bankruptcy Code or any similar Laws.


(d)    OFAC; Patriot Act. Seller hereby represents and warrants to Buyer that
Seller is not, nor to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are Prohibited
Persons. Seller hereby represents and warrants to Buyer that no funds tendered
to Buyer under the terms of this Agreement are or will be directly or indirectly
derived from activities that may contravene U.S. federal, state or international
laws and regulations, including anti-money laundering laws. Seller will not
knowingly engage in any transactions or dealings, or knowingly be otherwise
associated with, any Prohibited Persons in connection with the Property.


(e)    Environmental Laws. Except as disclosed in the Environmental Reports,
Seller has complied and Seller and the Property are now complying with all
Environmental Laws (as defined in the Net Lease), except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.




22





--------------------------------------------------------------------------------



(f)    Real Property. The Real Property comprises all of the real property used
in the operation of the property commonly known as “Harrah’s Las Vegas Hotel &
Casino”.


(g)    Litigation. Except as set forth in Schedule 7.2(g) with respect to
certain litigation against Seller, which litigation does not affect the Property
or New Property Owner, there is no action, suit, arbitration, unsatisfied order
or judgment, governmental investigation or proceeding that is pending, or to
Seller’s knowledge threatened in writing, against Seller, New Property Owner,
the Property or the Membership Interests (other than, in the case of Seller, New
Property Owner and the Property, claims for personal injury, property damage,
worker's compensation or employment practices liability for which Seller’s
insurance carrier has not disclaimed liability and in which the amounts claimed
do not exceed the applicable insurance policy limits).


(h)    Compliance with Laws. Subject to the provisions of Section 7.2(e) with
respect to Environmental Laws, the Property, and Seller’s operations at the
Property, are in compliance with all applicable Laws, except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.


(i)    Leases. The Leases which demise space at the Property are listed on
Schedule 7.2(i), which is true, accurate and complete in all material respects
as of the date set forth thereon, and except as set forth thereon, such Leases
have not been amended or modified, and to Seller’s Knowledge, there is no
material default under any such Lease except as set forth in Section 7.3(d).
There are no separate agreements between Seller or New Property Owner and any
party to any Lease with respect to the use or occupancy of the Property other
than as specified on Schedule 7.2(i). Such Schedule shall be appropriately
adjusted to reflect leasing matters in accordance with Section 7.3(e) hereof.
Seller has furnished to Buyer true, correct and complete copies of all Leases,
in all material respects, all of which are in full force and effect.


(j)    Contracts. The Material Contracts in effect with respect to the Property
are set forth on Schedule 7.2(j), which is true, accurate and complete in all
material respects as of the date set forth thereon, and except as set forth
thereon, such Material Contracts have not been amended or modified, and to
Seller’s Knowledge, there is no default under any such Material Contract, except
for the Declaration of Covenants, Restrictions and Easements listed as item one
on Schedule 7.2(j), which default is the result of the failure to obtain a
joinder as required thereunder. Seller has furnished to Buyer true, correct and
complete copies of all Material Contracts, all of which are in full force and
effect.


(k)    Union Agreement; Employees. As of the Closing Date, (a) New Property
Owner does not have any employees, (b) neither Seller nor any Affiliate thereof
has any employees, who will have any right to employment by, or to Seller’s
knowledge, claim against, New Property Owner, (c) neither Seller nor any
affiliate thereof is a party to or bound by any collective bargaining agreement
or other agreement with any labor organization that gives rise to any claims
against New Property Owner and (d) there are no outstanding claims against
Seller under any collective bargaining agreement or other agreement with a labor
organization to which Seller is a party which relates to New Property Owner.




23





--------------------------------------------------------------------------------



(l)    Taxes. Seller has timely filed with the appropriate taxing authorities
all tax returns that it has been required to file with respect to the Property.
All such tax returns are true, correct, and complete in all material respects.
All taxes (including any interest or penalties thereon) owed by Seller with
respect to the Property have been paid prior to delinquency.


(m)    Financial Information. The financial information attached as Exhibit T
hereto (the “Financial Information”) (other than projections with respect to
future periods included therein) (i) was derived from the books and records of
Seller and has been prepared, or derived from information prepared on a basis
consistent with prior periods, and (ii) fairly presents in all material respects
the results of operations of the Seller and the Property as of their respective
dates and for the respective periods presented, subject to normal year-end
adjustments. Since September 30, 2017, there has been no material adverse change
in the condition of the Property or in the property, business, operations or
financial condition of Seller. The projections contained in the Financial
Information were prepared by Seller based on assumptions that are to its
knowledge reasonable and customary.


(n)    ERISA. Seller is not, and is not acting on behalf of (i) an “employee
benefit plan” as defined in Section 3(3) of ERISA, that is subject to Title I of
ERISA, (ii) a “plan” as defined in and subject to Section 4975 of the Internal
Revenue Code, or (iii) an entity deemed to hold “plan asset” of any of the
foregoing within the meaning of 29 C.F.R. Section 2510.3 101, as modified by
Section 3(42) of ERISA. None of the transactions contemplated by this Agreement
are in violation of any state statutes applicable to Seller regulating
investments of, and fiduciary obligations with respect to, governmental plans
similar to the provisions of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.


(o)    Condemnation. As of the Effective Date, no condemnation or eminent domain
proceeding in which Seller has received written notice is pending with respect
to the Property, and to Seller’s Knowledge, no such proceeding is threatened, or
contemplated, in writing.


(p)    Membership Interests. As of the Closing Date, (i) immediately prior to
assignment thereof to Buyer, Seller is the lawful owner of the Membership
Interests, free and clear of all Liens; (ii) the Membership Interests constitute
all of the membership interests of New Property Owner; (iii) Seller is the sole
member of New Property Owner; (iv) New Property Owner has no manager (other than
New Property Owner); (v) the Membership Interests have been duly authorized and
validly issued and have not been issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
other rights; (vi) Seller will transfer good, valid and marketable title to the
Membership Interests to Buyer, free and clear of all Liens; and (vii) Seller has
furnished to Buyer true, correct and complete copies of the certificate of
formation and operating agreement of New Property Owner.


(q)    New Property Owner. As of the Closing Date, (i) New Property Owner was
created solely for the purpose of and has not engaged in any activity or
business other than owning the Property; (ii) the only asset of New Property
Owner is the Property (and, for the avoidance of doubt, New Property Owner has
no direct or indirect subsidiaries and does not own any interests in any other
entity); and (iii) New Property Owner has no liabilities (contingent or


24





--------------------------------------------------------------------------------



otherwise) other than its liabilities as landlord under the Net Lease and those
liabilities that arise solely as a result of New Property Owner’s ownership of
the Property, in its capacity as owner thereof (such as real estate taxes and
any liabilities under the Declaration and/or REA).


SECTION 7.3 General Provisions.


(a)    Survival of Seller’s Warranties and Buyer’s Warranties. Seller’s
Warranties and Buyer’s Warranties shall survive Closing and not be merged
therein for a period of two hundred seventy (270) days (such period, the
“Survival Period”); provided that Seller’s NPO Warranties shall survive Closing
without limitation of time; provided further that the Survival Period will be
extended for so long as any claim of breach of any such representation or
warranty notice of which was provided to Seller or Buyer, as applicable, within
the period of two hundred seventy (270) days referenced above shall be
outstanding.


(b)    Seller’s aggregate liability to Buyer with respect to any and all such
breaches of Seller’s representations or warranties set forth in this Agreement
(other than Seller’s NPO Warranties), shall not exceed Five Percent (5%) of the
Purchase Price and Buyer hereby waives any damages, costs and expenses in
respect of such breaches in excess of said amount.


(c)    Survival. The provisions of this Section 7.3 shall survive Closing (and
not be merged therein) or any earlier termination of this Agreement.


(d)    Exceptions to Representations and Warranties. Notwithstanding anything to
the contrary in this Agreement, (a) Seller has advised Buyer that one or more of
the Leases and easements listed on Schedule 7.3(d) may require consent to the
assignment of such Lease or easement; (b) Seller shall use commercially
reasonable efforts to obtain such consents on or prior to the Closing Date; and
(c) the failure to obtain such consents shall not be a default by Seller under
this Agreement or a breach of Seller’s representations or warranties hereunder;
provided, however, that in no event shall this Section 7.3(d) vitiate any of the
Net Lease Tenant’s responsibilities under the Net Lease, including, without
limitation, the indemnification provisions set forth therein or the Net Lease
Guarantor’s obligations under the Net Lease Guaranty.


(e)    Update of Representations and Warranties. Prior to the Closing, Seller
shall have the right to amend and otherwise modify the representations and
warranties made by Seller by written notice thereof to Buyer to reflect any
change in facts or circumstances first occurring after the Effective Date not
resulting from a breach or default by Seller or its Affiliates under this
Agreement.


ARTICLE 8
COVENANTS


SECTION 8.1    Contracts and Leases. Between the Effective Date and the Closing,
Seller shall not enter into any new Contract or Lease or extend, renew, replace
or otherwise modify or terminate or cancel any Contract or Lease, except to the
extent that Seller, solely in its capacity


25





--------------------------------------------------------------------------------



as tenant under the Net Lease, would be permitted to do the same under the terms
of the Net Lease if the Net Lease were in effect.


SECTION 8.2    Operation of Property. Between the Effective Date and the
Closing, Seller (a) shall (and shall cause New Property Owner on the first day
of the Closing Period to) operate the Property in the Ordinary Course and shall
cause the existing certificate of occupancy for the Real Property to remain in
effect through Closing and (b) shall not demolish or alter, improve or otherwise
physically change the Buildings, in whole or in part, or construct any
additional buildings, structures or other improvements on the Land, except (in
the case of (a) or (b)) to the extent that Net Lease Tenant would be permitted
to do the same under the terms of the Net Lease if the Net Lease were in effect.


SECTION 8.3 Intentionally Omitted.    


SECTION 8.4 Brokers. Seller and Buyer expressly represent that there has been no
broker or any other party representing Seller or Buyer as broker with respect to
the Transaction and with respect to this Agreement. Seller agrees to hold Buyer
harmless and indemnify Buyer from and against any and all Liabilities (including
reasonable attorneys’ fees, expenses and disbursements) suffered or incurred by
Buyer as a result of any claims by any party claiming to have represented Seller
as broker in connection with the Transaction. Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction. The provisions
of this Section 8.4 shall survive Closing (and not be merged therein) or the
earlier termination of this Agreement.


SECTION 8.5 Transfer Taxes. Seller and Buyer each hereby covenant and agree that
in the event any transfer, documentary, sales, use, stamp, registration, value
added and other such taxes and fees (including any penalties and interest) are
incurred in connection with this Agreement and the other Closing Documents
(including any real property transfer tax and any other similar tax), all such
taxes or fees shall be borne and paid fifty percent (50%) by Seller and fifty
percent (50%) by Buyer. Seller and Buyer will cooperate to timely file all
necessary tax returns or other documents with respect to such taxes or fees, the
provisions of this Section 8.5 shall survive Closing (and not be merged
therein).


SECTION 8.6 Publicity. Seller and Buyer agree that any press release or other
public statement with respect to the Transaction or this Agreement shall be
mutually approved by the other (which approval shall not be unreasonably
withheld, conditioned or delayed), except to the extent required by applicable
gaming, securities or other Laws or by obligations pursuant to any listing
agreement or rules of any securities exchange or in connection with corporate
transactions or financings that Seller or Buyer may undertake; provided, that
the disclosing party shall use commercially reasonable efforts to provide prior
notice to and consult with the non-disclosing party. The provisions of this
Section 8.6 shall survive Closing (and not be merged therein) or the earlier
termination of this Agreement.




26





--------------------------------------------------------------------------------



SECTION 8.7 Confidentiality. Seller and Buyer agree that they continue to be
bound by the Mutual Non-Disclosure Agreement, dated October 20, 2017, between
CEC and VICI (the “Confidentiality Agreement”). Notwithstanding the foregoing
and for the avoidance of doubt, each of Seller and Buyer may disclose such
information to the extent required by applicable gaming, securities or other
Laws or by obligations pursuant to any listing agreement or rules of any
securities exchange and to financing sources and as otherwise contemplated by
the Confidentiality Agreement, and Section 8.6 above. The provisions of this
Section 8.7 shall survive Closing (and not be merged therein) or earlier
termination of this Agreement.


SECTION 8.8 Financing.


(a)    Buyer shall use its reasonable best efforts to take, or cause to be
taken, all actions and do, or cause to be done, as promptly as practicable, all
things necessary, proper or advisable to arrange and obtain the Debt Financing
substantially on the terms and conditions (including the “market flex”
provisions) described in the Commitment Letter. To such end, Buyer shall use
reasonable best efforts to, and/or cause its Affiliates to use their respective
reasonable best efforts to, (a) maintain in effect the Commitment Letter, (b)
satisfy, or cause to be satisfied, on a timely basis all conditions to funding
in the Commitment Letter and each definitive agreement executed by Buyer or its
Affiliates with respect thereto (collectively, with the Commitment Letter and
including any related fee letter(s), the “Debt Documents”) to the extent
applicable to Buyer and/or its Affiliates, (c) as promptly as practicable
negotiate, execute and deliver, or cause to be executed and delivered,
definitive agreements with respect to the Debt Financing on substantially the
terms and conditions contemplated by the Commitment Letter (including any
related “market flex” provisions) and, if executed prior to the Closing Date,
deliver to Seller a copy of any material definitive agreement promptly following
such execution, (d) timely prepare, or cause to be prepared, the necessary
marketing materials with respect to the Debt Financing, (e) consummate, or cause
to be consummated, the Debt Financing at or prior to the time the Closing should
occur pursuant to Section 2.1 and Section 6.1 and (f) enforce, or cause to be
enforced, the rights of Buyer and its Affiliates under the Debt Documents. Buyer
shall promptly notify Seller in writing if Buyer acquires actual knowledge of
(1) of any breach, default, termination or repudiation by any party to any Debt
Document, (2) that any portion of the Debt Financing contemplated by the
Commitment Letter will not be available and (3) of any expiration or termination
of any Debt Document (each, a “Financing Failure Event”). As soon as reasonably
practicable, Buyer shall provide any information in Buyer’s possession that is
reasonably requested by Seller relating to any Financing Failure Event,
provided, that in no event will Buyer be under any obligation to disclose any
information that is subject to applicable legal privileges (including the
attorney-client privilege) or binding obligation of confidentiality to a third
party. Notwithstanding anything to the contrary contained herein, Buyer shall
cause VICI Properties Inc., a Maryland corporation ("VICI REIT") to not modify,
amend, waive, or terminate in any respect the Common Stock Purchase Agreement,
dated as of the date hereof, between VICI REIT and each purchaser indentified
therein.


(b)    Without limiting the provisions of Section 8.8(a), Buyer shall keep
Seller reasonably informed, promptly upon request, in reasonable detail, of the
status of its efforts to arrange the Debt Financing and provide to Seller
executed copies of the Debt Documents


27





--------------------------------------------------------------------------------



(provided, that, any fee letters, engagement letters or other agreements that,
in accordance with customary practice, are confidential by their terms, to the
extent the provisions in question do not affect the conditionality or amount of
the Debt Financing, may be redacted so as not to disclose such terms that are so
confidential); provided, that in no event will Buyer be under any obligation to
disclose any information that is subject to any applicable legal privileges
(including the attorney-client privilege). If Buyer obtains actual knowledge
that any portion of the Debt Financing has become unavailable substantially on
the terms and conditions contemplated by the Commitment Letter (after taking
into account “market flex” terms), Buyer shall promptly notify Seller, and Buyer
shall use commercially reasonable efforts to arrange to obtain alternative
financing, including from alternative sources, in an amount sufficient to pay
the Purchase Price as provided herein and consummate the transactions
contemplated by this Agreement and on terms not materially less favorable (after
giving effect to any “market flex”), taken as a whole, to Buyer (as reasonably
determined by Buyer) and with lenders reasonably satisfactory to Buyer
(“Alternative Financing”) as promptly as practicable following the occurrence of
such event. The provisions of this Section 8.8 shall be applicable to the
Alternative Financing, and, for the purposes of this Agreement, all references
to the “Debt Financing” shall be deemed to include such Alternative Financing
and all references to the “Commitment Letter” and “Debt Documents” shall include
the applicable documents for the Alternative Financing. Buyer shall deliver to
Seller true, correct and complete copies of all material agreements entered into
with any such alternative source in connection with the Alternative Financing
promptly following the execution thereof. Buyer (1) shall use its reasonable
best efforts, and shall cause its Affiliates to use their respective reasonable
best efforts, to comply in all material respects with each Debt Document and (2)
shall, and shall cause its Affiliates to, not, without the prior written consent
of Seller, enter into any amendment or modification to, or agree to any
termination, rescission or withdrawal of, or any material waiver of any
provision or remedy under, any Debt Document that (individually or in the
aggregate with any other amendments, modifications or waivers) could reasonably
be expected to (w) adversely affect the ability of Buyer and/or its Affiliates
to enforce their respective material rights against other parties to the
Commitment Letter or the Debt Documents as so amended, replaced, supplemented or
otherwise modified, relative to the ability of Buyer and/or its Affiliates to
enforce their respective material rights against such other parties to the
Commitment Letter as in effect on the date hereof under the Debt Documents, (x)
reduce the aggregate amount of the Debt Financing under the Debt Documents, (y)
impose any new or additional condition, or otherwise amend, modify or expand any
condition, to the receipt of any portion of the Debt Financing, or (z) result in
any delay to closing of the Debt Financing or the Transaction in any such case
beyond the Closing Date; provided, that, Buyer may replace or amend the
Commitment Letter to add lenders, lead arrangers, bookrunners, syndication
agents or similar entities that have not executed the Commitment Letter as of
the date hereof in accordance with the terms thereof (clause “(2)” of this
sentence is referred to as the “Bright Line Commitment Provision”). For the
avoidance of doubt, closing of the Debt Financing is not a condition precedent
to Seller’s obligations hereunder. Notwithstanding anything to the contrary set
forth in this Agreement, Buyer shall not be required to actually obtain any or
all of the Debt Financing to the extent Buyer uses other funds to pay the
Purchase Price hereunder. For the avoidance of doubt, this Section 8.8 shall not
survive Closing.






28





--------------------------------------------------------------------------------



ARTICLE 9
DEFAULTS


SECTION 9.1 Seller’s Remedies for Buyer Defaults. Prior to entering into this
transaction, Buyer and Seller have discussed the fact that substantial damages
will be suffered by Seller if Buyer shall default in its obligation to purchase
the Property under this Agreement when required hereunder or the Other Land
Seller shall default in its obligation to sell the Other Land Property under the
Other Land PSA when required thereunder; accordingly, the parties agree that a
reasonable estimate of Seller’s damages in such event is the amount of
Forty-Five Million and No/100 Dollars ($45,000,000.00) (the “Seller Liquidated
Damages Amount”). If (a) Buyer defaults in its obligation to consummate the
Closing as and when required under this Agreement or (b) Other Land Seller
defaults in its obligation to consummate the Closing (as defined in the Other
Land PSA) as and when required under the Other Land PSA, then, in each case,
Seller shall have the right to elect, as its sole and exclusive remedy (except
as set forth below with respect to any breach of the covenants of Buyer set
forth in Section 8.8 hereof), to (x) terminate this Agreement by written notice
to Buyer in which case the Other Land PSA will automatically terminate and Buyer
shall pay the Seller Liquidated Damages Amount to Seller, and thereafter, the
parties shall have no further rights or obligations hereunder except for other
obligations which expressly survive the termination of this Agreement, or
(y) waive the default or breach and proceed to close the Transaction. On the
Effective Date, Buyer Guarantor shall execute and deliver the PSA Buyer Guaranty
with respect to Other Land Seller’s obligations under Section 7.3 of the Other
Land PSA and Buyer’s obligations under Section 9.1 of this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, and for
the avoidance of doubt, (x) if Buyer shall breach the Bright Line Commitment
Provision, then, in lieu of the Seller Liquidated Damages Amount, Buyer shall be
responsible for the actual damages incurred by Seller as a result of such breach
of the Bright Line Commitment Provision and (y) if Buyer shall breach any
covenant in Section 8.8 other than the Bright Line Commitment Provision and such
breach shall continue for two (2) Business Days after notice thereof from Seller
to Buyer, then, in lieu of the Seller Liquidated Damages Amount, Seller may seek
to enforce specific performance of such covenant.


SECTION 9.2    Buyer’s Remedies for Seller Defaults. Prior to entering into this
transaction, Buyer and Seller have discussed the fact that substantial damages
will be suffered by Buyer if Seller shall default in its obligation to sell the
Property under this Agreement when required hereunder or the Other Land Buyer
shall default in its obligation to purchase the Other Land Property under the
Other Land PSA when required thereunder; accordingly, the parties agree that a
reasonable estimate of Buyer’s damages in such event is the amount of Forty-Five
Million and No/100 Dollars ($45,000,000.00) (the “Buyer Liquidated Damages
Amount”). If (a) Seller defaults in its obligation to consummate the Closing as
and when required under this Agreement or (b) Other Land Buyer defaults in its
obligation to consummate the Closing (as defined in the Other Land PSA) as and
when required under the Other Land PSA, then, in each case, Buyer shall have the
right to elect, as its sole and exclusive remedy, to (x) terminate this
Agreement by written notice to Seller in which case the Other Land PSA will
automatically terminate and Seller shall pay the Buyer Liquidated Damages Amount
to Buyer, and thereafter, the parties shall have no further rights or
obligations hereunder except for other obligations


29





--------------------------------------------------------------------------------



which expressly survive the termination of this Agreement, or (y) waive the
default or breach and proceed to close the Transaction. On the Effective Date,
Seller Guarantor shall execute and deliver the PSA Seller Guaranty with respect
to Seller’s obligations under Section 7.3 and Section 9.2 of this Agreement.
Notwithstanding anything to the contrary set forth in this Agreement, if Seller
shall fail to consummate the Proposed Merger Transaction by December 28, 2017
(except where such failure results from Seller’s breach of the provisions of
Section 11.21), then Buyer shall have no right to be paid the Buyer Liquidated
Damages Amount and Buyer shall have the right to elect, as its sole and
exclusive remedy, to terminate this Agreement by written notice to Seller in
which case the Other Land PSA will automatically terminate and the parties shall
have no further rights or obligations hereunder except for other obligations
which expressly survive the termination of this Agreement.


ARTICLE 10
CASUALTY/CONDEMNATION


SECTION 10.1 Right to Terminate.. If, after the Effective Date, (a) any portion
of the Property is taken by condemnation or eminent domain (or is the subject of
a pending taking), or (b) any portion of the Property is damaged or destroyed,
Seller shall notify Buyer in writing of such fact promptly after obtaining
knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than the date (the “Casualty Notice Date”) that is the earlier of (a) December
28, 2017 or (b) five (5) Business Days after Seller notifies Buyer of such Major
Casualty/Condemnation; provided that the commencement of the Closing Period
shall be extended (but not beyond December 27, 2017), if necessary, to provide
sufficient time for Buyer and Seller to close. The failure by Buyer to terminate
this Agreement by the Casualty Notice Date shall be deemed an election not to
terminate this Agreement. If this Agreement is terminated pursuant to this
Section 10.1, and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement. For the purposes of this Agreement, “Major
Casualty/Condemnation” shall mean (i) any casualty, condemnation proceedings, or
eminent domain proceedings if the portion of the Property that is the subject of
such casualty or such condemnation or eminent domain proceedings has a value in
excess of seven and one half percent (7.5%) of the Purchase Price, as reasonably
determined by a third party contractor or architect selected by Seller and
reasonably acceptable to Buyer, or (ii) any uninsured casualty which Seller does
not agree (as set forth as a written modification of the Net Lease reasonably
acceptable to Seller and Buyer executed and delivered on the Closing Date and
guaranteed pursuant to the Net Lease Guaranty), in its sole and absolute
discretion, to repair or restore in a manner acceptable to Buyer.


SECTION 10.2    Allocation of Proceeds and Awards. If, after the Effective Date,
any portion of the Property is taken by condemnation or eminent domain (or is
the subject of a pending taking), or any portion of the Property is damaged or
destroyed and this Agreement is not terminated as permitted pursuant to the
terms of Section 10.1, then this Agreement shall remain in full force and
effect, and the parties hereto shall consummate the Closing upon the terms set
forth herein. Any awards or proceeds received from the condemning authority or


30





--------------------------------------------------------------------------------



Seller’s insurance company, as the case may be (the “Casualty/Condemnation
Proceeds”) shall be paid in accordance with the terms of the Lease as if the
Lease were in effect as of the date that such Casualty/Condemnation Proceeds are
made available, and any claims in respect to any such awards or proceeds and the
related insurance policies shall be assigned to New Property Owner in accordance
with the terms of the Lease as if the Lease were in effect as of the date that
such Casualty/Condemnation Proceeds are made available, and in all events the
Purchase Price shall not be adjusted as a result of any such casualty or
condemnation; provided, that nothing in this paragraph is intended to vitiate
Buyer’s right to terminate this Agreement in accordance with the terms of
Section 10.1 in connection with a Major Casualty/Condemnation. Notwithstanding
anything to the contrary contained herein, in the event a Major
Casualty/Condemnation shall have occurred prior to the closing and the parties
elect to close in accordance with the terms of this Agreement, then the parties
will have their respective rights and obligations with respect to such Major
Casualty/Condemnation (and any Casualty/Condemnation Proceeds) that they would
have under the terms of the Lease as if the Lease were in effect as of the date
that such Major Casualty/Condemnation occurred.




SECTION 10.3 Insurance. Seller shall (and, with respect to each day of the
Closing Period, Seller shall cause New Property Owner to) maintain the property
insurance coverage currently in effect for the Property, or comparable coverage,
through the Closing Date.


SECTION 10.4 Waiver. The provisions of this Article 10 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 10.




ARTICLE 11
MISCELLANEOUS


SECTION 11.1    Buyer’s Assignment. Other than in connection with an assignment
pursuant to Section 11.16 hereof, Buyer shall not assign this Agreement or its
rights hereunder (other than to an entity that is directly or indirectly
wholly-owned and controlled by VICI) without the prior written consent of
Seller, which consent Seller may grant or withhold in its sole and absolute
discretion.


SECTION 11.2    Survival/Merger. Except for the provisions of this Agreement
which are explicitly stated to survive the Closing and any document executed in
connection herewith, none of the terms of this Agreement shall survive the
Closing.


SECTION 11.3    Integration; Waiver. This Agreement embodies and constitutes the
entire understanding between the parties with respect to the Transaction and all
prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the


31





--------------------------------------------------------------------------------



other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply. The last sentence of
this Section 11.3, the last sentence of Section 11.4, the last sentence of
Section 11.6, Section 11.15, Section 11.16, and Section 11.20 of this Agreement
may not be amended or modified in whole or in part in a manner that adversely
affects the rights of the Debt Financing Sources thereunder without the prior
written consent of the requisite commitment parties having consent over
amendments to this Agreement pursuant to the Commitment Letter.


SECTION 11.4    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada, without
regard to the principles of conflicts of laws. Notwithstanding anything herein
to the contrary, the parties hereto agree that any action of any kind or any
nature (whether based upon contract, tort or otherwise) involving any Debt
Financing Sources that is any way related to this Agreement or any of the
transactions related hereto, including any action or dispute involving any Debt
Financing Sources arising out of or relating in any way to the Debt Financing or
the Transaction or any document relating to the Debt Financing shall (except as
otherwise expressly provided in the Commitment Letter with respect to matters to
be governed and construed in accordance with Nevada law) be governed by, and
construed in accordance with, the Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the Laws of any jurisdiction other than the State of New York.


SECTION 11.5     Captions Not Binding; Exhibits. The captions in this Agreement
are inserted for reference only and in no way limit the scope or intent of this
Agreement or of any of the provisions hereof. All Exhibits attached hereto shall
be incorporated by reference as if set out herein in full.


SECTION 11.6     Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The last sentence of Section 11.3, the last sentence of
Section 11.4, the last sentence of this Section 11.6, Section 11.15, Section
11.16 , and Section 11.20 of this Agreement will inure to the benefit of the
Debt Financing Sources all of whom are intended to be third-party beneficiaries
thereof.


SECTION 11.7    Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.


SECTION 11.8    Notices. Any notices or other communications under this
Agreement shall be in writing and shall be given by (a) personal delivery,
(b) e-mail transmission (with a copy delivered by one of the other methods
provided in this Section 11.8) or (c) a


32





--------------------------------------------------------------------------------



reputable overnight courier service, fees prepaid, addressed as follows:
IF TO BUYER:
Claudine Property Owner LLC
c/o VICI Properties Inc.
8329 W. Sunset Road, Suite 210
Las Vegas, Nevada 89113
Attention: John Payne, President & CEO
Telephone #: 504-291-2567
E-mail: jpayne@viciproperties.com
 
COPY TO:
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: James P. Godman
Telephone #: 212-715-9466
E-mail: jgodman@kramerlevin.com
 
IF TO SELLER:
Harrah’s Las Vegas, LLC
One Caesars Palace Drive
Las Vegas, Nevada 89109
Attention: General Counsel
E-mail: corplaw@caesars.com

Any party may designate another addressee for notices hereunder by a notice
given pursuant to this Section 11.8. A notice sent in compliance with the
provisions of this Section 11.8 shall be deemed given on the date of receipt,
with failure to accept delivery to constitute receipt for such purpose. The
parties agree that the attorney for such party specified above shall have the
authority to deliver notices on such party’s behalf to the other party.
SECTION 11.9    Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be an original and all of which
counterparts taken together shall constitute one and the same agreement.
Signatures to this Agreement transmitted by electronic means shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
execution original to this Agreement with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement.


SECTION 11.10    No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded. For the
avoidance of doubt, Buyer may file a notice of pendency or similar instrument
against the Property in connection with an action for specific performance
hereunder.


SECTION 11.11    Additional Agreements; Further Assurances. Each of the parties
hereto shall execute and deliver such documents as the other party shall
reasonably request in order to consummate and make effective the Transaction, so
long as the execution and delivery of such documents shall not result in any
additional Liability or cost to the executing party.


33





--------------------------------------------------------------------------------





SECTION 11.12    Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any modification hereof or any of the Closing Documents.


SECTION 11.13    Prevailing Party. If any action or proceeding is brought to
interpret or enforce the terms of this Agreement, the prevailing party shall be
entitled to recover from the other party, in addition to all other damages, all
costs and expenses of such action or proceeding, including but not limited to
reasonable, actual attorneys’ fees, witness fees’ and court costs as determined
by a court of competent jurisdiction in a final, non-appealable decision. The
phrase “prevailing party” as used in this Section shall include a party who
receives substantially the relief desired whether by dismissal, summary judgment
or otherwise.




SECTION 11.14 JURISDICTION. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS
RELATING TO THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF
BUYER AND SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (a) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF CLARK, STATE OF NEVADA
AND THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA SITTING IN LAS
VEGAS, NEVADA AND (b) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE
LAYING OF VENUE OF ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM
THAT SUCH PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER
WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT
DOES NOT HAVE JURISDICTION OVER SUCH PARTY. THE PROVISIONS OF THIS SECTION 11.14
SHALL SURVIVE THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION
OF THIS AGREEMENT.


SECTION 11.15    Exclusive Venue. Notwithstanding anything in Section 11.14 to
the contrary, each of the parties hereto hereby agrees that it shall not bring
or support any action of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any Debt Financing Source
in any way relating to this Agreement, the Debt Financing or the Transaction,
including any dispute arising out of or relating in any way to the Commitment
Letter or the performance thereof, in any forum other than the United States
District Court for the Southern District of New York (and the appellate courts
thereof) or any New York state court sitting in the Borough of Manhattan in the
City of New York.


SECTION 11.16    WAIVER OF JURY TRIAL . EACH PARTY HEREBY WAIVES TRIAL BY JURY
IN ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
COMMITMENT LETTER OR THE PERFORMANCE THEREOF, THE PROPERTY OR THE RELATIONSHIP
OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF THIS SECTION 11.16 SHALL
SURVIVE


34





--------------------------------------------------------------------------------



THE CLOSING (AND NOT BE MERGED THEREIN) OR ANY EARLIER TERMINATION OF THIS
AGREEMENT.


SECTION 11.17    Tax Free Exchange. Seller and Buyer each hereby reserve the
right to include this transaction as part of one (1) or more tax deferred
exchange transactions pursuant to Code Section 1031 and comparable provisions of
applicable state law, at no out-of-pocket cost, expense, risk or liability to
the other party hereto. Seller and Buyer agree to cooperate with the other party
hereto, and to execute any and all documents (including without limitation Code
Section 1031 exchange documents) reasonably necessary in connection therewith;
provided, however, that the closing of the transaction for the conveyance of the
Property shall not be contingent upon, and shall not be subject to, the
completion of such exchange, nor shall such affect the Closing Date hereunder.
Buyer and Seller shall be obligated to close title to the Property on or before
the Closing Date whether or not Buyer or Seller, as applicable, shall have
consummated an intended Code Section 1031 tax deferred exchange transaction.


SECTION 11.18    Net Lease and Net Lease Guaranty. If the Closing shall occur,
notwithstanding any provision to the contrary contained in this Agreement or any
of the Closing Documents, nothing contained herein or therein shall limit the
obligations of the Net Lease Tenant under the Net Lease or Net Lease Guarantor
under the Net Lease Guaranty. The provisions of this Section 11.18 shall survive
the Closing.


SECTION 11.19    Termination of Other Land PSA. If, at any time on or prior to
the Closing Date, the Other Land PSA is terminated, this Agreement shall
automatically terminate; provided that such termination shall not relieve either
party hereto for liability hereunder that pursuant to the express terms hereof
survives termination hereof.


SECTION 11.20    No Recourse to Debt Financing Sources. Notwithstanding anything
to the contrary contained herein or otherwise, no Debt Financing Source of any
party, or any former, current or future direct or indirect stockholder, equity
holder, controlling person, director, officer, employee, general or limited
partner, member, manager, agent or Affiliate of any Debt Financing Source (each,
a “Non-Party”) shall have any liability for any obligations or liabilities of
the parties or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, the Transaction or in respect of any
representations made or alleged to be made in connection herewith. Without
limiting the rights of any party hereto against the other parties hereto, in no
event shall any party hereto or any of its Affiliates seek to enforce this
Agreement against, make any claims for breach of this Agreement against, or seek
to recover monetary damages from, any Non-Party, in connection with this
Agreement or the Debt Financing, whether at law or equity, in contract, in tort
or otherwise (it being understood that nothing in this Section 11.20 shall limit
the rights of Buyer against the Debt Financing Sources under the Commitment
Letter).


SECTION 11.21    Formation of Net Lease Guarantor Seller Guarantor intends to
merge with and into Caesars Growth Properties Holding, LLC prior to the Closing
Date (the “Proposed Merger Transaction”); however approval of the Louisiana
Gaming Control Board is required to consummate the Initial Tenant’s Financing
(as defined in the Net Lease) that will be


35





--------------------------------------------------------------------------------



available to Caesars Growth Properties Holding, LLC following the consummation
of the Proposed Merger Transaction.  Seller shall cause Seller Guarantor and Net
Lease Guarantor to use their respective reasonable best efforts to obtain such
approval and to cause the Proposed Merger Transaction and Tenant’s Initial
Financing to be consummated promptly upon the receipt of such regulatory
approvals (and, if such regulatory approvals have been obtained, in all events
prior to the Closing Date) (it being understood that Seller shall not be
required to consummate the Proposed Merger Transaction unless such approvals are
obtained). Within three Business Days after the consummation of the Proposed
Merger Transaction, Seller shall cause Net Lease Guarantor to assume Seller
Guarantor’s obligations under the PSA Seller Guaranty pursuant to documentation
reasonably acceptable to Seller and Buyer. Seller and Buyer acknowledge and
agree that if Seller does not obtain such regulatory approvals at the hearing of
the Louisiana Gaming Control Board scheduled for December 21, 2017, Seller and
Buyer will nevertheless use good faith efforts to consummate the Transaction,
provided, that, Buyer acknowledges and agrees that Seller shall have sole
discretion in making the determination whether Seller and its Affiliates may
consummate the Transaction if the Proposed Merger Transaction is not
consummated. Notwithstanding the foregoing, Seller shall have no obligation to
cause any of its Affiliates to restructure any of their holdings or to obtain
different financing in an effort to obtain such regulatory approval.
[Remainder of page intentionally blank]


































36





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.


SELLER:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


By:__/s/ Eric Hession_____________________
Name: Eric Hession
Title: Treasurer
 







BUYER:
CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company





By:_/s/ John Payne______________________
Name: John Payne
Title: President and Secretary


































37





--------------------------------------------------------------------------------









[Exhibits and Schedules to be attached.]


Exhibit A         Legal Description of the Land
Exhibit B         Form of Estoppel Certificate
Exhibit C         Form of Net Lease
Exhibit D         Form of Net Lease Guaranty
Exhibit E         Form of Non-Imputation Endorsement
Exhibit F         Permitted Exceptions
Exhibit G         Intentionally Omitted
Exhibit H        Form of Amended and Restated ROFR
Exhibit I        Title Commitment
Exhibit J        Form of Deed
Exhibit K-1        Form of Lease and Easement Assignment and Acceptance
Agreement
Exhibit K-2        Form of Lease Assignment and Assumption Agreement
Exhibit L        Form of Membership Interest Assignment and Assumption
Exhibit M         Form of Notice to Tenants
Exhibit N        Form of FIRPTA Affidavit
Exhibit O-1        Form of Title Affidavit
Exhibit O-2        Form of Non-Imputation Affidavit
Exhibit P         Form of Memorandum of Lease
Exhibit Q        Form of Certification Regarding Seller’s Warranties
Exhibit R        Form of Certification Regarding Buyer’s Warranties
Exhibit S        Intentionally Omitted
Exhibit T        Seller Financial Information
Exhibit U        Form of Short Form of Lease




    






38





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT A
Legal Description
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel One (1):


Lot One (1) of that certain Final Map entitled “Final Map of Harrah’s, a
Commercial Subdivision”, recorded in Book 143 of Plats, Page 39, Official
Records of Clark County, Nevada


Excepting Therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, Page 68 of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line, North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said parcel consists of air rights only.


And


Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼)





--------------------------------------------------------------------------------





of Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet to
the beginning of a non-tangent curve, concave to the Southeast, having a radius
of 54.50 feet, from which beginning the radius bears South 52°39’46” East;
thence Northeasterly along said curve, through a central angle of 59°40’53”, an
arc length of 56.77 feet to the beginning of a non-tangent curve, concave to the
North, having a radius of 44.00 feet, from which beginning the radius bears
North 36°06’43” East; thence Easterly along said curve, through a central angle
of 79°55’17”, an arc length of 61.38 feet; thence South 43°48’34” East, 20.95
feet; thence South 88°44’09” East, 55.02 feet to a point on the Easterly
boundary of said Lot One (1); thence along said Easterly boundary, South
01°14’01” East, 54.88 feet to the Southerly boundary of said Lot One (1); thence
along said Southerly boundary, North 88°42’36” West, 193.47 feet to the Point of
Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by John Forsman,
Horizon Surveys, 9901 Covington Cross, Suite 120, Las Vegas, NV 89144.


Parcel Two (2):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347424
and amended by Amendment to Grant of Easement recorded July 15, 1986 in Book
860715 as Document No. 00811, Official Records, Clark County, Nevada.


Parcel Three (3):




40





--------------------------------------------------------------------------------





A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347426,
Official Records, Clark County, Nevada.


Parcel Four (4):


A non-exclusive easement for ingress and egress as set forth in that certain
Memorandum of Agreement recorded April 16, 1998 in Book 980416 as Document No.
000618, Official Records, Clark County, Nevada.


Parcel Five (5):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions Regarding the Construction, Use, Operation and Maintenance of
the Connection Area to the Monorail Station recorded September 20, 2000 in Book
20000920 as Document No. 00208, Official Records, Clark County, Nevada.


Parcel Six (6):


A non-exclusive easement for ingress and egress as set forth in that certain
Right of Entry Agreement for Ingress and Egress recorded August 26, 2002 in Book
20020826 as Document No. 00566, Official Records, Clark County, Nevada.


Parcel Seven (7):


A non-exclusive easement for ingress and egress as set forth in that certain
Declaration of Covenants, Restrictions and Easements, recorded August 10, 2011
as Instrument No. 2011081000001475, as amended by that certain First Amendment
to the Declaration of Covenants, Restrictions and Easements, recorded September
12, 2012 as Instrument No. 2010912-0002364, and further amended by that certain
Second Amendment to Declaration of
Covenants, Restrictions and Easements, recorded October 11, 2013, as Instrument
No. 20131011-0004747, Official Records, Clark County, Nevada.


AS-SURVEYED LEGAL DESCRIPTION:
Beginning at the Northwest Corner of Lot 1 of that certain Final Map entitled
“Final Map of Harrah’s, a Commercial Subdivision”, recorded in Book 143 of
Plats, at Page 39, Official Records of Clark County, Nevada, Thence South
89°10’27” East, 1,061.65 feet; Thence North 00°58’24” West, 7.81 feet; Thence
South 89°19’19” East, 1,309.30 feet; Thence South 00°43’19” East, 40.01 feet;
Thence North 89°19’19” West, 498.05 feet; Thence South 00°00’46” East, 191.84
feet; Thence North 88°54’30” West, 788.03 feet; Thence South 00°58’24” East,
213.11 feet; Thence South 89°01’36” West, 20.00 feet; Thence South 00°58’24”
East, 40.00 feet; Thence North 88°42’36” West, 863.90 feet; Thence South
01°14’01” East, 150.01 feet; Thence North 88°42’36” West, 321.76 feet to the
beginning of a non-tangent curve, concave to the East, having a radius of
3,960.00 feet, from which beginning the radius bears South 84°03’06” East;
Thence Northerly along said curve, through a central angle of 08°59’35”, an arc
length of 621.55


41





--------------------------------------------------------------------------------





feet to the point of beginning, Excepting therefrom Parcels “A” and “B” as shown
on that Record of Survey recorded in File 184 of Surveys, page 68, of Official
Records in Clark County, Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.57 feet.


Said parcel consists of air rights only.


And


Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows: Commencing at the
Southwest corner of said Lot One (1); thence along the South line thereof, South
88°42’36” East, 128.29 feet to the Point of Beginning; thence departing said
South line, North 01°15’51” East, 4.74 feet; thence North 88°44’09” West, 2.99
feet to the beginning of a non-tangent curve, concave to the East, having a
radius of 52.00 feet, from which beginning the radius bears South 89°50’17”
East, thence Northerly along said curve, through a central angle of 09°55’21”,
an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet to the
beginning of a non-tangent curve, concave to the Southeast, having a radius of
47.83 feet, from which beginning the radius bears South 80°10’47” East; thence
Northeasterly along said curve, through a central angle of 29°15’25”, an arc
length of 24.42 feet; thence North 49°24’59” West, 3.00 feet to the beginning of
a non-tangent curve, concave to the Southeast, having a radius of 47.82 feet,
from which beginning the radius bears South 51°49’50” East; thence Northeasterly
along said curve, through a central angle of 10°46’44”, an arc length of 9.00
feet; thence South 41°15’24” East, 2.31 feet to the beginning of a non-tangent
curve, concave to the


42





--------------------------------------------------------------------------------





Southeast, having a radius of 54.50 feet, from which beginning the radius bears
South 52°39’46” East; thence Northeasterly along said curve, through a central
angle of 59°40’53”, an arc length of 56.77 feet to the beginning of a
non-tangent curve, concave to the North, having a radius of 44.00 feet, from
which beginning the radius bears North 36°06’43” East; thence Easterly along
said curve, through a central angle of 79°55’17”, an arc length of 61.38 feet;
thence South 43°48’34” East, 20.95 feet; thence South 88°44’09” East, 55.02 feet
to a point on the Easterly boundary of said Lot One (1); thence along said
Easterly boundary, South 01°14’01” East, 54.88 feet to the Southerly boundary of
said Lot One (1); thence along said Southerly boundary,
North 88°42’36” West, 193.47 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by Ryan Sligar,
Horizon Surveys, 10501 West Gowan Road, Suite 200, Las Vegas, NV 89129.


APN: 162-16-312-002




43





--------------------------------------------------------------------------------







EXHIBIT A
Legal Description (Eastside Land)
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1: (TOWERS) (APN 162-16-410-060)


Lots 16 through 20 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Winnick
Avenue, Ida Avenue and the alley as vacated by that certain Order of Vacation,
recorded February 14, 2012, in Book 20120214 as Document No. 01112, and
Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


PARCEL 2: (TERRACES) (APN 162-16-410-061 and 062)


Lots 21 through 24 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 3: (TERRACES FOUR) (APN 162-16-410-064, 065 and 066)


Lots 27 through 32 in Block Two (2) of Flamingo Estates, as shown by map thereof
on file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada. Together with those portions of Ida Avenue and
the alley as vacated by that certain Order of Vacation, recorded February 14,
2012, in Book 20120214 as Document No. 01112, and Re-recorded February 16, 2012,
in Book 20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book
20120323 as Document No. 01850, of Official Records.


PARCEL 4: (WINNICK) (APN 162-16-410-080)


Lot 51 in Block Three (3) of Flamingo Estates, as shown by map thereof on file
in Book 5 of Plats, page 22, as recorded in the office of the County Recorder of
Clark County, Nevada.
Together with the West 10 Feet of that certain pedestrian walkway abutting the
Easterly line of said Lot by that certain Order of Vacation recorded June 21,
1962, as Document No. 297340, of Official Records.




44





--------------------------------------------------------------------------------





Together with those portions of Winnick Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 5: (FOUNTAINS) (APN 162-16-410-070, 071, 072, 075, 076, 083 and 084)


Lots 36 through 38, 41, 42 and 56 through 58 in Block Three (3) of Flamingo
Estates, as shown by map thereof on file in Book 5 of Plats, page 22, as
recorded in the office of the County Recorder of Clark County, Nevada.


Together with those portions of Winnick Avenue, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 6: (SUITES) (APN 162-16-410-088 and 089)


That portion of the Southwest Quarter (SW ¼) of Section 16, Township 21 South,
Range 61 East M.D.M., being a portion of Block Four (4) of Flamingo Estates, as
shown by map thereof on file in Book 5 of Plats, page 22, as recorded in the
office of the County Recorder of Clark County, Nevada described as follows:


Lots 1 and 2 of that certain Parcel Map on file in File 70 of Parcel Maps, Page
30, recorded September 19, 1991 as Document No. 00581 in Book 910919, of
Official Records. in the Office of the County Recorder of Clark County, Nevada.


Together with those portions of Ida Avenue, Audrie Street and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 7: (APN 162-16-410-067, 068, 069, 077, 078, 079, 082, 085 and 086)


Lots 33, 34, 35, 43, 44, 45, 46, 47, 48, 49, 50 and 55 in Block Three (3); and
Lots 59, 60, 61 and 62 in Block Four (4) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.


Together with those portions of Winnick Road, Ida Avenue and the alley as
vacated by that certain Order of Vacation, recorded February 14, 2012, in Book
20120214 as Document No. 01112, and Re-recorded February 16, 2012, in Book
20120216 as Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323
as Document No. 01850, of Official Records.


PARCEL 8: (APN 162-16-410-073)


Lot 39 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


45





--------------------------------------------------------------------------------





TOGETHER WITH that portion of the pedestrian walkway lying Westerly of and
adjacent to the West line of said Lot 39, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 9: (APN 162-16-410-074)


Lot 40 in Block Three (3) of FLAMINGO ESTATES, as shown by map thereof on file
in Book 5 of Plats, Page 22 in the Office of the County Recorder of Clark
County, Nevada.


TOGETHER WITH that portion of the pedestrian walkway lying Easterly of and
adjacent to the East line of said Lot 40, as vacated by said County by that
Order of Vacation recorded June 21, 1962 in Book 368 as Document No. 297340,
Official Records.


Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 10: (APN 162-16-410-081)


Lots 52, 53 and 54 in Block Three (3) of FLAMINGO ESTATES, as shown by map
thereof on file in Book 5 of Plats, Page 22 in the Office of the County Recorder
of Clark County, Nevada.
TOGETHER WITH that certain vacated walkway 10 feet wide adjoining Lot 52 on the
West boundary, as disclosed by an Order of Vacation recorded June 21, 1962 in
Book 368 as Document No. 297340, Official Records.


Together with those portions of Winnick Road and the alley vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 11: (APN 162-16-410-063)


Lots 25 and 26 in Block Two (2) of FLAMINGO ESTATES, as shown by map thereof on
file in Book 5 of Plats, Page 22, in the Office of the County Recorder of Clark
County, Nevada.
Together with those portions of Ida Avenue and the alley as vacated by that
certain Order of Vacation, recorded February 14, 2012, in Book 20120214 as
Document No. 01112, and Re-recorded February 16, 2012, in Book 20120216 as
Document No. 01146 and Re-recorded March 23, 2012, in Book 20120323 as Document
No. 01850, of Official Records.


PARCEL 12: (PLAZA) (APN 162-16-410-087)




46





--------------------------------------------------------------------------------





Lots 63 and 64 in Block Four (4) of Flamingo Estates, as shown by map thereof on
file in Book 5 of Plats, page 22, as recorded in the office of the County
Recorder of Clark County, Nevada.
Together with that portion of Winnick Avenue as vacated by that certain Order of
Vacation, recorded February 14, 2012, in Book 20120214 as Document No. 01112,
and Re-recorded February 16, 2012, in Book 20120216 as Document No. 01146 and
Re-recorded March 23, 2012, in Book 20120323 as Document No. 01850, of Official
Records.


APN: 162-16-410-060 thru 089



EXHIBIT B
ESTOPPEL CERTIFICATE
The undersigned Parties, as defined below, hereby execute this Estoppel
Certificate (“Certificate”) for the benefit of Claudine Property Owner LLC, a
Delaware limited liability company (“Buyer”) as of December [ ], 2017.
Reference is hereby made to that certain Declaration of Covenants, Restrictions
and Easements, dated as of August 10, 2011, by and among Harrah’s Las Vegas,
LLC, a Nevada limited liability company, Flamingo Las Vegas Operating Company,
LLC, a Nevada limited liability company, 3535 LV Newco, LLC, a Delaware limited
liability company, a Nevada corporation and Caesars LINQ, LLC, a Delaware
limited liability company (each a “Party” and collectively, the “Parties”), as
amended by that certain First Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of September 12, 2012, and as further
amended by that certain Second Amendment to the Declaration of Covenants,
Restrictions and Easements, dated as of October 11, 2013, and as further amended
by that certain Joinder and Consent to the Declaration of Covenants,
Restrictions and Easements, dated as of _________ (as amended, the
“Declaration”).
The Parties understand and acknowledges that Buyer is in the process of
purchasing the property commonly known as Harrah’s Las Vegas Hotel & Casino,
pursuant to a Purchase and Sale Agreement (the “Purchase and Sale Agreement”) by
and between Harrah’s Las Vegas, LLC (“Seller”) and Buyer, and that Buyer is
relying upon the Parties’ certifications herein. Each of the undersigned Parties
hereby certify to Buyer that:
1.The Declaration is unmodified and in full force and effect. There have been,
and there are, no assignments, amendments, supplements or modifications of any
kind to the Declaration except as referenced above.
2.The Declaration represents the entire agreement between the Parties with
respect to the covenants, restrictions and easements, and the Parties’ rights
thereto, relating to the premises described therein; there are no other
promises, agreements, understandings, or commitments of any kind between the
Parties with respect thereto.


3.As of the date hereof, none of the Parties are in default or in violation of
any of their obligations under the Declaration and to each of the undersigned’s
knowledge, no event has


47





--------------------------------------------------------------------------------





occurred, nor does any condition exist, which, with the giving of notice, the
passage of time or both would constitute a default by any of the Parties under
the Declaration. None of the Parties hereto have made any claim against any
other Party alleging such Party’s default under the Declaration.
4.Each of the undersigned represents and warrants that the execution and
delivery of this Certificate has been duly authorized by all requisite entity
action on its part and the signatory executing this Certificate on its behalf is
duly authorized to so execute this Certificate.
5.Each of the undersigned acknowledge and agrees that Buyer shall be entitled to
rely on the certifications set forth herein.
6.This Certificate may be executed in counterparts, each of which shall be a
valid and binding original, but all of which together shall constitute one and
the same instrument. This Certificate may be effectuated by the exchange of
electronic copies of signatures (e.g., .pdf), with electronic copies of this
executed Certificate having the same force and effect as original counterpart
signatures hereto for all purposes.


[SIGNATURES ON FOLLOWING PAGE]


































48





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned Parties have executed this Certificate as of
the date first set forth above.




HARRAH’S LAS VEGAS, LLC
a Nevada limited liability company


By:                    
Name:                    
Title:                    






FLAMINGO LAS VEGAS OPERATING COMPANY, LLC
a Nevada limited liability company,


By:                    
Name:                    
Title:        






3535 LV NEWCO, LLC,
a Delaware limited liability company


By:                    
Name:                    
Title:        






CAESARS LINQ, LLC,
a Delaware limited liability company


By:                    
Name:                    
Title:        




49





--------------------------------------------------------------------------------


















EXHIBIT C
AMENDED AND RESTATED LEASE
By and Among
[  ] together with its permitted successors and assigns)
as “Landlord”
and
Harrah’s Las Vegas, LLC,
a Nevada limited liability company,
together with its permitted successors and assigns)
as “Tenant”
dated
December, [___] 2017
for
Harrah’s Las Vegas








































    



--------------------------------------------------------------------------------







 
TABLE OF CONTENTS
 
PAGE


 
 
 
 
 
 
ARTICLE I DEMISE; TERM
 
1


 
1.1


Leased Property
 
1


 
1.2


Single, Indivisible Lease
 
2


 
1.3


Term
 
3


 
1.4


Renewal Terms
 
3


 
 
 
 
 
 
ARTICLE II DEFINITIONS
 
3


 
 
 
 
 
 
ARTICLE III RENT
 
37


 
3.1


Rent
 
37


 
3.2


Variable Rent Determination
 
38


 
3.3


Late Payment of Rent or Additional Charges
 
39


 
3.4


Method of Payment of Rent
 
40


 
3.5


Net Lease
 
40


 
 
 
 
 
 
ARTICLE IV ADDITIONAL CHARGES
 
40


 
4.1


Impositions
 
40


 
4.2


Utilities and Other Matters
 
42


 
4.3


Compliance Certificate
 
42


 
4.4


Impound Account
 
42


 
 
 
 
 
 
ARTICLE V NO TERMINATION, ABATEMENT, ETC.
 
43


 
 
 
 
 
 
ARTICLE VI OWNERSHIP OF REAL AND PERSONAL PROPERTY
 
44


 
6.1


Ownership of Leased Property
 
44


 
6.2


Ownership of Tenant's Property
 
45


 
 
 
 
 
 
ARTICLE VII PRESENT CONDITION AND PERMITTED USE
 
46


 
7.1


Condition of Leased Property
 
46


 
7.2


Use of Leased Property
 
47


 
7.3


Ground Leases
 
49


 
7.5


Third-Party Reports
 
49


 
 
 
 
 
 
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
 
49


 
 
 
 
 
 
ARTICLE IX MAINTENANCE AND REPAIR
 
50


 
9.1


Tenant Obligations
 
50


 
9.2


No Landlord Obligations
 
50


 
9.3


Landlord's Estate
 
50


 
9.4


End of Term
 
51


 
 
 
 
 
 
ARTICLE X ALTERATIONS
 
51


 
10.1


Alterations, Capital Improvements and Material Capital Improvements
 
51


 



    



--------------------------------------------------------------------------------





10.2


Landlord Approval of Certain Alterations and Capital Improvements
 
52


 
10.3


Construction Requirements for Alterations and Capital Improvements
 
53


 
10.4


Landlord’s Right of First Offer to Fund Material Capital Improvements
 
54


 
10.5


Minimum Capital Expenditures
 
58


 
 
 
 
 
 
ARTICLE XI LIENS
 
62


 
 
 
 
 
 
ARTICLE XII PERMITTED CONTESTS
 
63


 
 
 
 
 
 
ARTICLE XIII INSURANCE
 
64


 
13.1


General Insurance Requirements
 
64


 
13.2


Name of Insureds.
 
67


 
13.3


Deductibles or Self-Insured Retentions.
 
67


 
13.4


Waivers of Subrogation.
 
67


 
13.5


Limits of Liability and Blanket Policies.
 
68


 
13.6


Future Changes in Insurance Requirements.    
 
68


 
13.7


Notice of Cancellation or Non-Renewal.
 
69


 
13.8


Copies of Documents
 
69


 
13.9


Certificates of Insurance
 
69


 
13.10


Other Requirements
 
69


 
 
 
 
 
 
ARTICLE XIV CASUALTY
 
70


 
14.1


Property Insurance Proceeds
 
70


 
14.2


Tenant’s Obligations Following Casualty
 
71


 
14.3


No Abatement of Rent
 
72


 
14.4


Waiver    
 
72


 
14.5


Insurance Proceeds and Fee Mortgagee
 
72


 
 
 
 
 
 
ARTICLE XV EMINENT DOMAIN
 
73


 
15.1


Condemnation
 
73


 
15.2


Award Distribution
 
73


 
15.3


Temporary Taking
 
74


 
15.4


Condemnation Awards and Fee Mortgagee
 
74


 
 
 
 
 
 
ARTICLE XVI DEFAULTS AND REMEDIES
 
74


 
16.1


Tenant Events of Default
 
74


 
16.2


Landlord Remedies
 
77


 
16.3


Damages
 
78


 
16.4


Receiver
 
79


 
16.5


Waiver    
 
79


 
16.6


Application of Funds
 
79


 
16.7


Landlord’s Right to Cure Tenant’s Default
 
79


 
16.8


Miscellaneous
 
80


 
 
 
 
 
 
ARTICLE XVII TENANT FINANCING
 
80


 
17.1


Permitted Leasehold Mortgagees
 
80


 



    



--------------------------------------------------------------------------------





17.2


Landlord Cooperation with Permitted Leasehold Mortgage
 
88


 
 
 
 
 
 
ARTICLE XVIII TRANSFERS BY LANDLORD
 
89


 
18.1


Sale of the Leased Property
 
89


 
18.2


Transfers to Tenant Competitors
 
90


 
18.3


Specific Performance. Notwithstanding anything to the contrary contained herein,
and without limitation of any of Tenant’s other rights and remedies under this
Lease, the Parties recognize that if Landlord shall breach its obligations under
Section 18.1 hereof by selling the Leased Property or any portion thereof to a
Tenant Competitor during the Term, damages shall not provide an adequate remedy
to Tenant and accordingly, Tenant shall have the right to obtain the remedy of
specific performance including injunctive relief to prevent Landlord from
selling the Leased Property or any portion thereof to a Tenant Competitor in
violation of Section 18.1 hereof.
 
92


 
 
 
 
 
 
ARTICLE XIX HOLDING OVER
 
93


 
 
 
 
 
 
ARTICLE XX RISK OF LOSS
 
93


 
 
 
 
 
 
ARTICLE XXI INDEMNIFICATION
 
93


 
21.1


General Indemnification
 
93


 
21.2


Encroachments, Restrictions, Mineral Leases, etc.
 
95


 
 
 
 
 
 
ARTICLE XXII TRANSFERS BY TENANT
 
97


 
22.1


Subletting and Assignment
 
97


 
22.2


Permitted Assignments and Transfers
 
97


 
22.3


Permitted Sublease Agreements
 
100


 
22.4


Required Subletting and Assignment Provisions
 
101


 
22.5


Costs    
 
103


 
22.6


No Release of Tenant’s Obligations; Exception
 
103


 
22.7


Bookings
 
103


 
 
 
 
 
 
ARTICLE XXIII REPORTING
 
104


 
23.1


Estoppel Certificates and Financial Statements
 
104


 
23.2


SEC Filings; Offering Information
 
109


 
23.3


Landlord Obligations
 
110


 
 
 
 
 
 
ARTICLE XXIV LANDLORDS RIGHT TO INSPECT
 
112


 
 
 
 
 
 
ARTICLE XXV NO WAIVER
 
112


 
 
 
 
 
 
ARTICLE XXVI REMEDIES CUMULATIVE
 
112


 
ARTICLE XXVII ACCEPTANCE OF SURRENDER
 
112


 
 
 
 
 
 
ARTICLE XXVIII NO MERGER
 
113


 
 
 
 
 
 
ARTICLE XXIX INTENTIONALLY OMMITTED
 
113


 
 
 
 
 
 



    



--------------------------------------------------------------------------------





ARTICLE XXX QUIET ENJOYMENT
 
113


 
 
 
 
 
 
ARTICLE XXXI LANDLORD FINANCING
 
113


 
31.1


Landlord's Financing
 
113


 
31.2


Attornment
 
115


 
31.3


Compliance with Fee Mortgage Documents
 
115


 
 
 
 
 
 
ARTICLE XXXII ENVIRONMENTAL COMPLIANCE
 
117


 
32.1


Hazardous Substances
 
117


 
32.2


Notices
 
118


 
32.3


Remediation
 
118


 
32.4


Indemnity
 
118


 
32.5


Environmental Inspections
 
119


 
 
 
 
 
 
ARTICLE XXXIII MEMORANDUM OF LEASE
 
120


 
 
 
 
 
 
ARTICLE XXXIV DISPUTE RESOLUTION
 
120


 
34.1


Expert Valuation Process
 
120


 
34.2


Arbitration
 
123


 
 
 
 
 
 
ARTICLE XXXV NOTICES
 
124


 
 
 
 
 
 
ARTICLE XXXVI END OF TERM SUCCESSOR ASSET TRANSFER
 
125


 
36.1


Transfer of Tenant’s Property and Operational Control
 
125


 
36.2


[Reserved]
 
126


 
36.3


Determination of Successor Lessee and Successor Assets FMV
 
126


 
36.4


Operation Transfer.
 
128


 
 
 
 
 
 
ARTICLE XXXVII ATTORNEY FEES
 
129


 
 
 
 
 
 
ARTICLE XXXVIII BROKERS
 
129


 
 
 
 
 
 
ARTICLE XXXIX ANTI-TERRORISM REPRESENTATIONS
 
129


 
 
 
 
 
 
ARTICLE XL LANDLORD REIT PROTECTIONS
 
130


 
 
 
 
 
 
ARTICLE XLI MISCELLANEOUS
 
131


 
41.1


Survival
 
131


 
41.2


Severability
 
131


 
41.3


Non-Recourse
 
131


 
41.4


Successors and Assign
 
132


 
41.5


Governing Law
 
132


 
41.6


Waiver of Trial by Jury
 
133


 
41.7


Entire Agreement
 
133


 
41.8


Entire Agreement
 
134


 
41.9


Counterparts
 
134


 



    



--------------------------------------------------------------------------------





41.10


Interpretation
 
134


 
41.11


Deemed Consent
 
134


 
41.12


Further Assurances
 
134


 
41.13


Gaming Regulations    
 
135


 
41.14


Certain Provisions of Nevada Law
 
136


 
41.15


Confidential Information
 
136


 
41.16


Time of Essence
 
137


 
41.17


Consents, Approvals and Notices
 
137


 
41.18


Reserved.
 
137


 
41.19


Amendments. This Lease may not be amended except by a written agreement executed
by all Parties hereto
 
137


 
 
 
 
 
 









EXHIBITS AND SCHEDULES
EXHIBIT A
 
FACILITY
EXHIBIT B
 
LEGAL DESCRIPTION OF LAND
EXHIBIT C
 
CAPITAL EXPENDITURES REPORT
EXHIBIT D
 
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
 
INTENTIONALLY OMITTED
EXHIBIT F
 
FORM OF GUARANTY
EXHIBIT G
 
INTENTIONALLY OMITTED
EXHIBIT H
 
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT I
 
FORM OF PACE REPORT
SCHEDULE 1
 
GAMING LICENSE
SCHEDULE 2
 
PERMITTED TITLE EXCEPTIONS
SCHEDULE 3
 
INTENTIONALLY OMITTED
SCHEDULE 4
 
SPECIFIED SUBLEASES
SCHEDULE 5
 
INTENTIONALLY OMITTED
SCHEDULE 6
 
DESCRIPTION OF TITLE POLICY(IES)
SCHEDULE
 
PROPERTY SPECIFIC MARKS









AMENDED AND RESTATED LEASE
THIS AMENDED AND RESTATED LEASE (this “Lease”) is entered into as of [  ], [  ],
by and among [_____],together with its permitted successors and assigns,
“Landlord”), and Harrah’s Las Vegas, LLC, a Nevada limited liability company,
together with its permitted successors and assigns, “Tenant”).


    



--------------------------------------------------------------------------------





RECITALS
A.    On December [___], 2017, Tenant formed Landlord as a wholly owned
subsidiary of Tenant.
B.    On December [___], 2017, Landlord acquired from Tenant all of the real
estate comprising the property commonly known as Harrah’s Las Vegas which is
covered by this Lease and more particularly described on Exhibit A.
C.    On December [___], 2017, Landlord and Tenant entered into that certain
Lease (the “Original Lease”), whereby Landlord leased to Tenant the property
described in Recital B above.
D.    Immediately prior to the execution hereof, Claudine Property Owner LLC, a
Delaware limited liability company acquired from Tenant one hundred percent
(100%) of the membership interests in Landlord.
E.    Landlord and Tenant wish to amend and restate the Original Lease in its
entirety.
F.     Capitalized terms used in this Lease and not otherwise defined herein are
defined in Article II hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Original Lease is hereby amended and
restated in its entirety and the Parties agree as follows:


ARTICLE 1
DEMISE; TERM


1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord demises and leases to Tenant and Tenant accepts and leases
from Landlord all of Landlord’s rights and interest in and to the following
(collectively, the “Leased Property”):


(a)the real property described in Exhibit B attached hereto, together with any
ownership interests in adjoining roadways, alleyways, strips, gores and the like
appurtenant thereto (collectively, the “Land”);


(b)all buildings, structures, Fixtures and improvements of every kind now or
hereafter located on the Land or the improvements located thereon or permanently
affixed to the Land or the improvements located thereon, including, but not
limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits
and lines appurtenant to such buildings and structures (collectively, the
“Leased Improvements”), provided, however, that the foregoing shall not affect
or contradict the provisions of this Lease which specify that Tenant shall be
entitled to certain rights with respect to or benefits of the Tenant Capital
Improvements as expressly set forth herein; and


(c)all easements, development rights and other rights appurtenant to the Land or
the Leased Improvements. The Leased Property is leased subject to all covenants,
conditions, restrictions, easements and other matters of any nature affecting
the Leased Property or any portion thereof as of the Commencement Date and such
subsequent covenants, conditions, restrictions, easements and other matters as
may hereafter arise in accordance with the terms of this Lease or as may
otherwise be agreed to in writing


    



--------------------------------------------------------------------------------





by Landlord and Tenant, whether or not of record, including any matters which
would be disclosed by an inspection or accurate survey of the Leased Property or
any portion thereof.


Except as more specifically provided in the following paragraph, to the extent
Landlord’s ownership of any Leased Property or any portion thereof (including
any improvement (including any Capital Improvement) or other property) that does
not constitute “real property” within the meaning of Treasury Regulation Section
1.856-3(d), which would otherwise be owned by Landlord and leased to Tenant
pursuant to this Lease, could cause Landlord REIT to fail to qualify as a “real
estate investment trust” (within the meaning of Section 856(a) of the Code, or
any similar or successor provision thereto), then a portion of such property
shall automatically instead be owned by PropCo TRS LLC, a Delaware limited
liability company, which is a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code, or any similar or successor provision thereto) of
Landlord REIT (the “Propco TRS”), to the extent necessary such that Landlord’s
ownership of such Leased Property does not cause Landlord REIT to fail to
qualify as a real estate investment trust, provided, there shall be no
adjustment in the Rent as a result of the foregoing. In such event, Landlord
shall cause the Propco TRS to make such property available to Tenant in
accordance with the terms hereof; however, Landlord shall remain fully liable
for all obligations of Landlord under this Lease and shall retain sole
decision-making authority for any matters for which Landlord’s consent or
approval is required or permitted to be given and for which Landlord’s
discretion may be exercised under this Lease.
1.2    Single, Indivisible Lease. This Lease constitutes one indivisible lease
of the Leased Property and not separate leases governed by similar terms. The
Leased Property constitutes one economic unit, and the Rent and all other
provisions have been negotiated and agreed upon based on a demise of all of the
Leased Property to Tenant as a single, composite, inseparable transaction and
would have been substantially different had separate leases or a divisible lease
been intended. Except as expressly provided in this Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Lease apply equally and uniformly to all components of the
Leased Property collectively as one unit. The Parties intend that the provisions
of this Lease shall at all times be construed, interpreted and applied so as to
carry out their mutual objective to create an indivisible lease of all of the
Leased Property and, in particular but without limitation, that, for purposes of
any assumption, rejection or assignment of this Lease under 11 U.S.C. Section
365, or any successor or replacement thereof or any analogous state law, this is
one indivisible and non-severable lease and executory contract dealing with one
legal and economic unit and that this Lease must be assumed, rejected or
assigned as a whole with respect to all (and only as to all) of the Leased
Property. The Parties may elect to amend this Lease from time to time to modify
the boundaries of the Land, to exclude one or more components or portions
thereof, and/or to include one or more additional components as part of the
Leased Property, and any such future addition to the Leased Property shall not
in any way change the indivisible and nonseverable nature of this Lease and all
of the foregoing provisions shall continue to apply in full force.
    
1.3    Term. The “Term” of this Lease shall commence on the Commencement Date
and expire on the Expiration Date (i.e., the Term shall consist of the Initial
Term plus all Renewal Terms, to the extent exercised as set forth in Section 1.4
below, subject to any earlier termination of the Term pursuant to the terms
hereof). The initial stated term of this Lease (the “Initial Term”) shall
commence on December [  ], 2017 (the “Commencement Date”) and expire on December
31, 2032 (the “Initial Stated Expiration Date”). The “Stated Expiration Date”
means the Initial Stated Expiration Date or the expiration date of the most
recently exercised Renewal Term, as the case may be.


1.4    Renewal Terms. The Term of this Lease may be extended for four (4)
separate “Renewal Terms” of five (5) years each if (a) at least twelve (12), but
not more than eighteen (18), months prior to


    



--------------------------------------------------------------------------------





the then current Stated Expiration Date, Tenant (or, pursuant to Section
17.1(e), a Permitted Leasehold Mortgagee) delivers to Landlord a “Renewal
Notice” stating that it is irrevocably exercising its right to extend this Lease
for one (1) Renewal Term; and (b) no Tenant Event of Default shall have occurred
and be continuing on the date Landlord receives the Renewal Notice or on the
last day of the then current Term (other than a Tenant Event of Default that is
in the process of being cured by a Permitted Leasehold Mortgagee in compliance
in all respects with Section 17.1(d) and Section 17.1(e)). Subject to the
provisions, terms and conditions of this Lease, upon Tenant’s timely delivery to
Landlord of a Renewal Notice, the Term of this Lease shall be extended for the
then applicable Renewal Term. During any such Renewal Term, except as
specifically provided for herein, all of the provisions, terms and conditions of
this Lease shall remain in full force and effect. After the last Renewal Term,
Tenant shall have no further right to renew or extend the Term. If Tenant fails
to validly and timely exercise any right to extend this Lease, then all
subsequent rights to extend the Term shall terminate.


ARTICLE II
DEFINITIONS


For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in this Article II have
the meanings assigned to them in this Article and include the plural as well as
the singular and any gender as the context requires; (ii) all accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with GAAP; (iii) all references in this Lease to designated “Articles,”
“Sections,” “Exhibits” and other subdivisions are to the designated Articles,
Sections, Exhibits and other subdivisions of this Lease; (iv) the word
“including” shall have the same meaning as the phrase “including, without
limitation,” and other similar phrases; (v) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Lease as a whole and
not to any particular Article, Section or other subdivision; (vi) all Exhibits,
Schedules and other attachments annexed to the body of this Lease are hereby
deemed to be incorporated into and made an integral part of this Lease;
(vii) all references to a range of Sections, paragraphs or other similar
references, or to a range of dates or other range (e.g., indicated by “-” or
“through”) shall be deemed inclusive of the entire range so referenced; and
(viii) for the calculation of any financial ratios or tests referenced in this
Lease, this Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute indebtedness or interest expense.
“AAA”: As defined in the definition of Appointing Authority.
“Accepted MCI Financing Proposal”: As defined in Section 10.4(b).
“Accountant”: Either (i) a firm of independent public accountants designated by
Tenant, or Guarantor, as applicable and reasonably acceptable to Landlord, or
(ii) a “big four” accounting firm designated by Tenant.
“Accounts”: All Tenant’s accounts, including deposit accounts (but excluding any
impound account established pursuant to Section 4.4 and any Fee Mortgage Reserve
Account), all rents, profits, income, revenues or rights to payment or
reimbursement derived from Tenant’s use of any space within the Leased Property
or any portion thereof and/or from goods sold or leased or services rendered by
Tenant from the Leased Property or any portion thereof (including, without
limitation, from goods sold or leased or services rendered from the Leased
Property or any portion thereof by the Affiliated property manager or Affiliated
Subtenants) and all Tenant’s accounts receivable derived from the use of the
Leased Property or goods or services provided from the Leased Property, in each
case whether or not evidenced by a contract,


    



--------------------------------------------------------------------------------





document, instrument or chattel paper and whether or not earned by performance,
including without limitation, the right to payment of management fees and all
proceeds of the foregoing.
“Acquirer”: As defined in Article XVIII.
“Additional Charges”: All Impositions and all other amounts, liabilities and
obligations (excluding Rent) which Tenant assumes or agrees or is obligated to
pay under this Lease and, in the event of any failure on the part of Tenant to
pay any of those items, except where such failure is due to the wrongful acts or
omissions of Landlord, every fine, penalty, interest and cost which may be added
for non-payment or late payment of such items pursuant to the terms hereof or
under applicable law.
“Additional Fee Mortgagee Requirements”: As defined in Section 31.3.
“Additional Fee Mortgagee Requirements Period”: As defined in Section 31.3.
“Affiliate”: When used with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall Tenant or any of its Affiliates be deemed to be an Affiliate of Landlord
or any of Landlord’s Affiliates.
“Alteration”: Any construction, demolition, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
in, on or to the Leased Improvements that is not a Capital Improvement.
“Annual Minimum Building and Improvement Cap Ex Amount”: As defined in Section
10.5(a)(ii).
“Applicable Deadline”: As defined in Section 23.1(b)(i).
“Applicable Landlord Financing” A financing obtained by Landlord or any one or
more of its Affiliates that is secured by this Lease or the Leased Property.
“Applicable Standards”: The standards generally and customarily applicable from
time to time during the Term to (i) large-scale, integrated
gaming-hotel-entertainment facilities and (ii) if and when the Lease is amended
to include the Convention Center Property pursuant to the Put-Call Agreement, a
convention and exhibition center, as the case may be, that are located in Las
Vegas, that are similar to the Hotel/Casino Facility or Convention Center
Facility, as applicable, in size and quality of operation, that have annual
capital expenditures and are of an age comparable to the age and quality of the
Leased Improvements existing at the time this standard is being applied.
“Appointing Authority”: Either (i) the Institute for Conflict Prevention and
Resolution (also known as, and shall be defined herein as, the “CPR Institute”),
unless it is unable to serve, in which case the Appointing Authority shall be
(ii) the American Arbitration Association (“AAA”) under its Arbitrator Select
Program for non-administered arbitrations or whatever AAA process is in effect
at the time for the appointment of arbitrators in cases not administered by the
AAA, unless it is unable to serve, in which case (iii) the Parties shall have
the right to apply to any court of competent jurisdiction to appoint an
Appointing Authority in accordance with the court’s power to appoint
arbitrators. The CPR Institute and the AAA shall each be considered unable to
serve if it no longer exists, or if it no longer provides neutral appointment
services, or if it does not confirm (in form or substance) that it will serve as
the Appointing Authority within thirty (30) days after receiving a written
request to serve as the Appointing Authority, or if, despite agreeing


    



--------------------------------------------------------------------------------





to serve as the Appointing Authority, it does not confirm appointment within
sixty (60) days after receiving such written request.
“Arbitration Provision”: Each of the following: the calculation of the Minimum
Cap Ex Amount; the determination of whether a Capital Improvement constitutes a
Material Capital Improvement; the calculation of Net Revenue; the calculation of
Rent (without limitation of the procedures set forth in Section 3.2); without
limitation of the EBITDAR Calculation Procedures, any EBITDAR calculation made
pursuant to this Lease or any determination or calculation made pursuant to this
Lease for which EBITDAR is a necessary component of such determination or
calculation and the calculation of any amounts under Sections 10.1(a), 10.3,
10.5(a) and 10.5(b).
“Architect”: As defined in Section 10.2(b).
“Award”: All compensation, sums or anything of value awarded, paid or received
from the applicable authority on a total or partial Taking or Condemnation,
including any and all interest thereon.
“Base Net Revenue Amount”: $[356.900,000], which amount Landlord and Tenant
agree represents Net Revenue for the Fiscal Period immediately preceding the
first (1st) Lease Year.
“Base Rent”: The Base Rent component of Rent, as defined in more detail in
clauses (b) and (c) of the definition of “Rent.”
“Beginning CPI”: As defined in the definition of CPI Increase.
“Bookings”: Reservations, bookings and short-term arrangements with conventions,
conferences, hotel guests, tours, vendors and other groups or individuals (it
being understood that whether or not such arrangements or agreements are
short-term or temporary shall be determined without regard to how long in
advance such arrangements or agreements are entered into), in each case entered
into in the ordinary course consistent with past practices.
“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in Las Vegas, Nevada or New York, New York are
authorized, or obligated, by law or executive order, to close.
“Cap Ex Reserve”: As defined in Section 10.5(b)(ii).
“Cap Ex Reserve Funds”: As defined in Section 10.5(b)(ii).
“Capital Expenditures”: The sum of all expenditures actually paid by or on
behalf of Tenant, on a consolidated basis, to the extent capitalized in
accordance with GAAP and in a manner consistent with Tenant’s annual Financial
Statements.
“Capital Improvement”: Any construction, restoration, alteration, addition,
improvement, renovation or other physical changes or modifications of any nature
(excluding maintenance, repair and replacement in the ordinary course) in, on,
or to the Leased Improvements, including, without limitation, structural
alterations, modifications or improvements of one or more additional structures
annexed to any portion of the Leased Improvements or the expansion of existing
Leased Improvements, in each case, to the extent that the costs of such activity
are or would be capitalized in accordance with GAAP and in a manner consistent
with Tenant’s Financial Statements, and any demolition in connection therewith.


    



--------------------------------------------------------------------------------





“Capital Lease Obligations”: With respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations have been or should be classified and
accounted for as capital leases on a balance sheet of such person under GAAP (as
in effect on the date hereof) and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP (as in effect on the date hereof).
“Cash”: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.
“Casualty Event”: Any loss, damage or destruction with respect to the Leased
Property or any portion thereof.
“CEC”: Caesars Entertainment Corporation, a Delaware corporation.
“Change of Control”: With respect to any party, the occurrence of any of the
following: (a) the direct or indirect sale, exchange or other transfer (other
than by way of merger, consolidation or amalgamation), in one or a series of
related transactions, of all or substantially all the assets of such party and
its Subsidiaries, taken as a whole, to one or more Persons; (b) an officer of
such party becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the consummation of any transaction or series of related transactions
(including, without limitation, any merger, consolidation or amalgamation), the
result of which is that any “person” or “group” (as used in Section 13(d)(3) of
the Exchange Act or any successor provision), other than, in the case of Tenant,
CRC, becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act or any successor provision), directly or indirectly, of more than
fifty percent (50%) of the Voting Stock of such party or other Voting Stock into
which such party’s Voting Stock is reclassified, consolidated, exchanged or
changed, measured by voting power rather than number of securities or other
ownership interests; (c) the occurrence of a “change of control”, “change in
control” (or similar definition) as defined in any indenture, credit agreement
or similar debt instrument under which such party is an issuer, a borrower or
other obligor, in each case representing outstanding indebtedness in excess of
One Hundred Million and No/100 Dollars ($100,000,000.00); or (d) such party
consolidates with, or merges or amalgamates with or into, any other Person (or
any other Person consolidates with, or merges or amalgamates with or into, such
party), in any such event pursuant to a transaction in which any of such party’s
outstanding Voting Stock or any of the Voting Stock of such other Person is
converted into or exchanged for cash, securities or other property, other than
any such transaction where such party’s Voting Stock outstanding immediately
prior to such transaction constitutes, or is converted into or exchanged for, a
majority of the outstanding Voting Stock of the surviving Person or any direct
or indirect Parent Entity of the surviving Person immediately after giving
effect to such transaction measured by voting power rather than number of
securities or other ownership interests. For purposes of the foregoing
definition: (x) a party shall include any Parent Entity of such party; and (y)
“Voting Stock” shall mean the securities or other ownership interests of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors, managers or trustees (or
other similar governing body) of a Person. Notwithstanding the foregoing: (A)
the transfer of assets between or among a party’s wholly owned subsidiaries and
such party shall not itself constitute a Change of Control; (B) the term “Change
of Control” shall not include a merger, consolidation or amalgamation of such
party with, or the sale, assignment, conveyance, transfer or other disposition
of all or substantially all of such party’s assets to, an Affiliate of such
party (1) incorporated or organized solely for the purpose of reincorporating
such party in another jurisdiction, and (2) the owners of which and the number
and type of securities or other ownership interests in such party, measured by
voting power and number of securities or other ownership interests, owned by
each of them immediately before and immediately following such transaction, are
materially unchanged; (C) a “person” or “group”


    



--------------------------------------------------------------------------------





shall not be deemed to have beneficial ownership of securities subject to a
stock or asset purchase agreement, merger agreement or similar agreement (or
voting or option or similar agreement related thereto) prior to the consummation
of the transactions contemplated by such agreement; (D) a transaction will not
be deemed to involve a Change of Control in respect of a party if (1) such party
becomes a direct or indirect wholly owned subsidiary of a holding company, and
(2) the direct or indirect owners of such holding company immediately following
that transaction are the same as the owners of such party immediately prior to
that transaction and the number and type of securities or other ownership
interests owned by each such direct and indirect holder immediately following
such transaction are materially unchanged from the number and type of securities
or other ownership interests owned by such direct and indirect holder in such
party immediately prior to that transaction; and (E) no Change of Control shall
be deemed to exist for so long as CRC controls Tenant.
“Code”: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”: As defined in Section 1.3.
“Commission”: As defined in Section 41.15.
“Condemnation”: The exercise of any governmental power, whether by legal
proceedings or otherwise, by any public or quasi-public authority, or private
corporation or individual, having such power under Legal Requirements, either
under threat of condemnation or while legal proceedings for condemnation are
pending.
“Confidential Information”: In addition to information described in Section
41.22, any information or compilation of information relating to a business,
procedures, techniques, methods, concepts, ideas, affairs, products, processes
or services, including source code, information relating to distribution,
marketing, merchandising, selling, research, development, manufacturing,
purchasing, accounting, engineering, financing, costs, pricing and pricing
strategies and methods, customers, suppliers, creditors, employees, contractors,
agents, consultants, plans, billing, needs of customers and products and
services used by customers, all lists of suppliers, distributors and customers
and their addresses, prospects, sales calls, products, services, prices and the
like, as well as any specifications, formulas, plans, drawings, accounts or
sales records, sales brochures, catalogs, code books, manuals, trade secrets,
knowledge, know-how, operating costs, sales margins, methods of operations,
invoices or statements and the like.
“Continuously Operated”: With respect to the Facility, the Facility is
continuously used and operated for its Primary Intended Use and open for
business to the public during all business hours usual and customary for such
use for comparable properties in Las Vegas, Nevada.
“Control”: The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, partnership interests or any other Equity
Interests or by contract, and “Controlling” and “Controlled” shall have meanings
correlative thereto.
“Convention Center”: The “Eastside Convention Center”, as such term is defined
in the Put-Call Agreement.
“Convention Center Facility”: As defined in the definition of Facility.
“Convention Center Property”: The Eastside Convention Center Property, as
defined in the Put Call Agreement


    



--------------------------------------------------------------------------------





“CPI”: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, then the
index designated by such Department as the successor to such index, and if there
is no index so designated, an index for an area in the United States that most
closely corresponds to the entire United States, published by such Department,
or if none, by any other instrumentality of the United States, all as reasonably
determined by Landlord and Tenant.
“CPI Increase”: The greater of (a) zero and (b) a fraction, expressed as a
decimal, determined as of each Escalator Adjustment Date, (x) the numerator of
which shall be the difference between (i) the average CPI for the three (3) most
recent calendar months (the “Prior Months”) ending prior to such Escalator
Adjustment Date (for which the CPI has been published as of such Escalator
Adjustment Date) and (ii) the average CPI for the three (3) corresponding
calendar months occurring one (1) year prior to the Prior Months (such average
CPI, the “Beginning CPI”), and (y) the denominator of which shall be the
Beginning CPI.
“CPR Institute”: As defined in the definition of Appointing Authority.
“CRC”: Caesars Resort Collection, LLC, a Delaware limited liability company.
“Dollars” and “$”: The lawful money of the United States.
“EBITDA”: The same meaning as “EBITDAR” as defined herein but without giving
effect to clause (xi) in the definition thereof.
“EBITDAR”: For any applicable twelve (12) month period, the consolidated net
income or loss of a Person on a consolidated basis for such period, determined
in accordance with GAAP, provided, however, that without duplication and in each
case to the extent included in calculating net income (calculated in accordance
with GAAP): (i) income tax expense shall be excluded; (ii) interest expense
shall be excluded; (iii) depreciation and amortization expense shall be
excluded; (iv) amortization of intangible assets shall be excluded; (v) 
write-downs and reserves for non-recurring restructuring-related items (net of
recoveries) shall be excluded; (vi) reorganization items shall be excluded;
(vii) any impairment charges or asset write-offs, non-cash gains, losses, income
and expenses resulting from fair value accounting required by the applicable
standard under GAAP and related interpretations, and non-cash charges for
deferred tax asset valuation allowances, shall be excluded; (viii) any effect of
a change in accounting principles or policies shall be excluded; (ix) any
non-cash costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement shall be excluded; (x) any
nonrecurring gains or losses (less all fees and expenses relating thereto) shall
be excluded; (xi) rent expense shall be excluded; and (xii) the impact of any
deferred proceeds resulting from failed sale accounting shall be excluded. In
connection with any EBITDAR calculation made pursuant to this Lease or any
determination or calculation made pursuant to this Lease for which EBITDAR is a
necessary component of such determination or calculation, (1) promptly following
request therefor, Tenant shall provide Landlord with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Landlord, (2) such calculation shall be as reasonably agreed upon
between Landlord and Tenant, and (3) if Landlord and Tenant do not agree within
twenty (20) days of either party seeking to commence discussions, the same may
be determined by an Expert in accordance with and pursuant to the process set
forth in Section 34.2 hereof (clauses (1) through (3), collectively, the
“EBITDAR Calculation Procedures”).
“EBITDAR Calculation Procedures”: As defined in the definition of EBITDAR.


    



--------------------------------------------------------------------------------





“EBITDAR to Rent Ratio”: For any applicable Lease Year, as determined as of the
Escalator Adjustment Date for such Lease year after giving effect to the
proposed escalation on such date, the ratio of EBITDAR of Tenant for the
applicable Trailing Test Period to Rent for such Lease Year. For purposes of
calculating the EBITDAR to Rent Ratio, EBITDAR shall be calculated on a pro
forma basis to give effect to any material acquisitions and material asset sales
consummated by Tenant during any Trailing Test Period of Tenant as if each such
material acquisition had been effected on the first day of such Trailing Test
Period and as if each such material asset sale had been consummated on the day
prior to the first day of such Trailing Test Period.
“Eligible Account”: A separate and identifiable account from all other funds
held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa2” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00) and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.
“Eligible Institution”: Either (a) a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of Letters of Credit and accounts in which
funds are held for more than thirty (30) days, the long-term unsecured debt
obligations of which are rated at least “A+” by S&P and “Aa3” by Moody’s), or
(b) Wells Fargo Bank, National Association, provided that the rating by S&P and
Moody’s for the short term unsecured debt obligations or commercial paper and
long term unsecured debt obligations of the same does not decrease below the
ratings set forth in subclause (a) hereof.
“Embargoed Person”: Any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti‑terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the applicable
transaction is prohibited by law or in violation of law.
“Encroachment”: As defined in Section 21.2(i).
“End of Term Asset Transfer Notice”: As defined in Section 36.1.
“Environmental Costs”: As defined in Section 32.4.
“Environmental Laws”: Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, orders, decrees or judgments, whether
statutory or common law, as amended from time to time, now or hereafter in
effect, or promulgated, pertaining to the environment, public health and safety
and industrial hygiene and relating to the use, generation, manufacture,
production, storage, release, discharge, disposal, handling, treatment, removal,
decontamination, cleanup, transportation or regulation of any Hazardous
Substance, including the Industrial Site Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Resource Conservation
and Recovery Act, the Federal Insecticide,


    



--------------------------------------------------------------------------------





Fungicide, Rodenticide Act, the Safe Drinking Water Act and relevant provisions
of the Occupational Safety and Health Act.
“Equity Interests”: With respect to any Person, any and all shares, interests,
participations, equity interests, voting interests or other equivalents,
including membership interests (however designated, whether voting or
non-voting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profit, and losses of, or distributions of assets of, such partnership.
“Escalator”:  (a) During the initial five (5) Lease Years, one (1.0) plus one
one-hundredth (0.01), and (b) from and after the commencement of the sixth (6th)
Lease Year, one (1.0) plus the greater of (I) two one-hundredths (0.02) and (II)
the CPI Increase; provided, however, with respect to clause (b), in the event in
any such Lease Year from and after the commencement of the sixth (6th) Lease
Year, the Rent calculated pursuant hereto (after giving effect to increases
resulting from the Escalator) will cause the EBITDAR to Rent Ratio to be less
than 1.6:1, the Escalator will be reduced to such amount (but not less than one
(1.0)) that would result in a 1:6.1 EBITDAR to Rent Ratio for such Lease Year. 
“Escalator Adjustment Date”: The first day of each Lease Year, excluding the
first Lease Year of the Initial Term, and the first Lease Year of each Renewal
Term.
“Estoppel Certificate”: As defined in Section 23.1(a).
“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the SEC promulgated thereunder.
“Excluded Items”: As defined in Section 36.1.
“Exercise Notice”: As defined in Section 18.2(a)(i).
“Existing Fee Mortgage”: The Fee Mortgages as in effect on the Commencement Date
(if any), together with any amendments, modifications, and/or supplements
thereto after the Commencement Date.
“Existing Leases”: Collectively, (i) that certain Lease (CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, (ii) that certain Lease (Non-CPLV), dated October 6,
2017, by and between various Affiliates of Landlord, as “Landlord,” and various
Affiliates of Tenant, as “Tenant,” with respect to various other Gaming
Facilities and other real property assets, as amended, restated or otherwise
modified from time to time, and (iii) that certain Lease (Joliet), dated October
6, 2017, by and between Harrah’s Joliet Landco LLC, as “Landlord,” and Des
Plaines Development Limited Partnership, as “Tenant,” with respect to the Gaming
Facility known as Harrah’s Joliet, located in Joliet, Illinois, as amended,
restated or otherwise modified from time to time.
“Expert”: An independent third party professional, with expertise in respect of
a matter at issue, appointed by the agreement of Landlord and Tenant or
otherwise in accordance with Article XXXIV hereof.
“Expert Valuation Notice”: As defined in Section 34.1.


    



--------------------------------------------------------------------------------





“Expiration Date”: The Stated Expiration Date, or such earlier date as this
Lease is terminated pursuant to its terms.
“Facility”: Collectively, (a) the assets comprising (i) the Leased Property as
listed on Exhibit A attached hereto, including the respective Leased
Improvements, easements, development rights, and other tangible rights (if any)
forming a part thereof or appurtenant thereto, including any and all Capital
Improvements (including any Tenant Material Capital Improvements), and (ii) all
of Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Leased Property, and (b) the business
operated by Tenant on or about the Leased Property or Tenant’s Property or any
portion thereof or in connection therewith. If and when this Lease is amended to
include the East Side Convention Center Property pursuant to the Put Call
Agreement, (I) the term “Hotel/Casino Facility” shall be used to refer to the
Facility as in effect immediately prior to effectuation of such amendment, (II)
the term “Convention Center Facility” shall refer, collectively, to (a) the
assets comprising (i) the Convention Center Property, including easements,
development rights, and other tangible rights (if any) forming a part thereof or
appurtenant thereto, including any and all Capital Improvements (including any
Tenant Material Capital Improvements) with respect thereto, and (ii) all of
Tenant’s Property located, or used in connection with the operation of the
business conducted, on or about the Convention Center Property, and (b) the
business operated by Tenant on or about the Convention Center Property or such
Tenant’s Property or any portion thereof or in connection therewith, and (III)
the term “Facility” shall refer, collectively, to the Hotel/Casino Facility and
the Convention Center Facility.
“Fair Market Base Rental Value”: The Fair Market Rental Value, as determined
with respect to Base Rent only (and not Variable Rent nor Additional Charges),
assuming and taking into account that Variable Rent and Additional Charges shall
continue to be paid hereunder during any period in which such Fair Market Base
Rental Value shall be paid.
“Fair Market Ownership Value”: The fair market purchase price of the Leased
Property, Facility or any applicable part thereof, as the context requires, as
of the estimated transfer date, in its then-condition, that a willing purchaser
would pay to a willing seller for Cash on arm’s-length terms (assuming (1)
neither such purchaser nor seller is under any compulsion to sell or purchase
and that both have reasonable knowledge of all relevant facts, are acting
prudently and knowledgeably in a competitive and open market, and assuming price
is not affected by undue stimulus and (2) neither party is paying any broker a
commission in connection with the transaction), taking into account the
provisions of Section 34.1(f) if applicable, and otherwise taking all
then-relevant factors into account (whether favorable to one, both or neither
Party) and subject to the further factors, as applicable, that are set forth in
the definition of “Fair Market Rental Value” herein below as applicable, either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease.
“Fair Market Property Value”: The fair market purchase price of the applicable
personal property, as the context requires, as of the estimated transfer date,
in its then-condition, that a willing purchaser would pay to a willing seller
for Cash on arm’s-length terms (assuming (1) neither such purchaser nor seller
is under any compulsion to sell or purchase and that both have reasonable
knowledge of all relevant facts, are acting prudently and knowledgeably in a
competitive and open market, and assuming price is not affected by undue
stimulus and (2) neither party is paying any broker a commission in connection
with the transaction), and otherwise taking all then-relevant factors into
account (whether favorable to one, both or neither Party) either (i) as agreed
in writing by Tenant and either Landlord or Successor Tenant (as applicable), or
(ii) if not agreed upon in accordance with clause (i) above, as determined in
accordance with the procedure specified in Section 34.1.


    



--------------------------------------------------------------------------------





“Fair Market Rental Value”: The annual fixed fair market rental value for the
Leased Property or any applicable part thereof (excluding Tenant Material
Capital Improvements), as the context requires, as of the first day of the
period for which the Fair Market Rental Value is being determined, in its
then-condition, that a willing tenant would pay to a willing landlord on arm’s
length terms (assuming (1) neither such tenant nor landlord is under any
compulsion to lease and that both have reasonable knowledge of all relevant
facts, are acting prudently and knowledgeably in a competitive and open market,
and assuming price is not affected by undue stimulus, (2) such lease contained
terms and conditions identical to the terms and conditions of this Lease, other
than with respect to the length of term and payment of Rent, (3) neither party
is paying any broker a commission in connection with the transaction, and
(4) that the tenant thereunder will pay such Fair Market Rental Value for the
entire term of such demise (i.e., no early termination)), taking into account
the provisions of Section 34.1(g), and otherwise taking all then-relevant
factors into account (whether favorable to one, both or neither Party), either
(i) as agreed in writing by Landlord and Tenant, or (ii) as determined in
accordance with the procedure specified in Section 34.1 of this Lease. In all
cases, for purposes of determining the Fair Market Ownership Value or the Fair
Market Rental Value, as the case may be, (A) the Leased Property (or Facility,
as applicable) to be valued pursuant hereto (as improved by all then existing
Leased Improvements, and all Capital Improvements thereto, but excluding any
Tenant Material Capital Improvements), shall be valued as (or as part of) a
fully-permitted Facility operated in accordance with the provisions of this
Lease for the Primary Intended Use, free and clear of any lien or encumbrance
evidencing a debt (including any Permitted Leasehold Indebtedness) or judgment
(including any mortgage, security interest, tax lien, or judgment lien)
(provided, however, for purposes of determining Fair Market Ownership Value of
any applicable Tenant Material Capital Improvements pursuant to Section 10.4(e),
the same shall be valued on the basis of the then-applicable status of any
applicable permits, free and clear of only such liens and encumbrances that will
be removed if and when conveyed to Landlord pursuant to said Section 10.4(e)),
(B) in determining the Fair Market Ownership Value or Fair Market Rental Value
with respect to damaged or destroyed Leased Property, such value shall be
determined as if such Leased Property had not been so damaged or destroyed
(unless otherwise expressly provided herein), except that such value with
respect to damaged or destroyed Tenant Material Capital Improvements shall only
be determined as if such Tenant Material Capital Improvements had been restored
if and to the extent Tenant is required to repair, restore or replace such
Tenant Material Capital Improvements under this Lease (provided, however, for
purposes of determining Fair Market Ownership Value pursuant to Section 10.4(e),
the same shall be valued taking into account any then-existing damage), and (C)
the price shall represent the normal consideration for the property sold (or
leased) unaffected by sales (or leasing) concessions granted by anyone
associated with the transaction. In addition, the following specific matters
shall be factored in or out, as appropriate, in determining Fair Market
Ownership Value or Fair Market Rental Value as the case may be: (i) the negative
value of (x) any deferred maintenance or other items of repair or replacement of
the Leased Property to the extent arising from breach or failure of Tenant to
perform or observe its obligations hereunder, (y) any then current or prior
Gaming or other licensure violations by Tenant, Guarantor or any of their
Affiliates, and (z) any breach or failure of Tenant to perform or observe its
obligations hereunder (in each case with respect to the foregoing clauses (x),
(y) and (z), without giving effect to any applicable cure periods hereunder),
shall, in each case, when determining Fair Market Ownership Value or Fair Market
Rental Value, as the case may be, not be taken into account; rather, the Leased
Property and every part thereof shall be deemed to be in the condition required
by this Lease and Tenant shall at all times be deemed to have operated the
Facility in compliance with and to have performed all obligations of Tenant
under this Lease (provided, however, for purposes of determining Fair Market
Ownership Value under Section 10.4(e), the negative value of the items described
in clauses (x), (y) and (z) shall be taken into account); and (ii) in the case
of a determination of Fair Market Rental Value, such determination shall be
without reference to any savings Landlord may realize as a result of any
extension of the Term of this Lease, such as savings in free rent and tenant
concessions, and without reference to any “start-up” costs a new tenant would
incur were it to replace the existing Tenant for any


    



--------------------------------------------------------------------------------





Renewal Term or otherwise. The determination of Fair Market Rental Value shall
be of Base Rent and Variable Rent (but not Additional Charges), and shall assume
and take into account that Additional Charges shall continue to be paid
hereunder during any period in which such Fair Market Rental Value shall be
paid. For the avoidance of doubt, the annual Fair Market Rental Value shall be
calculated and evaluated as a whole for the entire term in question, and may
reflect increases in one or more years during the applicable term in question
(i.e., the annual Fair Market Rental Value need not be identical for each year
of the term in question).
“Fee Mortgage”: Any mortgage, pledge agreement, security agreement, assignment
of leases and rents, fixture filing or similar document creating or evidencing a
lien on Landlord’s interest in the Leased Property or any portion thereof (or an
indirect interest therein, including without limitation, a lien on direct or
indirect interests in Landlord) in accordance with the provisions of Article
XXXI hereof.
“Fee Mortgage Documents”: With respect to each Fee Mortgage and Fee Mortgagee,
the applicable Fee Mortgage, loan agreement, pledge agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.
“Fee Mortgagee”: The holder(s) or lender(s) under any Fee Mortgage or the agent
or trustee acting on behalf of any such holder(s) or lender(s).
“Fee Mortgage Reserve Account”: Any impound, escrow or other reserve or similar
account that relates to any operating expenses of the Leased Property, including
any fixture, furniture and equipment, capital repair or replacement reserves
and/or impounds or escrow accounts for taxes, ground rent and/or insurance
premiums.
“FF&E”: Collectively, furnishings, fixtures, inventory, and equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Facility, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other hotel and casino resort equipment,
supplies and other tangible property owned by Tenant, or in which Tenant has or
shall have an interest, now or hereafter located at the Leased Property or used
or held for use in connection with the present or future operation and occupancy
of the Facility; provided, however, that FF&E shall not include items owned by
subtenants that are neither Tenant nor Affiliates of Tenant, by guests or by
other third parties.
“Financial Statements”: (i) For a Fiscal Year, consolidated statements of a
Person’s and its Reporting Subsidiaries’, if any, income, stockholders’ equity
and comprehensive income and cash flows for such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a Fiscal Quarter,
consolidated statements of a Person’s and its Reporting Subsidiaries’, if any,
income, stockholders’ equity and comprehensive income and cash flows for such
period and for the period from the beginning of the Fiscal


    



--------------------------------------------------------------------------------





Year to the end of such period and the related consolidated balance sheet as at
the end of such period, together with the notes thereto, all in reasonable
detail and setting forth in comparative form the corresponding figures for the
corresponding period in the preceding Fiscal Year or Fiscal Quarter, as the case
may be, and prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes).
“First Variable Rent Period”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“First VRP Net Revenue Amount”: As defined in clause (b)(ii)(A)(x) of the
definition of “Rent.”
“Fiscal Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive Fiscal Quarters of such
Person for which Financial Statements are available.
“Fiscal Quarter”: With respect to any Person, for any date of determination, a
fiscal quarter for each Fiscal Year of such Person. In the case of each of
Tenant and CRC, “Fiscal Quarter” means each calendar quarter ending on March 31,
June 30, September 30 and December 31, for each Fiscal Year of Tenant.
“Fiscal Year”: The annual period commencing January 1 and terminating December
31 of each year.
“Fixtures”: All equipment, machinery, fixtures and other items of property,
including all components thereof, that are now or hereafter located in or on, or
used in connection with, and permanently affixed to or otherwise incorporated
into the Leased Improvements or the Land.
“Foreclosure Purchaser”: As defined in Section 31.1.
“Foreclosure Successor Tenant”: Either (i) any assignee pursuant to Sections
22.2(ii)(b) or (c), or (ii) any Permitted Leasehold Mortgagee or its Permitted
Leasehold Mortgagee Designee that enters into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“GAAP”: Generally accepted accounting principles in the United States
consistently applied in the preparation of financial statements, as in effect
from time to time.
“Gaming”: Casino, racetrack, racino, video lottery terminal or other gaming
activities, including, but not limited to, the operation of slot machines, video
lottery terminals, table games, pari-mutuel wagering or other applicable types
of wagering (including, but not limited to, sports wagering).
“Gaming Authorities”: Any gaming regulatory body or any agency or governmental
authority which has, or may at any time after the Commencement Date have,
jurisdiction over the gaming activities at an applicable Leased Property or any
successor to such authority.
“Gaming Facility”: A facility at which there are operations of slot machines,
video lottery terminals, blackjack, baccarat, keno operation, table games, any
other mechanical or computerized gaming devices, pari-mutuel wagering or other
applicable types of wagering (including, but not limited to, sports wagering),
or which is otherwise operated for purposes of Gaming, and all related or
ancillary real property.


    



--------------------------------------------------------------------------------





“Gaming License”: Any license, qualification, registration, accreditation,
permit, approval, finding of suitability or other authorization issued by a
state or other governmental regulatory agency (including any Native American
tribal gaming or governmental authority) or Gaming Authority to operate, carry
on or conduct any gaming, gaming device, slot machine, video lottery terminal,
table game, race book or sports pool on the Leased Property or any portion
thereof, or to operate a casino at the Leased Property required by any Gaming
Regulation, including each of the licenses, permits or other authorizations set
forth on Schedule 1, and including those related to the Leased Property that may
be added to this Lease after the Commencement Date.
“Gaming Regulation(s)”: Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance,
alteration, modification or capital improvement of a Gaming Facility or the
conduct of a person or entity holding a Gaming License, including, without
limitation, any requirements imposed by a regulatory agency, commission, board
or other governmental body pursuant to the jurisdiction and authority granted to
it under applicable law, and all other rules, regulations, orders, ordinances
and legal requirements of any Gaming Authority.
“Gaming Revenues”: As defined in the definition of “Net Revenue.”
“Government List”: (1) any list or annex to Presidential Executive Order 13224
issued on September 24, 2001 (“EO13224”), including any list of Persons who are
determined to be subject to the provisions of EO13224 or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (2) the Specially Designated Nationals and Blocked Persons Lists
maintained by OFAC, (3) any other list of terrorists, terrorist organizations or
narcotics traffickers maintained pursuant to any of the Rules and Regulations of
OFAC, or (4) any similar lists maintained by the United States Department of
State, the United States Department of Commerce or any other governmental
authority or pursuant to any Executive Order of the President of the United
States of America.
“Ground Lease”: Any lease with respect to the Leased Property or any portion
thereof pursuant to which Landlord is a tenant that, subject to Section 7.3, is
entered into by Landlord.
“Guarantor”: CRC, together with its successors and permitted assigns, in its
capacity as “Guarantor” under the Guaranty, and any other Person that becomes a
party to the Guaranty by executing a joinder or replacement Guaranty in
accordance with the Guaranty or the applicable provisions hereof, until, in the
case of each such Guarantor, such Guarantor is released from its obligations if
and to the extent provided under the express provisions of such Guaranty (or
replacement Guaranty, as applicable).
“Guaranty”: That certain Guaranty of Lease dated as of the date hereof, a form
of which is attached as Exhibit F hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Guarantor and
Landlord.
“Handling”: As defined in Section 32.4.
“Hazardous Substances”: Collectively, any petroleum, petroleum product or by
product or any substance, material or waste regulated pursuant to any
Environmental Law.
“Impositions”: Collectively, all taxes, including ad valorem, sales, use, single
business, gross receipts, transaction privilege, rent or similar taxes;
assessments, including assessments for public


    



--------------------------------------------------------------------------------





improvements or benefits, whether or not commenced or completed prior to the
Commencement Date and whether or not to be completed within the Term; ground
rents pursuant to Ground Leases (in effect as of the Commencement Date or
otherwise entered into in accordance with this Lease); water, sewer and other
utility levies and charges; excise tax levies; license, permit, inspection,
authorization and similar fees; bonds and all other governmental charges, in
each case whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character to the extent in respect of the Leased Property
or any portion thereof and/or the Rent and Additional Charges (but not, for the
avoidance of doubt, in respect of Landlord’s income (as specified in clause (a)
below)) and all interest and penalties thereon attributable to any failure in
payment by Tenant, which at any time prior to or during the Term may be assessed
or imposed on or in respect of or be a lien upon (i) Landlord or Landlord’s
interest in the Leased Property or any portion thereof, (ii) the Leased Property
or any portion thereof or any rent therefrom or any estate, right, title or
interest therein, or (iii) any occupancy, operation, use or possession of, or
sales from or activity conducted on or in connection with the Leased Property or
any portion thereof or the leasing or use of the Leased Property or any portion
thereof; provided, however that nothing contained in this Lease shall be
construed to require Tenant to pay (a) any tax, fee or other charge based on net
income (whether denominated as a franchise or capital stock or other tax)
imposed on Landlord or any other Person (except Tenant and its successors),
(b) any transfer, or net revenue tax of Landlord or any other Person (except
Tenant and its successors and Affiliates), (c) any tax imposed with respect to
the sale, exchange or other disposition by Landlord of any Leased Property or
any portion thereof or the proceeds thereof, (d) any principal or interest on or
other amount in respect of any indebtedness on or secured by the Leased Property
or any portion thereof for which Landlord (or any of its Affiliates) is the
obligor, or (e) any principal or interest on or other amount in respect of any
indebtedness of Landlord or its Affiliates that is not otherwise included as
“Impositions” hereunder; provided, further, however, that Impositions shall
include (and Tenant shall be required to pay in accordance with the provisions
of this Lease) (x) any tax, assessment, tax levy or charge set forth in clause
(a) or (b) of the preceding proviso that is levied, assessed or imposed in lieu
of, or as a substitute for, any Imposition (and, without limitation, if at any
time during the Term the method of taxation prevailing at the Commencement Date
shall be altered so that any new, non-income-based tax, assessment, levy
(including, but not limited to, any city, state or federal levy), imposition or
charge, or any part thereof, shall be measured by or be based in whole or in
part upon the Leased Property, or any part thereof, and shall be imposed upon
Landlord, then all such new taxes, assessments, levies, impositions or charges,
or the part thereof to the extent that they are so measured or based, shall be
deemed to be included within the term “Impositions” for the purposes hereof, to
the extent that such Impositions would be payable if the Leased Property were
the only property of Landlord subject to such Impositions, and Tenant shall pay
and discharge the same as herein provided in respect of the payment of
Impositions), (y) any transfer taxes or other levy or assessment imposed by
reason of any assignment of this Lease or any interest therein subsequent to the
execution and delivery hereof, or any transfer or Sublease or termination
thereof (other than assignment of this Lease or the sale, transfer or conveyance
of the Leased Property or any interest therein made by Landlord) and (z) any
mortgage tax or mortgage recording tax imposed by reason of any Permitted
Leasehold Mortgage or any other instrument creating or evidencing a lien in
respect of indebtedness of Tenant or its Affiliates (but not any mortgage tax or
mortgage recording tax imposed by reason of a Fee Mortgage or any other
instrument creating or evidencing a lien in respect of indebtedness of Landlord
or its Affiliates).
“Incurable Default”: Collectively or individually, as the context may require,
any defaults not reasonably susceptible to being cured by a Permitted Leasehold
Mortgagee or a subsequent owner of the Leasehold Estate through foreclosure
thereof, including the defaults referred to in Sections 16.1(c), 16.1(d),
16.1(e), 16(f), 16.1(g), 16.1(h) and 16.1(l).
“Indebtedness”: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all


    



--------------------------------------------------------------------------------





obligations of such Person as lessee under capital leases which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (c) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (d) all indebtedness secured by a lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person, (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn) and
banker’s acceptances issued for the account of such Person, (f) all obligations
under any agreement with respect to any swap, forward, future or derivative
transaction or option or similar arrangement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or combination of
transactions, (g) all guarantees by such Person of any of the foregoing and (h)
all indebtedness of the nature described in the foregoing clauses (a)-(g) of any
partnership of which such Person is a general partner.
“Initial Minimum Cap Ex Amount”: An amount equal to One Hundred Seventy-One
Million and No/100 Dollars ($171,000,000.00).
“Initial Minimum Cap Ex Period”: The period commencing on January 1, 2017 and
ending on December 31, 2021.
“Initial Stated Expiration Date”: As defined in Section 1.3.
“Initial Term”: As defined in Section 1.3.
“Insurance Requirements”: The terms of any insurance policy required by this
Lease and all requirements of the issuer of any such policy and of any insurance
board, association, organization or company necessary for the maintenance of any
such policy.
“Intellectual Property” or “IP”: All rights in, to and under any of the
following, as they exist anywhere in the world, whether registered or
unregistered: (i) all patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof, (ii)
all inventions (whether or not patentable), invention disclosures, improvements,
business information, Confidential Information, Software, formulas, drawings,
research and development, business and marketing plans and proposals, tangible
and intangible proprietary information, and all documentation relating to any of
the foregoing, (iii) all copyrights, works of authorship, copyrightable works,
copyright registrations and applications therefor, and all other rights
corresponding thereto, (iv) all industrial designs and any registrations and
applications therefor, (v) all trademarks, service marks, trade dress, logos,
trade names, assumed names and corporate names, Internet domain names and other
numbers, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith (“Trademarks”),
(vi) all databases and data collections (including all guest data) and all
rights therein, (vii) all moral and economic rights of authors and inventors,
however denominated, (viii) all Internet addresses, sites and domain names,
numbers, and social media user names and accounts, (ix) any other similar
intellectual property and proprietary rights of any kind, nature or description;
and (x) any copies of tangible embodiments thereof (in whatever form or medium).
“Land”: As defined in clause (a) of the first sentence of Section 1.1.
“Landlord”: As defined in the preamble.


    



--------------------------------------------------------------------------------





“Landlord Indemnified Parties”: As defined in Section 21.1(i).
“Landlord MCI Financing”: As defined in Section 10.4(b).
“Landlord Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Landlord’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Landlord REIT”: VICI Properties Inc., a Maryland corporation, the indirect
parent of Landlord.
“Landlord Tax Returns”: As defined in Section 4.1(a).
“Landlord Work”: As defined in Section 10.5(e).
“Landlord’s MCI Financing Proposal”: As defined in Section 10.4(a).
“Lease”: As defined in the preamble.
“Lease Assumption Agreement”: As defined in Section 22.2(i).
“Lease Foreclosure Transaction”: Either (i) an assignment pursuant to Section
22.2(ii)(b) or (c), or (ii) entry by any Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee into a New Lease in compliance in all
respects with Section 17.1(f) and all other applicable provisions of this Lease.
“Lease Year”: The first Lease Year of the Term shall be the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
the first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that the final Lease Year of the Term
shall end on the Expiration Date.
“Leased Improvements”: As defined in clause (c) of the first sentence of
Section 1.1.
“Leased Property”: As defined in Section 1.1. For the avoidance of doubt, the
Leased Property includes all Alterations and Capital Improvements, provided,
however, that the foregoing shall not affect or contradict the provisions of
this Lease which specify that Tenant shall be entitled to certain rights with
respect to or benefits of the Tenant Capital Improvements as expressly set forth
herein. Notwithstanding the foregoing, provisions of this Lease that provide for
certain benefits or rights to Tenant with respect to Tenant Material Capital
Improvements, such as, by way of example only and not by way of limitation, the
payment of the applicable insurance proceeds to Tenant due to a loss or damage
of such Tenant Material Capital Improvements pursuant to Section 14.1, shall
remain in effect notwithstanding the preceding sentence.
“Leasehold Estate”: As defined in Section 17.1(a).
“Legal Requirements”: All applicable federal, state, county, municipal and other
governmental statutes, laws (including securities laws), rules, policies,
guidance, codes, orders, regulations, ordinances, permits, licenses, covenants,
conditions, restrictions, judgments, decrees and injunctions, whether now or
hereafter enacted and in force, as applicable to any Person or to the Facility,
including


    



--------------------------------------------------------------------------------





those (a) that affect either the Leased Property or any portion thereof and/or
Tenant’s Property, all Capital Improvements and Alterations (including any
Material Capital Improvements) or the construction, use or alteration thereof,
or otherwise in any way affecting the business operated or conducted thereat, as
the context requires, and (b) which may (i) require repairs, modifications or
alterations in or to the Leased Property or any portion thereof and/or any of
Tenant’s Property, (ii) without limitation of the preceding clause (i), require
repairs, modifications or alterations in or to any portion of any Capital
Improvements (including any Material Capital Improvements), (iii) in any way
adversely affect the use and enjoyment of any of the foregoing, or (iv) regulate
the transport, handling, use, storage or disposal or require the cleanup or
other treatment of any Hazardous Substance.
“Letter of Credit”: An irrevocable, unconditional, clean sight draft letter of
credit reasonably acceptable to Landlord and Fee Mortgagee (as applicable) in
favor of Landlord or, at Landlord’s direction, Fee Mortgagee and entitling
Landlord or Fee Mortgagee (as applicable) to draw thereon based solely on a
statement executed by an officer of Landlord or Fee Mortgagee (as applicable)
stating that it has the right to draw thereon under this Lease in a location in
the United States reasonably acceptable to Landlord or Fee Mortgagee (as
applicable), issued by a domestic Eligible Institution or the U.S. agency or
branch of a foreign Eligible Institution, and upon which letter of credit
Landlord or Fee Mortgagee (as applicable) shall have the right to draw in full:
(a) if Landlord or Fee Mortgagee (as applicable) has not received at least
thirty (30) days prior to the date on which the then outstanding letter of
credit is scheduled to expire, a notice from the issuing financial institution
that it has renewed the applicable letter of credit; (b) thirty (30) days prior
to the date of termination following receipt of notice from the issuing
financial institution that the applicable letter of credit will be terminated;
and (c) thirty (30) days after Landlord or Fee Mortgagee (as applicable) has
given notice to Tenant that the financial institution issuing the applicable
letter of credit ceases to either be an Eligible Institution or meet the rating
requirement set forth above.
“Licensing Event”:
(a)    With respect to Tenant, (i) a communication (whether oral or in writing)
by or from any Gaming Authority to Tenant or Tenant’s Affiliates (each, a
“Tenant Party”) or to a Landlord Party (as defined below) or other action by any
Gaming Authority that indicates that such Gaming Authority has found or is
likely to find that the association of a Tenant Party with Landlord is likely to
(A) result in a disciplinary action relating to, or the loss of, inability to
reinstate or failure to obtain, any Gaming License or any other rights or
entitlements held or required to be held by Landlord or any of its Affiliates
(each, a “Landlord Party”) under any Gaming Regulations or (B) violate any
Gaming Regulations to which a Landlord Party is subject; or (ii) a Tenant Party
is required to be licensed, registered, qualified or found suitable under any
Gaming Regulations, and such Tenant Party does not remain so licensed,
registered, qualified or found suitable or, after becoming so licensed,
registered, qualified or found suitable, fails to remain so, and, solely for
purposes of determining whether a Tenant Event of Default has occurred under
Section 16.1(i), the same causes cessation of Gaming activity at the Facility
and would reasonably be expected to have a material adverse effect on the
Facility taken as a whole); and
(b)    With respect to Landlord, (i) a communication (whether oral or in
writing) by or from any Gaming Authority to a Landlord Party or to a Tenant
Party or other action by any Gaming Authority that indicates that such Gaming
Authority has found or is likely to find that the association of a Landlord
Party with Tenant is likely to (A) result in a disciplinary action relating to,
or the loss of, inability to reinstate or failure to obtain, any Gaming License
or any other rights or entitlements held or required to be held by a Tenant
Party under any Gaming Regulations or (B) violate any Gaming Regulations to
which a Tenant Party is subject; or (ii) a Landlord Party is required to be
licensed, registered, qualified or found suitable under any Gaming Regulations,
and such Landlord Party does not remain so licensed, registered, qualified or
found suitable or, after becoming so licensed, registered, qualified or found
suitable, fails to remain so,


    



--------------------------------------------------------------------------------





and, solely for purposes of determining whether a default has occurred under
Section 41.13 hereunder, the same causes cessation of Gaming activity at the
Facility and would reasonably be expected to have a material adverse effect on
the Facility taken as a whole).
“Liquor Authority”: As defined in Section 41.13.
“Liquor Laws”: As defined in Section 41.13.
“Material Capital Improvement”: Any single or series of related Capital
Improvements that would or does (i) have a total budgeted or actual cost (as
reasonably evidenced to Landlord) (excluding land acquisition costs) in excess
of Fifty Million and No/100 Dollars ($50,000,000.00) and (ii) either
(a) materially alter the Facility (e.g., shoring, permanent framework
reconfigurations), (b) expand the Facility (i.e., construction of material
additions to existing Leased Improvements) or (c) add improvements to
undeveloped portion(s) of the Land.
“Material Indebtedness”: At any time, indebtedness of any one or more of Tenant
(and its Subsidiaries) and any Guarantor owing to one or more unrelated third
parties in an aggregate principal amount exceeding Seventy-Five Million and
No/100 Dollars ($75,000,000.00).
“Material Sublease”: A Sublease (excluding a management agreement or similar
agreement to operate but not occupy as a tenant a particular space at a
Facility) under which the monthly rent and/or fees and other payments payable by
the Subtenant (or manager) exceed Fifty Thousand and No/100 Dollars ($50,000.00)
(which amount shall be increased by the Escalator on the first (1st) day of each
Lease Year (commencing on the first (1st) day of the second (2nd) Lease Year))
per month.
“Minimum Cap Ex Amount”: The Initial Minimum Cap Ex Amount and the Annual
Minimum Building and Improvement Cap Ex Amount, as applicable.
“Minimum Cap Ex Requirements”: The Initial Minimum Cap Ex Requirement and the
Annual Minimum Cap Ex Building and Improvement Requirement, as applicable.
“Net Revenue”: The net sum of the following, without duplication, over the
applicable time period of measurement: (i) the amount received by Tenant (and
its Subsidiaries) from patrons at the Facility for gaming, less, (A) to the
extent otherwise included in the calculation of Net Revenue, refunds and free
promotional play provided pursuant to a rewards, marketing, and/or frequent
users program (including rewards granted by Affiliates of Tenant) and
(B) amounts returned to patrons through winnings at the Facility (the net amount
described in this clause (i), “Gaming Revenues”); plus (ii) the gross receipts
of Tenant (and its Subsidiaries) for all goods and merchandise sold, room
revenues derived from hotel operations, food and beverages sold, the charges for
all services performed, or any other revenues generated by or otherwise payable
to Tenant (and its Subsidiaries) (including, without limitation, use fees,
retail and commercial rent, revenue from rooms, accommodations, food and
beverage, and the proceeds of business interruption insurance) in, at or from
the Facility for cash, credit or otherwise (without reserve or deduction for
uncollected amounts), but excluding pass-through revenues collected by Tenant to
the extent such amounts are remitted to the applicable third party entitled
thereto (the net amounts described in this clause (ii), “Retail Sales”); less
(iii) to the extent otherwise included in the calculation of Net Revenue, the
retail value of accommodations, merchandise, food and beverage and other
services furnished to guests of Tenant at the Facility without charge or at a
reduced charge (and, with respect to a reduced charge, such reduction in Net
Revenue shall be equal to the amount of the reduction of such charge otherwise
included in Net Revenue) (the amounts described in this clause (iii),
“Promotional Allowances”). Notwithstanding anything herein to the contrary, the
following provisions shall apply with respect to the calculation of Net Revenue:


    



--------------------------------------------------------------------------------





(a)    For purposes of calculating adjustments to Variable Rent, the following
provisions shall apply:
(1)    If Tenant enters into a Sublease with a Subtenant that is not directly or
indirectly wholly-owned by (x) Guarantor or (y) CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant)(such that, after entering
into such Sublease rather than the Gaming Revenues, Retail Sales and Promotional
Allowances generated by the space covered by such Sublease being included in the
calculation of Tenant’s Net Revenue, instead the revenue from such Sublease
would be governed by clause (b)(1) or (b)(2) below), then, thereafter, any
Gaming Revenues, Retail Sales and Promotional Allowances that would otherwise be
included in the calculation of Net Revenue for the applicable base year with
respect to the applicable subleased (or managed) space shall be excluded from
the calculation of Net Revenue for the applicable base year, and the rent and/or
fees and other consideration to be received by Tenant pursuant to such Sublease
shall be substituted therefor.
(2)    If Tenant assumes operation of space that in the applicable base year was
operated under a Sublease with a Subtenant that was not directly or indirectly
wholly-owned by Guarantor or CEC (for so long as CEC holds a Controlling direct
or indirect interest in Tenant), or if all of the direct or indirect ownership
interests in a Person that was a Subtenant in the applicable base year are
acquired by Guarantor or CEC (for so long as CEC holds a Controlling direct or
indirect interest in Tenant) (in either case, such that after entering into such
Sublease revenue that would otherwise be included in Net Revenue for the
applicable base year pursuant to clause (b)(1) or (b)(2) below is converted to
revenue with respect to which Gaming Revenues, Retail Sales and Promotional
Allowances are included in Net Revenue for the applicable base year), then,
thereafter, the rent and/or fees and other consideration received by Tenant
pursuant to such Sublease that would otherwise be included in the calculation of
Net Revenue for the applicable base year shall be excluded from the calculation
of Net Revenue for the applicable base year, and the Gaming Revenues, Retail
Sales and Promotional Allowances to be received by Tenant pursuant to its
operation of such space shall be substituted therefor.
(3)    Notwithstanding the foregoing, the adjustments provided for in clauses
(a)(1) and (a)(2) above shall not be implemented in the calculation of Net
Revenue with respect to any transaction involving any space for which aggregate
Gaming Revenues, Retail Sales and Promotional Allowances do not exceed Ten
Million and No/100 Dollars ($10,000,000.00) in each transaction and Fifteen
Million and No/100 Dollars ($15,000,000.00) in the aggregate per Lease Year.
(b)    Amounts received pursuant to Subleases shall be included in Net Revenue
as follows:
(1)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns less than fifty percent (50%) of
the ownership interests, Net Revenue shall not include Gaming Revenues, Retail
Sales or Promotional Allowances received by such Subtenant but shall include the
rent and/or fees and all other consideration received by Tenant pursuant to such
Sublease.
(2)    With respect to any Sublease from Tenant to a Subtenant in which
Guarantor or CEC (for so long as CEC holds a Controlling direct or indirect
interest in Tenant) directly or indirectly owns fifty percent (50%) or more of
the ownership interests, but less than all of the ownership interests, Net
Revenue shall not include Gaming Revenues, Retail Sales or Promotional
Allowances received by such Subtenant but shall include an amount equal to the
greater of (x) the rent and/or fees and all other consideration actually
received by Tenant for such Sublease from such Affiliate and (y) the rent and/or
fees and other consideration that would be payable under such Sublease if at
arms-length, market rates.


    



--------------------------------------------------------------------------------





(3)    With respect to any Sublease from Tenant to a Subtenant that is directly
or indirectly wholly-owned by Guarantor or CEC (for so long as CEC holds a
Controlling direct or indirect interest in Tenant), Net Revenue shall not
include the rent and/or fees or any other consideration received by Tenant
pursuant to such Sublease but shall include Gaming Revenues, Retail Sales or
Promotional Allowances received by such Subtenant.
(c)    For the avoidance of doubt, gaming taxes and casino operating expenses
(such as salaries, income taxes, employment taxes, supplies, equipment, cost of
goods and inventory, rent, office overhead, marketing and advertising and other
general administrative costs) will not be deducted in arriving at Net Revenue.
(d)    Net Revenue will be calculated on an accrual basis for purposes of this
definition, as required under GAAP. For the absence of doubt, if Gaming
Revenues, Retail Sales or Promotional Allowances of a Subsidiary or subtenant,
as applicable, are taken into account for purposes of calculating Net Revenue,
any rent received by Tenant from such Subsidiary or subtenant, as applicable,
pursuant to any sublease with such Subsidiary or subtenant, as applicable, shall
not also be taken into account for purposes of calculating Net Revenues.
“Net Revenue to Rent Ratio”: As at any date of determination, the ratio for any
period of Net Revenue to Rent. For purposes of calculating the Net Revenue to
Rent Ratio, Net Revenue shall be calculated on a pro forma basis (and shall be
calculated to give effect to such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by Tenant during any Test
Period of Tenant as if each such material acquisition had been effected on the
first (1st) day of such Test Period and as if each such material asset sale had
been consummated on the day prior to the first (1st) day of such Test Period.
“New Lease”: As defined in Section 17.1(f).
“Non-Core Tenant Competitor”: A Person that is engaged or is an Affiliate of a
Person that is engaged in the ownership or operation of a Gaming business so
long as (i) such Person’s consolidated annual gross gaming revenues do not
exceed Five Hundred Million and No/100 Dollars ($500,000,000.00) (which amount
shall be increased by the Escalator on the first (1st) day of each Lease Year,
commencing with the second (2nd) Lease Year) and (ii) such Person does not,
directly or indirectly, own or operate a Gaming Facility within thirty (30)
miles of a Gaming Facility directly or indirectly owned or operated by an
Affiliate of Tenant. For purposes of the foregoing, ownership of the real estate
and improvements where a Gaming business is conducted, without ownership of the
Gaming business itself, shall not be deemed to constitute the ownership of a
Gaming business. For purposes of this definition only, the term “Escalator”
shall mean the sum of (a) one plus (b) the greater of (i) two one-hundredths
(0.02) and the CPI Increase.
“Notice”: A notice given in accordance with Article XXXV.
“Notice of Termination”: As defined in Section 17.1(f).
“NRS”: As defined in Section 41.14.
“OFAC”: As defined in Article XXXIX.
“Overdue Rate”: On any date, a rate equal to five (5) percentage points above
the Prime Rate, but in no event greater than the maximum rate then permitted
under applicable law.


    



--------------------------------------------------------------------------------





“Parent Entity”: With respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than fifty
percent (50%) of the total voting power of shares of capital stock (without
regard to the occurrence of any contingency) entitled to vote in the election of
directors, managers or trustees of such Person, (b) owns or controls, directly
or indirectly, more than fifty percent (50%) of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, of such Person, whether in the form of
membership, general, special or limited partnership interests or otherwise, or
(c) is the controlling general partner or managing member of, or otherwise
controls, such entity.
“Partial Taking”: As defined in Section 15.1(b).
“Party” and “Parties”: Landlord and/or Tenant, as the context requires.
“Patriot Act Offense”: Any violation of the criminal laws of the United States
of America or of any of the several states, or that would be a criminal
violation if committed within the jurisdiction of the United States of America
or any of the several states, relating to terrorism or the laundering of
monetary instruments, including any offense under (A) the criminal laws against
terrorism, (B) the criminal laws against money laundering, (C) the Bank Secrecy
Act, as amended, (D) the Money Laundering Control Act of 1986, as amended, or
(E) the USA Patriot Act.  “Patriot Act Offense” also includes the crimes of
conspiracy to commit, or aiding and abetting another to commit, a Patriot Act
Offense.
“Payment Date”: Any due date for the payment of the installments of Rent or
Additional Charges payable under this Lease.
“Permitted Exception Documents”: (i) Property Documents (x) that are listed on
the title polic(y)(ies) described on Schedule 6 attached hereto, or (y) that (a)
Landlord entered into, as a party thereto, after the date hereof and (b) Tenant
is required hereunder to comply with, and (ii) Specified Subleases (together
with any renewals or modifications thereof made in accordance with the express
terms thereof), but excluding Specified Subleases as to which the applicable
Subtenant is CEC, CRC, the manager of the Leased Premises or any of their
respective Affiliates.
“Permitted Leasehold Mortgage”: Any mortgage, pledge agreement, security
agreement, assignment of leases and rents, fixture filing or similar document
creating or evidencing a lien on Tenant’s leasehold interest (or subleasehold
interest) in all of the Leased Property subject to exclusions with respect to
items that are not capable of being mortgaged and that, in the aggregate, are de
minimis (or all the direct or indirect interest therein at any tier of
ownership, including without limitation, a lien on direct or indirect Equity
Interests in Tenant), granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the indebtedness of Tenant or its Affiliates.
“Permitted Leasehold Mortgagee”: The lender or noteholder or any agent or
trustee or similar representative on behalf of one or more lenders or
noteholders or other investors in connection with indebtedness secured by a
Permitted Leasehold Mortgage, in each case as and to the extent such Person has
the power to act (subject to obtaining the requisite instructions) on behalf of
all lenders, noteholders or investors with respect to such Permitted Leasehold
Mortgage; provided such lender or noteholder or any agent or trustee or similar
representative (but not necessarily the lenders, noteholders or other investors
which it represents) is a banking or other institution that in the ordinary
course acts as a lender, agent or trustee or similar representative (in each
case, on behalf of a group of lenders or noteholders) in respect of financings
of such type; and provided, further, that, in all events, (i) no agent, trustee
or similar representative shall be Tenant, CEC, CRC, or Guarantor or any of
their Affiliates, respectively (each, a “Prohibited


    



--------------------------------------------------------------------------------





Leasehold Agent”), and (ii) no (A) Prohibited Leasehold Agent, (excluding any
Person that is a Prohibited Leasehold Agent as a result of its ownership of
publicly-traded shares in any Person), or (B) entity that owns, directly or
indirectly (but excluding any ownership of publicly traded shares in CEC or any
of its Affiliates), higher than the lesser of (1) ten percent (10%) of the
Equity Interests in Tenant or (2) a Controlling legal or beneficial interest in
Tenant, may collectively hold an amount of the indebtedness secured by a
Permitted Leasehold Mortgage higher than the lesser of (x) twenty-five percent
(25%) thereof and (y) the principal amount thereof required to satisfy the
threshold for requisite consenting lenders to amend the terms of such
indebtedness that affect all lenders thereunder.
“Permitted Leasehold Mortgagee Designee”: An entity (other than a Prohibited
Leasehold Agent) designated by a Permitted Leasehold Mortgagee and acting for
the benefit of the Permitted Leasehold Mortgagee, or the lenders, noteholders or
investors represented by the Permitted Leasehold Mortgagee.
“Permitted Operation Interruption”: Any of the following: (i) A material
Casualty Event or Condemnation and reasonable periods of restoration of the
Leased Property following same, or (ii) periods of an Unavoidable Delay.
“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other form of entity.
“Preceding Lease Year”: As defined in clause (c)(i) of the definition of “Rent.”
“Preliminary Studies”: As defined in Section 10.4(a).
“Primary Intended Use”: (i) Hotel and resort and related uses, (ii) gaming
and/or pari-mutuel use, including, without limitation, horsetrack, dogtrack and
other similarly gaming-related sporting uses, (iii) ancillary retail and/or
entertainment use, (iv) such other uses required under any Legal Requirements
(including those mandated by any applicable regulators), (v) such other
ancillary uses, but in all events consistent with the current use of the Leased
Property or any portion thereof as of the Commencement Date or with
then-prevailing hotel, resort and gaming industry use, (vi) if and when the
Lease is amended to include the Convention Center Property pursuant to the Put
Call Agreement, convention center and related uses or such other uses as may be
permitted under any Legal Requirements (including, but, not limited to uses
related to an amphitheater or offices), and/or (vii) such other use as shall be
approved by Landlord from time to time in its reasonable discretion.
“Prime Rate”: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the comparable prime rate of another comparable nationally known money center
bank reasonably selected by Landlord), to be its prime rate for ninety (90)-day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Months”: As defined in the definition of CPI Increase.
“Prohibited Leasehold Agent”: As defined in the definition of Permitted
Leasehold Mortgagee.
“Prohibited Persons”: As defined in Article XXXIX.
“Promotional Allowances”: As defined in the definition of “Net Revenue.”


    



--------------------------------------------------------------------------------





“Propco TRS”: As defined in Section 1.1.
“Property Documents”: Reciprocal easement and/or operating agreements,
easements, covenants, exceptions, conditions and restrictions in each case
affecting the Leased Property or any portion thereof, but excluding, in any
event, all Fee Mortgage Documents.
“Property Specific Guest Data”: Any and all guest data (including without
limitation any and all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences, game play and patronage patterns, experiences, results and
demographic information, whether or not any of the foregoing constitutes
personally identifiable information) to the extent in or under the possession or
control of Tenant, an Affiliated manager, or their respective Affiliates,
identifying, describing, concerning or generated by prospective, actual or past
guests, website visitors and/or customers of the Facility, including retail
locations, restaurants, bars, casino and Gaming facilities, spas and
entertainment venues therein, but excluding, in all cases, (i) guest data that
has been integrated into analytics, reports, or other similar forms in
connection with the Total Rewards Program or any other customer loyalty program
of Tenant (it being understood that this exception shall not apply to such guest
data itself, i.e., in its original form prior to integration into such
analytics, reports, or other similar forms in connection with the Total Rewards
Program or other customer loyalty program), (ii) guest data that concerns
facilities, other than the Facility and that does not concern the Facility, and
(iii) guest data that concerns “Service Provider Proprietary Information and
Systems” as defined in that certain Second Amended and Restated Omnibus
Agreement and Enterprise Services Agreement, dated as of October 6, 2017, by and
among Caesars Enterprise Services LLC, CEOC and the other parties thereto (as
further amended, restated, supplemented or otherwise modified from time to
time), and is not specific to the Facility.
“Property Specific IP”: All Intellectual Property (i) shown on Schedule 7, or
(ii) consisting of Property Specific Guest Data.
“Purchase Option”: As defined in Section 18.2(a).
“Put-Call Agreement”: That certain Put-Call Agreement dated as of December [ ],
2017, by and between [ ], a Delaware limited liability company and [ ], a [ ],
as the same may be amended, supplemented or replaced from time to time.
“Purchase Price”: As defined in Section 18.2(a).
“Qualified Successor Tenant”: As defined in Section 36.3.
“Qualified Transferee”: A transferee that meets all of the following
requirements: (a) such transferee has (1) at least five (5) years of experience
(directly or through one or more of its Subsidiaries) operating or managing
casinos with aggregate revenues in the immediately preceding fiscal year of at
least Five Hundred Million and No/100 Dollars ($500,000,000.00) (or retains a
manager with such qualifications, which manager shall not be replaced unless
such transferee is able to satisfy the requirements of this definition without
such manager), or (2) agreement(s) in place in a form reasonably satisfactory to
Landlord to retain for a period of eighteen (18) months (or more) after the
effective time of the transfer at least (I) eighty percent (80%) of Tenant and
its Subsidiaries’ personnel employed at the Facility, and (II) eighty percent
(80%) of the ten most highly compensated employees of Tenant and/or its
Affiliates as of the date of the relevant agreement to transfer who are full
time dedicated employees at the Leased Property, and are responsible for direct
managerial and/or operational aspects of the Facility (including Gaming
activities); (b) such transferee is not in the business, and that does not have
an Affiliate in the business, of leasing properties to gaming operators; (c)
such transferee and all of its applicable officers, directors, Affiliates


    



--------------------------------------------------------------------------------





(including the officers and directors of its Affiliates), to the extent required
under applicable Gaming Regulations or other Legal Requirements, (i) are
licensed and certified by applicable Gaming Authorities and hold all required
Gaming Licenses to operate the Facility in accordance herewith and (ii) are
otherwise found suitable to lease the Leased Property in accordance herewith;
(d) such transferee is Solvent (defined herein below), and, other than in the
case of a Permitted Leasehold Mortgagee, if such transferee has a Parent Entity,
the Parent Entity of such transferee is Solvent; (e)(i) other than in the case
of a Permitted Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee,
(x) the Parent Entity of such transferee or, if such transferee does not have a
Parent Company, such transferee, has sufficient assets so that, after giving
effect to its assumption of Tenant’s obligations hereunder or the applicable
assignment (including pursuant to a Change in Control under Section 22.2(i) or
Section 22.2 (viii)), its Total Net Leverage Ratio for the Test Period is less
than 6:1 on a pro forma basis based on projected earnings and after giving
effect to the proposed transaction or (y) an entity that has an investment grade
credit rating from a nationally recognized rating agency with respect to such
entity’s long term, unsecured debt has provided a Guaranty, or (ii) in the case
of a Permitted Leasehold Mortgagee or Permitted Leasehold Mortgagee Designee,
(x) Tenant has a Total Net Leverage Ratio for the Test Period of less than 6:1
on a pro forma basis based on projected earnings and after giving effect to the
proposed transaction, or (y) an entity that has an investment grade credit
rating from a nationally recognized rating agency with respect to such entity’s
long term, unsecured debt has provided a Guaranty; (f) such transferee has not
been the subject of a material governmental or regulatory investigation which
resulted in a conviction for criminal activity involving moral turpitude and has
not been found liable pursuant to a non-appealable judgment in a civil
proceeding for attempting to hinder, delay or defraud creditors; (g) such
transferee has never been convicted of, or pled guilty or no contest to, a
Patriot Act Offense and is not on any Government List; (h) such transferee has
not been the subject of a voluntary or involuntary (to the extent the same has
not been discharged) bankruptcy proceeding during the prior five (5) years from
the applicable date of determination; (i) such transferee is not, and is not
Controlled by an Embargoed Person or a person that has been found “unsuitable”
for any reason or has had any application for a Gaming License withdrawn “with
prejudice” by any applicable Gaming Authority; (j) such transferee shall not be
a Landlord Prohibited Person; and (k) such transferee is not associated with a
person who has been found “unsuitable”, denied a Gaming License or otherwise
precluded from participation in the Gaming Industry by any Gaming Authority
where such association would reasonably be expected to adversely affect any of
Landlord’s or its Affiliates’ Gaming Licenses or Landlord’s or its Affiliates’
then-current standing with any Gaming Authority. For purposes hereof, a Person
shall be “Solvent” if such Person shall (I) not be “insolvent” as such term is
defined in Section 101 of title 11 of the United States Code, (II) be generally
paying its debts (other than those that are in bona fide dispute) when they
become due, and (III) be able to pay its debts as they become due.
“Renewal Notice”: As defined in Section 1.4(a).
“Renewal Term”: As defined in Section 1.4(a).
“Rent”: An annual amount payable as provided in Article III, calculated as
follows:
(a)    For the first seven (7) Lease Years, Rent shall be equal to Eighty Seven
Million Four Hundred Thousand and No/100 Dollars ($87,400,000.00) per Lease
Year, as adjusted annually as set forth in the following sentence. On each
Escalator Adjustment Date during the second (2nd) through and including the
seventh (7th) Lease Years, the Rent payable for such Lease Year shall be
adjusted to be equal to the Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator. For purposes of clarification, there shall be
no Variable Rent (defined below) payable during the first seven (7) Lease Years.


    



--------------------------------------------------------------------------------





(b)    From and after the commencement of the eighth (8th) Lease Year, until the
Initial Stated Expiration Date, annual Rent shall be comprised of both a base
rent component (“Base Rent”) and a variable rent component (“Variable Rent”),
each such component of Rent calculated as provided below:
(i)    Base Rent shall equal (w) for the eighth (8th) Lease Year, the product of
eighty percent (80%) of Rent in effect as of the last day of the seventh (7th)
Lease Year, multiplied by the Escalator, (x) for the ninth (9th) and tenth
(10th) Lease Years, the Base Rent payable for the immediately, preceding Lease
Year, as applicable, multiplied by the Escalator in each case, (y) for the
eleventh (11th) Lease Year, the product of eighty percent (80%) of Rent in
effect as of the last day of the tenth (10th) Lease Year, multiplied by the
Escalator, and (z) for each Lease Year from and after the commencement of the
twelfth (12th) Lease Year until the Initial Stated Expiration Date, the Base
Rent payable for the immediately preceding Lease Year, as applicable, multiplied
by the Escalator in each case.
(ii)    Variable Rent shall be calculated as further described in this clause
(b)(ii). Throughout the Term, Variable Rent shall not be subject to the
Escalator.
(A)    For each Lease Year from and after commencement of the eighth (8th) Lease
Year through and including the end of the tenth (10th) Lease Year (the “First
Variable Rent Period”), Variable Rent shall be a fixed annual amount equal to
twenty percent (20%) of the Rent for the seventh (7th) Lease Year (such amount,
the “Variable Rent Base Amount”), adjusted as follows (such resulting annual
amount being referred to herein as “Year 8‑10 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the seventh (7th) Lease Year (the “First VRP Net
Revenue Amount”) exceeds the Base Net Revenue Amount (any such excess, the “Year
8 Increase”), the Year 8-10 Variable Rent shall equal the Variable Rent Base
Amount increased by an amount equal to the product of (a) four percent (4%) and
(b) the Year 8 Increase; or


(y) in the event that the First VRP Net Revenue Amount is less than the Base Net
Revenue Amount (any such difference, the “Year 8 Decrease”), the Year 8-10
Variable Rent shall equal the Variable Rent Base Amount decreased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 8 Decrease.
(B)    For each Lease Year from and after commencement of the eleventh (11th)
Lease Year until the Initial Stated Expiration Date (the “Second Variable Rent
Period”), Variable Rent shall be a fixed annual amount equal to twenty percent
(20%) of the Rent for the tenth (10th) Lease Year (such amount, the “ Second
Variable Rent Base Amount”), adjusted as follows (such resulting annual amount
being referred to herein as “Year 11‑15 Variable Rent”):
(x) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year exceeds the First
VRP Net Revenue Amount (any such excess, the “Year 11 Increase”), the Year 11-15
Variable Rent shall equal the Year 8-10 Variable Rent increased by an amount
equal to the product of (a) four percent (4%) and (b) the Year 11 Increase; or
(y) in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the tenth (10th) Lease Year is less than the
First VRP Net Revenue Amount (any such difference, the “Year 11 Decrease”), the
Year 11-15 Variable Rent shall equal the


    



--------------------------------------------------------------------------------





Year 8-10 Variable Rent decreased by an amount equal to the product of (a) four
percent (4%) and (b) the Year 11 Decrease.
(c)    Rent for each Renewal Term shall be calculated as follows:
(i)    Base Rent for the first (1st) Lease Year of such Renewal Term shall be
adjusted to be equal to the applicable annual Fair Market Base Rental Value;
provided that (A) in no event will the Base Rent be less than the Base Rent in
effect as of the last day of the Lease Year immediately preceding the
commencement of such Renewal Term (such immediately preceding year, the
respective “Preceding Lease Year”), (B) no such adjustment shall cause Base Rent
to be increased by more than ten percent (10%) of the Base Rent in effect as of
the last day of the Preceding Lease Year and (C) such Fair Market Base Rental
Value shall be determined as provided in Section 34.1. On each Escalator
Adjustment Date during such Renewal Term, the Base Rent payable for such Lease
Year shall be equal to the Base Rent payable for the immediately preceding Lease
Year, multiplied by the Escalator.
(ii)    Variable Rent for each Lease Year during such Renewal Term (for each
Renewal Term, the “Renewal Term Variable Rent Period”) shall be equal to the
Variable Rent in effect as of the last day of the Preceding Lease Year, adjusted
as follows:
(A)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year exceeds the annual Net
Revenue for the Fiscal Period ending immediately prior to the Lease Year five
(5) years prior to the Preceding Lease Year (i.e., (x) in respect of the first
(1st) Renewal Term, the tenth (10th) Lease Year, and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such excess, the
respective “Renewal Term Increase”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year increased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Increase; or
(B)    in the event that the annual Net Revenue for the Fiscal Period ending
immediately prior to the end of the Preceding Lease Year is less than the annual
Net Revenue for the Fiscal Period ending immediately prior to the Lease Year
five (5) years prior to the Preceding Lease Year (i.e., (x) in respect of the
first (1st) Renewal Term, the tenth (10th) Lease Year and (y) in respect of each
subsequent Renewal Term, the Lease Year immediately preceding the first (1st)
Lease Year of the immediately preceding Renewal Term) (any such difference, the
respective “Renewal Term Decrease”), the Variable Rent for such Renewal Term
shall equal the Variable Rent in effect as of the last day of the Preceding
Lease Year decreased by an amount equal to the product of (a) four percent (4%)
and (b) such Renewal Term Decrease.
Notwithstanding anything herein to the contrary, (i) but subject to any
reduction in Rent by the Rent Reduction Amount pursuant to and in accordance
with the terms of this Lease, in no event shall annual Base Rent during any
Lease Year after the seventh (7th) Lease Year be less than eighty percent (80%)
of the Rent in the seventh (7th) Lease Year, and (ii) in no event shall the
Variable Rent be less than Zero Dollars ($0.00).
“Rent Reduction Amount”: (i) With respect to the Base Rent, a proportionate
reduction of Base Rent, which proportionate amount shall be determined by
comparing (1) the EBITDAR of the Leased


    



--------------------------------------------------------------------------------





Property for the Trailing Test Period versus (2) the EBITDAR of the Leased
Property for the Trailing Test Period calculated to remove the EBITDAR
attributable to the portion of the Leased Property affected by a Partial Taking
and (ii) with respect to Variable Rent, a proportionate reduction of Variable
Rent calculated in the same manner as set forth with respect to Base Rent above.
Following the application of the Rent Reduction Amount to the Rent hereunder,
for purposes of calculating any applicable adjustments to Variable Rent based on
increases or decreases in Net Revenue, such calculations of Net Revenue shall
exclude Net Revenue attributable to the portion of the Leased Property affected
by such Partial Taking (even if such portion of the Leased Property had not yet
been affected by the Partial Taking as of the applicable Lease Year for which
Net Revenue is being measured).
“Reporting Subsidiary”: Any entity required by GAAP to be consolidated for
financial reporting purposes by a Person, regardless of ownership percentage.
“Representatives”: With respect to any Person, such Person’s officers,
employees, directors, accountants, attorneys and other consultants, experts or
agents of such Person, and actual or prospective arrangers, underwriters,
investors or lenders with respect to indebtedness or Equity Interests that may
be issued by such Person or such Person’s affiliates, to the extent that any of
the foregoing actually receives non-public information hereunder. In addition,
and without limitation of the foregoing, the term “Representatives” shall
include, (a) in the case of Landlord, PropCo 1, PropCo, Landlord REIT and any
Affiliate thereof, and (b) in the case of Tenant, CEOC, CRC and any Affiliate
thereof.
“Required Capital Expenditures”: The applicable Capital Expenditures required to
satisfy the Minimum Cap Ex Requirements.
“Retail Sales”: As defined in the definition of “Net Revenue.”
“Right to Terminate Notice”: As defined in Section 17.1(d).
“SEC”: The United States Securities and Exchange Commission.
“Second Variable Rent Base”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Second Variable Rent Period”: As defined in clause (b)(ii)(B) of the definition
of “Rent.”
“Section 34.2 Dispute”: As defined in Section 34.2.
“Securities Act”: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
“Software”: As they exist anywhere in the world, any computer software,
firmware, microcode, operating system, embedded application, or other program,
including all source code, object code, specifications, databases, designs and
documentation related to such programs.
“Specified Sublease”: Any Sublease (i) affecting any portion of the Leased
Property, and (ii) in effect on the Commencement Date. A list of all Specified
Subleases is annexed as Schedule 4 hereto.
“Stated Expiration Date”: As defined in Section 1.3.
“Subject Facility”: As defined in Section 13.10(a).


    



--------------------------------------------------------------------------------





“Sublease”: Any sublease, sub-sublease, license, management agreement to operate
(but not occupy as a tenant) a particular space at the Facility, or other
similar agreement in respect of use or occupancy of any portion of the Leased
Property, but excluding Bookings.
“Subsidiary”: As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Subsidiaries of such Person has more than a fifty
percent (50%) Equity Interest at the time of determination.
“Subtenant”: The tenant under any Sublease.
“Subtenant Subsidiary”: Any subsidiary of Tenant that is a Subtenant under a
Sublease from Tenant.
“Successor Assets”: As defined in Section 36.1.
“Successor Assets FMV”: As defined in Section 36.1.
“Successor Tenant Rent”: As defined in Section 36.3.
“Taking”: Any taking of all or any part of the Leased Property and/or the
Leasehold Estate or any part thereof, in or by Condemnation, including by reason
of the temporary requisition of the use or occupancy of all or any part of the
Leased Property by any governmental authority, civil or military.
“Tenant”: As defined in the preamble.
“Tenant Capital Improvement”: A Capital Improvement other than a Material
Capital Improvement funded by Landlord pursuant to a Landlord MCI Financing. The
term “Tenant Capital Improvement” shall not include Capital Improvements
conveyed by Tenant to Landlord.
“Tenant Competitor”: As of any date of determination, any Person (other than
Tenant and its Affiliates) that is engaged, or is an Affiliate of a Person that
is engaged, in the ownership or operation of a Gaming business; provided, that,
(i) for purposes of the foregoing, ownership of the real estate and improvements
where a Gaming business is conducted, without ownership of the Gaming business
itself, shall not be deemed to constitute the ownership of a Gaming business,
(ii) any investment fund or other Person with an investment representing an
equity ownership of fifteen percent (15%) or less in a Tenant Competitor and no
Control over such Tenant Competitor shall not be a Tenant Competitor, (iii)
solely for purposes of Section 18.2(d), (x) a Person with an investment
representing an equity ownership of twenty-five percent (25%) or less in a
Non-Core Tenant Competitor shall be deemed to not have Control over such
Non-Core Tenant Competitor, and (y) shall not be a Tenant Competitor, solely by
reason of the investment described in this clause (iii), and (iv) solely for
purposes of Section 18.2(a) and Section 18.2(b), a Person that is engaged, or is
an Affiliate of a Person that is engaged, in the ownership or operation of a
Non-Core Tenant Competitor shall not be a Tenant Competitor solely by reason of
the same.
“Tenant Event of Default”: As defined in Section 16.1.
“Tenant Material Capital Improvement”: As defined in Section 10.4(e).


    



--------------------------------------------------------------------------------





“Tenant Transferee Requirement”: As defined in Section 22.2(i).
“Tenant’s Initial Financing”: The financing provided under that certain Credit
Agreement dated on or about the commencement date among CRC, as borrower, Credit
Suisse AG, Cayman Islands Brands, as administrative agent, and the other parties
named therein from time to time.
“Tenant’s MCI Intent Notice”: As defined in Section 10.4(a).
“Tenant’s Parent”: CRC.
“Tenant Prohibited Person”: Any Person that, in the capacity it is proposed to
be acting (but not in any other capacity), is more likely than not to jeopardize
Tenant’s or any of its Affiliates’ ability to hold a Gaming License or to be
associated with a Gaming licensee under any applicable Gaming Regulations (other
than any Gaming Authority established by any Native American tribe).
“Tenant’s Property”: With respect to the Facility, all assets including FF&E,
Property Specific IP and other personal property (including all gaming
equipment), licenses, permits, subleases, concessions, and contracts (other than
the Leased Property and property owned by a third party) located at the Facility
or that are primarily related to or used or held in connection with the
operation of the business conducted on or about the Facility or any portion
thereof, as then being operated, together with all replacements, modifications,
additions, alterations and substitutes therefor.
“Term”: As defined in Section 1.3.
“Termination Notice”: As defined in Section 17.1(d).
“Test Period”: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.
“Third‑Party MCI Financing”: As defined in Section 10.4(c).
“Total Net Leverage Ratio”: With respect to any Person and its Subsidiaries on a
consolidated basis, on any date, the ratio of (i) (a) the aggregate principal
amount of (without duplication) all indebtedness consisting of Capital Lease
Obligations, indebtedness for borrowed money, unreimbursed obligations in
respect of drawn letters of credit (but excluding contingent obligations under
outstanding letters of credit) and other purchase money indebtedness and
guarantees of any of the foregoing obligations, of such Person and its
Subsidiaries determined on a consolidated basis on such date in accordance with
GAAP (for the avoidance of doubt, with respect to Tenant and Guarantor,
excluding any indebtedness consisting of its obligations or liabilities under
this Lease) less (b) the aggregate amount of all cash or cash equivalents of
such Person and its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of such Person and its Subsidiaries to (ii) EBITDA.
“Trailing Test Period”: For any date of determination, the period of the four
(4) most recently ended consecutive calendar quarters prior to such date of
determination for which Financial Statements are available.
“Transition Period”: As defined in Section 36.1.
“Unavoidable Delay”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the Party responsible for performing an obligation


    



--------------------------------------------------------------------------------





hereunder; provided, that lack of funds, in and of itself, shall not be deemed a
cause beyond the reasonable control of a Party.
“Unsuitable for Its Primary Intended Use”: A state or condition of the Leased
Property such that by reason of a Partial Taking, the Leased Property cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for the Primary Intended Use for
which it was primarily being used immediately preceding the taking, taking into
account, among other relevant economic factors, the amount of square footage and
the estimated revenue affected by such Partial Taking.
“Variable Rent”: The Variable Rent component of Rent, as defined in more detail
in clauses (b) and (c) of the definition of “Rent.”
“Variable Rent Base Amount”: As defined in clause (b)(ii)(A) of the definition
of “Rent.”
“Variable Rent Determination Period”: Each of (i) the Fiscal Period that ended
immediately prior to the Commencement Date, and (ii) the Fiscal Period in each
case that ends immediately prior to the commencement of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and the first (1st) Lease Year of each
Renewal Term.
“Variable Rent Payment Period”: Collectively or individually, each of the First
Variable Rent Period, the Second Variable Rent Period and each of the Renewal
Term Variable Rent Periods.
“Variable Rent Statement”: As defined in Section 3.2(a).
“Work”: Any and all work in the nature of construction, restoration, alteration,
modification, addition, improvement or demolition in connection with the
performance of any Alterations and/or any Capital Improvements.
“Year 8 Decrease”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8 Increase”: As defined in clause (b)(ii)(A) of the definition of “Rent.”
“Year 8-10 Variable Rent”: As defined in clause (b)(ii)(A) of the definition of
“Rent.”
“Year 11 Decrease”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11 Increase”: As defined in clause (b)(ii)(B) of the definition of “Rent.”
“Year 11-15 Variable Rent”: As defined in clause (b)(ii)(B) of the definition of
“Rent.”


ARTICLE III
RENT
3.1    Rent.
(a)    Generally. During the Term, Tenant will pay to Landlord the Rent and
Additional Charges in lawful money of the United States of America and legal
tender for the payment of public and private debts, in the manner provided in
Section 3.4.
    


    



--------------------------------------------------------------------------------





(b) Payment of Rent until Commencement of Variable Rent. On the Commencement
Date, Tenant shall pay a prorated portion of the first monthly installment of
Rent for the period from the Commencement Date until the last day of the
calendar month in which the Commencement Date occurs, based on the number of
days during such period. Thereafter, for the first seven (7) Lease Years, Rent
shall be payable by Tenant in consecutive monthly installments equal to
one-twelfth (1/12th) of the Rent amount for the applicable Lease Year on the
first (1st) day of each calendar month (or the immediately succeeding Business
Day if the first (1st) day of the month is not a Business Day), in advance for
such calendar month, during that Lease Year.
        
(d)    Payment of Rent following Commencement of Variable Rent. From the
commencement of the eighth (8th) Lease Year and continuing until the Expiration
Date, both Base Rent and Variable Rent during any Lease Year shall be payable in
consecutive monthly installments equal to one-twelfth (1/12th) of the Base Rent
and Variable Rent amounts for the applicable Lease Year on the first (1st) day
of each calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day), in advance for such calendar
month, during that Lease Year; provided, however, that for each month where
Variable Rent is payable but the amount thereof depends upon calculation of Net
Revenue not yet known (e.g., the first few months of the eighth (8th) Lease
Year, the eleventh (11th) Lease Year, and (if applicable) the first (1st) Lease
Year of each Renewal Term), the amount of the Variable Rent payable monthly in
advance shall remain the same as in the immediately preceding month, and
provided, further, that Tenant shall make a payment to Landlord (or be entitled
to set off against its Rent payment due, as applicable) on the first (1st) day
of the calendar month (or the immediately succeeding Business Day if the first
(1st) day of the month is not a Business Day) following the completion of such
calculation in the amount necessary to “true-up” any underpayments or
overpayments of Variable Rent for such interim period. Tenant shall complete
such calculation of Net Revenue as provided in Section 3.2 of this Lease.
        
(e)    Proration for Partial Lease Year. Unless otherwise agreed by the Parties
in writing, Rent and Additional Charges shall be prorated on a per diem basis as
to any Lease Year containing less than twelve (12) calendar months, and with
respect to any installment thereof due for any partial months at the beginning
and end of the Term.


3.2    Variable Rent Determination.


(a)    Variable Rent Statement. Tenant shall, no later than ninety (90) days
after the end of each Variable Rent Determination Period during the Term,
furnish to Landlord a statement (the “Variable Rent Statement”), which Variable
Rent Statement shall (i) set forth the sum of the Net Revenues realized with
respect to the Facility during each of (x) such just-ended Variable Rent
Determination Period and (y) except with respect to the first (1st) Variable
Rent Statement, the Variable Rent Determination Period immediately preceding
such just-ended Variable Rent Determination Period, (ii) except with respect to
the first (1st) Variable Rent Statement, set forth Tenant’s calculation of the
per annum Variable Rent payable hereunder during the next Variable Rent Payment
Period, (iii) be accompanied by reasonably appropriate supporting data and
information, and (iv) be certified by a senior financial officer of Tenant and
expressly state that such officer has examined the reports of Net Revenue
therein and the supporting data and information accompanying the same, that such
examination included such tests of Tenant’s books and records as reasonably
necessary to make such determination, and that such statement accurately
presents in all material respects the Net Revenues for the applicable periods
covered thereby, so that Tenant shall commence paying the applicable Variable
Rent payable during each Variable Rent Payment Period hereunder (in accordance
with the calculation set forth in each such Variable Rent Statement) no later
than


    



--------------------------------------------------------------------------------





the first (1st) day of the fourth (4th) calendar month during such Variable Rent
Payment Period (or the immediately preceding Business Day if the first (1st) day
of such month is not a Business Day)
.
(b)    Maintenance of Records Relating to Variable Rent Statement. Tenant shall
maintain, at its corporate offices, for a period of not less than six (6) years
following the end of each Lease Year, adequate records which shall evidence the
Net Revenue realized by the Facility during each Lease Year, together with all
such records that would normally be examined by an independent auditor pursuant
to GAAP in performing an audit of Tenant’s Variable Rent Statements. The
provisions and covenants of this Section 3.2(b) shall survive the expiration of
the Term or sooner termination of this Lease.
        
(c)    Audits. At any time within two (2) years of receipt of any Variable Rent
Statement, Landlord shall have the right to cause to be conducted an independent
audit of the matters covered thereby, conducted by a nationally-recognized
independent public accounting firm mutually reasonably agreed to by the Parties.
Such audit shall be limited to items necessary to ascertain an accurate
determination of the calculation of the Variable Rent payable hereunder, and
shall be conducted during normal business hours at the principal executive
office of Tenant. If it shall be determined as a result of such audit (i) that
there has been a deficiency in the payment of Variable Rent, such deficiency
shall become due and payable by Tenant to Landlord, within thirty (30) days
after such determination, or (ii) that there has been an excess payment of
Variable Rent, such excess shall become due and payable by Landlord to Tenant,
within thirty (30) days after such determination. In addition, if any Variable
Rent Statement shall be found to have understated the per annum Variable Rent
payable during any Variable Rent Payment Period by more than two and one-half
percent (2.5%), and Landlord is entitled to any additional Variable Rent as a
result of such understatement, then (x) Tenant shall pay to Landlord all
reasonable, out-of-pocket costs and expenses which may be incurred by Landlord
in determining and collecting the understatement or underpayment, including the
cost of the audit (if applicable) and (y) interest at the Overdue Rate on the
amount of the deficiency from the date when said payment should have been made
until paid. If it shall be determined as a result of such audit that the
applicable Variable Rent Statement did not understate the per annum Variable
Rent payable during any Variable Rent Payment Period by more than two and
one-half percent (2.5%), then Landlord shall pay to Tenant all reasonable,
out-of-pocket costs and expenses incurred by Tenant in making such
determination, including the cost of the audit. In addition, if any Variable
Rent Statement shall be found to have willfully and intentionally understated
the per annum Variable Rent, by more than five percent (5%), such understatement
shall, at Landlord’s option, constitute a Tenant Event of Default under this
Lease. Any audit conducted pursuant to this Section 3.2(c) shall be performed
subject to and in accordance with the provisions of Section 23.1(c) hereof. The
receipt by Landlord of any Variable Rent Statement or any Variable Rent paid in
accordance therewith for any period shall not constitute an admission of the
correctness thereof.


3.3    Late Payment of Rent or Additional Charges. Tenant hereby acknowledges
that the late payment by Tenant to Landlord of any Rent or Additional Charges
will cause Landlord to incur costs not contemplated hereunder, the exact amount
of which is presently anticipated to be extremely difficult to ascertain.
Accordingly, if any installment of Rent or Additional Charges payable directly
to Landlord shall not be paid within four (4) days after its due date, Tenant
shall pay to Landlord on demand a late charge equal to the lesser of (a) five
percent (5%) of the amount of such installment or Additional Charges and (b) the
maximum amount permitted by law. The Parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord will incur
by reason of late payment by Tenant. The Parties further agree that any such
late charge constitutes Rent, and not interest, and such assessment does not
constitute a lender or borrower/creditor relationship between Landlord and
Tenant. If any installment of Rent (or Additional Charges payable directly to
Landlord) shall not be paid within nine (9) days after its due date, the amount
unpaid, including any late charges previously accrued and unpaid, shall bear
interest


    



--------------------------------------------------------------------------------





at the Overdue Rate (from such ninth (9th) day after the due date of such
installment until the date of payment thereof) (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding), and Tenant shall pay such interest to Landlord on demand. The
payment of such late charge or such interest shall not constitute a waiver of,
nor excuse or cure, any default under this Lease, nor prevent Landlord from
exercising any other rights and remedies available to Landlord. No failure by
Landlord to insist upon strict performance by Tenant of Tenant’s obligation to
pay late charges and interest on sums overdue shall constitute a waiver by
Landlord of its right to enforce the provisions, terms and conditions of this
Section 3.3. No payment by Tenant nor receipt by Landlord of a lesser amount
than may be required to be paid hereunder shall be deemed to be other than on
account of any such payment, nor shall any endorsement or statement on any check
or any letter accompanying any check tendered as payment be deemed an accord and
satisfaction and Landlord, in its sole discretion, may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
payment due or pursue any other right or remedy in this Lease provided.
    
3.4    Method of Payment of Rent. Rent and Additional Charges to be paid to
Landlord shall be paid by electronic funds transfer debit transactions through
wire transfer, ACH or direct deposit of immediately available federal funds and
shall be initiated by Tenant for settlement on or before the applicable Payment
Date in each case (or, in respect of Additional Charges, as applicable, such
other date as may be applicable hereunder); provided, however, if the Payment
Date is not a Business Day, then settlement shall be made next succeeding day
which is a Business Day. Landlord shall provide Tenant with appropriate wire
transfer, ACH and direct deposit information in a Notice from Landlord to
Tenant. If Landlord directs, by written request, Tenant to pay any Rent or any
Additional Charges to any party other than Landlord, Tenant shall send to
Landlord, simultaneously with such payment, a copy of the transmittal letter or
invoice and a check whereby such payment is made or such other evidence of
payment as Landlord may reasonably require.


3.5    Net Lease. Landlord and Tenant acknowledge and agree that (i) this Lease
is and is intended to be what is commonly referred to as a “net, net, net” or
“triple net” lease, and (ii) the Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges shall
be paid absolutely net to Landlord, without abatement, deferment, reduction,
defense, counterclaim, claim, demand, notice, deduction or offset of any kind
whatsoever, so that this Lease shall yield to Landlord the full amount or
benefit of the installments of Rent (including, for the avoidance of doubt,
following commencement of the obligation to pay Variable Rent hereunder, the
Base Rent and Variable Rent components of the Rent) and Additional Charges
throughout the Term, all as more fully set forth in Article V and except and
solely to the extent expressly provided in Article XIV (in connection with a
Casualty Event), in Article XV (in connection with a Condemnation), and in
Section 3.1 (in connection with the “true-up”, if any, applicable to the onset
of a Variable Rent Payment Period). If Landlord commences any proceedings for
non-payment of Rent, Tenant will not interpose any defense, offset, claim,
counterclaim or cross complaint or similar pleading of any nature or description
in such proceedings unless Tenant would lose or waive such claim by the failure
to assert it. This shall not, however, be construed as a waiver of Tenant’s
right to assert such claims in a separate action brought by Tenant. The
covenants to pay Rent and Additional Charges hereunder are independent
covenants, and Tenant shall have no right to hold back, deduct, defer, reduce,
offset or fail to pay any such amounts for default by Landlord or for any other
reason whatsoever, except solely as and to the extent provided in Section 3.1
and this Section 3.5.


    



--------------------------------------------------------------------------------







ARTICLE IV
ADDITIONAL CHARGES


4.1    Impositions. Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions as and when due and
payable during the Term to the applicable taxing authority or other party
imposing the same before any fine, penalty, premium or interest may be added for
non-payment (provided, (i) such covenant shall not be construed to require early
or advance payments that would reduce or discount the amount otherwise owed and
(ii) Tenant shall not be required to pay any Impositions that under the terms of
any applicable Ground Lease are required to be paid by the ground lessor
thereunder). Tenant shall make such payments directly to the taxing authorities
where feasible, and on a monthly basis furnish to Landlord a summary of such
payments, together, upon the request of Landlord, with copies of official
receipts or other reasonably satisfactory proof evidencing such payments. If
Tenant is not permitted to, or it is otherwise not feasible for Tenant to, make
such payments directly to the taxing authorities or other applicable party, then
Tenant shall make such payments to Landlord at least ten (10) Business Days
prior to the due date, and Landlord shall make such payments to the taxing
authorities or other applicable party prior to the due date. Landlord shall
deliver to Tenant any bills received by Landlord for Impositions, promptly
following Landlord’s receipt thereof. Tenant’s obligation to pay Impositions
shall be absolutely fixed upon the date such Impositions become a lien upon the
Leased Property to the extent payable during the Term or any part thereof,
subject to Article XII. Notwithstanding anything in the first sentence of this
Section 4.1 to the contrary, if any Imposition may, at the option of the
taxpayer, lawfully be paid in installments, whether or not interest shall accrue
on the unpaid balance of such Imposition, Tenant may pay the same, and any
accrued interest on the unpaid balance of such Imposition, in installments as
the same respectively become due and before any fine, penalty, premium or
further interest may be added thereto.


(a)Landlord or Landlord REIT shall prepare and file all tax returns and reports
as may be required by Legal Requirements with respect to Landlord’s net income,
gross receipts, franchise taxes and taxes on its capital stock and any other
returns required to be filed by or in the name of Landlord (the “Landlord Tax
Returns”), and Tenant or Tenant’s applicable direct or indirect parent shall
prepare and file all other tax returns and reports as may be required by Legal
Requirements with respect to or relating to the Leased Property (including all
Capital Improvements) and Tenant’s Property. If any property covered by this
Lease is classified as personal property for tax purposes, Tenant shall file all
required personal property tax returns in such jurisdictions where it is
required to file pursuant to applicable Legal Requirements and provide copies to
Landlord upon request.


(b)Any refund due from any taxing authority in respect of any Imposition paid by
or on behalf of Tenant shall be paid over to or retained by Tenant, and any
refund due from any taxing authority in respect of any Imposition paid by or on
behalf of Landlord, if any, shall be paid over to or retained by Landlord.


(c)Landlord and Tenant shall, upon request of the other, provide such data as is
maintained by the Party to whom the request is made with respect to the Leased
Property as may be necessary to prepare any required tax returns and reports.
Landlord, to the extent it possesses the same, and Tenant, to the extent it
possesses the same, shall provide the other Party, upon request, with cost and
depreciation records necessary for filing returns for any property classified as
personal property. Where Landlord is legally required to file personal property
tax returns, Landlord shall provide Tenant with copies of


    



--------------------------------------------------------------------------------





assessment notices indicating a value in excess of the reported value in
sufficient time for Tenant to file a protest.


(d)Billings for reimbursement by Tenant to Landlord of personal property or real
property taxes and any taxes due under the Landlord Tax Returns, if and to the
extent Tenant is responsible for such taxes under the terms of this Section 4.1
(subject to Article XII), shall be accompanied by copies of a bill therefor and
payments thereof which identify in reasonable detail the personal property or
real property or other tax obligations of Landlord with respect to which such
payments are made.


(e)Impositions imposed or assessed in respect of the tax-fiscal period during
which the Commencement Date or the Expiration Date occurs shall be adjusted and
prorated between Landlord and Tenant; provided, that Tenant’s obligation to pay
its prorated share of Impositions imposed or assessed before the Expiration Date
in respect of a tax-fiscal period during the Term shall survive the Expiration
Date (and its right to contest the same pursuant to Article XII shall survive
the Stated Expiration Date). Landlord will not enter into agreements that will
result in, or consent to the imposition of, additional Impositions without
Tenant’s consent, which shall not be unreasonably withheld, conditioned or
delayed; provided, in each case, Tenant is given reasonable opportunity to
participate in the process leading to such agreement. Impositions imposed or
assessed in respect of any tax-fiscal period occurring (in whole or in part)
prior to the Commencement Date, if any, shall be Tenant’s obligation to pay or
cause to be paid.
4.2    Utilities and Other Matters. Tenant shall pay or cause to be paid all
charges for electricity, power, gas, oil, water and other utilities used in the
Leased Property. Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever which at any time with respect to the Term
hereof may be imposed against Landlord by reason of any Property Documents, or
with respect to easements, licenses or other rights over, across or with respect
to any adjacent or other property which benefits the Leased Property or any
Capital Improvement, including any and all costs and expenses associated with
any utility, drainage and parking easements relating to the Leased Property (but
excluding, for the avoidance of doubt, any costs and expenses under any Fee
Mortgage Documents).  
    
4.3    Compliance Certificate. Landlord shall deliver to Tenant, promptly
following Landlord’s receipt thereof, any bills received by Landlord for items
required to be paid by Tenant hereunder, including, without limitation,
Impositions, utilities and insurance. Promptly upon request of Landlord (but so
long as no Event of Default is continuing no more frequently than one time per
Fiscal Quarter), Tenant shall furnish to Landlord a certification stating that
all or a specified portion of Impositions, utilities, insurance premiums or, to
the extent specified by Landlord, any other amounts payable by Tenant hereunder
that have, in each case, come due prior to the date of such certification have
been paid (or that such payments are being contested in good faith by Tenant in
accordance herewith) and specifying the portion of the Leased Property to which
such payments relate.
    
4.4    Impound Account. At Landlord’s option following the occurrence and during
the continuation of a monetary Tenant Event of Default (to be exercised by
thirty (30) days’ written notice to Tenant), and provided Tenant is not already
being required to impound such payments in accordance with the requirements of
Section 31.3 below, Tenant shall be required to deposit, at the time of any
payment of Rent, an amount equal to one-twelfth (1/12th) of the sum of (i)
Tenant’s estimated annual real and personal property taxes required pursuant to
Section 4.1 hereof (as reasonably determined by Landlord), and (ii) Tenant’s
estimated annual insurance premium costs pursuant to Article XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited, on or before
the respective dates on which the same or any of them


    



--------------------------------------------------------------------------------





would become due. The reasonable cost of administering such impound account
shall be paid by Tenant. Nothing in this Section 4.4 shall be deemed to affect
any other right or remedy of Landlord hereunder.




ARTICLE V
NO TERMINATION, ABATEMENT, ETC.


Except as otherwise specifically provided in this Lease, Tenant shall remain
bound by this Lease in accordance with its terms. The obligations of Landlord
and Tenant hereunder shall be separate and independent covenants and agreements
and the Rent and all other sums payable by Tenant hereunder shall continue to be
payable in all events unless the obligations to pay the same shall be terminated
pursuant to the express provisions of this Lease or by termination of this Lease
as to all or any portion of the Leased Property other than by reason of a Tenant
Event of Default. Without limitation of the preceding sentence, the respective
obligations of Landlord and Tenant shall not be affected by reason of, except as
expressly set forth in Articles XIV and XV, (i) any damage to or destruction of
the Leased Property, including any Capital Improvement or any portion thereof
from whatever cause, or any Condemnation of the Leased Property, including any
Capital Improvement or any portion thereof or, discontinuance of any service or
utility servicing the same; (ii) the lawful or unlawful prohibition of, or
restriction upon, Tenant’s use of the Leased Property, including any Capital
Improvement or any portion thereof or the interference with such use by any
Person or by reason of eviction by paramount title; (iii) any claim that Tenant
has or might have against Landlord by reason of any default or breach of any
warranty by Landlord hereunder or under any other agreement between Landlord and
Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing. Tenant hereby specifically waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law (a) to modify, surrender or terminate this Lease or quit or
surrender the Leased Property or any portion thereof, or (b) which may entitle
Tenant to any abatement, deduction, reduction, suspension or deferment of or
defense, counterclaim, claim or set-off against the Rent or other sums payable
by Tenant hereunder, except in each case as may be otherwise specifically
provided in this Lease. Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clauses (ii), (iii) or (v) and Tenant is not
waiving other rights and remedies not expressly waived herein. Tenant’s
agreement that, except as may be otherwise specifically provided in this Lease,
any eviction by paramount title as described in item (ii) above shall not affect
Tenant’s obligations under this Lease, shall not in any way discharge or
diminish any obligation of any insurer under any policy of title or other
insurance, and, to the extent the recovery thereof is not necessary to
compensate Landlord for any damages incurred by any such eviction, Tenant shall
be entitled to a credit for any sums recovered by Landlord under any such policy
of title or other insurance in respect of any such eviction up to the maximum
amount paid by Tenant to Landlord under this Article V and Article XIV hereof in
respect of any such eviction or the duration thereof, and Landlord, upon request
by Tenant, shall assign Landlord’s rights under such policies to Tenant provided
such assignment does not adversely affect Landlord’s rights under any such
policy and provided further, that Tenant shall indemnify, defend, protect and
save Landlord harmless from and against any liability, cost or expense of any
kind that may be imposed upon Landlord in connection with any such assignment
except to the extent such liability, cost or expense arises from the gross
negligence or willful misconduct of Landlord.


    



--------------------------------------------------------------------------------









ARTICLE VI
OWNERSHIP OF REAL AND PERSONAL PROPERTY


6.1    Ownership of the Leased Property.


(a)    Landlord and Tenant acknowledge and agree that they have executed and
delivered this Lease with the understanding that (i) the Leased Property is the
property of Landlord, (ii) Tenant has only the right to the possession and use
of the Leased Property upon the terms and conditions of this Lease, (iii) this
Lease is a “true lease,” is not a financing lease, mortgage, equitable mortgage,
deed of trust, trust agreement, security agreement or other financing or trust
arrangement, and the economic realities of this Lease are those of a true lease,
(iv) the business relationship created by this Lease and any related documents
is and at all times shall remain that of landlord and tenant, (v) this Lease has
been entered into by each Party in reliance upon the mutual covenants,
conditions and agreements contained herein, and (vi) none of the agreements
contained herein is intended, nor shall the same be deemed or construed, to
create a partnership between Landlord and Tenant, to make them joint venturers,
to make Tenant an agent, legal representative, partner, subsidiary or employee
of Landlord, or to make Landlord in any way responsible for the debts,
obligations or losses of Tenant.




(b)    Each of the Parties covenants and agrees, subject to Section 6.1(d), not
to (i) file any income tax return or other associated documents, (ii) file any
other document with or submit any document to any governmental body or
authority, or (iii) enter into any written contractual arrangement with any
Person, in each case that takes a position other than that this Lease is a “true
lease” with Landlord as owner of the Leased Property (except as expressly set
forth below) and Tenant as the tenant of the Leased Property.  For U.S. federal,
state and local income tax purposes, Landlord and Tenant agree that (x) Landlord
shall be treated as the owner of the Leased Property eligible to claim
depreciation deductions under Sections 167 or 168 of the Code with respect to
all Leased Property excluding the Leased Property described in clause (y) below,
and (y) Tenant shall be treated as owner of, and eligible to claim depreciation
deductions under Sections 167 or 168 of the Code with respect to, all Tenant
Capital Improvements (including, for avoidance of doubt and for purposes of this
sentence, Tenant Material Capital Improvements) and Material Capital
Improvements funded by Landlord pursuant to a Landlord MCI Financing that is
treated as a loan for such income tax purposes.


(c)    If, notwithstanding (i) the form and substance of this Lease, (ii) the
intent of the Parties, and (iii) the language contained herein providing that
this Lease shall at all times be construed, interpreted and applied to create an
indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Lease is a financing arrangement, then this Lease
shall be considered a secured financing agreement and Landlord’s title to the
Leased Property shall constitute a perfected first priority lien in Landlord’s
favor on the Leased Property to secure the payment and performance of all the
obligations of Tenant hereunder (and to that end, Tenant hereby grants, assigns
and transfers to Landlord a security interest in all right, title or interest in
or to any and all of the Leased Property, as security for the prompt and
complete payment and performance when due of Tenant’s obligations hereunder). In
such event, Tenant (and each Permitted Leasehold Mortgagee) authorizes Landlord,
at the expense of Tenant, to make any filings or take other actions as Landlord
reasonably determines are necessary or advisable in order to effect fully this
Lease or


    



--------------------------------------------------------------------------------





to more fully perfect or renew the rights of Landlord, and to subordinate to
Landlord the lien of any Permitted Leasehold Mortgagee, with respect to the
Leased Property (it being understood that nothing in this Section 6.1(c) shall
affect the rights of a Permitted Leasehold Mortgagee under Article XVII hereof).
At any time and from time to time upon the request of Landlord, and at the
expense of Tenant, Tenant shall promptly execute, acknowledge and deliver such
further documents and do such other acts as Landlord may reasonably request in
order to effect fully this Lease or to more fully perfect or renew the rights of
Landlord with respect to the Leased Property as described in this Lease. If
Tenant should reasonably conclude that, as a result of change in law or GAAP
accounting standards, or a change in agency interpretation thereof, GAAP or the
SEC require treatment different from that set forth in Section 6.1(b) for
applicable non-tax purposes, then (x) Tenant shall promptly give prior Notice to
Landlord, accompanied by a written statement that references the applicable
pronouncement that controls such treatment and contains a brief description
and/or analysis that sets forth in reasonable detail the basis upon which Tenant
reached such conclusion, and (y) notwithstanding Section 6.1(b) and this Section
6.1(c), Tenant may comply with such requirements.
    
(d)    Notwithstanding the foregoing, the Parties acknowledge that, as of the
Commencement Date, for GAAP purposes this Lease is not expected to be treated as
a “true lease” and that the Parties will prepare Financial Statements consistent
with GAAP (and for purposes of any SEC or other similar governmental filing
purposes), as applicable.


(e)    Landlord and Tenant acknowledge and agree that the Rent is the fair
market rent for the use of the Leased Property and was agreed to by Landlord and
Tenant on that basis, and the execution and delivery of, and the performance by
Tenant of its obligations under, this Lease does not constitute a transfer of
all or any part of the Leased Property, but rather the creation of the Leasehold
Estate subject to the terms and conditions of this Lease.


(f)    Tenant waives any claim or defense based upon the characterization of
this Lease as anything other than a true lease of the Leased Property. Tenant
stipulates and agrees (1) not to challenge the validity, enforceability or
characterization of this Lease of the Leased Property as a true lease, and
(2) not to assert or take or omit to take any action inconsistent with the
agreements and understandings set forth in Section 1.2, Section 3.5 or this
Section 6.1. The expressions of intent, the waivers, the representations and
warranties, the covenants, the agreements and the stipulations set forth in this
Section 6.1 are a material inducement to Landlord entering into this Lease.


6.2    Ownership of Tenant’s Property. Tenant shall, during the entire Term, (a)
own (or lease) and maintain on the Leased Property adequate and sufficient
Tenant’s Property, and (b) maintain all of such Tenant’s Property in good order,
condition and repair, in all cases as shall be necessary and appropriate in
order to operate the Leased Property for the Primary Intended Use in material
compliance with all applicable licensure and certification requirements and in
material compliance with all applicable Legal Requirements, Insurance
Requirements and Gaming Regulations. If any of Tenant’s Property requires
replacement in order to comply with the foregoing, Tenant shall replace it with
similar property of the same or better quality at Tenant’s sole cost and
expense. Subject to the foregoing and the other express terms and conditions of
this Lease, Tenant may sell, transfer, convey or otherwise dispose of Tenant’s
Property in its discretion in the ordinary course of its business and Landlord
shall have no rights to such sold, transferred, conveyed or otherwise disposed
of Tenant’s Property. In the case of any such Tenant’s Property that is leased
(rather than owned) by Tenant, Tenant shall use commercially reasonable efforts
to ensure that any agreements entered into after the Commencement Date pursuant
to which Tenant leases such Tenant’s Property are


    



--------------------------------------------------------------------------------





assignable to third parties in connection with any transfer by Tenant to a
replacement lessee or operator at the end of the Term. To the extent not
transferred to a Successor Tenant pursuant to Article XXXVI hereof, Tenant shall
remove all of Tenant’s Property from the Leased Property at the end of the Term.
Any tangible Tenant’s Property left on the Leased Property at the end of the
Term whose ownership was not transferred to a Permitted Leasehold Mortgagee or
its designee or assignee that entered into or succeeded to a New Lease pursuant
to the terms hereof or to a Successor Tenant pursuant to Article XXXVI hereof
shall be deemed abandoned by Tenant and shall become the property of Landlord.




ARTICLE VII
PRESENT CONDITION & PERMITTED USE
    
7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to and as of the execution and delivery of this Lease and has found the
same to be satisfactory for its purposes hereunder, it being understood and
acknowledged by Tenant that, immediately prior to entering into this Lease,
Tenant (or its Affiliate) was the owner of the Leased Property and, accordingly,
Tenant is charged with, and deemed to have, full and complete knowledge of all
aspects of the condition and state of the Leased Property as of the Commencement
Date. Without limitation of the foregoing and regardless of any examination or
inspection made by Tenant, and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Leased
Property “as is” in its present condition. Without limitation of the foregoing,
Tenant waives any claim or action against Landlord in respect of the condition
of the Leased Property including any defects or adverse conditions not
discovered or otherwise known by Tenant as of the Commencement Date. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION OF ANY KIND, EXPRESS OR IMPLIED, IN RESPECT
OF THE LEASED PROPERTY OR ANY PART THEREOF, INCLUDING AS TO ITS FITNESS FOR USE,
DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE
NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE STATUS OF TITLE
TO THE LEASED PROPERTY OR THE PHYSICAL CONDITION OR STATE OF REPAIR THEREOF, OR
THE ZONING OR OTHER LAWS, ORDINANCES, BUILDING CODES, REGULATIONS, RULES AND
ORDERS APPLICABLE THERETO OR TO ANY CAPITAL IMPROVEMENTS WHICH MAY BE NOW OR
HEREAFTER CONTEMPLATED, THE IMPOSITIONS LEVIED IN RESPECT OF THE LEASED PROPERTY
OR ANY PART THEREOF, OR THE USE THAT MAY BE MADE OF THE LEASED PROPERTY OR ANY
PART THEREOF, THE INCOME TO BE DERIVED FROM THE FACILITY OR THE EXPENSE OF
OPERATING THE SAME, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED
THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT
INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL REMEDIATION AND
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS. This Section 7.1 shall not be construed
to limit Landlord’s express indemnities made hereunder.


7.2Use of the Leased Property.


(a)Tenant shall not use (or cause or permit to be used) the Facility, including
the Leased Property, or any portion thereof, including any Capital Improvement,
for any use other than the Primary Intended Use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of the Leased Property for its Primary
Intended Use generally may require a Gaming License under applicable Gaming
Regulations and that without such a


    



--------------------------------------------------------------------------------





license, if applicable, neither Landlord nor Landlord REIT may operate, control
or participate in the conduct of the gaming operations at the Facility. Tenant
acknowledges that operation of the Facility for its Primary Intended Use
generally may require a Gaming License under applicable Gaming Regulations and
that without such a license, if applicable, Tenant may not operate, control or
participate in the conduct of the gaming operations at the Facility.


(b)Tenant shall not commit or suffer to be committed any waste with respect to
the Facility, including on or to the Leased Property (and, without limitation,
to the Capital Improvements) or cause or permit any nuisance thereon or, except
as required by law, knowingly take or suffer any action or condition that will
diminish in any material respect, the ability of the Leased Property to be used
as a Gaming Facility (or otherwise for the Primary Intended Use) after the
Expiration Date.


(c)Tenant shall not, without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, (i) initiate or support
any limiting change in the permitted uses of the Leased Property (or to the
extent applicable, limiting zoning reclassification of the Leased Property);
(ii) seek any variance under existing land use restrictions, laws, rules or
regulations (or, to the extent applicable, zoning ordinances) applicable to the
Leased Property or the use of the Leased Property in any manner that adversely
affects (other than to a de minimis extent) the value or utility of the Leased
Property for the Primary Intended Use; (iii) execute or file any subdivision
plat or condominium declaration affecting the Leased Property or any portion
thereof, or institute, or permit the institution of, proceedings to alter any
tax lot comprising the Leased Property or any portion thereof; or (iv) knowingly
permit or suffer the Leased Property or any portion thereof to be used by the
public or any Person in such manner as might make possible a claim of adverse
usage or possession or of any implied dedication or easement (provided that the
proscription in this clause (iv) is not intended to and shall not restrict
Tenant in any way from complying with any obligation it may have under
applicable Legal Requirements, including, without limitation, Gaming
Regulations, to afford to the public access to the Leased Property or any
portion thereof). Without limiting the foregoing, (1) Tenant will not impose or
permit the imposition of any restrictive covenants, easements or other
encumbrances upon the Leased Property (including, subject to the last paragraph
of Section 16.1, any restriction, covenant, easement or other encumbrance which
Tenant may otherwise impose or permit to be imposed pursuant to the provisions
of any Permitted Exception Document) without Landlord’s consent, which shall not
be unreasonably withheld, conditioned or delayed, provided, that, Landlord is
given reasonable opportunity to participate in the process leading to such
agreement, and (2) other than any liens or other encumbrances granted to a Fee
Mortgagee, Landlord will not enter into agreements that will encumber the Leased
Property without Tenant’s consent, which shall not be unreasonably withheld,
conditioned or delayed, provided, that, Tenant is given reasonable opportunity
to participate in the process leading to such agreement. Landlord agrees it will
not withhold consent to utility easements and other similar encumbrances made in
the ordinary course of Tenant’s business conducted on the Leased Property in
accordance with the Primary Intended Use, provided the same does not adversely
affect in any material respect the use or utility of the Leased Property for the
Primary Intended Use. Nothing in the foregoing is intended to vitiate or
supersede Tenant’s right to enter into Permitted Leasehold Mortgages or
Landlord’s right to enter into Fee Mortgages in each case as and to the extent
provided herein.




    



--------------------------------------------------------------------------------





Except to the extent resulting from a Permitted Operation Interruption, Tenant
shall cause the Facility to be Continuously Operated during the Term. During any
time period that the Facility ceases to be Continuously Operated, solely for
purposes of calculating Variable Rent in accordance herewith, the Net Revenue
shall be subject to a floor equal to the Net Revenue for the Facility for the
calendar year immediately preceding such period that the Facility is not
Continuously Operated, prorated for the applicable time period that the Facility
is not Continuously Operated. Further, if the Facility ceases to be Continuously
Operated for a period of one (1) year, then Landlord shall have the right, in
its sole discretion, to terminate this Lease.


(d)Subject to Article XII regarding permitted contests, Tenant, at its sole cost
and expense, shall promptly (i) comply in all material respects with all Legal
Requirements and Insurance Requirements affecting the Facility and the business
conducted thereat, including those regarding the use, operation, maintenance,
repair and restoration of the Leased Property or any portion thereof (including
all Capital Improvements) and Tenant’s Property whether or not compliance
therewith may require structural changes in any of the Leased Improvements or
interfere with the use and enjoyment of the Leased Property or any portion
thereof, and (ii) procure, maintain and comply in all material respects with all
Gaming Regulations and Gaming Licenses, and other authorizations required for
the use of the Leased Property (including all Capital Improvements) and Tenant’s
Property for the applicable Primary Intended Use and any other use of the Leased
Property (including Capital Improvements then being made) and Tenant’s Property,
and for the proper erection, installation, operation and maintenance of the
Leased Property and Tenant’s Property. In an emergency involving an imminent
threat to human health and safety or damage to property, or in the event of a
breach by Tenant of its obligations under this Section 7.2 which is not cured
within any applicable cure period set forth herein, Landlord or its
representatives (and any Fee Mortgagee) may, but shall not be obligated to,
enter upon the Leased Property (and, without limitation, all Capital
Improvements) (upon reasonable prior written notice to Tenant, except in the
case of emergency, and Tenant shall be permitted to have Landlord or its
representatives accompanied by a representative of Tenant) and take such
reasonable actions and incur such reasonable costs and expenses to effect such
compliance as it deems advisable to protect its interest in the Leased Property,
and Tenant shall reimburse Landlord for all such reasonable out-of-pocket costs
and expenses actually incurred by Landlord in connection with such actions.


(e)Without limitation of any of the other provisions of this Lease, Tenant shall
comply with all Property Documents (i) that are listed on the title
polic(y)(ies) described on Schedule 6 attached hereto, or (ii) made after the
date hereof in accordance with the terms of this Lease or as may otherwise be
agreed to in writing by Tenant.


(f)Tenant shall, throughout the Term, cause the Facility to be operated,
managed, used, maintained and repaired in all material respects, in accordance
with the Applicable Standards.


7.3    Ground Leases. Landlord may enter into new ground leases with respect to
the Leased Property or any portion thereof (including pursuant to a
sale-leaseback transaction) or amend or modify any such ground leases, provided
that, notwithstanding anything herein to the contrary, Tenant shall not be
obligated to comply with any additional or more onerous obligations under such
new ground lease or amendment or modification thereof with which Tenant is not
otherwise obligated to comply under this Lease (and, without limiting the
generality of the foregoing, Tenant shall not be required to incur any
additional monetary obligations (whether for payment of rents under such new
ground lease or otherwise) in connection with such new ground lease or amendment
or modification thereof) (except to a de minimis extent), unless Tenant approves
such additional obligations in its sole and absolute discretion.


    



--------------------------------------------------------------------------------







7.4    Third-Party Reports. Upon Landlord’s reasonable request from time to
time, Tenant shall provide Landlord with copies of any third-party reports
obtained by Tenant with respect to the Leased Property, including, without
limitation, copies of surveys, environmental reports and property condition
reports.




ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


Each Party represents and warrants to the other that as of the Commencement
Date: (i) this Lease and all other documents executed, or to be executed, by it
in connection herewith have been duly authorized and shall be binding upon it;
(ii) it is duly organized, validly existing and in good standing under the laws
of the state of its formation and, as applicable, is duly authorized and
qualified to perform this Lease within each State in which any Leased Property
is located; and (iii) neither this Lease nor any other document executed or to
be executed in connection herewith violates the terms of any other agreement of
such Party.




ARTICLE IX
MAINTENANCE AND REPAIR


9.1Tenant Obligations. Subject to the provisions of Sections 10.1, 10.2 and 10.3
relating to Landlord’s approval of certain Alterations, Capital Improvements and
Material Capital Improvements, Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property, and every portion
thereof, including all of the Leased Improvements and the structural elements
and the plumbing, heating, ventilating, air conditioning, electrical, lighting,
sprinkler and other utility systems thereof, all fixtures and all appurtenances
to the Leased Property including any and all private roadways, sidewalks and
curbs appurtenant to the Leased Property, and Tenant’s Property, in each case in
good order and repair whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements or the age of the Leased
Property, and, with reasonable promptness, make all reasonably necessary and
appropriate repairs thereto of every kind and nature, including those necessary
to ensure continuing compliance with all Legal Requirements (including, without
limitation, all Gaming Regulations and Environmental Laws) (to the extent
required hereunder), Insurance Requirements, the Ground Leases and Property
Documents whether now or hereafter in effect (other than any Ground Leases or
Property Documents (or modifications to Ground Leases or Property Documents)
entered into after the Commencement Date that impose obligations on Tenant
(other than de minimis obligations) to the extent (x) entered into by Landlord
without Tenant’s consent pursuant to Section 7.2(c) or (y) Tenant is not
required to comply therewith pursuant to Section 7.3), and, with respect to any
Fee Mortgages, the applicable provisions of such Fee Mortgage Documents as and
only to the extent Tenant is required to comply therewith pursuant to Article
XXXI hereof, in each case except to the extent otherwise provided in Article XIV
or Article XV of this Lease, whether interior or exterior, structural or
non-structural, ordinary or extraordinary, foreseen or unforeseen or arising by
reason of a condition existing prior to or first arising after the Commencement
Date.


9.2No Landlord Obligations. Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Leased Property;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Leased Property, whether ordinary or extraordinary, structural
or non-structural, foreseen or unforeseen, or to make any expenditure whatsoever
with respect


    



--------------------------------------------------------------------------------





thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Lease or hereafter enacted. This Section 9.2 shall not be construed to limit
Landlord’s express indemnities, if any, made hereunder.


9.3Landlord’s Estate. Nothing contained in this Lease and no action or inaction
by Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property, or any part
thereof, or any Capital Improvement; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement.


9.4End of Term. Subject to Sections 17.1(f) and 36.1, Tenant shall, upon the
expiration or earlier termination of the Term, vacate and surrender and
relinquish in favor of Landlord all rights to the Leased Property (together with
all Capital Improvements, including all Tenant Capital Improvements, except to
the extent provided in Section 10.4 in respect of Tenant Material Capital
Improvements), in each case, in the condition in which such Leased Property was
originally received from Landlord and, in the case of Capital Improvements
(other than Tenant Material Capital Improvements to the extent provided in
Section 10.4), when such Capital Improvements were originally introduced to the
Facility, except as repaired, rebuilt, restored, altered or added to as
permitted or required by the provisions of this Lease and except for ordinary
wear and tear and subject to any Casualty Event or Condemnation as provided in
Articles XIV and XV.




ARTICLE X
ALTERATIONS


10.1Alterations, Capital Improvements and Material Capital Improvements.


(a)Tenant shall not be required to obtain Landlord’s consent or approval to make
any Alterations or Capital Improvements (including any Material Capital
Improvement) to the Leased Property; provided, however, that all such
Alterations and Capital Improvements (i) shall be of equal quality to or better
quality than the applicable portions of the existing Facility, as applicable,
except to the extent Alterations or Capital Improvements of lesser quality would
not, in the reasonable opinion of Tenant, result in any diminution of value of
the Leased Property (or applicable portion thereof), (ii) shall not have an
adverse effect on the structural integrity of any portion of the Leased
Property, and (iii) shall not otherwise result in a diminution of value to the
Leased Property (except to a de minimis extent). If any Alteration or Capital
Improvement would not or does not meet the standards of the preceding sentence,
then such Alteration or Capital Improvement shall be subject to Landlord’s
written approval, which written approval shall not be unreasonably withheld,
conditioned or delayed. Further, if any Alteration or Capital Improvement (or
the aggregate amount of all related Alterations or Capital Improvements) has a
total budgeted cost (as reasonably evidenced to Landlord) in excess of
Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “Alteration
Threshold”), then such Alteration or Capital Improvement (or series of related
Alterations or Capital Improvements) shall be subject to the approval of
Landlord and, if applicable, subject to Section 31.3, any Fee Mortgagee, in each
case which written approval shall not be unreasonably withheld,


    



--------------------------------------------------------------------------------





conditioned or delayed. Landlord shall have the right to select and engage, at
Landlord’s cost and expense, construction consultants to conduct inspections of
the Leased Property during the construction of any Material Capital
Improvements, provided that (x) such inspections shall be conducted in a manner
that does not interfere with such construction or the operation of the Facility
(except to a de minimis extent), (y) prior to entering the Leased Property, such
consultants shall deliver to Tenant evidence of insurance reasonably
satisfactory to Tenant and (z) (irrespective of whether the consultant was
engaged by Landlord, Tenant or otherwise) Landlord and Tenant shall be entitled
to receive copies of such consultants’ work product and shall have direct access
to and communication with such consultants.


(b)[Intentionally Omitted]


10.2Landlord Approval of Certain Alterations and Capital Improvements. If Tenant
desires to make any Alteration or Capital Improvement for which Landlord’s
approval is required pursuant to Section 10.1 above, Tenant shall submit to
Landlord in reasonable detail a general description of the proposal, the
projected cost of the applicable Work and such plans and specifications,
permits, licenses, contracts and other information concerning the proposal as
Landlord may reasonably request. Such description shall indicate the use or uses
to which such Alteration or Capital Improvement will be put and the impact, if
any, on current and forecasted gross revenues and operating income attributable
thereto. Landlord may condition any approval of any Alteration or Capital
Improvement (including any Material Capital Improvement), to the extent required
pursuant to Section 10.1 above, upon any or all of the following terms and
conditions, to the extent reasonable under the circumstances:


(a)the Work shall be effected pursuant to detailed plans and specifications
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed;


(b)the Work shall be conducted under the supervision of a licensed architect or
engineer selected by Tenant (the “Architect”) and, for purposes of this Section
10.2 only, approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed;


(c)Landlord’s receipt from the general contractor and, if reasonably requested
by Landlord, any major subcontractor(s) of a performance and payment bond for
the full value of such Work, which such bond shall name Landlord as an
additional obligee and otherwise be in form and substance and issued by a Person
reasonably satisfactory to Landlord;


(d)Landlord’s receipt of reasonable evidence of Tenant’s financial ability to
complete the Work without materially and adversely affecting its cash flow
position or financial viability; and


(e)such Alteration or Capital Improvement will not result in the Leased Property
becoming a “limited use” within the meaning of Revenue Procedure 2001-28
property for purposes of United States federal income taxes.


10.3Construction Requirements for Alterations and Capital Improvements. For any
Alteration or Capital Improvement (excluding room renovations) having a budgeted
cost in excess of Fifteen Million and No/100 Dollars ($15,000,000) (and as
otherwise expressly required under subsection (g) below), Tenant shall satisfy
the following:


(a)If and to the extent plans and specifications typically would be (or, in
accordance with applicable Legal Requirements, are required to be) obtained in
connection with a project of similar scope and nature to such Alteration or
Capital Improvement, Tenant shall, prior to commencing any Work


    



--------------------------------------------------------------------------------





in respect of the same, provide Landlord copies of such plans and
specifications. Tenant shall also supply Landlord with related documentation,
information and materials relating to the Property or such Work in Tenant’s
possession or control, including, without limitation, surveys, property
condition reports and environmental reports, as Landlord may reasonably request
from time to time;


(b)No Work shall be commenced until Tenant shall have procured and paid for all
municipal and other governmental permits and authorizations required to be
obtained prior to such commencement (if any), including those permits and
authorizations required pursuant to any Gaming Regulations (if any), and, upon
Tenant’s request, Landlord shall join in the application for such permits or
authorizations whenever such action is necessary; provided, however, that
(i) any such joinder shall be at no cost or expense to Landlord; and (ii) any
plans required to be filed in connection with any such application which require
the approval of Landlord as hereinabove provided shall have been so approved by
Landlord;


(c)Such Work shall not, and, if an Architect has been engaged for such Work, the
Architect shall certify to Landlord that such Architect is of the opinion that
construction will not, impair the structural strength of any component of the
Facility or overburden the electrical, water, plumbing, HVAC or other building
systems of any such component or otherwise violate applicable building codes or
prudent industry practices.


(d)If an Architect has been engaged for such Work and if plans and
specifications have been obtained in connection with such Work, the Architect
shall certify to Landlord that such Architect is of the opinion that the plans
and specifications conform to, and comply with, in all material respects all
applicable building, subdivision and zoning codes, laws, ordinances and
regulations imposed by all governmental authorities having jurisdiction over the
Leased Property.


(e)During and following completion of such Work, the parking and other amenities
which are located on or at the Leased Property shall remain adequate for the
operation of the Facility for its Primary Intended Use and not be less than that
which is required by law (including any variances with respect thereto) and any
applicable Property Documents; provided, however, with Landlord’s prior consent,
which approval shall not be unreasonably withheld, conditioned or delayed, and
at no additional expense to Landlord, (i) to the extent sufficient additional
parking is not already a part of an Alteration or Capital Improvement, Tenant
may construct additional parking on or at the Leased Property; or (ii) Tenant
may acquire off-site parking to serve the Leased Property as long as such
parking shall be reasonably proximate to, and dedicated to, or otherwise made
available to serve, the Leased Property;


(f)All Work done in connection with such construction shall be done promptly and
using materials and resulting in work that is at least as good product and
condition as the remaining areas of the Leased Property and in conformity with
all Legal Requirements, including, without limitation, any applicable minority
or women owned business requirement; and


(g)If applicable in accordance with customary and prudent industry standards,
promptly following the completion of such Work, Tenant shall deliver to Landlord
“as built” plans and specifications with respect thereto, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy or other licenses,
permits and authorizations required in connection therewith. In addition, with
respect to any Alteration or Capital Improvement having a budgeted cost equal to
or less than Fifteen Million and No/100 Dollars ($15,000,000.00), Tenant shall
endeavor in good faith to (and upon Landlord’s request will) deliver to Landlord
any “as-built” plans and specifications actually obtained by Tenant in
connection with such Alteration or Capital Improvement


    



--------------------------------------------------------------------------------







Notwithstanding anything to the contrary contained herein, at any time during
the Term that Tenant is not a Controlled Subsidiary of CEC, this Section 10.3
shall be deemed modified by replacing all references therein to “Fifteen Million
and No/100 Dollars ($15,000,000.00)” to “Five Million and No/100 Dollars
($5,000,000.00)”.


10.4Landlord’s Right of First Offer to Fund Material Capital Improvements.


(a)Landlord’s Right to Submit Landlord’s MCI Financing Proposal. In advance of
commencing any Work in connection with any Material Capital Improvement
(provided, for purposes of clarification, that preliminary planning, designing,
budgeting, evaluating (including environmental and integrity testing and the
like) (collectively, “Preliminary Studies”), permitting and demolishing in
preparation for such Material Capital Improvement shall not be considered
“commencing” for purposes hereof), Tenant shall provide written notice
(“Tenant’s MCI Intent Notice”) of Tenant’s intent to do so, which notice shall
be accompanied by (i) a reasonably detailed description of the proposed Material
Capital Improvement, (ii) the then-projected cost of construction of the
proposed Material Capital Improvement, (iii) copies of the plans and
specifications, permits, licenses, contracts and Preliminary Studies concerning
the proposed Material Capital Improvement, to the extent then-available, (iv)
reasonable evidence that such proposed Material Capital Improvement will, upon
completion, comply with all applicable Legal Requirements, and (v) reasonably
detailed information regarding the terms upon which Tenant is considering
seeking financing therefor, if any. To the extent in Tenant’s possession or
control, Tenant shall provide to Landlord any additional information about such
proposed Material Capital Improvements which Landlord may reasonably request.
Landlord (or, with respect to financing structured as a loan rather than as
ownership of the real property by Landlord with a lease back to Tenant,
Landlord’s Affiliate) may, but shall be under no obligation to, provide all (but
not less than all) of the financing necessary to fund the applicable Material
Capital Improvement (along with related fees and expenses, such as title fees,
costs of permits, legal fees and other similar transaction costs) by complying
with the option exercise requirements set forth below. Within thirty (30) days
of receipt of Tenant’s MCI Intent Notice, Landlord shall notify Tenant in
writing as to whether Landlord (or, if applicable, its Affiliate) is willing to
provide financing for such proposed Material Capital Improvement and, if so, the
terms and conditions upon which Landlord (or, if applicable, its Affiliate) is
willing to do so in reasonable detail, in the form of a proposed term sheet
(such terms and conditions, “Landlord’s MCI Financing Proposal”). Upon receipt,
Tenant shall have ten (10) days to accept, reject or commence negotiating
Landlord’s MCI Financing Proposal.


(b)If Tenant Accepts Landlord’s MCI Financing Proposal. If Tenant accepts
Landlord’s MCI Financing Proposal (either initially or, after negotiation, a
modified version thereof) (an “Accepted MCI Financing Proposal”) and such
financing is actually consummated between Tenant and Landlord (or, if
applicable, its Affiliate) as more particularly provided in Section 10.4(f)
below (a “Landlord MCI Financing”), then, as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof (and, without
limitation, such Material Capital Improvements shall be surrendered to (and all
rights therein shall be relinquished in favor of) Landlord upon the Expiration
Date).


(c)If Landlord Declines to Make Landlord’s MCI Financing Proposal. If Landlord
declines or fails to timely submit Landlord’s MCI Financing Proposal, Tenant
shall be permitted to either (1) use then-existing available financing or,
subject to Article XVII, enter into financing arrangements with any lender,
preferred equity holder and/or other third-party financing source (a
“Third‑Party MCI Financing”) for such Material Capital Improvement or (2) use
Cash to pay for such Material Capital Improvement, provided, that if Tenant has
not used then-existing, or entered into a new, Third‑Party MCI


    



--------------------------------------------------------------------------------





Financing (or commenced such Material Capital Improvement utilizing Cash) by the
date that is twelve (12) months following delivery of Tenant’s MCI Intent
Notice, then, prior to entering into any such Third‑Party MCI Financing and/or
commencing such Material Capital Improvement, Tenant shall again be required to
send Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4).


(d)If Tenant Declines Landlord’s MCI Financing Proposal. If Landlord timely
submits Landlord’s MCI Financing Proposal and Tenant rejects or fails to accept
or commence negotiating Landlord’s MCI Financing Proposal within the applicable
10‑day period (or, following commencing negotiating said proposal, Tenant
notifies Landlord of Tenant’s decision to cease such discussions), then, subject
to the remaining terms of this paragraph, Tenant shall be permitted to either
(1) use then-existing, or, subject to Article XVII, enter into a new,
Third‑Party MCI Financing for such Material Capital Improvement (subject to the
following proviso) or (2) use Cash to pay for such Material Capital Improvement,
provided, that Tenant may not use then-existing, or enter into a new,
Third‑Party MCI Financing, except in each case on terms that are, taken as a
whole, economically more advantageous to Tenant than those offered under
Landlord’s MCI Financing Proposal, provided, further, that in no event shall
Tenant be obligated to obtain financing from Landlord to the extent such
financing from Landlord would violate or cause a default or breach under any
Material Indebtedness of Tenant’s Parent Entity or Tenant, provided, however,
that Tenant shall use good faith efforts to avoid, and cause Tenant’s Parent to
avoid, agreeing to any contractual obligations that would vitiate Landlord’s
right to provide financing for Tenant’s proposed Material Capital Improvement as
provided in this Section 10.4. In determining if financing is economically more
advantageous, consideration may be given to, among other items, (x) pricing,
amortization, length of term and duration of commitment period of such
financing; (y) the cost, availability and terms of any financing sufficient to
fund such Material Capital Improvement and other expenditures which are material
in relation to the cost of such Material Capital Improvement (if any) which are
intended to be funded in connection with the construction of such Material
Capital Improvement and which are related to the use and operation of such
Material Capital Improvement and (z) other customary considerations. Tenant
shall provide Landlord with reasonable evidence of the terms of any such
financing. If Tenant has not used then-existing, or entered into a new,
Third‑Party MCI Financing (or commenced such Material Capital Improvement
utilizing Cash) by the date that is twelve (12) months following receipt of
Landlord’s MCI Financing Proposal, then, prior to entering into any such
Third‑Party MCI Financing and/or commencing such Material Capital Improvement
after such twelve (12) month period, Tenant shall again be required to send
Tenant’s MCI Intent Notice seeking financing from Landlord (on the terms
contemplated by this Section 10.4). For purposes of clarification, Tenant may
use Cash to finance any applicable Material Capital Improvement (subject to the
express terms and conditions hereof, including, without limitation, Tenant’s
obligation to provide Tenant’s MCI Intent Notice).


(e)Ownership of Material Capital Improvements Not Financed by Landlord. If
Tenant constructs a Material Capital Improvement utilizing Third‑Party MCI
Financing or Cash in accordance with Sections 10.4(c) or (d) (such Material
Capital Improvement being sometimes referred to in this Lease as a “Tenant
Material Capital Improvement”), then, (A) as and when constructed, such Material
Capital Improvement shall be deemed part of the Leased Property for all purposes
except as specifically provided in Section 6.1(b) hereof, (B) upon any
termination of this Lease prior to the Stated Expiration Date as a result of a
Tenant Event of Default (except in the event a Permitted Leasehold Mortgagee has
exercised its right to obtain a New Lease and complies in all respects with
Section 17.1(f) and any other applicable provisions of this Lease), such
Material Capital Improvements shall be owned by Landlord without any
reimbursement by Landlord to Tenant, and, (C) upon the Stated Expiration Date,
such Material Capital Improvements shall be transferred to Tenant; provided,
however, upon written notice to Tenant at least one hundred eighty (180) days
prior to the Stated Expiration Date, Landlord shall have the option to reimburse


    



--------------------------------------------------------------------------------





Tenant for such Tenant Material Capital Improvements in an amount equal to the
Fair Market Ownership Value thereof, and, if Landlord elects to reimburse Tenant
for such Tenant Material Capital Improvements, any amount due to Tenant for such
reimbursement shall be credited against any amounts owed by Tenant to Landlord
under this Lease as of the Stated Expiration Date and any remaining portion of
such amount shall be paid by Landlord to Tenant on the Stated Expiration Date.
If Landlord fails to deliver such written notice electing to reimburse Tenant
for such Tenant Material Capital Improvements at least one hundred eighty (180)
days prior to the Stated Expiration Date, or otherwise does not consummate such
reimbursement at least sixty (60) days prior to the Stated Expiration Date
(other than as a result of Tenant’s acts or omissions in violation of this
Lease), then Landlord shall be deemed to have elected not to reimburse Tenant
for such Tenant Material Capital Improvements. If Landlord elects or is deemed
to have elected not to reimburse Tenant for such Tenant Material Capital
Improvements in accordance with the foregoing sentence, Tenant shall have the
option to either (1) prior to the Stated Expiration Date, remove such Tenant
Material Capital Improvements and restore the affected Leased Property to the
same or better condition existing prior to such Tenant Material Capital
Improvement being constructed, at Tenant’s sole cost and expense, in which event
such Tenant Material Capital Improvements shall be owned by Tenant or (2) leave
the applicable Tenant Material Capital Improvements at the Leased Property at
the Stated Expiration Date, at no cost to Landlord, in which event such Tenant
Material Capital Improvements shall be owned by Landlord.


(f)Landlord MCI Financing. In the event of an Accepted MCI Financing Proposal,
Tenant shall provide Landlord with the following prior to any advance of funds
under such Landlord MCI Financing:
i.any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Material Capital Improvements upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;
ii.an officer’s certificate and, if requested, a certificate from Tenant’s
Architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Material Capital
Improvements;


iii.except to the extent covered by the amendment referenced in clause (iv)
below, a construction loan and/or funding agreement (and such other related
instruments and agreements), in a form reasonably agreed to by Landlord and
Tenant, reflecting the terms of the Landlord MCI Financing, setting forth the
terms of the Accepted MCI Financing Proposal, and without additional
requirements on Tenant (including, without limitation, additional bonding or
guaranty requirements) except those which are reasonable and customary and
consistent in all respects with this Section 10.4 and the terms of the Accepted
MCI Financing Proposal;


iv.except to the extent covered by the construction loan and/or funding
agreement referenced in clause (iii) above, an amendment to this Lease, in a
form reasonably agreed to by Landlord and Tenant, which may include, among other
things, an increase in the Rent (in amounts as agreed upon by the Parties
pursuant to the Accepted MCI Financing Proposal), and other provisions as may be
necessary or appropriate;


v.a deed conveying title to Landlord to any additional Land acquired for the
purpose of constructing the Material Capital Improvement, free and clear of any
liens or encumbrances except those approved by Landlord, and accompanied by (x)
an owner’s policy of title insurance insuring the Fair Market Ownership Value of
fee simple or leasehold (as applicable) title to such Land and any improvements
thereon, free of any exceptions other than liens and encumbrances that do not
materially interfere with the intended use of the Leased Property or are


    



--------------------------------------------------------------------------------





otherwise approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (y) an ALTA survey thereof;


vi.if Landlord obtains a lender’s policy of title insurance in connection with
such Landlord MCI Financing, for each advance, endorsements to any such policy
of title insurance reasonably satisfactory in form and substance to Landlord (i)
updating the same without any additional exception except those that do not
materially affect the value of such land and do not interfere with the intended
use of the Leased Property, or as may otherwise be permitted under this Lease,
or as may be approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed, and (ii) increasing the coverage thereof by an
amount equal to the then-advanced cost of the Material Capital Improvement; and


vii.such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information which are reasonable and
customary and consistent in all respects with this Section 10.4 and the terms of
the Accepted MCI Financing Proposal.


In the event that (1) Tenant is unable, for reasons beyond Tenant’s reasonable
control, to satisfy any of the requirements set forth in this Section 10.4(f)
(and Landlord is unable or unwilling to waive the same), (2) Landlord and Tenant
are unable (despite good faith efforts continuing for at least sixty (60) days
after agreement on the Accepted MCI Financing Proposal) to agree on any of the
requirements of, or the form of any document required under, this Section
10.4(f), or (3) Landlord fails or refuses to consummate the Landlord MCI
Financing and/or advance funds thereunder, then, notwithstanding anything to the
contrary in this Section 10.4, Tenant shall be entitled to use then-existing,
or, subject to Article XVII, enter into a new, Third‑Party MCI Financing for
such Material Capital Improvement or use Cash to pay for such Material Capital
Improvement, without any requirement to send a further Tenant’s MCI Intent
Notice to Landlord, provided, that such Material Capital Improvement shall be
treated hereunder as a Tenant Material Capital Improvement, unless the
circumstances described in clause (1) shall have occurred.
10.5Minimum Capital Expenditures.


(a)Minimum Capital Expenditures.


(i)Initial Minimum Cap Ex Requirement. During the Initial Minimum Cap Ex Period,
Tenant shall expend Capital Expenditures in an aggregate amount equal to no less
than the Initial Minimum Cap Ex Amount (the “Initial Minimum Cap Ex
Requirement”), which Capital Expenditures shall include, without limitation,
such expenditures necessary to complete the renovation and refurbishment of at
least four hundred twenty-nine (429) hotel rooms and four hundred eighty-nine
(489) hotel rooms at the Mardi Gras North and Mardi Gras South towers located at
the Leased Property, respectively, at a standard of quality similar to the
renovation and refurbishment performed by Tenant with respect to the rooms
located at the Carnaval Tower.
(ii)Annual Minimum Building and Improvement Cap Ex Requirement. During each full
Lease Year during the Term, commencing with the Lease Year that commences on
January 1, 2022, measured as of the last day of each such Lease Year, Tenant
shall expend Capital Expenditures with respect to the Leased Property (the
“Annual Minimum Building and Improvement Cap Ex Amount”) in an aggregate that is
equal to at least one percent (1%) of the sum of the Net Revenue from the
Facility for the prior Lease Year on Capital Expenditures that constitute
installation, restoration, repair, maintenance or replacement of any physical
improvements or other


    



--------------------------------------------------------------------------------





physical items with respect to, or for, the Leased Property under this Lease
(the “Annual Minimum Building and Improvement Cap Ex Requirement”).
(iii)Acquisitions of Material Property. If any real property having a value
greater than Fifty Million and No/100 Dollars ($50,000,000.00) is acquired by
Landlord and included in this Lease as part of the Leased Property, then the
Minimum Cap Ex Requirement shall be adjusted as may be agreed upon by Landlord
and Tenant in connection with such acquisition and the inclusion of such
property as Leased Property hereunder.
(iv)Application of Capital Expenditures. For the avoidance of doubt: (i)
expenditures with respect to any property that is not included as Leased
Property under this Lease shall not constitute “Capital Expenditures” nor count
toward the Minimum Cap Ex Requirements and (ii) expenditures in respect of
furniture, fixtures and equipment (including gaming equipment) to be installed
or located at the Leased Property shall count towards the Initial Minimum Cap Ex
Requirement but shall not count towards Annual Minimum Building and Improvement
Cap Ex Requirement.
(v)Unavoidable Delays. In the event an Unavoidable Delay occurs during the Term
that delays Tenant’s ability to perform Capital Expenditures prior to the
expiration of the applicable period for satisfying the applicable Minimum Cap Ex
Requirements, such period during which such Unavoidable Delay occurred shall be
extended, on a day-for-day basis, for the same amount of time that such
Unavoidable Delay affects Tenant’s ability to perform the Capital Expenditures
up to a maximum extension in each instance of up to eighteen (18) months. For
the avoidance of doubt, Tenant’s obligation to satisfy the Minimum Cap Ex
Requirements during any period during which an Unavoidable Delay did not occur
shall not be extended as a result of the occurrence of an Unavoidable Delay
during a prior period.
(vi)Certain Remedies. The Parties acknowledge that Tenant’s agreement to satisfy
the Minimum Cap Ex Requirements as required in this Lease is a material
inducement to Landlord’s agreement to enter into this Lease and, accordingly, if
Tenant fails to expend Capital Expenditures (or deposit funds into the Cap Ex
Reserve) as and when required by this Lease and then, further, fails to cure
such failure within sixty (60) days of receipt of written notice of such failure
from Landlord, then the same shall be a Tenant Event of Default hereunder, and
without limitation of any of Landlord’s other rights and remedies, Landlord
shall have the right to seek the remedy of specific performance to require
Tenant to expend the Required Capital Expenditures (or deposit funds into the
Cap Ex Reserve). Furthermore, for the avoidance of doubt, Tenant acknowledges
and agrees that the obligation of Tenant to expend the Required Capital
Expenditures (or deposit funds into the Cap Ex Reserve) as provided in this
Lease in each case constitutes a part of the obligations of Tenant that are
guaranteed by the Guarantor and, with respect to Required Capital Expenditures
required to be spent during the Term, shall survive termination of this Lease.


(b)Cap Ex Reserve.


(i)Deposits in Lieu of Expenditures. Notwithstanding anything to the contrary
set forth in this Lease, if Tenant does not expend Capital Expenditures
sufficient to satisfy the Minimum Cap Ex Requirements, then, so long as, as of
the last date when such Minimum Cap Ex Requirements may be satisfied hereunder,
there are Cap Ex Reserve Funds (as defined below) on deposit in the Cap Ex
Reserve (as defined below) in an aggregate amount at least equal to such
deficiency, then Tenant shall not be deemed to be in breach or default of its
obligations hereunder to satisfy the Minimum Cap Ex Requirements, provided that
Tenant shall spend such amounts so deposited in the Cap Ex Reserve within six
(6) months after the last date when the Minimum Cap Ex Requirements to which
such amounts relate may be satisfied hereunder (subject to extension in the
event of an Unavoidable Delay during such six (6) month period, on a day-for-day
basis, for


    



--------------------------------------------------------------------------------





the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform the Capital Expenditures). For the avoidance of doubt, any funds
disbursed from the Cap Ex Reserve and spent on Capital Expenditures as described
in this Section shall be applied to the Minimum Cap Ex Requirements for the
period for which such funds were deposited (and shall be deemed to be the funds
that have been in the Cap Ex Reserve for the longest period of time) and shall
not be applied to the Minimum Cap Ex Requirements for the subsequent period in
which they are actually spent.


(ii)Deposits into Cap Ex Reserve. Tenant may, at its election, at any time,
deposit funds (the “Cap Ex Reserve Funds”) into an Eligible Account held by
Tenant (the “Cap Ex Reserve”). If required by Fee Mortgagee, Landlord and Tenant
shall enter into a customary and reasonable control agreement for the benefit of
Fee Mortgagee and Landlord with respect to the Cap Ex Reserve. Tenant shall not
commingle Cap Ex Reserve Funds with other monies held by Tenant or any other
party. All interest on Cap Ex Reserve Funds shall be for the benefit of Tenant
and added to and become a part of the Cap Ex Reserve and shall be disbursed in
the same manner as other monies deposited in the Cap Ex Reserve. Tenant shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest earned on the Cap Ex Reserve Funds credited or paid
to Tenant.


(iii)Disbursements from Cap Ex Reserve. Tenant shall be entitled to use Cap Ex
Reserve Funds solely for the purpose of paying for (or reimbursing Tenant for)
the cost of Capital Expenditures. Landlord shall permit disbursements to Tenant
of Cap Ex Reserve Funds from the Cap Ex Reserve to pay for Capital Expenditures
or to reimburse Tenant for Capital Expenditures, within ten (10) days following
written request from Tenant, which request shall specify the amount of the
requested disbursement and a general description of the type of Capital
Expenditures to be paid or reimbursed using such Cap Ex Reserve Funds. Tenant
shall not make a request for disbursement from the Cap Ex Reserve (x) more
frequently than once in any calendar month nor (y) in amounts less than Fifty
Thousand and No/100 Dollars ($50,000.00). Any Cap Ex Reserve Funds remaining in
the Cap Ex Reserve on satisfaction of the Minimum Cap Ex Requirements for which
such Cap Ex Reserve Funds were deposited or on the Expiration Date shall be
returned by Landlord to Tenant, provided that Landlord shall have the right to
apply Cap Ex Reserve Funds remaining on the Expiration Date against any amounts
owed by Tenant to Landlord as of the Expiration Date and/or the sum of any
remaining Required Capital Expenditures required to have been incurred prior to
the Expiration Date.


(iv)Security Interest in Cap Ex Reserve Funds. Tenant grants to Landlord a
first-priority security interest in the Cap Ex Reserve and all Cap Ex Reserve
Funds, as additional security for performance of Tenant’s obligations under this
Lease. Landlord shall have the right to collaterally assign the security
interest granted to Landlord in the Cap Ex Reserve and Cap Ex Reserve Funds to
any Fee Mortgagee. Notwithstanding the foregoing or anything herein to the
contrary, (i) Landlord may not foreclose upon the lien on the Cap Ex Reserve and
Cap Ex Reserve Funds, and Fee Mortgagee may not apply the Cap Ex Reserve Funds
against the Fee Mortgage, in each case prior to the occurrence of the
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, and
(ii) any time during which a Tenant Event of Default is continuing, Fee
Mortgagee or Landlord may apply Cap Ex Reserve Funds toward the payment of
Capital Expenditures incurred by Tenant. Landlord acknowledges that a Permitted
Leasehold Mortgagee may have a Lien on the Cap Ex Reserve, which Lien in favor
of a Permitted Leasehold Mortgagee is senior in priority to the lien thereon in
favor of Landlord.




    



--------------------------------------------------------------------------------





(c)Capital Expenditures Report. Within thirty (30) days after the end of each
calendar month during the Term, Tenant shall submit to Landlord a report,
substantially in the form attached hereto as Exhibit C setting forth, with
respect to such month, on an unaudited, basis, (A) revenues for the Leased
Property, and (B) Capital Expenditures with respect to the Leased Property.
Landlord shall keep each such report confidential in accordance with Section
[41.15] of this Lease.


(d)Annual Capital Budget. Tenant shall furnish to Landlord, for informational
purposes only, a copy of the annual capital budget for the Facility for each
Fiscal Year, in each case not later than fifty-five (55) days following the
commencement of the Fiscal Year to which such annual capital budget relates. For
the avoidance of doubt, without limitation of Tenant’s Capital Expenditure
requirements pursuant to Section 10.5(a), Tenant shall not be required to comply
with such annual capital budget and it shall not be a breach or default by
Tenant hereunder in the event Tenant deviates from such annual capital budget.


ARTICLE XI
LIENS


Subject to the provisions of Article XII relating to permitted contests and
without limitation of the provisions of Section 7.1 relating to among other
things Tenant’s acceptance of the Leased Property in its “as is” condition,
Tenant will not directly or indirectly create or allow to remain and will
promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any portion thereof or
any attachment, levy, claim or encumbrance in respect of the Rent, excluding,
however, (i) this Lease; (ii)  any matters that existed as of the Commencement
Date with respect to the Leased Property or any portion thereof (other than any
mechanics’, materialmans’ and other liens that attach to the Leased Property in
connection with any work conducted prior to the Commencement Date);
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld, conditioned
or delayed); (iv) liens for Impositions which Tenant is not required to pay
hereunder (if any); (v) Subleases permitted by Article XXII and any other lien
or encumbrance expressly permitted under the provisions of this Lease;
(vi) liens for Impositions not yet delinquent or being contested in accordance
with Article XII, provided that Tenant has provided appropriate reserves to the
extent required under GAAP and any foreclosure or similar remedies with respect
to such Impositions have not been instituted and no notice as to the institution
or commencement thereof has been issued except to the extent such institution or
commencement is stayed no later than twenty (20) days after such notice is
issued; (vii) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due, provided that (1) the payment of such
sums shall not be postponed under any related contract for more than sixty (60)
days after the completion of the action giving rise to such lien unless being
contested in accordance with Article XII and such reserve or other appropriate
provisions as shall be required by law or GAAP shall have been made therefor and
no foreclosure or similar remedies with respect to such liens has been
instituted and no notice as to the institution or commencement thereof have been
issued except to the extent such institution or commencement is stayed no later
than twenty (20) days after such notice is issued; (2) any such liens are in the
process of being contested as permitted by Article XII; and (3) in the event any
foreclosure action is commenced under any such lien, Tenant shall immediately
remove, discharge or bond over such lien; (viii) any liens created by Landlord;
(ix) liens related to equipment leases or equipment financing for Tenant’s
Property which are used or useful in Tenant’s business on the Leased Property or
any portion thereof, provided that the payment of any sums due under such
equipment leases or equipment financing shall either (1) be paid as and when due
in accordance with the terms thereof, or (2) be in the process of being
contested as permitted by Article XII (and provided that a lienholder’s removal
of any such Tenant’s Property from the Leased Property shall be subject to all
applicable provisions


    



--------------------------------------------------------------------------------





of this Lease, and, without limitation, Tenant or such lienholder shall restore
the Leased Property from any damage effected by such removal); (x) liens granted
as security for the obligations of Tenant and its Affiliates under a Permitted
Leasehold Mortgage (and the documents relating thereto); provided, however, in
no event shall the foregoing be deemed or construed to permit Tenant to encumber
the Leasehold Estate (or a Subtenant to encumber its subleasehold interest) in
the Leased Property or any portion thereof (other than, in each case, to a
Permitted Leasehold Mortgagee or otherwise to the extent expressly permitted
hereunder), without the prior written consent of Landlord, which consent may be
granted or withheld in Landlord’s sole discretion; and provided further that
upon request Tenant shall be required to provide Landlord with fully executed
copies of any and all Permitted Leasehold Mortgages; and (xi) except as
otherwise expressly provided in this Lease, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to the Leased Property or any portion thereof,
in each case whether now or hereafter in existence, not individually or in the
aggregate materially interfering with the conduct of the business on the Leased
Property for the Primary Intended Use, taken as a whole. For the avoidance of
doubt, the parties acknowledge and agree that Tenant has not granted any liens
in favor of Landlord as security for its obligations hereunder except as
otherwise expressly provided under this Lease, and nothing contained herein
shall be deemed or construed to prohibit the issuance of a lien on the Equity
Interests in Tenant (it being agreed that any foreclosure by a lien holder on
such interests in Tenant shall be subject to the restrictions on transfers of
interests in Tenant and Change of Control set forth in Article XXII) or to
prohibit Tenant from pledging (A) its Accounts and other Tenant’s Property as
collateral (1) in connection with financings of equipment and other purchase
money indebtedness or (2) to secure Permitted Leasehold Mortgages, or (B) its
Accounts and other property of Tenant (other than Tenant’s Property); provided
that Tenant shall in no event pledge to any Person that is not granted a
Permitted Leasehold Mortgage hereunder any of Tenant’s Property to the extent
that such Tenant’s Property cannot be removed from the Leased Property without
damaging or impairing the Leased Property (other than in a de minimis manner).




ARTICLE XII
PERMITTED CONTESTS


Tenant, upon prior written notice to Landlord (except that no such notice shall
be required to be given by Tenant to Landlord with respect to matters not
exceeding Five Million and No/100 Dollars ($5,000,000.00)), on its own or in
Landlord’s name, at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any licensure or certification decision
(including pursuant to any Gaming Regulation), imposition of any disciplinary
action, including both monetary and nonmonetary, pursuant to any Gaming
Regulation, Imposition, Legal Requirement, Insurance Requirement, lien,
attachment, levy, encumbrance, charge or claim; provided, that (i) in the case
of an unpaid Imposition, lien, attachment, levy, encumbrance, charge or claim,
the commencement and continuation of such proceedings shall suspend the
collection thereof from Landlord and from the Leased Property; (ii) neither the
Leased Property or any portion thereof, the Rent therefrom nor any part or
interest in either thereof would be in any danger of being sold, forfeited,
attached or lost pending the outcome of such proceedings; (iii) in the case of a
Legal Requirement, neither Landlord nor Tenant would be in any imminent danger
of criminal or material civil liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge, Tenant shall deliver to Landlord
security in the form of cash, cash equivalents or a Letter of Credit, if and as
may be reasonably required by Landlord to insure ultimate payment of the same
and to prevent any sale or forfeiture of the Leased Property or any portion
thereof or the Rent by reason of such non-payment or noncompliance; (v) in the
case of an Insurance Requirement,


    



--------------------------------------------------------------------------------





the coverage required by Article XIII shall be maintained; (vi) upon Landlord’s
request, Tenant shall keep Landlord reasonably informed as to the status of the
proceedings; and (vii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges contested in accordance herewith) payable by Tenant to
Landlord hereunder. Tenant shall indemnify, defend, protect and save Landlord
harmless from and against any liability, cost or expense of any kind that may be
imposed upon Landlord in connection with any such contest and any loss resulting
therefrom, except to the extent resulting from actions independently taken by
Landlord (other than actions taken by Landlord at Tenant’s direction or with
Tenant’s consent).




ARTICLE XIII
INSURANCE


13.1General Insurance Requirements.
During the Term, Tenant shall, at its own cost and expense, maintain the minimum
kinds and amounts of insurance described below. Such insurance shall apply to
the ownership, maintenance, use and operations related to the Leased Property
and all property located in or on the Leased Property (including Capital
Improvements and Tenant’s Property). Except for policies insured by Tenant’s
captive insurers, all policies shall be written with insurers authorized to do
business in all states where Tenant operates and shall maintain A.M Best ratings
of not less than “A-” “X” or better in the most recent version of Best’s Key
Rating Guide. In the event that any of the insurance companies’ ratings fall
below the requirements set forth above, Tenant shall have one hundred eighty
(180) days within which to replace such insurance company with an insurance
company that qualifies under the requirements set forth above. It is understood
that Tenant may utilize so called Surplus lines companies and will adhere to the
standard above.


(a)Property Insurance.


(i)Property insurance shall be maintained on the Leased Property, Capital
Improvements and Tenant’s Property against loss or damage under a policy with
coverage not less than that found on Insurance Services Office (ISO) “Causes of
Loss - Special Form” and ISO “Building and Personal Property Form” or their
equivalent forms (e.g., an “all risk” policy), in a manner consistent with the
commercially reasonable practices of similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. Such
property insurance policy shall be in an amount not less than the greater of (a)
Two Billion and No/100 Dollars ($2,000,000,000.00) and (b) the full replacement
cost of the Facility; provided, that Tenant shall have the right (i) to limit
maximum insurance coverage for loss or damage by earthquake (including earth
movement) to a minimum amount of the projected ground up loss with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe modeling software or equivalent, and taking into account all
locations insured under this property insurance, including other locations
owned, leased or managed by Tenant), and (ii) to limit maximum insurance
coverage for loss or damage by named windstorms per occurrence to a minimum
amount of the projected ground up loss (including storm surge) with a 500-year
return period (as determined annually by an independent firm using RMS
catastrophe software or equivalent, and taking into


    



--------------------------------------------------------------------------------





account all locations insured under this property insurance, including other
locations owned, leased or managed by Tenant); (iii) to limit maximum insurance
coverage for loss or damage by flood to a minimum amount of Two Hundred Fifty
Million and No/100 Dollars ($250,000,000.00), to the extent commercially
available; provided, further, that in the event the premium cost of any
earthquake, flood, named windstorm or terrorism peril (as required by Section
13.1(b)) coverages are available only for a premium that is more than two and
one-half (2.5) times the premium paid by Tenant for the third (3rd) year
preceding the date of determination for the insurance policy contemplated by
this Section 13.1(a), then Tenant shall be entitled and required to purchase the
maximum amount of insurance coverage it reasonably deems most efficient and
prudent to purchase for such peril and Tenant shall not be required to spend
additional funds to purchase additional coverages insuring against such risks;
and provided, further, that certain property coverages other than earthquake,
flood and named windstorm may be sub-limited as long as each sub-limit is
commercially reasonable and prudent as determined by Tenant and to the extent
that the amount of such sub-limit is less than the amount of such sub-limit in
effect as of the Commencement Date, such sub-limit is approved by Landlord, such
approval not to be unreasonably withheld.


(ii)Such property insurance policy shall include, subject to Section 13.1(a)(i)
above: (i) agreed amount coverage and/or a waiver of any co-insurance; (ii)
building ordinance coverage (ordinance or law) including loss of the undamaged
portions, the cost of demolishing undamaged portions, and the increased cost of
rebuilding; and also including, but not limited to, any non-conforming
structures or uses; (iii) equipment breakdown coverage (boiler and machinery
coverage); (iv) debris removal; and (v) business interruption coverage in an
amount not less than two (2) years of Rent and containing an Extended Period of
Indemnity endorsement for an additional minimum six months period. Subject to
Section 13.1(a)(i), the property policy shall cover: wind/windstorm,
earthquake/earth movement and flood and any sub-limits applicable to wind (e.g.
named storms), earthquake and flood are subject to the approval of Landlord and
Fee Mortgagee. Such policy shall (i) name Landlord as an additional insured and
“loss payee” for its interests in the Leased Property and Rent; (ii) name each
Fee Mortgagee and Permitted Leasehold Mortgagee as an additional insured, and
(iii) include a New York standard mortgagee clause in favor of each Fee
Mortgagee and Permitted Leasehold Mortgagee. Except as otherwise set forth
herein, any property insurance loss adjustment settlement associated with the
Leased Property shall require the written consent of Landlord, Tenant, and each
Fee Mortgagee (to the extent required under the applicable Fee Mortgage
Documents) unless the amount of the loss net of the applicable deductible is
less than One Hundred Million and No/100 Dollars ($100,000,000.00) in which
event no consent shall be required.


(b)Property Terrorism Insurance. Property Insurance shall be maintained for acts
of terrorism covered by the Terrorism Risk Insurance Program Authorization Act
of 2015 (TRIPRA) and acts of terrorism and sabotage not certified by TRIPRA,
with limits no less than One Billion Five Hundred Million and No/100 Dollars
($1,500,000,000.00) per occurrence for acts of terrorism covered by the
Terrorism Risk Insurance Program Authorization Act of 2015 (TRIPRA) and Two
Hundred Twenty-Five Million and No/100 Dollars ($225,000,000.00) for acts of
terrorism and sabotage not certified by TRIPRA. Both coverages shall apply to
property damage and business interruption. The provisions relating to loss
payees, additional insureds and mortgagee clauses set forth in Section 13.1(a)
above shall also apply to the coverages required by this Section 13.1(b). If
Tenant uses one or more of its captive insurers to provide this insurance
coverage, the captive(s) must secure and maintain reinsurance from one or more
reinsurers for those amounts which are not insured by the Federal Government,
and which are in excess of a commercially reasonable policy deductible. Such
reinsurers are subject to the same minimum financial ratings set forth in
Section 13.1. In the event TRIPRA is not extended or renewed, Landlord and
Tenant


    



--------------------------------------------------------------------------------





shall mutually agree (in accordance with the procedures set forth in Section
13.6) upon replacement insurance requirements applicable to terrorism related
risks.


(c)Flood Insurance. With respect to any portion of the Leased Property that is
security under a Fee Mortgage, if at any time the area in which such Leased
Property is located is designated a “Special Flood Hazard Area” as designated by
the Federal Emergency Management Agency (or any successor agency), Tenant shall
obtain separate flood insurance through the National Flood Insurance Program.
Such flood insurance may be provided as part of Section 13.1(a) Property
Insurance above.


(d)Workers Compensation and Employers Liability Insurance. Workers compensation
insurance as required by applicable state statutes and Employers Liability.


(e)Commercial General Liability Insurance. For bodily injury, personal injury,
advertising injury and property damage on an occurrence form with coverage no
less than ISO Form CG 0001 or equivalent. This policy shall include the
following coverages: (i) Liquor Liability; (ii) Named Peril/Time Element
Pollution, to the extent commercially available to operators of properties
similar to the subject Leased Property; (iii) Terrorism Liability; and (iv) a
Separation of Insureds Clause.


(f)Business Auto Liability Insurance. For bodily injury and property damage
arising from the ownership, maintenance or use of owned, hired and non-owned
vehicles (ISO Form CA 00 01 or equivalent).


(g)Excess Liability Insurance. Excess Liability coverage shall be maintained
over the required Employers Liability, Commercial General Liability and Business
Auto Liability policies in an amount not less than Three Hundred Fifty Million
and No/100 Dollars ($350,000,000.00) per occurrence and in the aggregate
annually (where applicable). The annual aggregate limit applicable to Commercial
General Liability shall apply per location. Tenant will use commercially
reasonable efforts to obtain coverage as broad as the underlying insurance,
including Terrorism Liability coverage, so long as such coverage is available at
a commercially reasonable price.


(h)Pollution Liability Insurance. For claims arising from the discharge,
dispersal release or escape or any irritant or contaminant into or upon land,
any structure, the atmosphere, watercourse or body of water, including
groundwater. This shall include on and off-site clean up and emergency response
costs and claims arising from above ground and below ground storage tanks. If
this policy is provided on a “claims made” basis (i) the retroactive date shall
remain as June 26, 1998 for legal liability; and (ii) coverage shall be
maintained for two (2) years after the Term.


13.2Name of Insureds. Except for the insurance required pursuant to Section
13.1(d) with respect to Workers Compensation and Employers Liability, all
insurance provided by Tenant as required by this Article XIII shall include
Landlord (including specified Landlord related entities as directed by Landlord)
as a named insured or additional insured without restrictions beyond the
restrictions that apply to Tenant and may include any Permitted Leasehold
Mortgagee as an additional insured. The coverage provided to the additional
insureds by Tenant’s insurance policies must be at least as broad as that
provided to the first named insured on each respective policy. For avoidance of
doubt, Landlord looks exclusively to Tenant’s insurance policies to protect
itself from claims arising from the Leased Property and Capital Improvements.
The required insurance policies shall protect Landlord against Landlord’s acts
with respect to the Leased Property in the same manner that they protect Tenant
against its acts with respect to the Leased Property. Except for the insurance
required pursuant to Section 13.1(d) with respect to Workers Compensation and
Employers Liability, the required insurance policies shall be endorsed to
include others


    



--------------------------------------------------------------------------------





as additional insureds as required by Landlord and/or the Fee Mortgage Documents
and/or Permitted Leasehold Mortgagee. The insurance protection afforded to all
insureds (whether named insureds or additional insureds) shall be primary and
shall not contribute with any insurance or self-insurance programs maintained by
such insureds (including deductibles and self-insured retentions).


13.3Deductibles or Self-Insured Retentions. Tenant may self-insure such risks
that are customarily self-insured by companies of established reputation engaged
in the same general line of business in the same general area. All increases in
deductibles and self-insured retentions (collectively referred to as
“Deductibles” in this Article XIII) that apply to the insurance policies
required by this Article XIII are subject to approval by Landlord, with such
approval not to be unreasonable withheld, conditioned or delayed. Tenant is
solely responsible for all Deductibles related to its insurance policies. The
Deductibles Tenant has in effect as of the Commencement Date satisfy the
requirements of this Section as of the Commencement Date.


13.4Waivers of Subrogation. Landlord shall not be liable for any loss or damage
insured by the insurance policies required to be maintained under this Article
XIII and policies issued by Tenant’s captive insurers (including related
Deductibles), it being understood that (i) Tenant shall look solely to its
insurance for the recovery of such loss or damage; and (ii) such insurers shall
have no rights of subrogation against Landlord. Each insurance policy shall
contain a clause or endorsement which waives all rights of subrogation against
Landlord, Fee Mortgagees and other entities or individuals as reasonably
requested by Landlord.


13.5Limits of Liability and Blanket Policies. The insured limits of liability
maintained by Tenant shall be selected by Tenant in a manner consistent with the
commercially reasonable practices of similarly situated tenants engaged in the
same or similar businesses operating in the same or similar locations as the
applicable Leased Property. The limits of liability Tenant has in effect as of
the Commencement Date satisfy the requirements of this Section as of the
Commencement Date. The insurance required by this Article XIII may be effected
by a policy or policies of blanket insurance and/or by a combination of primary
and excess insurance policies (all of which may insure additional properties
owned, operated or managed by Tenant or its Affiliates), provided each policy
shall be satisfactory to Landlord, acting reasonably, including, the form of the
policy, provided such policies comply with the provisions of this Article XIII.


13.6Future Changes in Insurance Requirements.


(a)In the event one or more additional locations become Leased Property or
Capital Improvements during the Term, whether through acquisition, lease, new
construction or other means, Landlord may reasonably amend the insurance
requirements set forth in this Article XIII to properly address new risks or
exposures to loss, in accordance with the procedures set forth in this Section
13.6(a). For example, for construction projects, different forms of insurance
may be required, such as builders risk, and Landlord and Tenant shall mutually
agree upon insurance requirements applicable to the construction contractors.
Tenant and Landlord shall work together in good faith to exchange information
(including proposed construction agreements) and ascertain appropriate insurance
requirements prior to Tenant being required to amend its insurance under this
Section 13.6(a); provided, however, that any revision to insurance shall only be
required if the revised insurance would be customarily maintained by similarly
situated tenants engaged in the same or similar businesses operating in the same
or similar locations as the applicable Leased Property. If Tenant and Landlord
are unable to reach a resolution within thirty (30) days of the original notice
of requested revision, the arbitration provisions set forth in Section 34.2
shall control.


    



--------------------------------------------------------------------------------







(b)In the event that (1) the operations of Tenant change in the future, and
Tenant believes adjustments in Deductibles, insured limits or coverages are
warranted, (2) Tenant desires to increase one or more Deductibles, reduce limits
of liability below those in place as of the Commencement Date or materially
reduce coverage, or (3) not more than once during any twelve (12) month period
(or more frequently in connection with a financing or refinancing of a Fee
Mortgage), Landlord reasonably determines that the insurance carried by Tenant
is not, for any reason (whether by reason of the type, coverage, deductibles,
insured limits, the reasonable requirements of Fee Mortgagees, or otherwise)
commensurate with insurance customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations, the party seeking the change will advise the other party in writing
of the requested insurance revision. Tenant and Landlord shall work together in
good faith to determine whether the requested insurance revision shall be made;
provided, however, that any revision to insurance shall only be made if the
revised insurance would be customarily maintained by similarly situated tenants
engaged in the same or similar businesses operating in the same or similar
locations as the applicable Leased Property. If Tenant and Landlord are unable
to reach a resolution within thirty (30) days of the original notice of
requested revision, the arbitration provisions set forth in Section 34.2 shall
control. Solely with respect to the insurance required by Section 13.1(g) above,
in no event shall the outcome of an insurance revision pursuant to this Section
13.6 require Tenant to carry insurance in an amount which exceeds the product of
(i) the amounts set forth in Section 13.1(g) hereof and (ii) the CPI Increase.


13.7Notice of Cancellation or Non-Renewal. Each required insurance policy shall
contain an endorsement requiring thirty (30) days prior written notice to
Landlord, Fee Mortgagees and Leasehold Mortgagees of any cancellation or
non-renewal. Ten (10) days’ prior written notice shall be required for
cancellation for non-payment of premium. Tenant shall secure replacement
coverage to comply with the stated insurance requirements and provide new
certificates of insurance to Landlord and others as directed by Landlord.


13.8Copies of Documents. Tenant shall provide (i) binders evidencing renewal
coverages no later than the applicable renewal date of each insurance policy
required by this Article XIII; and (ii) copies of all insurance policies
required by this Article XIII (including policies issued by Tenant’s captive
insurers which are in any way related to the required policies, including
policies insuring Deductibles), within one hundred and twenty days (120) after
inception date of each, and if additionally required, within ten (10) days of
written request by Landlord. In addition, Tenant will supply documents that are
related to the required insurance policies on January 1 of each calendar year
during the Term and three (3) years afterwards, and as otherwise requested in
writing by Landlord. Such documents shall be in formats reasonably acceptable to
Landlord and include, but are not limited to, (i) statements of property value
by location, (ii) risk modeling reports (e.g., named storms and earthquake),
(iii) actuarial reports, (iv) loss/claims reports, (v) detailed summaries of
Tenant’s insurance policies and, as respects Tenant’s captive insurers the most
recent audited financial statements (including notes therein) and reinsurance
agreements. Landlord shall hold the contents of the documents provided by Tenant
as confidential; provided that Landlord shall be entitled to disclose the
contents of such documents to its insurance consultants, attorneys, accountants
and other agents in connection with the administration and/or enforcement of
this Lease, and (ii) to any Fee Mortgagees, Permitted Leasehold Mortgagees and
potential lenders and their respective representatives, and (iii) as may be
required by applicable laws. Landlord shall utilize commercially reasonable
efforts to cause each such person or entity to enter into a written agreement to
maintain the confidentiality thereof for the benefit of Landlord and Tenant.


    



--------------------------------------------------------------------------------







13.9Certificates of Insurance. Certificates of insurance, evidencing the
required insurance, shall be delivered to Landlord on the Commencement Date,
annually thereafter, and upon written request by Landlord. If required by any
Fee Mortgagee, Tenant shall provide endorsements and written confirmations that
all premiums have been paid in full.


13.10Other Requirements. Tenant shall comply with the following additional
provisions:


(a)Except as provided in Section 13.10(b), in the event of a catastrophic loss
or multiple losses at multiple properties owned or leased directly or indirectly
by CEC and that are insured by CEC, then in the case that (i) such catastrophic
loss or multiple losses exhaust any per occurrence or aggregate insurance limits
under the property or terrorism insurance policies required by this Article
XIII, (ii) at least one (1) such property affected by the catastrophic loss(es)
is the Facility hereunder, and (iii) none of the other such properties affected
by the catastrophic loss(es) is a Subject Facility (as defined below), then the
property and terrorism insurance proceeds received in connection with such
catastrophic loss(es) shall be allocated amongst the affected properties
pro-rata based on the insured values of the impacted properties, with no
property receiving an allocation exceeding the loss suffered by such property.


(b)In the event of a catastrophic loss or multiple losses at multiple properties
owned or leased directly or indirectly by CEC and that are insured by CEC, then
in the case that at least one (1) such property is the Facility and at least one
(1) other such property is a Facility under and as defined in any of the
Existing Leases (each, a “Subject Facility”), and such catastrophic loss or
multiple losses exhaust any per occurrence or aggregate insurance limits under
the property or terrorism insurance policies required by this Article XIII, then
each Subject Facility shall have first priority to insurance proceeds from the
property policy or terrorism policy in connection with such catastrophic loss or
multiple losses up to the reasonably anticipated amount of loss with respect to
such Subject Facility. Any remaining proceeds shall be allocated among the
Facility and any other affected properties covered by such policy of insurance
or as provided in Section 13.10(a) above.


(c)In the event Tenant shall at any time fail, neglect or refuse to insure the
Leased Property and Capital Improvements, or is not in full compliance with its
obligations under this Article XIII, Landlord may, at its election, procure
replacement insurance. In such event, Landlord shall disclose to Tenant the
terms of the replacement insurance. Tenant shall reimburse Landlord for the cost
of such replacement insurance within thirty (30) days after Landlord pays for
the replacement insurance. The cost of such replacement insurance shall be
reasonable considering the then-current market.




ARTICLE XIV
CASUALTY


14.1
Property Insurance Proceeds. All proceeds (except business interruption not
allocated to rent expenses, if any) payable by reason of any property loss or
damage to the Leased Property, or any portion thereof, under any property policy
of insurance required to be carried hereunder shall be paid to Fee Mortgagee or
to an escrow account held by a third party depositary reasonably acceptable to
Landlord, Tenant and, if applicable, the Fee Mortgagee (in each case pursuant to
an escrow agreement reasonably acceptable to the Parties and the



    



--------------------------------------------------------------------------------





Fee Mortgagee and intended to implement the terms hereof, and made available to
Tenant upon request for the reasonable costs of preservation, stabilization,
restoration, reconstruction and repair, as the case may be, of any damage to or
destruction of the Leased Property, or any portion thereof; provided, however,
that the portion of any such proceeds that are attributable to Tenant’s
obligation to pay Rent shall be applied against Rent due by Tenant hereunder;
and provided, further, that if the total amount of proceeds payable net of the
applicable deductibles is Twenty Million and No/100 Dollars ($20,000,000.00) or
less, and, if no Tenant Event of Default has occurred and is continuing, the
proceeds shall be paid to Tenant and, subject to the limitations set forth in
this Article XIV used for the repair of any damage to or restoration or
reconstruction of the Leased Property in accordance with Section 14.2. For the
avoidance of doubt, any insurance proceeds payable by reason of (i) loss or
damage to Tenant’s Property and/or Tenant Material Capital Improvements, or
(ii) business interruption shall be paid directly to and belong to Tenant. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property in accordance herewith shall be
provided to Tenant. So long as no Tenant Event of Default is continuing, Tenant
shall have the right to prosecute and settle insurance claims, provided that, in
connection with insurance claims exceeding Twenty Million and No/100 Dollars
($20,000,000.00), Tenant shall consult with and involve Landlord in the process
of adjusting any insurance claims under this Article XIV and any final
settlement with the insurance company for claims exceeding Twenty Million and
No/100 Dollars ($20,000,000.00) shall be subject to Landlord’s consent, such
consent not to be unreasonably withheld, conditioned or delayed.


14.2Tenant’s Obligations Following Casualty.


(a)In the event of a Casualty Event with respect to the Leased Property or any
portion thereof (to the extent the proceeds of insurance in respect thereof are
made available to Tenant as and to the extent required under the applicable
escrow agreement), (i) Tenant shall restore such Leased Property (or any
applicable portion thereof, excluding, at Tenant’s election, any Tenant Material
Capital Improvement, unless such Tenant Material Capital Improvement is
integrated into the Facility such that the Facility could not practically or
safely be operated without restoring such Tenant Material Capital Improvement,
provided that with respect to such Tenant Material Capital Improvement that
Tenant is not required to rebuild or restore, Tenant shall repair and thereafter
maintain the portions of the Leased Property affected by the loss or damage of
such Tenant Capital Improvement or Tenant Material Capital Improvement in a
condition commensurate with the quality, appearance and use of the balance of
the Facility and satisfying the Facility’s parking requirements) to
substantially the same condition as existed immediately before such damage or
otherwise in a manner reasonably satisfactory to Landlord, and (ii) the damage
caused by the applicable Casualty Event shall not terminate this Lease;
provided, however, that if the applicable Casualty Event shall occur not more
than two (2) years prior to the then-Stated Expiration Date and the cost to
restore the Leased Property (excluding for avoidance of doubt any affected
Tenant Material Capital Improvements that Tenant is not required to restore) to
the condition immediately preceding the Casualty Event, as determined by a
mutually approved contractor or architect, would equal or exceed twenty-five
percent (25%) of the Fair Market Ownership Value of the Facility immediately
prior to the time of such damage or destruction, then each of Landlord and
Tenant shall have the option, exercisable Tenant’s sole and absolute discretion,
to terminate this Lease, upon written notice to the other Party hereto delivered
to such other Party within thirty (30) days of the determination of the amount
of damage and the Fair Market Ownership Value of the Facility and, if such
option is exercised by either Landlord or Tenant, this Lease shall terminate and
Tenant shall not be required


    



--------------------------------------------------------------------------------





to restore the Facility and any insurance proceeds payable as a result of the
damage or destruction shall be payable in accordance with Section 14.2(c).
Notwithstanding anything to the contrary contained herein, if a Casualty Event
occurs (and/or if the determination of the amount of damage and/or the thirty
(30) day period referred to in the preceding sentence is continuing) at a time
when Tenant could send a Renewal Notice (provided, for this purpose, Tenant
shall be permitted to send a Renewal Notice under Section 1.4 not more than
twenty-four (24) months (rather than not more than eighteen (18) months) prior
to the then current Stated Expiration Date), if Tenant has elected or elects to
exercise the same at any time following Tenant’s receipt of such notice of
termination from Landlord, neither Landlord nor Tenant may terminate this Lease
under this Section 14.2(a).


(b)If Tenant is required to restore the affected Leased Property and the cost to
restore the affected Leased Property exceeds the amount of proceeds received
from the insurance required to be carried hereunder (subject to Section
14.2(e)), then Tenant’s restoration obligations hereunder shall continue
unimpaired, and Tenant shall provide Landlord with evidence reasonably
acceptable to Landlord that Tenant has (or is reasonably expected to have)
available to it any excess amounts needed to restore the Leased Property to the
condition required hereunder. Such excess amounts shall be paid by Tenant.


(c)In the event neither Landlord nor Tenant is required or elects to repair and
restore the Leased Property, all insurance proceeds (except business
interruption), other than proceeds reasonably attributed to any Tenant Material
Capital Improvements (or other property owned by Tenant), which proceeds shall
be and remain the property of Tenant, shall be paid to and retained by Landlord
(after reimbursement to Tenant for any reasonably-incurred expenses in
connection with the subject Casualty Event) free and clear of any claim by or
through Tenant except as otherwise specifically provided below in this Article
XIV.


(d)If Tenant fails to complete the restoration of the Facility and gaming
operations do not recommence substantially in the same manner as prior to the
applicable Casualty Event by the date that is the fourth (4th) anniversary of
the date of any Casualty Event (subject to extension in the event of an
Unavoidable Delay during such four (4) year period, on a day-for-day basis, for
the same amount of time that such Unavoidable Delay delays Tenant’s ability to
perform such restoration in accordance with this Section 14.2), then, without
limiting any of Landlord’s rights and remedies otherwise, all remaining
insurance proceeds shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant, provided, that, so long as no Tenant Event of
Default has occurred and is continuing, Landlord agrees to use such remaining
proceeds for repair and restoration with respect to such Casualty Event.


(e)If, and solely to the extent that, the damage resulting from any applicable
Casualty Event is not an insured event under the insurance policies required to
be maintained by Tenant under this Lease, then Tenant shall not be obligated to
restore the Leased Property in respect of the damage from such Casualty Event.


14.3No Abatement of Rent. Except as expressly provided in this Article XIV, this
Lease shall remain in full force and effect and Tenant’s obligation to pay Rent
and all Additional Charges required by this Lease shall remain unabated during
any period following a Casualty Event.


14.4Waiver. Tenant waives any statutory rights of termination which may arise by
reason of any damage or destruction of the Leased Property but such waiver shall
not affect any contractual rights granted to Tenant under this Lease.




    



--------------------------------------------------------------------------------





14.5Insurance Proceeds and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that Tenant or Landlord, as applicable, is entitled to the applicable
insurance proceeds in accordance with the terms and provisions of this Lease).


ARTICLE XV
EMINENT DOMAIN


15.1Condemnation. Tenant shall promptly give Landlord written notice of the
actual or threatened Condemnation or any Condemnation proceeding affecting the
Leased Property of which Tenant has knowledge and shall deliver to Landlord
copies of any and all papers served in connection with the same.


(a)Total Taking. If the Facility is subject to a total and permanent Taking,
this Lease shall automatically terminate as of the day before the date of such
Taking or Condemnation.


(b)Partial Taking. If a portion (but not all) of the Facility (and, without
limitation, any Capital Improvements with respect thereto) is subject to a
permanent Taking (“Partial Taking”), this Lease shall remain in effect so long
as the Facility is not thereby rendered Unsuitable for its Primary Intended Use,
and Rent shall be adjusted in accordance with the Rent Reduction Amount with
respect to the subject portion of the Facility; provided, however, that if the
remaining portion of the Facility is rendered Unsuitable for Its Primary
Intended Use, this Lease shall terminate as of the day before the date of such
Taking or Condemnation.


(c)Restoration. If there is a Partial Taking and this Lease remains in full
force and effect, Landlord shall make available to Tenant the Award to be
applied first to the restoration of the Facility in accordance with this Lease
and, to the extent required hereby, any affected Tenant Material Capital
Improvements, and thereafter as provided in Section 15.2. In such event, subject
to receiving such Award, Tenant shall accomplish all necessary restoration in
accordance with the following sentence (whether or not the amount of the Award
received by Tenant is sufficient) and the Rent shall be adjusted in accordance
with the Rent Reduction Amount. Tenant shall restore the Leased Property
(excluding any Tenant Material Capital Improvement, unless such Tenant Material
Capital Improvement is integrated into the Facility such that the Facility could
not practically or safely be operated without restoring such Tenant Material
Capital Improvement) as nearly as reasonably possible under the circumstances to
a complete architectural unit of the same general character and condition as the
Leased Property existing immediately prior to such Taking;


15.2Award Distribution. Except as set forth below and in Section 15.1(c) hereof,
the Award resulting from the Taking shall be paid as follows: (i) first, to
Landlord to the extent of the Fair Market Ownership Value of Landlord’s interest
in the Leased Property subject to the Taking (excluding any Tenant Material
Capital Improvements), (ii) second, to Tenant to the extent of the Fair Market
Property Value of Tenant’s Property and Tenant Material Capital Improvements
subject to the Taking (but for avoidance of doubt, not including any amount for
any unexpired portion of the Term), and (iii) third, any remaining balance shall
be paid to Landlord. Notwithstanding the foregoing, Tenant shall be entitled to
pursue its own claim with respect to the Taking for Tenant’s lost profits value
and moving expenses and, the portion of the Award, if any, allocated to any
Tenant Material Capital Improvements and Tenant’s Property, shall be and remain
the property of Tenant free of any claim thereto by Landlord.


    



--------------------------------------------------------------------------------







15.3Temporary Taking. The taking of the Leased Property, or any part thereof,
shall constitute a Taking by Condemnation only when the use and occupancy by the
taking authority has continued for longer than one hundred eighty (180)
consecutive days. During any shorter period, which shall be a temporary taking,
all the provisions of this Lease shall remain in full force and effect and the
Award allocable to the Term shall be paid to Tenant.
    
15.4    Condemnation Awards and Fee Mortgagee. Notwithstanding anything herein
(including, without limitation, Article XXXI hereof) or in any Fee Mortgage
Documents to the contrary, Landlord shall require that any Fee Mortgage
Documents (including, without limitation, with respect to the Existing Fee
Mortgage) shall permit Tenant to rebuild in accordance with the terms and
provisions of this Lease (and any such Fee Mortgage Documents shall expressly
provide that each of Tenant and Landlord, as applicable, is entitled to the
applicable portion of the Award in accordance with the terms and provisions of
this Lease).






ARTICLE XVI
DEFAULTS & REMEDIES


16.1Tenant Events of Default. Any one or more of the following shall constitute
a “Tenant Event of Default”:
(a)Tenant shall fail to pay any installment of Rent when due and such failure is
not cured within ten (10) days after written notice from Landlord of Tenant’s
failure to pay such installment of Rent when due (and such notice of failure
from Landlord may be given any time after such installment of Rent is one (1)
day late);


(b)Tenant shall fail to pay any Additional Charge (excluding, for the avoidance
of doubt the Minimum Cap Ex Amount) within ten (10) days after written notice
from Landlord of Tenant’s failure to pay such Additional Charge when due (and
such notice of failure from Landlord may be given any time after such payment of
any Additional Charge is one (1) day late);


(c)Tenant or Guarantor shall:


(i)file a petition in bankruptcy or a petition to take advantage of any
insolvency law or statute under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law;


(ii)make an assignment for the benefit of its creditors; or


(iii)consent to the appointment of a receiver of itself or of the whole or
substantially all of its property;


(iv)(i) Tenant shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Tenant, a receiver of Tenant or of all or substantially all of Tenant’s
property, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under Federal law, specifically including Title 11, United
States Code, §§ 101-1532, or analogous state law, and such judgment, order or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of the entry thereof;




    



--------------------------------------------------------------------------------





(v)Guarantor shall be adjudicated as bankrupt or a court of competent
jurisdiction shall enter an order or decree appointing, without the consent of
Guarantor, a receiver of Guarantor or of all or substantially all of Guarantor’s
property, or approving a petition filed against Guarantor seeking reorganization
or arrangement of Guarantor under Federal law, specifically including Title 11,
United States Code, §§ 101-1532, or analogous state law, and such judgment,
order or decree shall not be vacated or set aside or stayed within ninety (90)
days from the date of the entry thereof; or


(d)entry of an order or decree liquidating or dissolving Tenant or Guarantor,
provided that the same shall not constitute a Tenant Event of Default if such
order or decree shall be vacated, set aside or stayed within ninety (90) days
from the date of the entry thereof,;


(e)the estate or interest of Tenant in the Leased Property or any part thereof
shall be levied upon or attached in any proceeding relating to more than
Twenty-Five Million and No/100 Dollars ($25,000,000.00), and the same shall not
be vacated, discharged or stayed pending appeal (or paid or bonded or otherwise
similarly secured payment) within the later of ninety (90) days after
commencement thereof or thirty (30) days after receipt by Tenant of notice
thereof from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;


(f)if Tenant or Guarantor shall fail to pay, bond, escrow or otherwise similarly
secure payment of one or more final judgments aggregating in excess of the
amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00), which
judgments are not discharged or effectively waived or stayed for a period of
forty-five (45) consecutive days;


(g)if Guarantor shall fail to pay any of the Obligations (as defined in the
Guaranty) as and when provided in the Guaranty after giving effect to grace or
cure periods therein if any;


(h)any applicable Gaming License or other license material to the Facility’s
operation for its Primary Intended Use is at any time terminated or revoked or
suspended or placed under a trusteeship (and in each case such termination,
revocation, suspension or trusteeship causes cessation of Gaming activity at the
Facility) for more than thirty (30) days and such termination, revocation,
suspension or trusteeship is not stayed pending appeal and would reasonably be
expected to have a material adverse effect on Tenant taken as a whole or on the
Facility taken as a whole;


(i)if a Licensing Event with respect to Tenant under clause (a) of the
definition of Licensing Event shall occur and is not resolved in accordance with
Section 41.13 within the later of (i) thirty (30) days or (ii) such additional
time period as may be permitted by the applicable Gaming Authorities;


(j)Tenant fails to comply with any Additional Fee Mortgagee Requirements, which
default is not cured within the applicable cure period set forth in the Fee
Mortgage Documents, if the effect of such default is to cause, or to permit the
holder or holders of the applicable Fee Mortgage (or a trustee or agent on
behalf of such holder or holders) to cause such Fee Mortgage to become or be
declared due and payable (or redeemable) prior to its stated maturity;


(k)a transfer of Tenant’s interest in this Lease (including pursuant to a Change
in Control) shall have occurred without the consent of Landlord to the extent
such consent is required under Article XXII;
 


    



--------------------------------------------------------------------------------





(l)if Tenant shall fail to observe or perform any other term, covenant or
condition of this Lease or Guarantor shall fail to observe or perform any term,
covenant or condition under the Guaranty (other than a failure of Guarantor as
provided in Section 16.1(g) above) and, in each case, such failure is not cured
within thirty (30) days after written notice thereof from Landlord, provided,
however, if such failure cannot reasonably be cured within such thirty (30) day
period and Tenant (or Guarantor, as applicable) shall have commenced to cure
such failure within such thirty (30) day period and thereafter diligently
proceeds to cure the same, such thirty (30) day period shall be extended for
such time as is reasonably necessary for Tenant (or Guarantor, as applicable) in
the exercise of due diligence to cure such failure, provided that, with respect
to any failure to perform, such cure period shall not exceed one-hundred and
eighty (180) days in the aggregate. No Tenant Event of Default (other than a
failure to make payment of money) shall be deemed to exist under this Lease
during any time the curing thereof is prevented by an Unavoidable Delay,
provided that upon the cessation of the Unavoidable Delay, Tenant (or Guarantor,
as applicable) remedies the default within the time periods otherwise required
hereunder; and


(m)the occurrence of a Tenant Event of Default pursuant to Section 10.5(a)(vi).
Notwithstanding anything contained herein to the contrary, (i) Landlord shall
deliver all notices required pursuant to Section 16.1 concurrently to Tenant and
Guarantor and (ii) a default by Tenant under any Permitted Leasehold Mortgage
shall not in and of itself be a Tenant Event of Default hereunder (it being
understood that if the circumstances that cause such default independently
comprise a default hereunder that continues beyond all applicable notice and
cure periods hereunder then such circumstances would cause a Tenant Event of
Default hereunder). Notwithstanding the foregoing, (i) Tenant shall not be in
breach of this Lease solely as a result of the exercise by the party (other than
Tenant, CRC, CEC or any of their respective Affiliates) to any of the Permitted
Exception Documents of such party's rights thereunder so long as Tenant
undertakes commercially reasonable efforts to cause such party to comply or
otherwise minimize such breach, and (ii) in the event that Tenant is required,
under the express terms of any Permitted Exception Document(s), to take or
refrain from taking any action, and taking or refraining from taking such action
would result in a default under this Lease, then Tenant shall advise Landlord of
the same, and Tenant and Landlord shall reasonably cooperate in order to address
the same in a mutually acceptable manner, and so as to minimize any harm or
liability to Landlord and to Tenant. For the avoidance of doubt, in no event
shall a Permitted Exception Document excuse Tenant from its obligation to pay
Rent or Additional Charges.


16.2Landlord Remedies. Upon the occurrence and during the continuance of a
Tenant Event of Default but subject to the provisions of Article XVII, Landlord
may, subject to the terms of Section 16.3 below, do any one or more of the
following: (x) terminate this Lease by giving Tenant no less than ten (10) days’
notice of such termination and the Term shall terminate and all rights and
obligations of Tenant under this Lease shall cease, subject to any provisions
that expressly survive the Expiration Date, (y) seek damages as provided in
Section 16.3 hereof or (z) except to the extent expressly otherwise provided
under this Lease, exercise any other right or remedy hereunder, at law or in
equity available to Landlord as a result of any Tenant Event of Default. Tenant
shall pay as Additional Charges all costs and expenses incurred by or on behalf
of Landlord, including reasonable and documented attorneys’ fees and expenses,
as a result of any Tenant Event of Default hereunder. Subject to Article XIX and
Section 17.1(f) hereof, at any time upon or following the Expiration Date,
Tenant shall, if required by Landlord to do so, immediately surrender to
Landlord possession of the Leased Property and quit the same and Landlord may
enter upon and repossess such Leased Property by reasonable force, summary
proceedings, ejectment or otherwise, and may remove Tenant and all other Persons
and any of Tenant’s Property therefrom.


    



--------------------------------------------------------------------------------







(a)None of (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Landlord to relet the Leased Property or
any portions thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Lease.


(b)If this Lease shall terminate pursuant to Section 16.2(x) or if Landlord
shall obtain a court order permitting reentry following the occurrence of a
Tenant Event of Default that is continuing, then, in any such event, Landlord or
Landlord’s agents and employees may immediately or at any time thereafter
reenter the Leased Property to the extent permitted by law (including applicable
Gaming Regulations), either by summary dispossess proceedings or by any suitable
action or proceeding at law, without being liable to indictment, prosecution or
damages therefor, and may repossess the same, and may remove any Person
therefrom, to the end that Landlord may have, hold and enjoy the Leased
Property. The words “enter,” “reenter,” “entry” and “reentry,” as used herein,
are not restricted to their technical legal meanings.


16.3Damages.


(a)If Landlord elects to terminate this Lease in writing upon a Tenant Event of
Default during the Term, Tenant shall forthwith (x) pay to Landlord all Rent due
and payable under this Lease to and including the date of such termination
(together with interest thereon at the Overdue Rate from the date the applicable
amount was due), and (y) pay on demand all damages to which Landlord shall be
entitled at law or in equity, provided, however, Landlord’s damages with regard
to unpaid Rent from and after the date of termination shall equal, as liquidated
and agreed current damages in respect thereof, the sum of: (A) the worth at the
time of award of the amount by which the unpaid Rent that (if the Lease had not
been terminated) would have been payable hereunder after termination until the
time of award exceeds the amount of such Rent loss that Tenant proves could have
been reasonably avoided; plus (B) (x) the Rent which (if the Lease had not been
terminated) would have been payable hereunder from the time of award until the
then Stated Expiration Date, discounted to present value by applying a discount
rate equal to the discount rate of the Federal Reserve Bank of New York at the
time of award, plus one percent (1%), less (y) the Rent loss from the time of
the award until the then Stated Expiration Date that Tenant proves could be
reasonably avoided, discounted to present value by applying a discount rate
equal to the discount rate of the Federal Reserve Bank of New York at the time
of award, plus one percent (1%). As used in clause (A), the “worth at the time
of award” shall be computed by allowing interest at the Overdue Rate from the
date the applicable amount was due. As used in clauses (A) and (B), Variable
Rent that would have been payable after termination for the remainder of the
Term shall be determined based on: (1) if the date of termination occurs during
a Variable Rent Payment Period, the Variable Rent amount payable during such
Variable Rent Payment Period (if the Lease had not been terminated), and (2) if
the date of termination occurs prior to the commencement of any Variable Rent
Payment Period, the Variable Rent that (if the Lease had not been terminated)
would be payable after termination for the remainder of the Term, assuming Net
Revenue for the balance of the Term equals Net Revenue for the Fiscal Period
ending immediately prior to the date of termination (it being understood the
foregoing calculation of damages for unpaid Rent applies only to the amount of
unpaid Rent damages owed to Landlord pursuant to Tenant’s obligation to pay Rent
hereunder and does not prohibit or otherwise shall not limit Landlord from
seeking damages for any


    



--------------------------------------------------------------------------------





indemnification or any other obligations of Tenant hereunder, with all such
rights of Landlord reserved).


(b)Notwithstanding anything otherwise set forth herein, if Landlord chooses not
to terminate Tenant’s right to possession of the Leased Property (whether or not
Landlord terminates this Lease) and has not been paid damages in accordance with
Section 16.3(a), then each installment of Rent and all other sums payable by
Tenant to or for the benefit of Landlord under this Lease shall be payable as
the same otherwise becomes due and payable, together with, if any such amount is
not paid when due, interest at the Overdue Rate from the date when due until
paid, and Landlord may enforce, by action or otherwise, any other term or
covenant of this Lease (and Landlord may at any time thereafter terminate
Tenant’s right to possession of the Leased Property and seek damages under
Section 16.3(a), to the extent not already paid for by Tenant under Section
16.3(a) or this Section 16.3(b)).


(c)If, as of the date of any termination of this Lease pursuant to Section
16.2(x), the Leased Property shall not be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration or earlier
termination of this Lease, then Tenant, shall pay, as damages therefor, the cost
(as estimated by an independent contractor reasonably selected by Landlord) of
placing the Leased Property in the condition in which Tenant is required to
surrender the same hereunder.


16.4    Receiver. Subject to the rights of Permitted Leasehold Mortgagees
hereunder, upon the occurrence and continuance of a Tenant Event of Default, and
upon commencement of proceedings to enforce the rights of Landlord hereunder,
but subject to any limitations of applicable law (including Gaming Regulations),
Landlord shall be entitled, as a matter of right, to the appointment of a
receiver or receivers acceptable to Landlord of the Leased Property and of the
revenues, earnings, income, products and profits thereof, pending the outcome of
such proceedings, with such powers as the court making such appointment shall
confer.


16.5     Waiver. If Landlord initiates judicial proceedings or if this Lease is
terminated by Landlord pursuant to this Article XVI, Tenant waives, to the
extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession or similar laws for the benefit of Tenant; and (ii) the benefit of
any laws now or hereafter in force exempting property from liability for rent or
for debt.


16.6     Application of Funds. Any payments received by Landlord under any of
the provisions of this Lease during the existence or continuance of any Tenant
Event of Default which are made to Landlord rather than Tenant due to the
existence of a Tenant Event of Default shall be applied to Tenant’s obligations
in the order which Landlord may reasonably determine or as may be prescribed by
applicable Legal Requirements.


16.7    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due including, without limitation, if Tenant fails to expend any Required
Capital Expenditures as required hereunder or fails to complete any work or
restoration or replacement of any nature as required hereunder, or if Tenant
shall take any action prohibited hereunder, or if Tenant shall breach any
representation or warranty comprising Additional Fee Mortgagee Requirements (and
Landlord reasonably determines that such breach could be expected to give rise
to an event of default or an indemnification obligation of Landlord under the
applicable Fee Mortgage), or Tenant fails to comply with any Additional Fee
Mortgagee Requirements (other than representations and warranties), in all
cases, after the


    



--------------------------------------------------------------------------------





expiration of any cure period provided for herein, Landlord, without waiving or
releasing any obligation or default, may, but shall be under no obligation to,
(i) make such payment or perform such act for the account and at the expense of
Tenant (including, in the event of a breach of any such representation or
warranty, taking actions to cause such representation or warranty to be true),
and may, to the extent permitted by law, enter upon the Leased Property for such
purpose and take all such action thereon as, in Landlord’s reasonable opinion,
may be necessary or appropriate therefor, and (ii) subject to the terms of the
applicable Fee Mortgage Documents, use funds in any Fee Mortgage Reserve Account
for the purposes for which they were deposited in making any such payment or
performing such act. All sums so paid by Landlord and all costs and expenses,
including reasonable attorneys’ fees and expenses, so incurred, together with
interest thereon at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Landlord, shall be paid by Tenant to Landlord
on demand as an Additional Charge.


16.8Miscellaneous.


(a)Suit or suits for the recovery of damages, or for any other sums payable by
Tenant to Landlord pursuant to this Lease, may be brought by Landlord from time
to time at Landlord’s election, and nothing herein contained shall be deemed to
require Landlord to await the date whereon this Lease and the Term would have
expired by limitation had there been no Tenant Event of Default, reentry or
termination.
(b)No failure by either Party to insist upon the strict performance of any
agreement, term, covenant or condition of this Lease or to exercise any right or
remedy consequent upon a breach thereof, and no acceptance by Landlord of full
or partial Rent during the continuance of any such breach, shall constitute a
waiver of any such breach or of such agreement, term, covenant or condition. No
agreement, term, covenant or condition of this Lease to be performed or complied
with by either Party, and no breach thereof, shall be or be deemed to be waived,
altered or modified except by a written instrument executed by the Parties. No
waiver of any breach shall affect or alter this Lease, but each and every
agreement, term, covenant and condition of this Lease shall continue in full
force and effect with respect to any other then existing or subsequent breach
thereof. In the event Landlord claims in good faith that Tenant has breached any
of the agreements, terms, covenants or conditions contained in this Lease,
Landlord shall be entitled to seek to enjoin such breach or threatened breach
and shall have the right to invoke any rights and remedies allowed at law or in
equity or by statute or otherwise as though reentry, summary proceedings or
other remedies were not provided for in this Lease.


(c)Except to the extent otherwise expressly provided in this Lease, each right
and remedy of a Party provided for in this Lease shall be cumulative and shall
be in addition to every other right or remedy provided for in this Lease.


(d)Nothing contained in this Article XVI or otherwise shall vitiate or limit
Tenant’s obligation to pay Landlord’s attorneys’ fees as and to the extent
provided in Article XXXVII hereof, or any indemnification obligations under any
express indemnity made by Tenant of Landlord or of any Landlord Indemnified
Parties as contained in this Lease.




ARTICLE XVII
TENANT FINANCING
17.1Permitted Leasehold Mortgagees.




    



--------------------------------------------------------------------------------





(a)Tenant May Mortgage the Leasehold Estate. On one or more occasions, without
Landlord’s consent, Tenant may mortgage or otherwise encumber Tenant’s estate in
and to the Leased Property (the “Leasehold Estate”) (or encumber the direct or
indirect Equity Interests in Tenant) to one or more Permitted Leasehold
Mortgagees under one or more Permitted Leasehold Mortgages and pledge its right,
title and interest under this Lease as security for such Permitted Leasehold
Mortgages or any related agreement secured thereby, provided, however, (i) in
order for a Permitted Leasehold Mortgagee to be entitled to the rights and
benefits pertaining to Permitted Leasehold Mortgagees pursuant to this Article
XVII, such Permitted Leasehold Mortgagee must hold or benefit from a Permitted
Leasehold Mortgage encumbering all of Tenant’s Leasehold Estate granted to
Tenant under this Lease (subject to exclusions with respect to items that are
not capable of being mortgaged and that, in the aggregate, are de minimis) or
one hundred percent (100%) of the direct or indirect Equity Interests in Tenant
at any tier of ownership, and (ii) that no Person shall be deemed to be a
Permitted Leasehold Mortgagee hereunder unless and until (a) such Person
delivers a written agreement to Landlord providing that in the event of a
termination of this Lease by Landlord pursuant to Section 16.2(x) hereof, such
Permitted Leasehold Mortgagee and any Persons for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date of the closing of a Lease Foreclosure Transaction (or, in
the case of any additional facility added to this Lease after such date, as of
the date that such additional facility is added to the Lease), (b) the
applicable Permitted Leasehold Mortgage shall include an express acknowledgement
that any exercise of remedies thereunder that would affect the Leasehold Estate
shall be subject and subordinate to the terms of this Lease and (c) that any
foreclosure or realization by any Permitted Leasehold Mortgagee pursuant to a
Permitted Leasehold Mortgage or upon Tenant’s interest under this Lease or that
would result in a transfer of all or any portion of Tenant’s interest in the
Leased Property or this Lease shall in any case be subject to the applicable
provisions, terms and conditions of Article XXII hereof.


(b)Notice to Landlord.


(i)If Tenant shall, on one or more occasions, mortgage Tenant’s Leasehold Estate
pursuant to a Permitted Leasehold Mortgage and if the holder of such Permitted
Leasehold Mortgage shall provide Landlord with written notice of such Permitted
Leasehold Mortgage (which notice with respect to any Permitted Leasehold
Mortgage not evidenced by a recorded security instrument, in order to be
effective, shall also state (or be accompanied by a notice of Tenant stating)
the relative priority of all then-effective Permitted Leasehold Mortgages
noticed to Landlord under this Section and shall be consented to in writing by
all then-existing Permitted Leasehold Mortgagees) together with a true copy of
such Permitted Leasehold Mortgage and the name and address of the Permitted
Leasehold Mortgagee, Landlord and Tenant agree that, following receipt of such
written notice by Landlord (which notice shall be accompanied by any items
required pursuant to Section 17.1(a) above), the provisions of this Section 17.1
shall apply to each such Permitted Leasehold Mortgage. In the event of any
assignment of a Permitted Leasehold Mortgage or in the event of a change of
address of a Permitted Leasehold Mortgagee or of an assignee of such Permitted
Leasehold Mortgage, written notice of such assignment or change of address and
of the new name and address shall be provided to Landlord, and the provisions of
this Section 17.1 shall continue to apply, provided such assignee is a Permitted
Leasehold Mortgagee.
(i)Landlord shall reasonably promptly following receipt of a communication
purporting to constitute the notice provided for by subsection (b)(i) above (and
such additional items requested by Landlord pursuant to the first sentence of
Section 17.1(b)(iii)) acknowledge by an executed and notarized instrument
receipt of such communication as constituting the notice


    



--------------------------------------------------------------------------------





provided for by subsection (b)(i) above and confirming the status of the
Permitted Leasehold Mortgagee as such or, in the alternative, notify Tenant and
the Permitted Leasehold Mortgagee of the rejection of such communication and any
such items as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.
(ii)After Landlord has received the notice provided for by subsection (b)(i)
above, Tenant upon being requested to do so by Landlord, shall with reasonable
promptness provide Landlord with copies of the Permitted Leasehold Mortgage,
note or other obligations secured by such Permitted Leasehold Mortgage and any
other documents pertinent to the Permitted Leasehold Mortgage reasonably
requested by Landlord. If requested to do so by Landlord, Tenant shall
thereafter also provide Landlord from time to time with a copy of each material
amendment or other modification or supplement to such instruments. All recorded
documents shall be accompanied by the appropriate recording stamp or other
certification of the custodian of the relevant recording office as to their
authenticity as true and correct copies of official records and all nonrecorded
documents shall be accompanied by a certification by Tenant that such documents
are true and correct copies of the originals. From time to time upon being
requested to do so by Landlord, Tenant shall also notify Landlord of the date
and place of recording and other pertinent recording data with respect to such
instruments as have been recorded.
(iii)Notwithstanding the requirements of this Section 17.1(b), it is agreed and
acknowledged that Tenant’s Initial Financing (and the mortgages, security
agreements and/or other loan documents in connection therewith) as of the date
of this Lease shall be deemed a Permitted Leasehold Mortgage Appropriate notice
etc. to be addressed prior to closing and entry into this Lease.(with respect to
which notice has been properly provided to Landlord pursuant to Section
17.1(b)(i)) without the requirement that Tenant or Landlord comply with the
initial requirements set forth in clauses (i) through (iii) above, (but, for the
avoidance of doubt, Tenant’s Initial Financing is not relieved of the
requirement that it satisfy the requirements of Section 17.1(a) or the last
sentence of Section 17.1(b)(i)). In addition, for the avoidance of doubt, the
Parties confirm that Tenant shall not be relieved of the requirement to comply
with the final three (3) sentences of Section 17.1(b)(iii) with respect to
Tenant’s Initial Financing or any other financing with a Permitted Leasehold
Mortgagee.


(c)Default Notice to Permitted Leasehold Mortgagee. Landlord, upon providing
Tenant any notice of default under this Lease, shall at the same time provide a
copy of such notice to every Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. No
such notice by Landlord to Tenant shall be deemed to have been duly given unless
and until a copy thereof has been sent, in the manner prescribed in Article XXXV
of this Lease, to every such Permitted Leasehold Mortgagee for which notice has
been properly provided to Landlord pursuant to Section 17.1(b)(i) hereof. From
and after the date such notice has been sent to a Permitted Leasehold Mortgagee,
such Permitted Leasehold Mortgagee shall have the same period, with respect to
its remedying any default or acts or omissions which are the subject matter of
such notice or causing the same to be remedied, as is given Tenant after the
giving of such notice to Tenant, plus in each instance, the additional periods
of time specified in subsections (d) and (e) of this Section 17.1 to remedy or
cause to be remedied the defaults or acts or omissions which are the subject
matter of such notice specified in any such notice. Landlord shall accept such
performance by or at the instigation of such Permitted Leasehold Mortgagee as if
the same had been done by Tenant. Tenant authorizes each such Permitted
Leasehold Mortgagee (to the extent such action is authorized under the
applicable loan documents to which it acts as a lender, noteholder, investor,
agent, trustee or representative) to take any such action at such Permitted
Leasehold Mortgagee’s option and does hereby authorize entry upon the Leased
Property by the Permitted Leasehold Mortgagee for such purpose.


    



--------------------------------------------------------------------------------







(d)Right to Terminate Notice to Permitted Leasehold Mortgagee. Anything
contained in this Lease to the contrary notwithstanding, if any Tenant Event of
Default shall occur which entitles Landlord to terminate this Lease, Landlord
shall have no right to terminate this Lease on account of such Tenant Event of
Default unless Landlord shall notify every Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof that the period of time given Tenant to cure such default or act or
omission has lapsed and, accordingly, Landlord has the right to terminate this
Lease (“Right to Terminate Notice”). The provisions of subsection (e) below of
this Section 17.1 shall apply if, during (x) the thirty (30) day period
following Landlord’s delivery of the Right to Terminate Notice if such Tenant
Event of Default is capable of being cured by the payment of money, or (y) the
ninety (90) day period following Landlord’s delivery of the Right to Terminate
Notice, if such Tenant Event of Default is not capable of being cured by the
payment of money, any Permitted Leasehold Mortgagee shall:
(i)notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify
such Right to Terminate Notice;
(ii)pay or cause to be paid all Rent, Additional Charges, and other payments
(A) then due and in arrears as specified in the Right to Terminate Notice to
such Permitted Leasehold Mortgagee, and (B) which may become due during such
thirty (30) or ninety (90) day (as the case may be) period (as and when the same
may become due); and
(iii)comply with or in good faith, with reasonable diligence and continuity,
commence to comply with all nonmonetary requirements of this Lease then in
default and reasonably susceptible of being complied with by such Permitted
Leasehold Mortgagee (e.g., defaults that are not personal to Tenant hereunder);
provided, however, that such Permitted Leasehold Mortgagee shall not be required
during such ninety (90) day period to cure or commence to cure any default
consisting of Tenant’s failure to satisfy and discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee; and
(iv)during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lender’s)
intent to pay such Rent and other charges and comply with this Lease.


If the applicable default shall be cured pursuant to the terms and within the
time periods allowed in this Section 17.1(d), this Lease shall continue in full
force and effect as if Tenant had not defaulted under the Lease. If a Permitted
Leasehold Mortgagee shall fail to take all of the actions described in this
Section 17.1(d) with respect to a specific Tenant Event of Default for which the
Permitted Leasehold Mortgagee was provided notice prior to the deadlines set
forth herein, such Permitted Leasehold Mortgagee shall have no further rights
under this Section 17.1(d) or Section 17.1(e) with respect to such Event of
Default.
(e)Procedure on Default.


(i)If Landlord shall elect to terminate this Lease by reason of any Tenant Event
of Default that has occurred and is continuing and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the applicable cure periods available pursuant to Section
17.1(d) above shall continue to be extended so long as during such continuance:




    



--------------------------------------------------------------------------------





(1)such Permitted Leasehold Mortgagee shall pay or cause to be paid the Rent,
Additional Charges and other monetary obligations of Tenant under this Lease as
the same become due, and continue its good faith efforts to perform or cause to
be performed all of Tenant’s other obligations under this Lease, excepting
(A) obligations of Tenant to satisfy or otherwise discharge any lien, charge or
encumbrance against Tenant’s interest in this Lease or the Leased Property or
any of Tenant’s other assets that is/are (x) junior in priority to the lien of
the mortgage or other security documents held by such Permitted Leasehold
Mortgagee and (y) would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee and
(B) past non-monetary obligations then in default and not reasonably susceptible
of being cured by such Permitted Leasehold Mortgagee; and


(2)subject to and in accordance with Section 22.2(ii), if not enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order, such
Permitted Leasehold Mortgagee shall diligently continue to pursue acquiring or
selling Tenant’s interest in this Lease and the Leased Property (or, to the
extent applicable, the direct or indirect interests in Tenant) by foreclosure of
the Permitted Leasehold Mortgage or other appropriate means and diligently
prosecute the same to completion.


(ii)Without limitation of Tenant’s right to deliver a Renewal Notice, it is
agreed that a Permitted Leasehold Mortgagee also shall have the right to deliver
a Renewal Notice on behalf of Tenant during any period in which such Permitted
Leasehold Mortgagee is complying with Section 17.1(d) or 17.1(e).


(iii)If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of
this Section 17.1, upon the acquisition of Tenant’s Leasehold Estate (or, to the
extent applicable, the direct or indirect interests in Tenant) herein by such
Permitted Leasehold Mortgagee, a Permitted Leasehold Mortgagee Designee or an
assignee thereof in accordance with Section 22.2(ii) hereof, this Lease shall
continue in full force and effect as if Tenant had not defaulted under this
Lease provided that such successor cures all outstanding defaults that can be
cured through the payment of money and all other defaults that are reasonably
susceptible of being cured as provided in said subsection (e)(i).


(iv)No Permitted Leasehold Mortgagee shall be deemed to be an assignee or
transferee of this Lease or of the Leasehold Estate hereby created by virtue of
the Permitted Leasehold Mortgage so as to require such Permitted Leasehold
Mortgagee, as such, to assume the performance of any of the terms, covenants or
conditions on the part of Tenant to be performed hereunder; but the purchaser at
any sale of this Lease (or, to the extent applicable, the purchaser of the
direct or indirect interests in Tenant including a Permitted Leasehold Mortgagee
if it is the purchaser at foreclosure) and of the Leasehold Estate hereby
created in any proceedings for the foreclosure of any Permitted Leasehold
Mortgage, or the assignee or transferee of this Lease and of the Leasehold
Estate hereby created (or, to the extent applicable, the direct or indirect
interests in Tenant) under any instrument of assignment or transfer in lieu of
the foreclosure of any Permitted Leasehold Mortgage, shall be subject to all of
the provisions, terms and conditions of this Lease including, without limitation
Section 22.2(ii) hereof (including, without limitation, the Tenant Transferee
Requirement).




    



--------------------------------------------------------------------------------





(v)Notwithstanding any other provisions of this Lease, any Permitted Leasehold
Mortgagee, Permitted Leasehold Mortgagee Designee or other acquirer of the
Leasehold Estate of Tenant (or, to the extent applicable, the direct or indirect
interests in Tenant) in accordance with the requirements of Section 22.2(ii) of
this Lease pursuant to foreclosure, assignment in lieu of foreclosure or other
similar proceedings of this Lease may, upon acquiring Tenant’s Leasehold Estate
(or, to the extent applicable, the direct or indirect interests in Tenant),
(x) sell and assign interests in the Leasehold Estate (or, to the extent
applicable, the direct or indirect interests in Tenant) as and to the extent
provided in this Lease, and (y) enter into Permitted Leasehold Mortgages in the
same manner as the original Tenant, as and to the extent provided in this Lease,
in each case under clause (x) or (y), subject to the terms of this Lease,
including Article XVII and Section 22.2 hereof.


(vi)Notwithstanding any other provisions of this Lease, any sale of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in any proceedings for the foreclosure
of any Permitted Leasehold Mortgage, or the assignment or transfer of this Lease
and of the Leasehold Estate hereby created (or, to the extent applicable, the
direct or indirect interests in Tenant) in lieu of the foreclosure of any
Permitted Leasehold Mortgage, shall, solely if and to the extent such sale,
assignment or transfer complies with the requirements of Section 22.2 hereof, be
deemed to be a permitted sale, transfer or assignment of this Lease.


(f)New Lease. In the event that this Lease is rejected in any bankruptcy,
insolvency or dissolution proceeding or is terminated by Landlord following a
Tenant Event of Default other than due to a default that is subject to cure by a
Permitted Leasehold Mortgagee under Section 17.1(d) and Section 17.1(e) above,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Lease has been rejected or terminated (“Notice of Termination”), and,
for the avoidance of doubt, upon delivery of such Notice of Termination, no
Permitted Leasehold Mortgagee shall have the rights as described in Section
17.1(d) and Section 17.1(e) above, but rather such Permitted Leasehold Mortgagee
instead shall have the rights described in this Section 17.1(f)). Following any
such rejection or termination, Landlord agrees to enter into a new lease (“New
Lease”) of the Leased Property with such Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee for the remainder of the term of this
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all then-remaining
options to renew but excluding requirements which have already been fulfilled)
of this Lease, provided:


(i)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall comply with the terms of Section 22.2(ii) (including clauses (1)
through (4) thereof);
  
(ii)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Lease given pursuant
to this Section 17.1(f);


(iii)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Lease but for such
rejection or termination (including, for avoidance of doubt, any amounts that
become due prior to and remain unpaid as of the date of the Notice of
Termination)


    



--------------------------------------------------------------------------------





and, in addition thereto, all reasonable expenses, including reasonable
documented attorney’s fees, which Landlord shall have incurred by reason of such
rejection or such termination and the execution and delivery of the New Lease
and which have not otherwise been received by Landlord from Tenant or other
party in interest under Tenant; and


(iv)such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
other written notice of Landlord) and which can be cured through the payment of
money or, if such defaults cannot be cured through the payment of money, are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.


(g)New Lease Priorities. If more than one Permitted Leasehold Mortgagee shall
request a New Lease pursuant to subsection (f)(i) of this Section 17.1, Landlord
shall enter into such New Lease with the Permitted Leasehold Mortgagee whose
mortgage is senior in lien, or with its Permitted Leasehold Mortgagee Designee
acting for the benefit of such Permitted Leasehold Mortgagee prior in lien
foreclosing on Tenant’s interest in this Lease. Landlord, without liability to
Tenant or any Permitted Leasehold Mortgagee with an adverse claim, may rely upon
(i) with respect to any Permitted Leasehold Mortgage evidenced by a recorded
security instrument, a title insurance policy (or, if elected by Landlord in its
sole discretion, a title insurance commitment, certificate of title or other
similar instrument) issued by a reputable title insurance company as the basis
for determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease or (ii) with respect to any Permitted Leasehold Mortgage not
evidenced by a recorded security instrument, the statement with respect to
relative priority of Permitted Leasehold Mortgages contained in the applicable
notice delivered pursuant to Section 17.1(b)(i), provided that any such
statement that provides that any such Permitted Leasehold Mortgage described in
this clause (ii) is senior or prior to any Permitted Leasehold Mortgage
evidenced by a recorded security instrument shall only be effective to the
extent it is consented to in writing by the Permitted Leasehold Mortgagee in
respect of such Permitted Leasehold Mortgage evidenced by a recorded security
instrument.


(h)Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee to cure any
Incurable Default in order to comply with the provisions of Sections 17.1(d) and
17.1(e), or as a condition of entering into the New Lease provided for by
Section 17.1(f). For the avoidance of doubt, upon such foreclosure and/or the
effectuation of such a New Lease in accordance with the provisions, terms and
conditions hereof, any such defaults are automatically deemed waived through and
until the effective date of such foreclosure or New Lease as to any such
Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee, as
the new tenant hereunder or under the New Lease, as applicable (it being
understood that the provisions of this sentence shall not be deemed to relieve
such new tenant of its obligations to comply with this Lease or such New Lease
(to the extent relating to any Incurable Default or otherwise) from and after
the effective date of such foreclosure or New Lease but not retroactively).


(i)Casualty Loss. A standard mortgagee clause naming each Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof may be added to any and all insurance policies required
to be carried by Tenant hereunder on condition that (and, in all events, Tenant
agrees that) the insurance proceeds are to be applied in the manner specified in
this Lease and the Permitted Leasehold Mortgage shall so provide; except that
the Permitted Leasehold Mortgage may provide a manner for the disposition of
such proceeds, if any, otherwise payable directly to Tenant (but not such
proceeds, if any, payable jointly to Landlord and Tenant or to Landlord, to the
Fee Mortgagee or to a third-party escrowee) pursuant to the provisions of this
Lease.


    



--------------------------------------------------------------------------------







(j)Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration (including a
determination of Fair Market Ownership Value or Fair Market Rental Value) or
legal proceedings between Landlord and Tenant involving obligations under this
Lease.


(k)Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for which
notice has been properly provided to Landlord pursuant to Section 17.1(b) hereof
shall be provided in the method provided in Article XXXV hereof to the address
furnished Landlord pursuant to subsection (b) of this Section 17.1, and those
from the Permitted Leasehold Mortgagee to Landlord shall be mailed to the
address designated pursuant to the provisions of Article XXXV hereof. Such
notices, demands and requests shall be given in the manner described in this
Section 17.1 and in Article XXXV and shall in all respects be governed by the
provisions of those sections.


(l)Limitation of Liability. Notwithstanding any other provision hereof to the
contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s liability
to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder howsoever
arising shall be limited to and enforceable only against such Permitted
Leasehold Mortgagee’s interest in the Leasehold Estate and the other collateral
granted to such Permitted Leasehold Mortgagee to secure the obligations under
the loan secured by the applicable Permitted Leasehold Mortgage, and (ii) each
Permitted Leasehold Mortgagee agrees that Landlord’s liability to such Permitted
Leasehold Mortgagee hereunder howsoever arising shall be limited to and
enforceable only against Landlord’s interest in the Leased Property, and no
recourse against Landlord shall be had against any other assets of Landlord
whatsoever.


(m)Sale Procedure. If this Lease has been terminated, the Permitted Leasehold
Mortgagee for which notice has been properly provided to Landlord pursuant to
Section 17.1(b) hereof with the most senior lien on the Leasehold Estate shall
have the right to make the determinations and agreements on behalf of Tenant
under Article XXXVI, in each case, in accordance with and subject to the terms
and provisions of Article XXXVI.


(n)Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long as
such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is an
intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Lease.


(o)The fee title to the Leased Property and the Leasehold Estate of Tenant
therein created by this Lease shall not merge but shall remain separate and
distinct, notwithstanding the acquisition of said fee title and said Leasehold
Estate by Landlord or by Tenant or by a third party, by purchase or otherwise.


17.2    Landlord Cooperation with Permitted Leasehold Mortgage. If, in
connection with granting any Permitted Leasehold Mortgage or entering into an
agreement relating thereto, Tenant shall request in writing (i) reasonable
cooperation from Landlord or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by
Permitted Leasehold Mortgagee, Landlord shall reasonably cooperate with such
request, so long as (a) no Tenant Event of Default is continuing, (b) all
reasonable documented out-of-pocket costs and expenses incurred by Landlord,
including, but not limited to, its reasonable documented attorneys’ fees, shall
be paid by Tenant, and (c) any requested action, including any amendments or
modification of this Lease, shall not (i) increase Landlord’s monetary
obligations under this Lease by more than a de minimis extent, or increase
Landlord’s non-monetary obligations under this Lease in any material respect or
decrease Tenant’s obligations in any material respect, (ii) diminish Landlord’s
rights under this Lease in any material respect, (iii) adversely


    



--------------------------------------------------------------------------------





impact the value of the Leased Property by more than a de minimis extent or
otherwise have a more than de minimis adverse effect on the Leased Property,
Tenant or Landlord, (iv) adversely impact Landlord’s (or any Affiliate of
Landlord’s) tax treatment or position or (v) result in this Lease not
constituting a “true lease”, or (vi) result in a default under the Fee Mortgage
Documents.


ARTICLE XVIII
TRANSFERS BY LANDLORD


18.1Sale of the Leased Property. Subject to the balance of this Section 18.1,
Landlord shall not voluntarily sell all or portions of the Leased Property
during the Term without the prior written consent of Tenant, which consent may
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Tenant’s consent shall not be required for (A) any transfer
(including any pledge, mortgage, deed of trust, or other grant of lien over the
Leased Property) to a Fee Mortgagee contemplated under and in accordance with
Article XXXI hereof which may include, without limitation, a transfer by
foreclosure brought by the Fee Mortgagee or a transfer by deed in lieu of
foreclosure or assignment in lieu of foreclosure or other transaction in lieu of
foreclosure (and the first subsequent sale by such Fee Mortgagee), in each case,
other than to a Tenant Competitor (provided, that, (x) at such time that
Landlord enters into a Fee Mortgage comprised of an Applicable Landlord
Financing, the Fee Mortgagee shall not be a Tenant Competitor and (y) the Fee
Mortgage Documents in respect thereof (excluding any financing involving debt
securities issued under an indenture pursuant to a registered offering or an
offering under Rule 144A of the Securities and Exchange Act, in each case, with
indenture trustees) shall provide that (I) any lender, holder or other secured
party under such Fee Mortgage shall not assign its interest under the Applicable
Landlord Financing to a Tenant Competitor and (II) any such assignment to a
Tenant Competitor shall be void ab initio), (B) a sale by Landlord of all of the
Leased Property (subject to exclusions for assets that may not be transferred
and that, in the aggregate, are de minimis) to a single buyer or group of
buyers, other than to a Tenant Competitor, (C) a sale/leaseback transaction by
Landlord with respect to all or any portion of the Leased Property other than to
a Tenant Competitor (provided (x) the overlandlord under the resulting overlease
agrees that, in the event of a termination of such overlease, this Lease shall
continue in effect as a direct lease between such overlandlord and Tenant and
(y) the overlease shall not impose, to more than a de minimis extent, any new,
additional or more onerous obligations on Tenant without Tenant’s prior written
consent in Tenant’s sole discretion (and without limiting the generality of the
foregoing, the overlease shall not impose any additional monetary obligations
(whether for payment of rents under such overlease or otherwise) on Tenant),
subject to and in accordance with all of the provisions, terms and conditions of
this Lease, (D) any sale of a portion of the Leased Property that does not
change the identity of the Landlord hereunder, including without limitation a
participating interest in Landlord’s interest under this Lease or a sale of
Landlord’s reversionary interest in the Leased Property so long as Landlord does
not become a Tenant Competitor thereby and remains the only party with authority
to bind the landlord under this Lease, or (E) a sale or transfer of the Leased
Property or any portion thereof to an Affiliate of Landlord or a joint venture
entity in which Landlord or its Affiliate is the managing member or partner
(provided such joint venture entity shall not be a Tenant Competitor). Any sale
by Landlord of all or any portion of the Leased Property pursuant to this
Section 18.1 shall be subject in each instance to all of the rights of Tenant
under this Lease and, to the extent necessary, any purchaser or successor
Landlord and/or other controlling persons must be approved by all applicable
gaming regulatory agencies to ensure that there is no material impact on the
validity of any of the Gaming Licenses or the ability of Tenant to continue to
use the Facility for Gaming in substantially the same manner as immediately
prior to Landlord’s sale. Without limiting the generality of the foregoing,
Landlord shall not sell or transfer any Leased Property, or assign this Lease
to, (I) a Tenant Competitor, or (II) any Person that is associated with a Person
who has been found “unsuitable”, denied a Gaming License or otherwise precluded
from participation in the Gaming


    



--------------------------------------------------------------------------------





Industry by any Gaming Authority where such association would reasonably be
expected to adversely affect, any of the Tenant’s or its Affiliates’ Gaming
Licenses or Tenant’s or its Affiliates’ then current standing with any Gaming
Authority, or (III) any Person that (a) has been the subject of a material
governmental or regulatory investigation which resulted in a conviction for
criminal activity involving moral turpitude or has been found liable pursuant to
a non-appealable judgment in a civil proceeding for attempting to hinder, delay
or defraud creditors; (b) has been convicted of, or pled guilty or no contest
to, a Patriot Act Offense or is on any Government List; (c) has been the subject
of a voluntary or involuntary (to the extent the same has not been discharged)
bankruptcy proceeding during the prior five (5) years from the applicable date
of determination; or (d) is, or is Controlled by, an Embargoed Person or a
person that has been found “unsuitable” for any reason or has had any
application for a Gaming License withdrawn “with prejudice” by any applicable
Gaming Authority; or (e) is a Tenant Prohibited Person. Any transfer by Landlord
under this Article VXIII shall be subject to all applicable Legal Requirements,
including any Gaming Regulations, and no such transfer shall be effective until
any applicable approvals with respect to Gaming Regulations, if applicable, are
obtained. Tenant shall attorn to and recognize any successor Landlord in
connection with any transfer(s) permitted under this Article XVIII as Tenant’s
“landlord.” For avoidance of doubt, nothing contained in this Section 18.1 shall
be construed to prohibit or limit Landlord REIT or any of Landlord REIT’s direct
or indirect subsidiaries from effectuating any merger, amalgamation, sale of
assets or other disposition or similar transaction which, in any case, involves
the disposition or transfer of all or substantially all of the assets of
Landlord REIT, subject, however, to Section 18.2.
 
18.2Transfers to Tenant Competitors. Without limiting the provisions of Section
18.1, in the event that, and so long as, Landlord with respect to the Leased
Property becomes or acquires a Tenant Competitor (the transaction by which
Landlord becomes or acquires a Tenant Competitor, a “Tenant Competitor Event”),
then, Landlord shall notify Tenant in writing reasonably promptly following
becoming aware that a Tenant Competitor Event has occurred (and Tenant, if it
otherwise becomes aware that a Tenant Competitor Event has occurred shall
endeavor to provide Landlord with written notice thereof) (any such notice, a
“Tenant Competitor Notice”), and, notwithstanding anything herein to the
contrary, the following shall apply:


(a)Landlord hereby grants to Tenant an option to purchase (“Purchase Option”)
the Leased Property at a price equal to the then Fair Market Ownership Value of
the Leased Property (valued assuming that the Lease continues for the remainder
of the Term and the Lease is extended for each of the remaining extension
periods) (such price, the “Purchase Price”) and Tenant may, in Tenant’s sole and
absolute discretion, exercise such Purchase Option solely upon the following
terms and conditions:
 
(i)such Purchase Option must be exercised at any time from the date Landlord
delivers to Tenant a Tenant Competitor Notice or Tenant otherwise becomes aware
that a Tenant Competitor Event has occurred through and until the date that is
sixty (60) days after the date Landlord delivers to Tenant such Tenant
Competitor Notice, by Tenant delivering to Landlord written notice of such
exercise (the “Exercise Notice”); provided, that if Tenant does not timely
deliver the Exercise Notice, the option herein granted shall terminate; time
being of the essence with respect to the delivering thereof;


(ii)promptly after delivery of such Exercise Notice, Landlord and Tenant shall
determine the Purchase Price in accordance with Section 34.1;


(iii)within ten (10) Business Days after the Purchase Price has been determined
pursuant to clause (ii) above, Tenant may elect not to proceed with the purchase
of the Leased


    



--------------------------------------------------------------------------------





Property if the Purchase Price as so determined is greater than one hundred five
percent (105%) of Tenant’s written appraisal pursuant to Section 34.1(a) (and if
Tenant so elects, Tenant shall no longer be entitled to elect the Purchase
Option in connection with the applicable Tenant Competitor Event based on which
Tenant delivered such Exercise Notice);
(iv)if the Purchase Option is not revoked by Tenant pursuant to clause (iii)
above, then Landlord shall sell the Leased Property to Tenant, and Tenant shall
purchase from Landlord, the Leased Property for the Purchase Price; otherwise,
if Tenant revokes Tenant’s offer to purchase the Leased Property pursuant to
clause (iii) above, the Lease shall continue in full force and effect and
subject to clauses (b), (c) and (d) below;


(v)without limitation of any of the provisions hereof concerning the
determination of Fair Market Ownership Value, the Leased Property shall be sold
in its then-current, as-is, with all faults conditions and without any
representation and warranty, expressed or implied, whatsoever, except the
conveyance shall be by a grant, bargain and sale deed (subject to Section
18.2(b) below);


(vi)as provided in clause (B) of the Fair Market Rental Value definition, the
Fair Market Ownership Value of the Leased Property shall be determined with
respect to any damaged or destroyed Leased Property as if such Leased Property
had not been so damaged or destroyed, and, accordingly, to the extent that a
Casualty Event has occurred but the Leased Property is valued as if such
Casualty Event did not occur, Tenant shall be entitled to all property insurance
proceeds and business interruption insurance with respect to the Leased Property
arising from such Casualty Event;


(vii)the condition of title shall be the same as that shown on the owner’s
policy of title insurance as of the date of this Lease, with such additional
covenants, conditions, restrictions, easements and other matters that have been
approved, or have been created by or through, Tenant or that otherwise arise in
accordance with the terms of this Lease or as may otherwise be agreed to in
writing by Landlord and Tenant; and


(viii)the closing of the sale transaction shall occur upon or prior to the date
that is twelve (12) months after the date Tenant delivers such Exercise Notice.


(b)If Tenant exercises such Purchase Option pursuant to clause (a) above, Seller
shall be required to remove all Required Removal Exceptions at or prior to
closing of the purchase of the Leased Property. As used herein, “Required
Removal Exceptions” means collectively, (i) all Fee Mortgage Documents that
encumber the Leased Property, including mortgages, deeds of trust, deeds to
secure debt or other security documents recorded against or otherwise that
encumber the Leased Property or any portion thereof and related UCC filings and
assignment of leases and rents and other evidence of indebtedness that encumber
the Leased Property; and (ii) the following so long as they are (A) not caused
by the acts or omissions of Tenant or anyone holding through or under Tenant (or
anyone acting for or on behalf of Tenant or anyone holding through or under
Tenant) or consented to by Tenant, or (B) permitted under this Lease or (C) not
required to be removed, cured or discharged by Tenant under this Lease: liens
encumbering the Leased Property that result from the acts or omissions of
Landlord.




    



--------------------------------------------------------------------------------





(i)
Notwithstanding anything to the contrary contained in this Lease, Tenant’s
Purchase Option pursuant to this Section 18.2 shall be a lien prior in right and
senior in priority to Fee Mortgagee’s lien on the Leased Property).



(ii)
Notwithstanding anything to the contrary contained in this Lease, if Tenant
delivers to Landlord an Exercise Notice under Section 18.2(a)(i), Landlord may
(but shall not be obligated to), for a period of ninety (90) days following
Landlord’s receipt of such Exercise Notice, unwind, reverse or otherwise nullify
the effect of the applicable Tenant Competitor Event based on which Tenant
delivered such Exercise Notice, or otherwise take such steps as Landlord may
deem appropriate, such that Landlord shall no longer be (or, if applicable, own)
a Tenant Competitor. If, following the expiration of such ninety (90) day
period, Landlord is not a Tenant Competitor and does not own a Tenant
Competitor, then Tenant’s Exercise Notice shall be of no further effect in
respect of such Tenant Competitor Event and Tenant shall no longer be entitled
to elect the Purchase Option in connection with such Tenant Competitor Event.



(c)Notwithstanding the Purchase Option provided for in clause (a) above, and
without limitation of Section 23.1(c) of this Lease, so long as Landlord becomes
or acquires a Tenant Competitor, Tenant shall not be required to deliver the
information required to be delivered to such Landlord pursuant to Section
23.1(b) hereof to the extent the same would give such Landlord a “competitive”
advantage with respect to markets in which such Landlord and Tenant or CRC or
any of their respective Affiliates might be competing at any time (it being
understood that such Landlord shall retain audit rights with respect to such
information to the extent required to confirm Tenant’s compliance with the terms
of this Lease) (and such Landlord shall be permitted to comply with Securities
Exchange Commission, Internal Revenue Service and other legal and regulatory
requirements with regard to such information) and provided that appropriate
measures are in place to ensure that only such Landlord’s auditors (which for
this purpose shall be a “big four” firm designated by such Landlord) and
attorneys (as reasonably approved by Tenant) (and not Landlord or any Affiliates
of such Landlord or any direct or indirect parent company of such Landlord or
any Affiliate of such Landlord) are provided access to such information or (2)
to provide information that is subject to the quality assurance immunity or is
subject to attorney-client privilege or the attorney work product doctrine.


(d)Certain of Landlord’s consent or approval rights set forth in this Lease
shall be eliminated or modified, as follows:
i.Clause (viii) of the definition of Primary Intended Use shall be deleted, and
clause (v) of the definition of Primary Intended Use shall be modified to read
as follows: “(v) such other ancillary uses, but in all events consistent with
the current use of the Leased Property or any portion thereof as of the
Commencement Date or with then-prevailing or innovative or state-of-the-art
hotel, resort and gaming industry use, and/or”.
ii.Without limitation of the other provisions of Section 10.1(a), the approval
of Landlord shall not be required under (1) Section 10.1(a) for Alterations and
Capital Improvements in excess of Seventy-Five Million Dollars ($75,000,000),
and (2) Section 10.2(b) for approval of the Architect thereunder.


(e)With respect to all consent, approval and decision-making rights granted to
such Landlord under the Lease relating to competitively sensitive matters
pertaining to the use and operation of the Leased Property and Tenant’s business
conducted thereat (other than any right of


    



--------------------------------------------------------------------------------





Landlord to grant waivers and amend or modify any of the terms of this Lease),
such Landlord shall establish an independent committee to evaluate, negotiate
and approve such matters, independent from and without interference from such
Landlord’s management or Board of Directors. Any dispute over whether a
particular decision should be determined by such independent committee shall be
submitted for resolution by an Expert pursuant to Section 34.2 hereof.


18.3    Specific Performance. Notwithstanding anything to the contrary contained
herein, and without limitation of any of Tenant’s other rights and remedies
under this Lease, the Parties recognize that if Landlord shall breach its
obligations under Section 18.1, Section 18.2(a) or Section 18.2(b) hereof,
damages shall not provide an adequate remedy to Tenant and accordingly, Tenant
shall have the right to obtain the remedy of specific performance, including
injunctive relief to prevent Landlord from selling the Leased Property or any
portion thereof to a Tenant Competitor in violation of the applicable provisions
Section 18.1 hereof.


ARTICLE XIX
HOLDING OVER


If Tenant shall for any reason remain in possession of all or any portion of the
Leased Property or the Facility after the Expiration Date without the consent,
or other than at the request, of Landlord, such possession shall be as a
month-to-month tenant during which time Tenant shall pay as Rent each month an
amount equal to (a) two hundred percent (200%) of the monthly installment of
Rent applicable as of the Expiration Date, and (b) all Additional Charges and
all other sums payable by Tenant pursuant to this Lease. During such period of
month-to-month tenancy, Tenant shall be obligated to perform and observe all of
the terms, covenants and conditions of this Lease, but shall have no rights
hereunder other than the right, to the extent given by law to month-to-month
tenancies, to continue its occupancy and use of such portion of the Leased
Property associated therewith. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
Expiration Date. This Article XIX is subject to Tenant’s rights and obligations
under Article XXXVI below, and it is understood and agreed that any possession
of the Leased Property after the Expiration Date pursuant to such Article XXXVI
shall not constitute a hold over subject to this Article XIX.


ARTICLE XX
RISK OF LOSS


The risk of loss or of decrease in the enjoyment and beneficial use of the
Leased Property or any part thereof as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord)
during the Term is assumed by Tenant, and except as otherwise expressly provided
herein no such event shall entitle Tenant to any abatement of Rent.
ARTICLE XXI
INDEMNIFICATION


21.1General Indemnification.




    



--------------------------------------------------------------------------------





i.In addition to the other indemnities contained herein, and notwithstanding the
existence of any insurance carried by or for the benefit of Landlord or Tenant,
and without regard to the policy limits of any such insurance, Tenant shall
protect, indemnify, save harmless and defend Landlord and its principals,
partners, officers, members, directors, shareholders, employees, managers,
agents and servants (collectively, the “Landlord Indemnified Parties”; each
individually, a “Landlord Indemnified Party”), from and against all liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses,
including reasonable documented attorneys’, consultants’ and experts’ fees and
expenses, imposed upon or incurred by or asserted against the Landlord
Indemnified Parties (excluding any indirect, special, punitive or consequential
damages as provided in Section 41.3) by reason of any of the following (in each
case, other than to the extent resulting from Landlord’s gross negligence or
willful misconduct or default hereunder or the violation by Landlord of any
Legal Requirement imposed against Landlord (including any Gaming Regulations,
but excluding any Legal Requirement which Tenant is required to satisfy pursuant
to the terms hereof or otherwise)): (i) any accident, injury to or death of
Persons or loss of or damage to property occurring on or about the Facility (or
any part thereof) or adjoining sidewalks under the control of Tenant or any
Subtenant; (ii) any use, misuse, non-use, condition, maintenance or repair by
Tenant of the Facility (or any part thereof); (iii) any failure on the part of
Tenant to perform or comply with any of the terms of this Lease; (iv) any claim
for malpractice, negligence or misconduct committed by Tenant or any Person on
or from any Facility (or any part thereof); (v) the violation by Tenant of any
Legal Requirement (including any Gaming Regulations) or Insurance Requirements;
(vi) the non-performance of any contractual obligation, express or implied,
assumed or undertaken by Tenant with respect to the Facility (or any portion
thereof), or any business or other activity carried on in relation to the
Facility (or any part thereof) by Tenant; and (vii) any lien or claim that may
be asserted against the Facility (or any part thereof) arising from any failure
by Tenant to perform its obligations hereunder or under any instrument or
agreement affecting the Facility (or any part thereof), and (viii) any matter
arising out of Tenant’s (or any Subtenant’s) management, operation, use, or
possession of the Facility (including any litigation, suit, proceeding or claim
asserted against Landlord). Any amounts which become payable by Tenant under
this Article XXI shall be paid within ten (10) Business Days after liability
therefor is determined by a final non appealable judgment or settlement or other
agreement of the Parties, and if not timely paid shall bear interest at the
Overdue Rate from the date of such determination to the date of payment. Tenant,
with its counsel and at its sole cost and expense, shall contest, resist and
defend any such claim, action or proceeding asserted or instituted against the
Landlord Indemnified Parties. For purposes of this Article XXI, any acts or
omissions of Tenant or any Subtenant or any Subsidiary, as applicable, or by
employees, agents, assignees, contractors, subcontractors or others acting for
or on behalf of Tenant or any Subtenant or any Subsidiary, as applicable
(whether or not they are negligent, intentional, willful or unlawful), shall be
strictly attributable to Tenant.
ii.Notwithstanding the existence of any insurance carried by or for the benefit
of Landlord or Tenant, and without regard to the policy limits of any such
insurance, Landlord shall protect, indemnify, save harmless and defend Tenant
and its principals, partners, officers, members, directors, shareholders,
employees, managers, agents and servants (collectively, the “Tenant Indemnified
Parties”; each individually, a “Tenant Indemnified Party”) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses, including reasonable documented attorneys’, consultants’ and
experts’ fees and expenses, imposed upon or incurred by or asserted against
Tenant Indemnified Parties (excluding any indirect, special, punitive or
consequential damages as provided in Section 41.3) by reason of (A) Landlord’s
gross negligence or willful misconduct hereunder, other than to the extent
resulting from Tenant’s gross negligence or willful misconduct or default
hereunder, and (B) the violation by Landlord of any Legal Requirement imposed
against Landlord (including any Gaming Regulations, but excluding any


    



--------------------------------------------------------------------------------





Legal Requirement which Tenant is required to satisfy pursuant to the terms
hereof or otherwise). Any amounts which become payable by Landlord under this
Article XXI shall be paid within ten (10) Business Days after liability therefor
is determined by a final non appealable judgment or settlement or other
agreement of the Parties, and if not timely paid shall bear interest at the
Overdue Rate from the date of such determination to the date of payment.
Landlord, with its counsel and at its sole cost and expense, shall contest,
resist and defend any such claim, action or proceeding asserted or instituted
against Tenant Indemnified Parties. For purposes of this Article XXI, any acts
or omissions of Landlord, or by employees, agents, contractors, subcontractors
or others acting for or on behalf of Landlord (whether or not they are
negligent, intentional, willful or unlawful), shall be strictly attributable to
Landlord.


21.2Encroachments, Restrictions, Mineral Leases, etc.
  
i.If any of the Leased Improvements existing as of the Commencement Date shall,
at any time (each of the following, an “Encroachment”), encroach upon any
property, street or right-of-way, or shall violate any restrictive covenant or
other agreement affecting the Leased Property, or any part thereof or any
Capital Improvement thereto, or shall impair the rights of others under any
easement or right-of-way to which the Leased Property is subject, or impair,
limit or interfere with the use of the Leased Property or any Capital
Improvement thereto by reason of the exercise of the right of surface entry or
any other provision of a lease or reservation of any oil, gas, water or other
minerals, then promptly upon the request of Landlord or any Person affected by
any such Encroachment, each of Tenant and Landlord, subject to their right to
contest the existence of any such Encroachment, shall protect, indemnify, save
harmless and defend the other party hereto from and against fifty percent (50%)
of all out of pocket losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such Encroachment; provided, however, with respect to any
mechanics’, materialmans’ and other similar statutory liens (excluding any such
statutory lien the removal of which is the obligation of a Subtenant pursuant to
its Sublease (excluding management agreements)), Tenant shall be one hundred
percent (100%) responsible for such losses, liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses). In the event of an
adverse final determination with respect to any such Encroachment, either (a)
each of Tenant and Landlord shall be entitled to obtain valid and effective
waivers or settlements of all claims, liabilities and damages resulting from
each such Encroachment, whether the same shall affect Landlord or Tenant or (b)
Tenant at the shared cost and expense of Tenant and Landlord on a 50-50 basis
(except for such items as to which Tenant is one hundred percent (100%)
responsible as provided in the preceding sentence, in which case Tenant shall be
responsible for one hundred percent (100%) of such costs and expenses) shall
make such changes in the Leased Improvements, and take such other actions, as
Tenant in the good faith exercise of its judgment deems reasonably practicable,
to remove or end such Encroachment, including, if necessary, the alteration of
any of the Leased Improvements, and in any event take all such actions as may be
necessary in order to be able to continue the operation of the Leased
Improvements for the Primary Intended Use substantially in the manner and to the
extent the Leased Improvements were operated prior to the assertion of such
Encroachment. Tenant’s (and Landlord’s) obligations under this Section 21.2
shall be in addition to and shall in no way discharge or diminish any obligation
of any insurer under any policy of title or other insurance and, to the extent
the recovery thereof is not necessary to compensate Landlord and Tenant for any
damages incurred by any such Encroachment, Tenant shall be entitled to fifty
percent (50%) of any sums recovered by Landlord under any such policy


    



--------------------------------------------------------------------------------





of title or other insurance up to the maximum amount paid by Tenant under this
Section 21.2 and Landlord, upon request by Tenant, shall assign Landlord’s
rights under such policies to Tenant provided such assignment does not adversely
affect Landlord’s rights under any such policy. Landlord agrees to use
reasonable efforts to seek recovery under any policy of title or other insurance
under which Landlord is an insured party for all losses, liabilities,
obligations, claims, damages, penalties, causes of action, costs and expenses
(including reasonable attorneys’, consultants’ and experts’ fees and expenses)
based on or arising by reason of any such Encroachment as set forth in this
Section 21.2; provided, however, that in no event shall Landlord be obligated to
institute any litigation, arbitration or other legal proceedings in connection
therewith unless Landlord is reasonably satisfied that Tenant has the financial
resources needed to fund such litigation and Tenant and Landlord have agreed
upon the terms and conditions on which such funding will be made available by
Tenant including, but not limited to, the mutual approval of a litigation
budget.
ii.If any of the Leased Improvements, by reason of an alteration, improvement,
modification or construction, modified or constructed from and after the
Commencement Date, shall constitute an Encroachment, then in each case promptly
upon the request of Landlord or any Person affected by any such Encroachment,
Tenant, subject to its right to contest the existence of any such Encroachment,
shall protect, indemnify, save harmless and defend Landlord from and against all
out of pocket losses, liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including reasonable attorneys’,
consultants’ and experts’ fees and expenses) based on or arising by reason of
any such Encroachment. In the event of an adverse final determination with
respect to any such Encroachment, (x) Landlord shall be entitled to be furnished
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such Encroachment, or (y) Tenant shall make such
changes in the Improvements, and take such other actions, as Tenant in the good
faith exercise of its judgment deems reasonably practicable, to remove or end
such Encroachment, including, if necessary, the alteration of any of the
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Improvements for the Primary
Intended Use substantially in the manner and to the extent the Improvements were
operated prior to the assertion of such Encroachment. Landlord’s (and
Landlord’s) obligations under this Section 21.2(ii) shall be in addition to and
shall in no way discharge or diminish any obligation of any insurer under any
policy of title or other insurance.


ARTICLE XXII
TRANSFERS BY TENANT


22.1Subletting and Assignment. Other than as expressly provided herein
(including in respect of Permitted Leasehold Mortgages under Article XVII, and
the permitted Subleases and assignments described in this Article XXII), Tenant
shall not, without Landlord’s prior written consent (which, except as
specifically set forth herein, may be withheld in Landlord’s sole and absolute
discretion), (x) voluntarily or by operation of law assign (which term includes
any transfer, sale, encumbering, pledge or other transfer or hypothecation), in
whole or in part, this Lease or Tenant’s Leasehold Estate, (y) let or sublet (or
sub-sublet, as applicable) all or any part of the Leased Property of the
Facility, or (z) engage the services of any Person (other than an Affiliate of
Tenant) for the management or operation of the Facility (provided that the
foregoing shall not restrict a transferee of Tenant from retaining a manager
necessary for such transferee’s satisfying the requirement set forth in clause
(a)(1) of the definition of “Qualified Transferee”). Tenant acknowledges that
Landlord is relying upon the expertise of Tenant in the operation of the
Facility hereunder and that Landlord entered into this Lease with the
expectation that Tenant would remain in and operate the Facility during the
entire Term. Any Change of Control (or, subject to Section 22.2 below, any
transfer of direct or indirect interests in Tenant that results in a Change of
Control) shall constitute an


    



--------------------------------------------------------------------------------





assignment of Tenant’s interest in this Lease within the meaning of this Article
XXII and the provisions requiring consent contained herein shall apply thereto.


22.2Permitted Assignments and Transfers. Subject to compliance with the
provisions of Section 22.4, as applicable, and Article XL, Tenant or any
successor to Tenant to the extent expressly referenced below, in each case, that
has received an assignment of this Lease in accordance with this Article XXII,
may:


i.with Landlord’s prior written consent, which consent shall not be unreasonably
withheld, allow to occur or undergo a Change in Control (including without
limitation a transfer or assignment of this Lease to any third party in
conjunction with a sale by Tenant of all or substantially all of Tenant’s assets
relating to the Facility);


ii.without Landlord’s prior consent, (a) subject to and in accordance with
Section 17.1, assign this Lease (and/or permit the assignment of one hundred
percent (100%) of the direct or indirect interests in Tenant at any tier of
ownership), in whole, but not in part, to a Permitted Leasehold Mortgagee for
collateral purposes pursuant to a Permitted Leasehold Mortgage (b) assign this
Lease (and/or permit the assignment of one hundred percent (100%) of the direct
or indirect interests in Tenant at any tier of ownership) to such Permitted
Leasehold Mortgagee or its Permitted Leasehold Mortgagee Designee or any other
purchaser at any foreclosure or transaction in lieu of foreclosure, and (c)
assign this Lease (and/or one hundred percent (100%) of the direct or indirect
interests in Tenant at any tier of ownership) to the first subsequent purchaser
thereafter (provided such subsequent purchaser is not Guarantor, any Affiliate
of Guarantor or a Prohibited Leasehold Agent), in each case, solely in
connection with or following a foreclosure of, or transaction in lieu of
foreclosure of, a Permitted Leasehold Mortgage; provided, however, that
immediately upon giving effect to any Lease Foreclosure Transaction, (1) the
following conditions shall be satisfied (the “Tenant Transferee Requirement”):
(x) a Qualified Transferee will be the replacement Tenant hereunder or will
Control, and own not less than fifty-one percent (51%) of all of the direct and
indirect economic and beneficial interests in, Tenant or such replacement Tenant
and (y) a replacement lease guarantor that is a Qualified Transferee will have
provided a Guaranty of the Lease on terms reasonably satisfactory to Landlord
(it being understood that if Tenant is a Qualified Transferee then no such
Guaranty shall be required); (2) the transferee and its equity holders will
comply with all customary “know your customer” requirements of any Fee Mortgagee
and shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including applicable Gaming Regulations) and all
other licenses, approvals and permits required for the transferee to be Tenant
under this Lease; (3) a single Person or multiple Affiliated Persons as tenants
in common (each of which satisfy the Tenant Transferee Requirement) (provided
such Affiliated Persons have executed a joinder to this Lease as the “Tenant” on
a joint and several basis, the form and substance of which joinder shall be
reasonably satisfactory to Landlord) shall own, directly, all of Tenant’s
Leasehold Estate and be Tenant under this Lease; (4) the Foreclosure Successor
Tenant shall (i) provide written notice to Landlord at least thirty (30) days
prior to the closing of the applicable Lease Foreclosure Transaction, specifying
in reasonable detail the nature of such Lease Foreclosure Transaction and such
additional information as Landlord may reasonably request in order to determine
that the requirements of this Section 22.2(ii) are satisfied, which notice shall
be accompanied by proposed forms of the Lease Assumption Agreement, the
amendment to this Lease contemplated by the penultimate paragraph of this
Section 22.2, and the forms of proposed replacement Guaranty, (ii) assume (or,
in the case of a foreclosure on or transfer of direct or indirect interests in
Tenant, cause Tenant to reaffirm) in writing (in a form reasonably acceptable to
Landlord) the obligations of Tenant under this Lease, from and after the date of
the closing of the Lease


    



--------------------------------------------------------------------------------





Foreclosure Transaction (a “Lease Assumption Agreement”), (iii) provide Landlord
with a copy of any such Lease Assumption Agreement and all other documents
required under this Section 22.2(ii) as executed at such closing promptly
following such closing and (iv) provide Landlord with a customary opinion of
counsel reasonably satisfactory to Landlord with respect to the execution,
authorization, and enforceability and other customary matters;


iii.without Landlord’s prior consent, but upon prior written notice to Landlord,
assign this Lease (provided that in conjunction therewith Tenant assigns or
transfers all of the assets of Tenant (other than assets which in the aggregate
are de minims)) in entirety to an Affiliate of Tenant, to Guarantor or an
Affiliate of Guarantor, provided, that such assignee becomes party to and
assumes (in a form reasonably satisfactory to Landlord) this Lease and Guarantor
reaffirms the Guaranty in a manner reasonably acceptable to Landlord;


iv.without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer direct or indirect
interests in Tenant or its direct or indirect parent(s) on a
nationally-recognized exchange (it being agreed that Tenant shall give no less
than fifteen (15) days prior written notice to Landlord of any transaction or
series of related transactions which would result in a Change of Control of
Guarantor if such Tenant or Guarantor has knowledge at least fifteen (15) days
before such transaction, or, otherwise within two (2) Business Days after Tenant
becomes aware that such transaction will result in or has resulted in a Change
in Control;


v.without Landlord’s prior consent, so long as Guarantor continues to own
fifty-one percent (51%) of, and Control, Tenant, transfer any direct or indirect
interests in Tenant, provided Landlord shall be given prior written notice of
any transfer of ten percent (10%) or more (in the aggregate) direct or indirect
ownership interest in Tenant of which transfer Tenant or Guarantor has actual
prior knowledge other than any such transfer on a nationally recognized
exchange;


vi.without Landlord’s prior consent, transfer direct or indirect interests in
Guarantor or any direct or indirect parent entity of Guarantor, or enter into
any merger, consolidation or amalgamation of Guarantor or any direct or indirect
parent entity of Guarantor regardless of whether Guarantor or any such direct or
indirect parent of Guarantor is the surviving entity and regardless of whether
such transaction results in a Change in Control (provided, that in the case of
any merger, consolidation or amalgamation involving Guarantor, if Guarantor is
not the surviving entity, then the surviving entity shall assume the Guaranty in
a manner reasonably satisfactory to Landlord);


vii.without Landlord’s prior consent, transfer direct or indirect interests in
Tenant or its direct or indirect parent(s) in connection with a transfer of all
of the assets of Guarantor (other than assets which in the aggregate are de
minimis); provided, that in case of a transfer of all the assets of Guarantor
(other than assets which in the aggregate are de minimis), the applicable
transferee shall assume (in a form reasonably satisfactory to Landlord), all of
Guarantor’s obligations under the Guaranty; and/or


viii.without Landlord’s prior consent, assign this Lease or the direct or
indirect interests in Tenant to any Person in an assignment other than in
connection with a foreclosure action pursuant to clause (ii) above if (1) such
Person is a Qualified Transferee, (2) in the case of an assignment of the Lease,
such Qualified Transferee agrees in writing to assume the obligations of


    



--------------------------------------------------------------------------------





Tenant under this Lease without amendment or modification other than as provided
below, (3) (A) such Qualified Transferee (if other than Tenant), if any, has
become a Guarantor and provided a Guaranty on terms reasonably satisfactory to
Landlord or, (B)(i) the Parent Entity of such Qualified Transferee has become a
Guarantor and provided a Guaranty on terms reasonably satisfactory to Landlord,
or (ii) if such Qualified Transferee does not provide a Guaranty from a Parent
Entity, such Qualified Transferee has become a Guarantor and provided a Guaranty
on terms reasonably satisfactory to Landlord, and (4) the Net Revenue to Rent
Ratio with respect to the Facility (determined at the proposed effective time of
the assignment) for the then most recently preceding four (4) fiscal quarters
for which financial statements are available is at least 1.4:1.


In connection with any transaction permitted pursuant to Section 22.2(ii), the
applicable Successor Foreclosure Tenant and Landlord shall make such amendments
and other modifications to this Lease as are reasonably requested by either such
party solely as needed to give effect to such transaction and such technical
amendments as may be reasonably necessary or appropriate in connection with such
transaction including technical changes in the provisions of this Lease
regarding delivery of Financial Statements from Tenant and Guarantor to reflect
the changed circumstances of Tenant, any interest holders in Tenant or Guarantor
(provided, that, in all events, any such amendments or modifications shall not
increase any Party’s obligations under this Lease or diminish any Party’s rights
under this Lease; provided, further, it is understood that delivery by any
applicable Qualified Transferee under a replacement Guaranty or parent of a
replacement Tenant of Financial Statements and other reporting consistent with
the requirements of Article XXIII hereof shall not be deemed to increase
Tenant’s obligations or decrease Tenant’s rights under this Lease). After giving
effect to any such transaction, unless the context otherwise requires,
references to Tenant shall be deemed to refer to the Foreclosure Successor
Tenant permitted under this Section 22.2.
Notwithstanding anything to the contrary herein, any transfer of Tenant’s
interest in this Lease or the Leasehold Estate shall be subject to compliance
with all Gaming Regulations, including receipt of all applicable Gaming Licenses
and shall not result in the loss or violation of any Gaming License for the
Leased Property.
22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 22.4 and Article XL, provided that no Tenant Event of Default
shall have occurred and be continuing, Tenant may enter into any Sublease
(including sub-subleases, license agreements and other occupancy arrangements,
but excluding any Sublease for all or substantially all of the Leased Property)
without the consent of Landlord, provided, that, (i) Tenant is not released from
any of its obligations under this Lease, (ii) such Sublease is made for bona
fide business purposes in the normal course of the Primary Intended Use, and is
not designed with the intent to avoid payment of Variable Rent or otherwise
avoid any of the requirements or provisions of this Lease, (iii) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new Lease of the Leased Property with a third Person following the
Expiration Date, (iv) such transaction shall not result in a violation of any
Legal Requirements (including Gaming Regulations) relating to the operation of
the Facility, including any Gaming Facilities, (v) any Sublease of all or
substantially all of the Facility shall be subject to the consent of Landlord
and the applicable Fee Mortgagee, and (vi) the Subtenant and any other
Affiliates shall have obtained all necessary Gaming Licenses as required under
applicable Legal Requirements (including Gaming Regulations) in connection with
such Sublease; provided, further, that, notwithstanding anything otherwise set
forth herein, the following are expressly permitted without such consent:
(A) the Specified Subleases and any renewals or extensions in accordance with
their terms, respectively, or non-material modifications thereto and (B) any
Subleases to Affiliates of Tenant that are necessary or appropriate for the
operation of the Facility,


    



--------------------------------------------------------------------------------





including any Gaming Facilities, in connection with licensing requirements
(e.g., gaming, liquor, etc.) (provided the same are expressly subject and
subordinate to this Lease); provided, further, however, that, notwithstanding
anything otherwise set forth herein, the portion(s) of the Leased Property
subject to any Subleases (other than the Specified Subleases and other than
Subleases to Affiliates of CRC) shall not be used for Gaming purposes or other
core functions or spaces at the Facility (e.g., hotel room areas) (and any such
Subleases to persons that are not Affiliates of CRC in respect of Leased
Property used or to be used in whole or in part for Gaming purposes or other
core functions or spaces (e.g., hotel room areas) shall be subject to Landlord’s
prior written consent not to be unreasonably withheld). If reasonably requested
by Tenant in respect of a Subtenant (including any sub-sublessee, as applicable)
permitted hereunder that is neither a Subsidiary nor an Affiliate of Tenant or
Guarantor, with respect to a Material Sublease, Landlord and any such Subtenant
(or sub-sublessee, as applicable) shall enter into a subordination,
non-disturbance and attornment agreement with respect to such Material Sublease
in a form reasonably satisfactory to Landlord, Tenant and the applicable
Subtenant (or sub-sublessee, as applicable) (and if a Fee Mortgage is then in
effect, Landlord shall use reasonable efforts to seek to cause the Fee Mortgagee
to enter into a subordination, non-disturbance and attornment agreement
substantially in the form customarily entered into by such Fee Mortgagee at the
time of request with similar subtenants (subject to adjustments and
modifications arising out of the specific nature and terms of this Lease and/or
the applicable Sublease)). After a Tenant Event of Default has occurred and
while it is continuing, Landlord may collect rents from any Subtenant and apply
the net amount collected to the Rent, but no such collection shall be deemed (A)
a waiver by Landlord of any of the provisions of this Lease, (B) the acceptance
by Landlord of such Subtenant as a tenant or (C) a release of Tenant from the
future performance of its obligations hereunder. Notwithstanding anything
otherwise set forth herein, Landlord shall have no obligation to enter into a
subordination, non-disturbance and attornment agreement with any Subtenant with
respect to a Sublease, (1) the term of which extends beyond the then Stated
Expiration of this Lease, unless the applicable Sublease is on commercially
reasonable terms at the time in question taking into consideration, among other
things, the identity of the Subtenant, the extent of the Subtenant’s investment
into the subleased space, the term of such Sublease and Landlord’s interest in
such space (including the resulting impact on Landlord’s ability to lease the
Facility on commercially reasonable terms after the Term of this Lease) or (2)
that constitutes a management arrangement. Tenant shall furnish Landlord with a
copy of each Material Sublease that Tenant enters into promptly following the
making thereof (irrespective of whether Landlord’s prior approval was required
therefor). In addition, promptly following Landlord’s request therefor, Tenant
shall furnish to Landlord (to the extent in Tenant’s possession or under
Tenant’s reasonable control) copies of all other Subleases with respect to the
Facility specified by Landlord. Without limitation of the foregoing, Tenant
acknowledges it has furnished to Landlord a subordination agreement of even date
herewith that is binding on all Subtenants that are Subsidiaries or Affiliates
of Tenant or Guarantor, pursuant to which subordination agreement, among other
things, all such Subtenants have subordinated their respective Subleases to this
Lease and all of the provisions, terms and conditions hereof. Further, Tenant
hereby represents and warrants to Landlord that as of the effective date of the
Lease, there exists no Sublease other than the Specified Subleases.
22.4Required Subletting and Assignment Provisions. Any Sublease permitted
hereunder and entered into after the Commencement Date must provide that:
(i)the use of the Leased Property (or portion thereof) thereunder shall not
conflict with any Legal Requirement or any other provision of this Lease;


(ii)in the case of a Sublease, in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease (whether
voluntary, involuntary


    



--------------------------------------------------------------------------------





or by operation of law) prior to the expiration date of such Sublease, including
extensions and renewals granted thereunder without replacement of this Lease by
a New Lease pursuant to Section 17.1(f), then, subject to Article XXXVI, (a)
upon the request of Landlord (in Landlord’s discretion), the Subtenant shall
make full and complete attornment to Landlord for the balance of the term of the
Sublease, which attornment shall be evidenced by an agreement in form and
substance reasonably satisfactory to Landlord and which the Subtenant shall
execute and deliver within five (5) Business Days after request by Landlord and
the Subtenant shall waive the provisions of any law now or hereafter in effect
which may give the Subtenant any right of election to terminate the Sublease or
to surrender possession in the event any proceeding is brought by Landlord to
terminate this Lease and (b) to the extent such Subtenant (and each subsequent
subtenant separately permitted hereunder) is required to attorn to Landlord
pursuant to subclause (a) above, the aforementioned attornment agreement shall
recognize the right of the subtenant (and such subsequent subtenant) under the
applicable Sublease and contain commercially reasonable, customary
non-disturbance provisions for the benefit of such subtenant, so long as such
Subtenant is not in default thereunder;


(iii)in the case of a Sublease, in the event the Subtenant receives a written
notice from Landlord stating that this Lease has been cancelled, surrendered or
terminated and not replaced by a New Lease pursuant to Section 17.1(f), then the
Subtenant shall thereafter be obligated to pay all rentals accruing under said
Sublease directly to Landlord (or as Landlord shall so direct); all rentals
received from the Subtenant by Landlord shall be credited against the amounts
owing by Tenant under this Lease.


(iv)in the case of a Sublease (other than the Specified Subleases), it shall be
subject and subordinate to all of the terms and conditions of this Lease
(subject to the terms of any applicable subordination, non-disturbance agreement
made pursuant to Section 22.3);


(v)no Subtenant shall be permitted to further sublet all or any part of the
applicable Leased Property or assign its Sublease except insofar as the same
would be permitted if it were a Sublease by Tenant under this Lease (it being
understood that any Subtenant under Section 22.3 may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to its lenders
or noteholders; and


(vi)in the case of a Sublease, the Subtenant thereunder will, upon request,
furnish to Landlord and each Fee Mortgagee an estoppel certificate of the same
type and kind as is required of Tenant pursuant to Section 23.1(a) hereof (as if
such Sublease was this Lease).


Any assignment, transfer or Sublease under this Article XXII shall be subject to
all applicable Legal Requirements, including any Gaming Regulations, and no such
assignment, transfer or Sublease shall be effective until any applicable
approvals with respect to Gaming Regulations, if applicable, are obtained.
22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable
out-of-pocket costs and expenses actually incurred in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement (including in connection with any request for a subordination,
non-disturbance and attornment agreement), including reasonable documented
attorneys’, architects’, engineers’ or other consultants’ fees whether or not
such Sublease, assignment or management agreement is actually consummated.


22.6    No Release of Tenant’s Obligations; Exception. No assignment (other than
as provided in the final sentence of this Section 22.6), subletting or
management agreement shall relieve Tenant


    



--------------------------------------------------------------------------------





of its obligation to pay the Rent and to perform all of the other obligations to
be performed by Tenant hereunder. The liability of Tenant and any immediate and
remote successor in interest of Tenant (by assignment or otherwise), and the due
performance of the obligations of this Lease on Tenant’s part to be performed or
observed, shall not in any way be discharged, released or impaired by any
(i) stipulation which extends the time within which an obligation under this
Lease is to be performed, (ii) waiver of the performance of an obligation
required under this Lease that is not entered into by Landlord in a writing
executed by Landlord and expressly stated to be for the benefit of Tenant or
such successor, or (iii) failure to enforce any of the obligations set forth in
this Lease. Upon a transfer of this Lease in accordance with, and in compliance
in all respects with, Section 22.2(i), Section 22.2(iii), or Section 22.2(viii)
of this Lease whereby the identity of the “tenant” hereunder is changed (i.e. an
assignment of this Lease as opposed to an assignment of the equity interests in
Tenant) the then existing Tenant shall be released from any further obligations
hereunder other than any obligations and liabilities that are due and payable on
the date of such transfer.


22.7     Bookings. Tenant may enter into any Bookings that do not cover periods
after the expiration of the term of this Lease without the consent of Landlord.
Tenant may enter into any Bookings that cover periods after the expiration of
the term of this Lease without the consent of Landlord, provided, that, (i) 
such transaction is in each case made for bona fide business purposes in the
normal course of the Primary Intended Use; (ii) such transaction shall not
result in a violation of any Legal Requirements (including Gaming Regulations)
relating to the operation of the Facility, (iii) such Bookings are on
commercially reasonable terms at the time entered into; and (iv) such
transaction is not designed with the intent to frustrate Landlord’s ability to
enter into a new lease of the Leased Property or any portion thereof with a
third person following the Expiration Date; provided, further, that,
notwithstanding anything otherwise set forth herein, any such Bookings in effect
as of the Commencement Date are expressly permitted without such consent.
Landlord hereby agrees that in the event of a termination or expiration of this
Lease, Landlord hereby recognizes and shall keep in effect such Booking on the
terms agreed to by Tenant with such Person and shall not disturb such Person’s
rights to occupy such portion of the Leased Property in accordance with the
terms of such Booking.




ARTICLE XXIII
REPORTING


23.1Estoppel Certificates and Financial Statements.


(a)Estoppel Certificate. Each of Landlord and Tenant shall, at any time and from
time to time upon receipt of not less than ten (10) Business Days’ prior written
request from the other Party, furnish a certificate (an “Estoppel Certificate”)
certifying (i) that this Lease is unmodified and in full force and effect, or
that this Lease is in full force and effect and, if applicable, setting forth
any modifications; (ii) the Rent and Additional Charges payable hereunder and
the dates to which the Rent and Additional Charges payable have been paid;
(iii) that the address for notices to be sent to the Party furnishing such
Estoppel Certificate is as set forth in this Lease (or, if such address for
notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such Party or the other Party is
in default in the performance of any covenant, agreement or condition contained
in this Lease (together with back-up calculation and information reasonably
necessary to support such determination) and, if so, specifying each such
default of which such Party may have knowledge; (v) that Tenant is in possession
of the Leased Property; and (vi) responses to such other questions or statements
of fact as such other Party may


    



--------------------------------------------------------------------------------





reasonably request. Any such Estoppel Certificate may be relied upon by the
receiving Party and any current or prospective Fee Mortgagee (and their
successors and assigns), Permitted Leasehold Mortgagee, or purchaser of the
Leased Property, as applicable.
(b)Statements. Tenant shall furnish or cause to be furnished the following to
Landlord:
(i)On or before twenty-five (25) days after the end of each calendar month the
following items as they pertain to Tenant: (A) an occupancy report for the
subject month, including an average daily rate and revenue per available room
for the subject month; (B) monthly and year-to-date operating statements
prepared for each calendar month, noting gross revenue, net revenue, operating
expenses and operating income, and other information reasonably necessary and
sufficient to fairly represent the financial position and results of operations
of Tenant during such calendar month, and containing a comparison of budgeted
income and expenses and the actual income and expenses, and (C) PACE reports, in
the form attached hereto as Exhibit I.


(ii)As to Tenant:
(a)annual financial statements audited by Tenant’s Accountant in accordance with
GAAP covering such Fiscal Year and containing statement of profit and loss, a
balance sheet, and statement of cash flows for Tenant, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of Tenant and its Subsidiaries and shall provide in substance that (A)
such Financial Statements present fairly the consolidated financial position of
Tenant and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP and
(B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of Tenant certifying that no Tenant
Event of Default has occurred or, if a Tenant Event of Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, all of which shall be provided within
ninety (90) days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2017);


(b)quarterly unaudited financial statements, consisting of a statement of profit
and loss, a balance sheet, and statement of cash flows for Tenant, together with
a certificate, executed by the chief financial officer or treasurer of Tenant
(A) certifying that no Tenant Event of Default has occurred or, if a Tenant
Event of Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, and (B)
certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of Tenant and its
Subsidiaries on a consolidated basis in accordance with GAAP (subject to normal
year-end audit adjustments and the absence of footnotes), all of which shall be
provided (x) within sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter ending
March 31, 2018); and


(c)such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment


    



--------------------------------------------------------------------------------





trust” (within the meaning of Section 856(a) of the Code)) and (iii) any other
federal, state or local regulatory agency with jurisdiction over Landlord,
PropCo 1, PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii),
subject to Section 23.1(c) below.
(iii)As to Guarantor:


(a)annual financial statements audited by Guarantor’s Accountant in accordance
with GAAP covering such Fiscal Year and containing statement of profit and loss,
a balance sheet, and statement of cash flows for Guarantor, together with (1) a
report thereon by such Accountant which report shall be unqualified as to scope
of audit of Guarantor and its Subsidiaries and shall provide in substance that
(A) such Financial Statements present fairly the consolidated financial position
of Guarantor and its Subsidiaries as at the dates indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
and (B) that the audit by such Accountant in connection with such Financial
Statements has been made in accordance with GAAP and (2) a certificate, executed
by the chief financial officer or treasurer of Guarantor certifying that no
Tenant Event of Default has occurred or, if a Tenant Event of Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, all of which shall be
provided within ninety (90) days after the end of each Fiscal Year (commencing
with the Fiscal Year ending December 31, 2017);


(b)quarterly unaudited financial statements, consisting of a statement of profit
and loss, a balance sheet, and statement of cash flows for Guarantor, together
with a certificate, executed by the chief financial officer or treasurer of
Guarantor (A) certifying that no Tenant Event of Default has occurred or, if a
Tenant Event of Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto,
and (B) certifying that such Financial Statements fairly present, in all
material respects, the financial position and results of operations of Guarantor
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes), all of which
shall be provided (x) within sixty (60) days after the end of each of the first
three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal Quarter
ending March 31, 2018); and


(c)such additional information and unaudited quarterly financial information
concerning the Leased Property and Tenant, which information shall be limited to
balance sheets, income statements, and statements of cash flow, as Landlord,
PropCo 1, PropCo or Landlord REIT may require for any ongoing filings with or
reports to (i) the SEC under both the Securities Act and the Exchange Act,
including, but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and
registration statements to be filed by Landlord, PropCo 1, PropCo or Landlord
REIT during the Term of this Lease, (ii) the Internal Revenue Service (including
in respect of Landlord REIT’s qualification as a “real estate investment trust”
(within the meaning of Section 856(a) of the Code)) and (iii) any other federal,
state or local regulatory agency with jurisdiction over Landlord, PropCo 1,
PropCo or Landlord REIT, in each case of clause (i), (ii) and (iii), subject to
Section 23.1(c) below.


(d)Notwithstanding anything to the contrary contained in this Section 23.1, CRC
shall be relieved of its obligations to provide any of the reports in the
foregoing clauses so long as (1) CEC (or other parent entity of CRC) reports
CEC’s (or such other entity’s) audited financial statements on a consolidated
basis and (2) such financial statements are accompanied by consolidating
information that explains in reasonable detail


    



--------------------------------------------------------------------------------





the differences between the information relating to CEC (or such other parent
entity), on the one hand, and the information relating to CRC and its
subsidiaries on a standalone basis, on the other hand, which consolidating
information shall be certified by an officer of CRC as having been fairly
presented in all material respects.


(iv)As soon as it is prepared and in no event later than sixty (60) days after
the end of each Fiscal Year, a statement of Net Revenue with respect to the
prior Lease Year (subject to the additional requirements as provided in Section
3.2 hereof in respect of the periodic determination of the Variable Rent
hereunder);


(v)Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, (x) any
Gaming License, or (y) any other license or certificate or operating authority
pursuant to which Tenant carries on any part of the Primary Intended Use of all
or any portion of the Leased Property which, in any case under this clause (y)
(individually or collectively), would be reasonably expected to cause a material
adverse effect on Tenant or in respect of the Facility (and, without limitation,
Tenant shall (A) keep Landlord apprised of (1) the status of any annual or other
periodic Gaming License renewals, and (2) the status of non-routine matters
before any applicable gaming authorities, and (B) promptly deliver to Landlord
copies of any and all non-routine notices received (or sent) by Tenant from (or
to) any Gaming Authorities);


(vi)Within ten (10) Business Days after the end of each calendar month, a
schedule containing any additions to or retirements of any fixed assets
constituting Leased Property, describing such assets in summary form, their
location, historical cost, the amount of depreciation and any improvements
thereto, substantially in the form attached hereto as Exhibit D, and such
additional customary and reasonable financial information with respect to such
fixed assets constituting Leased Property as is reasonably requested by
Landlord, it being understood that Tenant may classify any asset additions in
accordance with the fixed asset methodology for propco-opco separation used as
of the Commencement Date;


(vii)Within three (3) Business Days of obtaining actual knowledge of the
occurrence of a Tenant Event of Default (or of the occurrence of any facts or
circumstances which, with the giving of notice or the passage of time would
ripen into a Tenant Event of Default and that (individually or collectively
would be reasonably expected to result in a material adverse effect on Tenant or
in respect of the Facility), a written notice to Landlord regarding the same,
which notice shall include a detailed description of the Tenant Event of Default
(or such facts or circumstances) and the actions Tenant has taken or shall take,
if any, to remedy such Tenant Event of Default (or such facts or circumstances);


(viii)Such additional customary and reasonable financial information related to
the Facility, Tenant, CRC and their Affiliates which shall be limited to balance
sheets and income statements, as may be required by any Fee Mortgagee as an
Additional Fee Mortgagee Requirement hereunder to the extent required by Section
31.3 (and, without limitation, all information concerning Tenant, CRC and any of
their Affiliates, respectively, or the Facility or the business of Tenant
conducted thereat required pursuant to the Fee Mortgage Documents, within the
applicable timeframes required thereunder);


    



--------------------------------------------------------------------------------





(ix)The compliance certificates, as and when required pursuant to Section 4.3;
and
(x)The Annual Capital Budget as and when required in Section 10.5.
(xi)The monthly revenue and Capital Expenditure reporting required pursuant to
Section 10.5(b);


(xii)Together with the monthly reporting required pursuant to the preceding
clause (xi), an updated rent roll and a summary of all leasing activity then
taking place at the Facility;


(xiii)Operating budget for each Tenant for each Fiscal Year, which shall be
delivered to Landlord no later than fifty-five (55) days following the
commencement of the Fiscal Year to which such operating budget relates;


(xiv)Within five (5) Business Days after request (or as soon thereafter as may
be reasonably possible), such further detailed information reasonably available
to Tenant with respect to Tenant as may be reasonably requested by Landlord;


(xv)The quarterly reporting in respect of Bookings required pursuant to Section
22.7 of this Lease;


(xvi)The reporting/copies of Subleases made by Tenant in accordance with Section
22.3;


(xvii)Any notices or reporting required pursuant to Article XXXII hereof or
otherwise pursuant to any other provision of this Lease; and


(xviii)The monthly reporting required pursuant to Section 4.1 hereof.
The Financial Statements provided pursuant to Section 23.1(b)(iii) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Landlord,
PropCo 1, PropCo or Landlord REIT to (x) file such Financial Statements with the
SEC if and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is
required to file such Financial Statements with the SEC pursuant to Legal
Requirements or (y) include such Financial Statements in an offering document if
and to the extent that Landlord, PropCo 1, PropCo or Landlord REIT is reasonably
requested or required to include such Financial Statements in any offering
document in connection with a financing contemplated by and to the extent
required by Section 23.2(b).
(c)Notwithstanding the foregoing, Tenant shall not be obligated (1) to provide
information or assistance that would give Landlord or its Affiliates a
“competitive” advantage with respect to markets in which Landlord REIT and
Tenant or CRC might be competing at any time (it being understood that Landlord
shall retain audit rights with respect to such information to the extent
required to confirm Tenant’s compliance with the terms of this Lease (and
Landlord, PropCo 1, PropCo or Landlord REIT shall be permitted to comply with
Securities Exchange Commission, Internal Revenue Service and other legal and
regulatory requirements with regard to such information) and provided that
appropriate measures are in place to ensure that only Landlord’s auditors and
attorneys (and not Landlord or Landlord REIT or any other direct or indirect
parent company of Landlord) are provided access to such information) or (2) to
provide information that


    



--------------------------------------------------------------------------------





is subject to the quality assurance immunity or is subject to attorney-client
privilege or the attorney work product doctrine.


(d)For purposes of this Section 23.1, the terms “CRC”, “PropCo 1”, “PropCo” and
“Landlord REIT” shall mean, in each instance, each of such parties and their
respective successors and permitted assigns.
23.2SEC Filings; Offering Information
.
(a)Tenant specifically agrees that Landlord, PropCo 1, PropCo or Landlord REIT
may file with the SEC or incorporate by reference the Financial Statements
referred to in Section 23.1(b)(ii) and (iii) (and Financial Statements referred
to in Section 23.1(b)(ii) and (iii) for any prior annual or quarterly periods as
required by any Legal Requirements) in Landlord’s, PropCo 1’s PropCo’s or
Landlord REIT’s filings made under the Securities Act or the Exchange Act to the
extent it is required to do so pursuant to Legal Requirements. In addition,
Landlord, PropCo 1, PropCo or Landlord REIT may include, cross-reference or
incorporate by reference the Financial Statements (and for any prior annual or
quarterly periods as required by any Legal Requirements) and other financial
information and such information concerning the operation of the Leased Property
(1) which is publicly available or (2) the inclusion of which is approved by
Tenant in writing, which approval may not be unreasonably withheld, conditioned
or delayed, in offering memoranda or prospectuses or confidential information
memoranda, or similar publications or marketing materials, rating agency
presentations, investor presentations or disclosure documents in connection with
syndications, private placements or public offerings of Landlord’s, PropCo 1’s,
PropCo’s or Landlord REIT’s securities or loans. Unless otherwise agreed by
Tenant, neither Landlord, PropCo 1, PropCo nor Landlord REIT shall revise or
change the wording of information previously publicly disclosed by Tenant and
furnished to Landlord, PropCo 1, PropCo or Landlord REIT pursuant to Section 23
or this Section 23.2, and Landlord’s, PropCo 1’s PropCo’s or Landlord REIT’s
Form 10-Q or Form 10-K (or amendment or supplemental report filed in connection
therewith) shall not disclose the operational results of the Leased Property
prior to CRC’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
CRC, Tenant or such Affiliate reports such information in a timely manner in
compliance with the reporting requirements of the Exchange Act, in any event, no
later than ninety (90) days after the end of each Fiscal Year. Landlord agrees
to use commercially reasonable efforts to provide a copy of the portion of any
public disclosure containing the Financial Statements, or any cross-reference
thereto or incorporation by reference thereof (other than cross-references to or
incorporation by reference of Financial Statements that were previously publicly
filed), or any other financial information or other information concerning the
operation of the Leased Property received by Landlord under this Lease, at least
two (2) Business Days in advance of any such public disclosure.


(b)Tenant understands that, from time to time, Landlord, PropCo 1, PropCo or
Landlord REIT may conduct one or more financings, which financings may involve
the participation of placement agents, underwriters, initial purchasers or other
persons deemed underwriters under applicable securities law. In connection with
any such financings, Tenant shall, upon the request of Landlord, use
commercially reasonable efforts to furnish to Landlord, to the extent reasonably
requested or required in connection with any such financings, the information
referred to in Section 23.1(b), as applicable and in each case including for any
prior annual or quarterly periods as required by any Legal Requirements, as
promptly as reasonably practicable after the request therefor (taking into
account, among other things, the timing of any such request and any Legal
Requirements applicable to Tenant or CRC at such time). In addition, Tenant
shall, upon the request of Landlord, use commercially reasonable efforts to
provide Landlord and its Representatives


    



--------------------------------------------------------------------------------





with such management representation letters, comfort letters and consents of
applicable certified independent auditors to the inclusion of their reports in
applicable financing disclosure documents as may be reasonably requested or
required in connection with the sale or registration of securities by Landlord,
PropCo 1, PropCo or Landlord REIT. Landlord shall reimburse Tenant and CRC,
their respective Subsidiaries and their respective Representatives as promptly
as reasonably practicable after the request therefor, for any reasonable and
actual, documented expenses incurred in connection with any cooperation provided
pursuant to this Section 23.2(b) (and, unless any non-compliance with this Lease
to more than a de minimis extent is revealed, any exercise by Landlord of audit
rights pursuant to Section 23.1(c)) (including, without limitation, reasonable
and documented fees and expenses of accountants and attorneys, but excluding,
for the avoidance of doubt, any such fees and expenses incurred in the
preparation of the Financial Statements). In addition, Landlord shall indemnify
and hold harmless Tenant, CEC and CRC, their respective Subsidiaries and their
respective Representatives from and against any and all liabilities, losses,
damages, claims, costs, expenses, interest, awards, judgments and penalties
suffered or incurred by them (collectively, “Losses”) in connection with any
cooperation provided pursuant to this Section 23.2(b), except to the extent (i)
such Losses were suffered or incurred as a result of the bad faith, gross
negligence or willful misconduct of any such indemnified person or (ii) such
Losses were caused by any untrue statement or alleged untrue statement of a
material fact contained in any Financial Statements delivered by Tenant to
Landlord hereunder, or caused by any omission or alleged omission to state
therein a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading.
23.3Landlord Obligations


(c)Landlord agrees that, upon request of Tenant, it shall from time to time
provide such information as may be reasonably requested by Tenant with respect
to Landlord’s, PropCo 1’s, PropCo’s and Landlord REIT’s capital structure and/or
any financing secured by this Lease or the Leased Property in connection with
Tenant’s review of the treatment of this Lease under GAAP.


(d)Landlord further understands and agrees that, from time to time, Tenant, CEC,
CRC or their respective Affiliates may conduct one or more financings, which
financings may involve the participation of placement agents, underwriters,
initial purchasers or other persons deemed underwriters under applicable
securities law. In connection with any such financings, Landlord shall, upon the
request of Tenant, use commercially reasonable efforts to furnish to Tenant, to
the extent reasonably requested or required in connection with any such
financings, the Financial Statements (and for any prior annual or quarterly
periods as required by any Legal Requirements), other financial information and
cooperation as promptly as reasonably practicable after the request therefor
(taking into account, among other things, the timing of any such request and any
Legal Requirements applicable to Landlord, PropCo 1, PropCo or Landlord REIT at
such time). In addition, Landlord shall, upon the request of Tenant, use
commercially reasonable efforts to provide Tenant and its Representatives with
such management representation letters, comfort letters and consents of
applicable certified independent auditors to the inclusion of their reports in
applicable financing disclosure documents as may be reasonably requested or
required in connection with the sale or registration of securities by Tenant,
CRC or any of their respective Affiliates. Tenant shall reimburse Landlord,
PropCo 1, PropCo, Landlord REIT, their respective Subsidiaries and their
respective Representatives as promptly as reasonably practicable after the
request therefor, for any reasonable and actual, documented expenses incurred in
connection with any cooperation provided pursuant to this Section 23.3(b)
(including, in each case, without limitation, reasonable and documented fees and
expenses of accountants and attorneys and allocated costs of internal employees
but excluding, for the avoidance of doubt, any such fees, expenses and allocated
costs


    



--------------------------------------------------------------------------------





incurred in the preparation of the Financial Statements). In addition, Tenant
shall indemnify and hold harmless Landlord, PropCo 1, PropCo, Landlord REIT,
their respective Subsidiaries and their respective Representatives from and
against any and all Losses in connection with any cooperation provided pursuant
to this Section 23.3(b), except to the extent (i) such Losses were suffered or
incurred as a result of the bad faith, gross negligence or willful misconduct of
any such indemnified person or (ii) such Losses were caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Financial Statements delivered by Landlord to Tenant hereunder, or caused by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein in the light of the circumstances under which they were
made not misleading.


(e)The Financial Statements provided pursuant to Section 23.3(b) shall be
prepared in compliance with applicable federal securities laws, including
Regulation S-X (and for any prior periods required thereunder), if and to the
extent such compliance with federal securities laws, including Regulation S-X
(and for any prior periods required thereunder), is required to enable Tenant or
CRC or their respective Affiliates to (x) file such Financial Statements with
the SEC if and to the extent that Tenant or CRC is required to file such
Financial Statements with the SEC pursuant to Legal Requirements or (y) include
such Financial Statements in an offering document if and to the extent that
Tenant or CRC or their respective affiliates is reasonably requested or required
to include such Financial Statements in any offering document in connection with
a financing contemplated by and to the extent required by Section 23.3(b).




ARTICLE XXIV
LANDLORD’S RIGHT TO INSPECT


Upon reasonable advance written notice to Tenant, Tenant shall permit Landlord
and its authorized representatives (including any Fee Mortgagee and its
representatives) to inspect the Leased Property or any portion thereof during
reasonable times (or at such time and with such notice as shall be reasonable in
the case of an emergency) (and Tenant shall be permitted to have any such
representatives of Landlord accompanied by a representative of Tenant). Landlord
shall take reasonable care to minimize disturbance of the operations on the
applicable portion of the Leased Property.


ARTICLE XXV
NO WAIVER


No delay, omission or failure by Landlord to insist upon the strict performance
of any term hereof or to exercise any right, power or remedy hereunder and no
acceptance of full or partial payment of Rent during the continuance of any
default or Tenant Event of Default shall impair any such right or constitute a
waiver of any such breach or of any such term. No waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.
ARTICLE XXVI
REMEDIES CUMULATIVE


To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Landlord now or hereafter provided either in this Lease or
by statute or otherwise shall be cumulative and concurrent and shall be in
addition to every other right, power and remedy and the exercise or beginning


    



--------------------------------------------------------------------------------





of the exercise by Landlord of any one or more of such rights, powers and
remedies shall not preclude the simultaneous or subsequent exercise by Landlord
of any or all of such other rights, powers and remedies.
ARTICLE XXVII
ACCEPTANCE OF SURRENDER


No surrender to Landlord of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Landlord, and no act by Landlord or any
representative or agent of Landlord, other than such a written acceptance by
Landlord, shall constitute an acceptance of any such surrender.


ARTICLE XXVIII
NO MERGER


There shall be no merger of this Lease or of the Leasehold Estate created hereby
by reason of the fact that the same Person may acquire, own or hold, directly or
indirectly, (i) this Lease or the Leasehold Estate created hereby or any
interest in this Lease or such Leasehold Estate and (ii) the fee estate in the
Leased Property or any portion thereof. If Landlord or any Affiliate of Landlord
shall purchase any fee or other interest in the Leased Property or any portion
thereof that is superior to the interest of Landlord, then the estate of
Landlord and such superior interest shall not merge.


ARTICLE XXIX
INTENTIONALLY OMITTED




ARTICLE XXX
QUIET ENJOYMENT


So long as no Tenant Event of Default shall have occurred and be continuing,
Tenant shall peaceably and quietly have, hold and enjoy the Leased Property for
the Term, free of any claim or other action by Landlord or anyone claiming by,
through or under Landlord, but subject (i) to the provisions, terms and
conditions of this Lease, and (ii) to all liens and encumbrances existing as of
the Commencement Date, or thereafter as provided for in this Lease or consented
to by Tenant. No failure by Landlord to comply with the foregoing covenant shall
give Tenant any right to cancel or terminate this Lease or abate, reduce or make
a deduction from or offset against the Rent or any other sum payable under this
Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX.


ARTICLE XXXI
LANDLORD FINANCING


31.1Landlord’s Financing.


a.Without the consent of Tenant (but subject to the remainder of this Section
31.1), Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any


    



--------------------------------------------------------------------------------





Fee Mortgage upon all of the Leased Property (other than de minimis portions
thereof that are not capable of being assigned or transferred) (or upon
interests in Landlord which are pledged pursuant to a mezzanine loan or similar
financing arrangement). This Lease is and at all times shall be subordinate to
any Existing Fee Mortgage and any other Fee Mortgage which may hereafter affect
the Leased Property or any portion thereof or interest therein and in each case
to all renewals, modifications, consolidations, replacements, restatements and
extensions thereof or any parts or portions thereof; provided, however, that the
subordination of this Lease and Tenant’s leasehold interest hereunder to any new
Fee Mortgage hereafter made, shall be conditioned and occur only upon the
execution and delivery to Tenant by the respective Fee Mortgagee of a
commercially reasonable subordination, nondisturbance and attornment agreement
that is reasonably acceptable to Tenant, which will bind Tenant and such Fee
Mortgagee and its successors and assigns as well as any person who acquires any
portion of the Leased Property in a foreclosure or similar proceeding or in a
transfer in lieu of any such foreclosure or a successor owner of the Leased
Property (each, a “Foreclosure Purchaser”) and which shall provide, among other
things, that so long as there is no outstanding and continuing Tenant Event of
Default under this Lease (or, if there is a continuing Tenant Event of Default,
subject to the rights granted to a Permitted Leasehold Mortgagee as expressly
set forth in this Lease), the holder of such Fee Mortgage, and any Foreclosure
Purchaser shall not disturb Tenant’s leasehold interest or possession of the
Leased Property, subject to and in accordance with the terms hereof, and shall
give effect to this Lease, including, but not limited to, the provisions of
Article XVII which benefit any Permitted Leasehold Mortgagee (as if such Fee
Mortgagee or Foreclosure Purchaser were the landlord under this Lease (it being
understood that if a Tenant Event of Default has occurred and is continuing at
such time, such parties shall be subject to the terms and provisions hereof
concerning the exercise of rights and remedies upon such Tenant Event of Default
including the provisions of Articles XVI, XVII and XXVI)). In connection with
the foregoing and at the request of Landlord, Tenant shall promptly execute a
subordination, nondisturbance and attornment agreement that contains
commercially reasonable provisions, terms and conditions and that is reasonably
acceptable to Tenant and Landlord, in all events complying with this Section
31.1. In connection with any subsequent Fee Mortgage, as a condition to the Fee
Mortgagee holding any Fee Mortgage Reserve Accounts, Tenant and such Fee
Mortgagee shall have entered into a subordination, nondisturbance and attornment
agreement as provided in this Section 31.1(a).


b.If, in connection with obtaining any Fee Mortgage or entering into any
agreement relating thereto, Landlord shall request in writing (i) reasonable
cooperation from Tenant or (ii) reasonable amendments or modifications to this
Lease, in each case required to comply with any reasonable request made by Fee
Mortgagee, Tenant shall reasonably cooperate with such request, so long as (I)
no default in any material respect by Landlord beyond applicable cure periods is
continuing, (II) all reasonable documented out-of-pocket costs and expenses
incurred by Tenant in connection with such cooperation, including, but not
limited to, its reasonable documented attorneys’ fees, shall be paid by Landlord
and (III) any requested action, including any amendments or modification of this
Lease, shall not (a) increase Tenant’s monetary obligations under this Lease by
more than a de minimis extent, or increase Tenant’s non-monetary obligations
under this Lease in any material respect or decrease Landlord’s obligations in
any material respect, (b) diminish Tenant’s rights under this Lease in any
material respect, (c) adversely impact the value of the Leased Property by more
than a de minimis extent or otherwise have a more than de minimis adverse effect
on the Leased Property, Tenant or Landlord, (d) result in this Lease not
constituting a “true lease”, or (e) result in a default under any Permitted
Leasehold Mortgage. The foregoing is not intended to vitiate or supersede the
provisions, terms and conditions of Section 31.1 hereof.




    



--------------------------------------------------------------------------------





31.2    Attornment. If either (a) Landlord’s interest in the Leased Property or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise) or (b) equity interests in Landlord are sold or conveyed upon the
exercise of any remedy provided for in any Fee Mortgage Documents (or in lieu of
such exercise), or otherwise by operation of law, then, at the request and
option of the new owner or superior lessor, as the case may be, Tenant shall
attorn to and recognize the new owner or superior lessor as Tenant’s “landlord”
under, and on the terms and conditions set forth, in this Lease.


31.3Compliance with Fee Mortgage Documents.


a.Tenant acknowledges that any Fee Mortgage Documents executed by Landlord or
any Affiliate of Landlord may impose certain obligations on the “borrower” or
other counterparty thereunder to comply with, or cause the operator and/or
lessee of the Leased Property to comply with, certain reasonable covenants
contained therein, including, without limitation, covenants relating to (i) the
alteration, maintenance, repair and restoration of the Leased Property; (ii)
maintenance and submission of financial records and accounts of the operation of
the Leased Property and financial and other information regarding the operator
and/or lessee of the Leased Property and the Leased Property itself and other
portions of the Facility; (iii) the procurement of insurance policies with
respect to the Leased Property; (iv) removal of liens and encumbrances; (v)
subleasing, management and related activities; and (vi) without limiting the
foregoing, compliance with all applicable Legal Requirements (including Gaming
Regulations) relating to the Leased Property and the operation of the business
thereon or therein. From and after the date any Fee Mortgage encumbers the
Leased Property (or any portion thereof or interest therein), and Landlord has
provided Tenant with true and complete copies thereof and, if Landlord elects,
of any applicable Fee Mortgage Documents (for informational purposes only, but
not for Tenant’s approval), accompanied by a written request for Tenant to
comply with the Additional Fee Mortgagee Requirements (hereinafter defined)
(which request shall expressly reference this Section 31.3 and expressly
identify the Fee Mortgage Documents and sections thereof containing the
Additional Fee Mortgagee Requirements), and continuing until the first to occur
of (1) such Fee Mortgage Documents ceasing to remain in full force and effect by
reason of satisfaction in full of the indebtedness thereunder or foreclosure or
similar exercise of remedies or otherwise), (2) the Expiration Date, (3) such
time as Tenant’s compliance with the Additional Fee Mortgagee Requirements would
constitute or give rise to a breach or violation of (x) this Lease, and not
otherwise waived by Landlord, (y) Legal Requirements (including Gaming
Regulations and Liquor Laws), or (z) any Permitted Leasehold Mortgage (not
waived by the applicable Permitted Leasehold Mortgagee), provided, however, with
respect to this clause (z), Tenant shall not be relieved of its obligation to
comply with (A) the terms of the Additional Fee Mortgagee Requirements in effect
as of the Commencement Date (whether embodied in the Existing Fee Mortgage or
related Fee Mortgage Documents or in any future Fee Mortgage or related Fee
Mortgage Documents containing the applicable corresponding terms), nor (B) any
Additional Fee Mortgagee Requirements (other than any Additional Fee Mortgagee
Requirements covered under the preceding clause (A)) in effect as of the time
when the Permitted Leasehold Mortgage was obtained, and (4) Tenant receives
written direction from Landlord, any Fee Mortgagee or any governmental authority
requesting or instructing Tenant to cease complying with the Additional Fee
Mortgagee Requirements, (provided, prior to ceasing compliance with any
Additional Fee Mortgagee Requirements under the preceding clauses (3) and (4),
Tenant shall first provide Landlord with prior written notice together with, (x)
if acting pursuant to clause (3), reasonably detailed materials evidencing that
such compliance constitutes such a breach, and (y) if acting pursuant to clause
(4), a copy of the applicable communication(s) from such Fee Mortgagee or
governmental authority, as applicable, and Tenant shall in such event


    



--------------------------------------------------------------------------------





only cease compliance with the specific Additional Fee Mortgage Requirements in
question under clause (3) or that are covered by the written direction under
clause (4), as applicable) (such time period, the “Additional Fee Mortgagee
Requirements Period”), Tenant covenants and agrees, at its sole cost and expense
and for the express benefit of Landlord (and not, for the avoidance of doubt,
any Fee Mortgagee, which shall not be construed to be a third-party beneficiary
of this Lease, provided, however, this parenthetical provision is not intended
to vitiate Tenant’s obligation to perform any or all of the Additional Fee
Mortgagee Requirements directly for the benefit of any Fee Mortgagee as and to
the extent agreed to by Tenant in an agreement entered into directly between
Tenant and such Fee Mortgagee), to operate the Leased Property (or cause the
Leased Property to be operated) in compliance with the Additional Fee Mortgagee
Requirements of which it has received written notice. For the avoidance of
doubt, notwithstanding anything to the contrary herein, Tenant shall not be
required to comply with and shall not have any other obligations with respect to
any terms or conditions of, or amendments or modifications to, any Fee Mortgage
or other Fee Mortgage Documents that do not constitute Additional Fee Mortgagee
Requirements; provided, however, that the foregoing shall not be deemed to
release Tenant from its obligations under this Lease that do not derive from the
Fee Mortgage Documents, whether or not such obligations are duplicative of those
set forth in the Fee Mortgage Documents.


b.As used herein, “Additional Fee Mortgagee Requirements” means those customary
requirements as to the operation of the Leased Property and the business thereon
or therein which the Fee Mortgage Documents impose (x) directly upon, or require
Landlord (or Landlord’s Affiliate borrower thereunder) to impose upon, the
tenant(s) and/or operator(s) of the Leased Property or (y) directly upon
Landlord, but which, by reason of the nature of the obligation(s) imposed and
the nature of Tenant’s occupancy and operation of the Leased Property and the
business conducted thereupon, are not reasonably susceptible of being performed
by Landlord and are reasonably susceptible of being performed by Tenant
(excluding, for the avoidance of doubt, payment of any indebtedness or other
obligations evidenced or secured thereby) and, except with respect to the
Existing Fee Mortgage Appropriate notice etc. to be addressed prior to closing
and entry into this Lease.(of which Tenant is deemed to have received written
notice) of which Tenant has received written notice; provided, however, that,
notwithstanding the foregoing, Additional Fee Mortgagee Requirements shall not
include or impose on Tenant (and Tenant will not be subject to) obligations
which (a) are not customary for Landlord financings of the type contemplated
under the applicable Fee Mortgage Documents, (b) increase Tenant’s monetary
obligations under this Lease to more than a de minimis extent (it being agreed
that making Rent payments otherwise payable to Landlord into a “lockbox” account
designated by a Fee Mortgagee shall not be deemed to increase Tenant’s monetary
obligations under the Lease), (c) increase Tenant’s non-monetary obligations
under this Lease in any material respect, or (d) diminish Tenant’s rights under
this Lease in any material respect (it being agreed that none of the provisions,
terms and conditions of the Existing Fee Mortgage Documents violate any of the
preceding clauses (a) through (d)).


c.Any proposed implementation of any additional financial covenants (i.e., a
requirement that Tenant must meet certain specified performance tests of a
financial nature, e.g., meeting a threshold EBITDAR, Net Revenue, financial
ratio or similar test) that are imposed on Tenant shall not constitute
Additional Fee Mortgagee Requirements (it being understood that Landlord may
agree to such financial covenants being imposed in any Fee Mortgage Documents so
long as such financial covenants will not impose additional obligations on
Tenant to comply therewith). For the avoidance of doubt, Additional Fee
Mortgagee Requirements may include (to the extent consistent with the foregoing
definition of Additional Fee Mortgagee Requirements) requirements of Tenant to:




    



--------------------------------------------------------------------------------





(ix)make Rent payments into “lockbox accounts” maintained for the benefit of Fee
Mortgagee; and/or


(x)subject to this Section 31.3, perform other actions consistent with the
obligations described in the first sentence of this Section 31.3


d.In the event Tenant breaches its obligations to comply with Additional Fee
Mortgagee Requirements as described herein (without regard to any notice or cure
period under the Fee Mortgage Documents and without regard to whether a default
or event of default has occurred as a result thereof under the Fee Mortgage
Documents), Landlord shall have the right, following the failure of Tenant to
cure such breach within twenty (20) days from receipt of written notice to
Tenant from Landlord of such breach (except to the extent the breach is of a
nature such that it is not practicable for Landlord to provide such prior
written notice, in which event Landlord shall provide written notice as soon as
practicable), to cure such breach, in which event Tenant shall reimburse
Landlord for Landlord’s reasonable costs and expenses incurred in connection
with curing such breach.


e.To the extent of any conflict between the terms and provisions of any
agreement to which Landlord, Tenant and Fee Mortgagee are parties and the terms
and provisions of this Section 31.3, the terms and provisions of such agreement
shall govern and control in accordance with its terms.


ARTCILE XXXII
ENVIRONMENTAL COMPLIANCE


32.1    Hazardous Substances.. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or any portion thereof or
incorporated into the Facility; provided however that Hazardous Substances may
be (i) brought, kept, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those brought, kept, used or disposed of
in, on or about similar facilities used for purposes similar to the Primary
Intended Use or in connection with the construction of facilities similar to the
Leased Property and (ii) disposed of in strict compliance with Legal
Requirements (other than Gaming Regulations). Tenant shall not allow the Leased
Property or any portion thereof to be used as a waste disposal site or for the
manufacturing, handling, storage, distribution or disposal of any Hazardous
Substance other than in the ordinary course of the business conducted at the
Leased Property and in compliance with applicable Legal Requirements (other than
Gaming Regulations).


32.2    Notices. Each of Landlord and Tenant shall provide to the other party,
as soon as reasonably practicable but in no event later than fifteen (15) days
after Tenant’s or Landlord’s receipt thereof, a copy of any notice, notification
or request for information with respect to, (i) any violation of a Legal
Requirement (other than Gaming Regulations) relating to, or Release of,
Hazardous Substances located in, on, or under the Leased Property or any portion
thereof or any adjacent property; (ii) any enforcement, cleanup, removal, or
other governmental or regulatory action instituted, completed or threatened in
writing with respect to the Leased Property or any portion thereof; (iii) any
material claim made or threatened in writing by any Person against Tenant,
Landlord or the Leased Property or any portion thereof relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or
claimed to result from any Hazardous Substance; and (iv) any reports made to any
federal, state or local environmental agency arising out of or in connection
with any Hazardous Substance in, on, under or removed from the Leased Property
or


    



--------------------------------------------------------------------------------





any portion thereof, including any written complaints, notices, warnings or
assertions of violations in connection therewith.


32.3    Remediation. If either Landlord or Tenant become aware of a violation of
any Legal Requirement (other than Gaming Regulations) relating to any Hazardous
Substance in, on, under or about the Leased Property or any portion thereof or
any adjacent property, or if Tenant, Landlord or the Leased Property or any
portion thereof becomes subject to any order of any federal, state or local
agency to repair, close, detoxify, decontaminate or otherwise remediate the
Leased Property, Landlord or Tenant, as applicable, shall promptly notify the
other Party of such event and, at Tenant’s sole cost and expense, Tenant shall
cure such violation or effect such repair, closure, detoxification,
decontamination or other remediation. If Tenant fails to diligently pursue,
implement and complete any such cure, repair, closure, detoxification,
decontamination or other remediation, which failure continues after notice and
expiration of applicable cure periods, Landlord shall have the right, but not
the obligation, to carry out such action and to recover from Tenant all of
Landlord’s costs and expenses incurred in connection therewith.


32.4    Indemnity. Tenant shall indemnify, defend, protect, save, hold harmless,
and reimburse Landlord for, from and against any and all actual out-of-pocket
costs, losses (including, losses of use or economic benefit or diminution in
value), liabilities, damages, assessments, lawsuits, deficiencies, demands,
claims and expenses (collectively, “Environmental Costs”) (whether or not
arising out of third-party claims and regardless of whether liability without
fault is imposed, or sought to be imposed, on Landlord) incurred in connection
with, arising out of, resulting from or incident to, directly or indirectly, in
each case before or (except to the extent first discovered after the end of the
Term) during (but not if first occurring after) the Term (i) the production,
use, generation, storage, treatment, transporting, disposal, discharge, Release
or other handling or disposition of any Hazardous Substances from, in, on or
under the Leased Property or any portion thereof (collectively, “Handling”),
including the effects of such Handling of any Hazardous Substances on any Person
or property within or outside the boundaries of the Leased Property, (ii) the
presence of any Hazardous Substances in, on or under the Leased Property and
(iii) the violation of any Environmental Law. “Environmental Costs” include
interest, costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, reasonable attorney’s fees, reasonable
expert fees, reasonable consultation fees, and court costs, and all amounts paid
in investigating, defending or settling any of the foregoing, as applicable.
Tenant’s indemnity hereunder shall survive the termination of this Lease, but in
no event shall Tenant’s indemnity apply to Environmental Costs incurred in
connection with, arising out of, resulting from or incident to matters first
occurring after the later of (x) the end of the Term and (y) the date upon which
Tenant shall have vacated the Leased Property and surrendered the same to
Landlord, in each case to the extent such matters are not or were not caused by
the acts or omissions of Tenant in breach of this Lease.


Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under
Sections 32.1-32.3 that is not cured within any applicable cure period, Tenant
shall reimburse Landlord for any and all reasonable costs and expenses incurred
by Landlord in connection with, arising out of, resulting from or incident to
(directly or indirectly, before or during (but not if first occurring after) the
Term) the following:


    



--------------------------------------------------------------------------------





(a)    investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from or under the Leased Property or any portion
thereof;


(b)    bringing the Leased Property into compliance with all Legal Requirements,
and


(c)    removing, treating, storing, transporting, cleaning-up and/or disposing
of any Hazardous Substances used, stored, generated, released or disposed of in,
on, from, under or about the Leased Property or off-site other than in the
ordinary course of the business conducted at the Leased Property and in
compliance with applicable Legal Requirements.


If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty (60)
calendar day period shall bear interest at the Overdue Rate from the date due to
the date paid in full.
32.5     Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under Sections 32.1
through 32.4, Landlord shall have the right, from time to time, during normal
business hours and upon not less than five (5) Business Days written notice to
Tenant (except in the case of an emergency that constitutes an imminent threat
to human health or safety or damage to property, in which event Landlord shall
undertake reasonable efforts to notify a representative of Tenant as soon as
practicable under the circumstances), to conduct an inspection of the Leased
Property or any portion thereof (and Tenant shall be permitted to have Landlord
or its representatives accompanied by a representative of Tenant) to determine
the existence or presence of Hazardous Substances on or about the Leased
Property or any portion thereof. In the event Landlord has a reasonable basis to
believe that Tenant is in breach of its obligations under Sections 32.1 through
32.4, Landlord shall have the right to enter and inspect the Leased Property or
any portion thereof, conduct any testing, sampling and analyses it reasonably
deems necessary and shall have the right to inspect materials brought into the
Leased Property or any portion thereof. Landlord may, in its discretion, retain
such experts to conduct the inspection, perform the tests referred to herein,
and to prepare a written report in connection therewith if Landlord has a
reasonable basis to believe that Tenant is in breach of its obligations under
Sections 32.1 through 32.4. All costs and expenses incurred by Landlord under
this Section 32.6 shall be the responsibility of Landlord, except solely to the
extent Tenant has breached its obligations under Sections 32.1 through 32.5, in
which event such reasonable costs and expenses shall be paid by Tenant to
Landlord as provided in Section 32.4. Failure to conduct an environmental
inspection or to detect unfavorable conditions if such inspection is conducted
shall in no fashion constitute a release of any liability for environmental
conditions subsequently determined to be associated with or to have occurred
during Tenant’s tenancy. Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Lease. The
obligations set forth in this Article XXXII shall survive the expiration or
earlier termination of this Lease but in no event shall Article XXXII apply to
matters first occurring after the later of (x) the end of the Term and (y) the
date upon which Tenant shall have vacated the Leased Property and surrendered
the same to Landlord, in each case to the extent such matters are not or were
not caused by the acts or omissions of Tenant in breach of this Lease.


    



--------------------------------------------------------------------------------









ARTICLE XXXIII
MEMORANDUM OF LEASE


Landlord and Tenant shall, promptly upon the request of either Party, enter into
one or more short form memoranda of this Lease, in form suitable for recording
in each county or other applicable location in which the Leased Property is
located. Each Party shall bear its own costs in negotiating and finalizing such
memoranda, but Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the Expiration Date.




ARTICLE XXXIV
DISPUTE RESOLUTION


34.1Expert Valuation Process. Whenever a determination of Fair Market Ownership
Value or Fair Market Base Rental Value or Fair Market Rental Value or Fair
Market Property Value is required pursuant to any provision of this Lease, and
where Landlord and Tenant have not been able to reach agreement on such Fair
Market Ownership Value or Fair Market Base Rental Value or Fair Market Rental
Value or Fair Market Property Value either (i) with respect to Fair Market
Rental Value applicable to a Renewal Term, within three hundred seventy (370)
days prior to the commencement date of a Renewal Term or (ii) for all other
purposes, after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to seek, upon written notice to the other
Party (the “Expert Valuation Notice”), which notice clearly identifies that such
Party seeks, to have such Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value determined in
accordance with the following Expert Valuation Process:


a.Within twenty (20) days of the receiving Party’s receipt of the Expert
Valuation Notice, Landlord and Tenant shall provide notice to the other Party of
the name, address and other pertinent contact information, and qualifications of
its selected appraiser (which appraiser must be an independent qualified MAI
appraiser (i.e., a Member of the Appraisal Institute)).


b.As soon as practicable following such notice, and in any event within
twenty (20) days following their selection, each appraiser shall prepare a
written appraisal of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value (as the case may
be) as of the relevant date of valuation, and deliver the same to its respective
client. Representatives of the Parties shall then meet and simultaneously
exchange copies of such appraisals. Following such exchange, the appraisers
shall promptly meet and endeavor to agree upon Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) based on a written appraisal made by each of
them (and given to Landlord by Tenant). If such two appraisers shall agree upon
a Fair Market Ownership Value or Fair Market Base Rental Value or Fair Market
Rental Value or Fair Market Property Value, as applicable, such agreed amount
shall be binding and conclusive upon Landlord and Tenant.


c.If such two appraisers are unable to agree upon a Fair Market Ownership Value
or Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be) within five (5) Business Days after the
exchange of appraisals as aforesaid, then such appraisers shall


    



--------------------------------------------------------------------------------





advise Landlord and Tenant of the same and, within twenty (20) days of the
exchange of appraisals, select a third appraiser (which third appraiser, however
selected, must be an independent qualified MAI appraiser) to make the
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Rental Value or Fair Market Property Value. The selection of the
third appraiser shall be binding and conclusive upon Landlord and Tenant.


d.If such two appraisers shall be unable to agree upon the designation of a
third appraiser within the twenty (20) day period referred to in clause (c)
above, or if such third appraiser does not make a determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) within thirty (30) days after
his or her selection, then such third appraiser (or a substituted third
appraiser, as applicable) shall, at the request of either Party, be appointed by
the Appointing Authority and such appointment shall be final and binding on
Landlord and Tenant. The determination of Fair Market Ownership Value or Fair
Market Base Rental Value or Fair Market Rental Value or Fair Market Property
Value (as the case may be) made by the third appraiser appointed pursuant hereto
shall be made within twenty (20) days after such appointment.


e.If a third appraiser is selected, Fair Market Ownership Value or Fair Market
Base Rental Value or Fair Market Rental Value or Fair Market Property Value (as
the case may be) shall be the average of (x) the determination of Fair Market
Ownership Value or Fair Market Base Rental Value or Fair Market Rental Value or
Fair Market Property Value (as the case may be) made by the third appraiser and
(y) the determination of Fair Market Ownership Value or Fair Market Base Rental
Value or Fair Market Rental Value or Fair Market Property Value (as the case may
be) made by the appraiser (selected pursuant to Section 34.1(b)) whose
determination of Fair Market Ownership Value or Fair Market Base Rental Value or
Fair Market Rental Value or Fair Market Property Value (as the case may be) is
nearest to that of the third appraiser. Such average shall be binding and
conclusive upon Landlord and Tenant as being the Fair Market Ownership Value or
Fair Market Base Rental Value or Fair Market Rental Value or Fair Market
Property Value (as the case may be).


f.In determining Fair Market Ownership Value of the Leased Property as a whole,
the appraisers shall (in addition to taking into account the criteria set forth
in the definition of Fair Market Ownership Value), add (i) the present value of
the Rent for the remaining Term, assuming the Term has been extended for all
Renewal Terms provided herein (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the credit worthiness
of Tenant and any guarantor of Tenant’s obligations hereunder and (ii) the
present value of the Leased Property as of the end of such Term (having assumed
the Term has been extended for all extension periods provided herein). The
appraisers shall further assume that no default then exists under the Lease,
that Tenant has complied (and will comply) with all provisions of the Lease, and
that no default exists under any guaranty of Tenant’s obligations hereunder.


g.In determining Fair Market Rental Value, the appraisers shall (in addition to
the criteria set forth in the definition thereof) take into account: (i) the
age, quality and condition (as required by the Lease) of the Improvements; (ii)
that the Leased Property will be leased as a whole or substantially as a whole
to a single user; (iii) when determining the Fair Market Rental Value for any
Renewal Term, a lease term of five (5) years together with such options to renew
as then remains hereunder; (iv) an absolute triple net lease; and (v) such other
items that professional real estate appraisers customarily consider.


h.[Reserved].




    



--------------------------------------------------------------------------------





i.If, by virtue of any delay, Fair Market Rental Value is not determined by the
first (1st) day of the applicable Renewal Term, then until Fair Market Rental
Value is determined, Tenant shall continue to pay Rent during the succeeding
Renewal Term in the same amount which Tenant was obligated to pay prior to the
commencement of the Renewal Term. Upon determination of Fair Market Rental
Value, Rent shall be calculated retroactive to the commencement of the Renewal
Term and Tenant shall either receive a refund from Landlord (in the case of an
overpayment) or shall pay any deficiency to Landlord (in the case of an
underpayment) within thirty (30) days of the date on which the determination of
Fair Market Rental Value becomes binding.


j.The cost of the procedure described in this Section 34.1 shall be borne
equally by the Parties and the Parties will reasonably coordinate payment;
provided, that if Landlord pays such costs, fifty percent (50%) of such costs
shall be Additional Charges hereunder and if Tenant pays such costs, fifty
percent (50%) of such costs shall be a credit against the next Rent payment
hereunder.


34.2Arbitration. In the event of a dispute with respect to this Lease pursuant
to an Arbitration Provision, or in any case when this Lease expressly provides
for the settlement or determination of a dispute or question by an Expert
pursuant to this Section 34.2 (in any such case, a “Section 34.2 Dispute”) such
dispute shall be determined in accordance with an arbitration proceeding as set
forth in this Section 34.2.


(a)Any Section 34.2 Dispute shall be determined by an arbitration panel
comprised of three members, each of whom shall be an Expert (the “Arbitration
Panel”). No more than one panel member may be with the same firm and no panel
member may have an economic interest in the outcome of the arbitration.
The Arbitration Panel shall be selected as set forth in this Section 34.2(b). If
a Section 34.2 Dispute arises and if Landlord and Tenant are not able to resolve
such dispute after at least fifteen (15) days of good faith negotiations, then
either Party shall each have the right to submit the dispute to the Arbitration
Panel, upon written notice to the other Party (the “Arbitration Notice”). The
Arbitration Notice shall identify one member of the Arbitration Panel who meets
the criteria of the above paragraph. Within five (5) Business Days after the
receipt of the Arbitration Notice, the Party receiving such Arbitration Notice
shall respond in writing identifying one member of the Arbitration Panel who
meets the criteria of the above paragraph. Such notices shall include the name,
address and other pertinent contact information, and qualifications of its
member of the Arbitration Panel. If a Party fails to timely select its
respective panel member, the other Party may notify such Party in writing of
such failure, and if such Party fails to select its respective panel member
within three (3) Business Days after receipt of such notice, then such other
Party may select and identify to such Party such panel member on such Party’s
behalf. The third member of the Arbitration Panel will be selected by the two
(2) members of the Arbitration Panel who were selected by Landlord and Tenant;
provided, that if, within five (5) Business Days after they are identified, they
fail to select a third member, or if they are unable to agree on such selection,
Landlord and Tenant shall cause the third member of the Arbitration Panel to be
appointed by the managing officer of the American Arbitration Association.
(b)Within ten (10) Business Days after the selection of the Arbitration Panel,
Landlord and Tenant each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Landlord and Tenant may also
request an evidentiary hearing on the merits in addition to the submission of
written statements. The Arbitration Panel shall make its decision within twenty
(20) days after the later of (i) the submission of such written statements, and
(ii) the conclusion of any evidentiary hearing on the merits. The Arbitration
Panel shall reach its decision by majority vote and shall communicate its
decision by written notice to Landlord and Tenant.


(c)[Reserved]


    



--------------------------------------------------------------------------------







(d)The decision by the Arbitration Panel shall be final, binding and conclusive
and shall be non-appealable and enforceable in any court having jurisdiction.
All hearings and proceedings held by the Arbitration Panel shall take place in
New York, New York unless otherwise mutually agreed by the Parties and the
Arbitration Panel.


(e)The resolution procedure described herein shall be governed by the Commercial
Rules of the American Arbitration Association and the Procedures for Large,
Complex, Commercial Disputes in effect as of the Commencement Date.


(f)Landlord and Tenant shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 34.2.


ARTICLE XXXV
NOTICES


Any notice, request, demand, consent, approval or other communication required
or permitted to be given by either Party hereunder to the other Party shall be
in writing and shall be sent by registered or certified mail, postage prepaid
and return receipt requested, by hand delivery or express courier service, by
email transmission or by an overnight express service to the following address:
To Tenant:
_________
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
To Landlord:
[__________]
[__________]
[__________]
Attention: [__________]
Email: [__________]



or to such other address as either Party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by email shall be deemed given only upon an
independent, non-automated confirmation from the recipient acknowledging
receipt.




ARTICLE XXXVI
END OF TERM SUCCESSOR ASSET TRANSFER


36.1    Transfer of Tenant’s Property and Operational Control of the Facility.
Upon the written request (an “End of Term Asset Transfer Notice”) of Landlord in
connection with the expiration of this Lease on the Stated Expiration Date or
the earlier termination of the Term, or of Tenant in connection with a
termination of this Lease that occurs (i) on the Stated Expiration Date, or (ii)
in the event Landlord exercises its right to terminate this Lease or repossess
the Leased Property in accordance with the terms of this Lease and, provided in
each of the foregoing clauses (i) or (ii) that Tenant complies with the
provisions of Section 36.3, Tenant shall transfer (or cause to be transferred)
upon the expiration of the Term, or as soon thereafter as Landlord shall
request, the business operations (which will include a two (2) year transition
license for Property Specific IP used at or in connection with the Facility)
conducted by Tenant and its Subsidiaries at the Facility (including, for the
avoidance of doubt, all Tenant’s Property relating to the Facility but excluding
(x) each license, permit, sublease, concession or contract, the transfer of
which would


    



--------------------------------------------------------------------------------





constitute a breach or default under or violate such license, permit, sublease,
concession or contract and (y) all Intellectual Property (other than Property
Specific IP to the extent provided in Section 36.4) (collectively, the “Excluded
Items”) (collectively the “Successor Assets”) to a successor lessee or operator
(or lessees or operators) of the Facility (collectively, the “Successor Tenant”)
designated pursuant to Section 36.3 for consideration to be received by Tenant
(or its Subsidiaries) from the Successor Tenant in an amount equal to the fair
market value of such business operations (which will include a two (2) year
transition license for the Property Specific IP used at or in connection with
the Facility) conducted at the Facility and Tenant’s Property (including any
Tenant Capital Improvements not funded by Landlord in accordance with Section
10.3 and excluding all Excluded Items) (the “Successor Assets FMV”) as
negotiated and agreed by Tenant and the Successor Tenant; provided, however,
that in the event an End of Term Asset Transfer Notice is delivered hereunder,
then notwithstanding the expiration or earlier termination of the Term, until
such time that Tenant transfers the business operations conducted at the
Facility and Tenant’s Property (but excluding the Excluded Items) to a Successor
Tenant, Tenant shall (or shall cause its Subsidiaries, if applicable, to)
continue to possess and operate the Facility (and Landlord shall permit Tenant
to maintain possession of the Leased Property (including, if necessary, by means
of a written extension of this Lease or license agreement or other written
agreement) to the extent necessary to operate the Facility) in accordance with
the applicable terms of this Lease and the course and manner in which Tenant (or
its Subsidiaries) has operated the Facility prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder) which shall be
calculated as provided in this Lease, except, that for any period following the
last day of the calendar month in which the thirty-fifth (35th) anniversary of
the Commencement Date occurs, the Rent shall be a per annum amount equal to the
sum of (A) the amount of the Base Rent hereunder during the Lease Year in which
the Expiration Date occurs, multiplied by the Escalator, and increased on each
anniversary of the Expiration Date to be equal to the Rent payable for the
immediately preceding year, multiplied by the Escalator, plus (B) the amount of
the Variable Rent hereunder during the Lease Year in which the Expiration Date
occurs (the period described in this proviso, the “Transition Period”). If
Tenant and a potential Successor Tenant designated by Landlord cannot agree on
the Successor Assets FMV within a reasonable time not to exceed thirty (30) days
after receipt of an End of Term Asset Transfer Notice hereunder, then such
Successor Assets FMV shall be determined, and Tenant’s transfer of the Successor
Assets to a Successor Tenant in consideration for a payment in such amount shall
be determined and transferred, in accordance with the provisions of Section
36.1.


36.2     [Reserved]


36.3Determination of Successor Lessee and Successor Assets FMV. If not effected
pursuant to Section 36.1, then the determination of the Successor Assets FMV and
the transfer of Tenant’s Property (but excluding the Excluded Items) to a
Successor Tenant in consideration for the Successor Assets FMV shall be effected
by (i) first, determining in accordance with Section 36.1(a) the rent that
Landlord would be entitled to receive from Successor Tenant assuming a lease
term of ten (10) years (the “Successor Tenant Rent”) pursuant to a lease
agreement containing substantially the same terms and conditions of this Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of Section
36.3(b), a pool of qualified potential Successor Tenants (each, a “Qualified
Successor Tenant”) prepared to lease the Facility at the Successor Tenant Rent
and to bid for the business operations conducted at the Facility and Tenant’s
Property (but excluding the Excluded Items), and (iii) third, in accordance with
the terms of Section 36.3(c), determining the highest price a Qualified
Successor Tenant would agree to pay for Tenant’s Property and setting such
highest price as the Successor Assets FMV in exchange for which Tenant shall be
required to transfer Tenant’s Property (but


    



--------------------------------------------------------------------------------





excluding the Excluded Items) and Landlord will enter into a lease with such
Qualified Successor Tenant on substantially the same terms and conditions of
this Lease (other than, in the case of a new lease at the end of the final
Renewal Term, the terms of this Article XXXVI, which will not be included in
such new lease) through the remaining term of this Lease (assuming that this
Lease will not have terminated prior to its natural expiration at the end of the
final Renewal Term) or ten (10) years, whichever is greater for a rent
calculated pursuant to Section 36.3(a) hereof. Notwithstanding anything in the
contrary in this Article XXXVI, the transfer of the Successor Assets will be
conditioned upon the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other Gaming assets to the Successor
Tenant and/or the issuance of new Gaming Licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criteria, as the case may be.
(a)Determining Successor Tenant Rent. Landlord and Tenant shall first attempt to
agree on the amount of Successor Tenant Rent that it will be assumed Landlord
will be entitled to receive for a term of ten (10) years and pursuant to a lease
containing substantially the same terms and conditions of this Lease (other
than, in the case of a new lease at the end of the final Renewal Term, the terms
of this Article XXXVI, which will not be included in such new lease). If
Landlord and Tenant cannot agree on the Successor Tenant Rent amount within a
reasonable time not to exceed sixty (60) days after receipt of an End of Term
Asset Transfer Notice hereunder, then the Successor Tenant Rent shall be set as
follows:
i.for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Lease for such period (assuming the Lease
will have not been terminated prior to its natural expiration); and
ii.for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Lease (but in no event will the Rent be less than the Rent
that would otherwise be payable under this Lease), provided, that for any period
following the last day of the calendar month in which the thirty-fifth (35th)
anniversary of the Commencement Date occurs, the Rent shall be a per annum
amount equal to the sum of (A) the amount of the Base Rent hereunder during the
Lease Year in which the Expiration Date occurs, multiplied by the Escalator, and
increased on each anniversary of the Expiration Date to be equal to the Rent
payable for the immediately preceding year, multiplied by the Escalator, plus
(B) the amount of the Variable Rent hereunder during the Lease Year in which the
Expiration Date occurs, subject to a reset at the end of the first subsequent
five year period consistent with the Variable Rent adjustments performed under
this Lease at the commencement of each Renewal Period.


(b)Designating Potential Successor Tenants. Landlord will select one and Tenant
will select three (for a total of up to four) potential Qualified Successor
Tenants prepared to lease the Facility for the Successor Tenant Rent, each of
whom must meet the criteria established for a Qualified Transferee (and none of
whom may be Tenant or an Affiliate of Tenant (it being understood and agreed
that there shall be no restriction on Landlord or any Affiliate of Landlord from
being a potential Qualified Successor Tenant), except in the case of termination
of the Lease on the last day of the calendar month in which the thirty-fifth
(35th) anniversary of the Commencement Date occurs). Landlord and Tenant must
designate their proposed Qualified Successor Tenants within ninety (90) days
after receipt of an End of Term Asset Transfer Notice hereunder. In the event
that Landlord or Tenant fails to designate such party’s allotted number of
potential Qualified Successor Tenants, the other party may designate additional
potential Qualified Successor Tenants such that the total number of potential
Qualified Successor Tenants does not


    



--------------------------------------------------------------------------------





exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.3(c) below.


(c)Determining Successor Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.3(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property (but excluding the Excluded Assets) to the highest bidder.


36.4     Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of the
Successor Assets and operational control of the Facility to Successor Tenant in
an orderly manner so as to minimize to the maximum extent feasible any
disruption to the continued orderly operation of the Facility for their
respective Primary Intended Use. Concurrently with the transfer of the Successor
Assets to Successor Tenant, (i) (other than, in the case of the transfer of the
Successor Assets in connection with Landlord’s exercising its right to terminate
this Lease or repossess the Leased Property in accordance with the terms of this
Lease, such Subleases that Landlord is not obligated to assume) Tenant shall
assign (and Successor Tenant shall assume) any then-effective Subleases or other
agreements (to the extent such other agreements are assignable) relating to the
Leased Property, (ii) Tenant shall vacate and surrender the Leased Property to
Landlord and/or Successor Tenant in the condition required under this Lease, and
(iii) Tenant shall, and effective as of the Stated Expiration Date or earlier
termination of the Term hereby does, transfer and assign to Landlord or any
Successor Tenant (as directed by Landlord) a complete copy of all Property
Specific Guest Data, in standard CSV format or other format reasonably
satisfactory to Landlord, collected or held by, or otherwise in possession or
control of, and/or owned by, Affiliated manager and/or Tenant, current as of the
transition completion date, following which such transfer and assignment, both
the Successor Tenant and Tenant (or Affiliated manager, to the extent such
Property Specific Guest Data was owned by affiliated Manager instead of Tenant
prior to such transfer) shall each own one hundred percent (100%) of their
respective copy of the Property Specific Guest Data, free and clear and without
any restrictions whatsoever; provided that use of such transferred and assigned
Property Specific Guest Data shall be in compliance with Applicable Law.
Notwithstanding the expiration of the Term and anything to the contrary herein,
to the extent that this Article XXXVI applies, unless Landlord consents to the
contrary, until such time that Tenant transfers the Successor Assets and
operational control of the Facility to a Successor Tenant in accordance with the
provisions of this Article XXXVI, Tenant shall (or shall cause its Subsidiaries
to) continue to (and Landlord shall permit Tenant to maintain possession of the
Leased Property to the extent necessary to) operate the Facility in accordance
with the applicable terms of this Lease and the course and manner in which
Tenant (or its Subsidiaries) has operated the Facility prior to the end of the
Term (including, but not limited to, the payment of Rent hereunder).
Concurrently with the transfer of the Successor Assets to Successor Tenant,
Landlord and Successor Tenant shall execute a new Lease in accordance with the
terms as set forth in the final clause of the first sentence of Section 36.3
hereof.




ARTICLE XXXVII
ATTORNEYS’ FEES


If Landlord or Tenant brings an action or other proceeding against the other to
enforce or interpret any of the terms, covenants or conditions hereof or any
instrument executed pursuant to this Lease, or by


    



--------------------------------------------------------------------------------





reason of any breach or default hereunder or thereunder, the Party substantially
prevailing in any such action or proceeding and any appeal thereupon shall be
paid all of its costs and reasonable documented outside attorneys’ fees incurred
therein. In addition to the foregoing and other provisions of this Lease that
specifically require Tenant to reimburse, pay or indemnify against Landlord’s
attorneys’ fees, Tenant shall pay, as Additional Charges, all of Landlord’s
reasonable documented outside attorneys’ fees incurred in connection with the
enforcement of this Lease (except to the extent provided above), including
reasonable documented attorneys’ fees incurred in connection with the review,
negotiation or documentation of any subletting, assignment, or management
arrangement or any consent requested in connection with such enforcement, and
the collection of past due Rent.




ARTICLE XXXVIII
BROKERS


Tenant warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Tenant shall indemnify, protect,
hold harmless and defend Landlord from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Tenant.
Landlord warrants that it has not had any contact or dealings with any Person or
real estate broker which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord shall indemnify, protect,
hold harmless and defend Tenant from and against any liability with respect to
any fee or brokerage commission arising out of any act or omission of Landlord.




ARTICLE XXXIX
ANTI-TERRORISM REPRESENTATIONS


Each Party hereby represents and warrants to the other Party that neither such
representing Party nor, to its knowledge, any persons or entities holding any
Controlling legal or beneficial interest whatsoever in it are (i) the target of
any sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons” (collectively, “Prohibited Persons”). Each Party hereby represents and
warrants to the other Party that no funds tendered to such other Party by such
tendering Party under the terms of this Lease are or will be directly or
indirectly derived from activities that may contravene U.S. federal, state or
international laws and regulations, including anti-money laundering laws.
Neither Party will during the Term of this Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the Leased Property.


    



--------------------------------------------------------------------------------









ARTICLE XL
LANDLORD REIT PROTECTIONS


(a)    The Parties intend that Rent and other amounts paid by Tenant hereunder
will qualify as “rents from real property” within the meaning of Section 856(d)
of the Code, or any similar or successor provision thereto and this Lease shall
be interpreted consistent with this intent.


(b)    Anything contained in this Lease to the contrary notwithstanding, Tenant
shall not without Landlord’s advance written consent (which consent shall not be
unreasonably withheld) (i) sublet, assign or enter into a management arrangement
for the Leased Property on any basis such that the rental or other amounts to be
paid by the subtenant, assignee or manager thereunder would be based, in whole
or in part, on either (x) the income or profits derived by the business
activities of the subtenant, assignee or manager or (y) any other formula such
that any portion of any amount received by Landlord could reasonably be expected
to cause any portion of the amounts to fail to qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto; (ii) furnish or render any services to the
subtenant, assignee or manager or manage or operate the Leased Property so
subleased, assigned or managed; (iii) sublet, assign or enter into a management
arrangement for the Leased Property to any Person (other than a “taxable REIT
subsidiary” (within the meaning of Section 856(l) of the Code, or any similar or
successor provision thereto) of Landlord REIT) in which Tenant, Landlord or
PropCo owns an interest, directly or indirectly (by applying constructive
ownership rules set forth in Section 856(d)(5) of the Code, or any similar or
successor provision thereto); or (iv) sublet, assign or enter into a management
arrangement for the Leased Property in any other manner which could reasonably
be expected to cause any portion of the amounts received by Landlord pursuant to
this Lease or any Sublease to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto, or which could cause any other income of Landlord to fail to
qualify as income described in Section 856(c)(2) of the Code, or any similar or
successor provision thereto. As of the end of each Fiscal Quarter during the
Term, Tenant shall deliver to Landlord a certification, in the form attached
hereto as Exhibit H, stating that Tenant has reviewed its transactions during
such Fiscal Quarter and certifying that Tenant is in compliance with the
provisions of this Article XL. The requirements of this Article XL shall
likewise apply to any further sublease, assignment or management arrangement by
any subtenant, assignee or manager.


(c)    Anything contained in this Lease to the contrary notwithstanding, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Lease or any interest herein to another Person (including without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code, or any similar or successor provision thereto)) in order to maintain
Landlord REIT’s status as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code, or any similar or successor provision thereto);
provided however, Landlord shall be required to (i) comply with any applicable
Legal Requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided further, that any such assignment shall be subject
to all of the rights of Tenant hereunder.


(d)    Anything contained in this Lease to the contrary notwithstanding, upon
request of Landlord, Tenant shall cooperate with Landlord in good faith and at
no cost or expense (other than de minimis cost) to Tenant, and provide such
documentation and/or information as may be in Tenant’s possession or under
Tenant’s control and otherwise readily available to Tenant as shall be
reasonably requested by Landlord in connection with verification of Landlord
REIT’s “real estate investment trust” (within the meaning of Section 856(a) of
the Code, or any similar or successor provision thereto) compliance
requirements.


    



--------------------------------------------------------------------------------





Anything contained in this Lease to the contrary notwithstanding, Tenant shall
take such reasonable action as may be requested by Landlord from time to time in
order to ensure compliance with the Internal Revenue Service requirement that
Rent allocable for purposes of Section 856 of the Code to personal property, if
any, at the beginning and end of a calendar year does not exceed fifteen percent
(15%) of the total Rent due hereunder as long as such compliance does not
(i) increase Tenant’s monetary obligations under this Lease by more than a de
minimis extent or (ii) materially increase Tenant’s nonmonetary obligations
under this Lease or (iii) materially diminish Tenant’s rights under this Lease.




ARTICLE XLI
MISCELLANEOUS


41.1    Survival. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities, obligations and
indemnities of Tenant or Landlord arising or in respect of any period prior to
the Expiration Date shall survive the Expiration Date.


41.2     Severability. Subject to Section 1.2, if any term or provision of this
Lease or any application thereof shall be held invalid or unenforceable, the
remainder of this Lease and any other application of such term or provision
shall not be affected thereby.


41.3     Non-Recourse. Tenant specifically agrees to look solely to the Leased
Property for recovery of any judgment from Landlord (and Landlord’s liability
hereunder shall be limited solely to its interest in the Leased Property, and no
recourse under or in respect of this Lease shall be had against any other assets
of Landlord whatsoever). The provision contained in the foregoing sentence is
not intended to, and shall not, limit any right that Tenant might otherwise have
to obtain injunctive relief against Landlord, or any action not involving the
personal liability of Landlord. In no event shall either Party ever be liable to
the other Party for any indirect, consequential, lost profits, punitive,
exemplary, statutory or treble damages suffered from whatever cause (other than,
as to all such forms of damages, (i) if Landlord has terminated this Lease, any
damages with respect to Rent or Additional Charges as provided under Section
16.3(a) hereof, (ii) if Landlord has not terminated this Lease, any damages with
respect to Rent or Additional Charges as provided for herein, (iii) any amount
of any Required Capital Expenditures not made pursuant to Section 10.5(a)(vi)
hereof, (iv) damages as provided under Section 16.3(c) hereof, (v) a claim
(including an indemnity claim) for recovery of any such forms of damages that
the claiming party is required by a court of competent jurisdiction to pay to a
third party other than to the extent resulting from the claiming party’s gross
negligence, willful misconduct or default hereunder, and (vi) to the extent
expressly provided under Section 32.4), and acknowledge and agree that the
rights and remedies in this Lease, and all other rights and remedies at law and
in equity, will be adequate in all circumstances for any claims the parties
might have with respect to damages. For the avoidance of doubt, (I) any damages
of Landlord under or relating to any Fee Mortgage or Fee Mortgage Documents
shall be deemed to be consequential damages hereunder, provided, however that,
notwithstanding the foregoing clause (I), it is expressly agreed that the
following shall constitute direct damages hereunder: (i) amounts payable by
Tenant pursuant to Section 16.7 resulting from the breach by Tenant of any
Additional Fee Mortgagee Requirements and (ii) out of pocket costs and expenses
(including reasonable legal fees) incurred by a Landlord Indemnified Party (or,
to the extent required to be reimbursed by a Landlord Indemnified Party under a
Fee Mortgage Document, incurred by or on behalf of any other Person) to defend
(but not settle or pay any judgment resulting from) any investigative,
administrative or judicial proceeding commenced or threatened as a result of a
breach by Tenant of any Additional Fee Mortgagee Requirement; provided that,
notwithstanding the foregoing, in no event shall Tenant be required to pay any
amounts to repay (or that are applied to reduce) the principal amount of any
loan or debt secured by or relating to a Fee Mortgage or any interest or fees on
any such


    



--------------------------------------------------------------------------------





loan or debt, and (II) any damages of Tenant under or relating to any Permitted
Leasehold Mortgage and any related agreements or instruments shall be deemed
consequential damages hereunder. It is specifically agreed that no constituent
member, partner, owner, director, officer or employee of a Party shall ever be
personally liable for any judgment (in respect of obligations under or in
connection with this Lease) against, or for the payment of any monetary
obligation under or in respect of this Lease, such Party, to the other Party
(provided, this sentence shall not limit the obligations of Guarantor expressly
set forth in the Guaranty).
41.4    Successors and Assigns. This Lease shall be binding upon Landlord and
its permitted successors and assigns and, subject to the provisions of Article
XXII, upon Tenant and its successors and assigns.


41.5    Governing Law. (a) THIS LEASE WAS NEGOTIATED IN THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS
LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT THAT ALL PROVISIONS
HEREOF RELATING TO THE CREATION OF THE LEASEHOLD ESTATE AND ALL REMEDIES SET
FORTH IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY
(SUCH AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION)
SHALL BE CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE
STATE OF THE STATE IN WHICH THE FACILITY IS LOCATED.
(b) EXCEPT FOR (x) DISPUTES SPECIFICALLY PROVIDED IN THIS LEASE TO BE REFERRED
TO AN EXPERT VALUATION PROCESS PURSUANT TO SECTION 34.1 OR ARBITRATION PURSUANT
TO SECTION 34.2 AND (y) PROCEEDINGS PERTAINING TO THE PROVISIONS HEREOF RELATING
TO THE CREATION OF THE LEASEHOLD ESTATE AND THE EXERCISE OF REMEDIES SET FORTH
IN ARTICLE XVI RELATING TO RECOVERY OF POSSESSION OF THE LEASED PROPERTY (SUCH
AS AN ACTION FOR UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION), ALL
CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF ACTION OF ANY
NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR RELATED TO, THIS
LEASE, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE
SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF FEDERAL JURISDICTION IS
LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK COUNTY (COMMERCIAL
DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE THAT SERVICE OF
PROCESS FOR PURPOSES OF ANY SUCH LITIGATION OR LEGAL PROCEEDING NEED NOT BE
PERSONALLY SERVED OR SERVED WITHIN THE STATE OF NEW YORK, BUT MAY BE SERVED WITH
THE SAME EFFECT AS IF THE PARTY IN QUESTION WERE SERVED WITHIN THE STATE OF NEW
YORK, BY GIVING NOTICE CONTAINING SUCH SERVICE TO THE INTENDED RECIPIENT (WITH
COPIES TO COUNSEL) IN THE MANNER PROVIDED IN ARTICLE XXXV. THIS PROVISION SHALL
SURVIVE AND BE BINDING UPON THE PARTIES AFTER THIS LEASE IS NO LONGER IN EFFECT


41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH


    



--------------------------------------------------------------------------------





RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED
STATES, THE STATE OF NEW YORK AND THE OTHER STATES IN WHICH THE Facility IS
LOCATED. EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY
MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND
TENANT WITH RESPECT TO THIS LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH; OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER
OF ITS RIGHT TO TRIAL BY JURY.


41.7     Entire Agreement. This Lease (including the Exhibits and Schedules
hereto), constitutes the entire and final agreement of the Parties with respect
to the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the Parties. In addition to the foregoing, it is
agreed to by the Parties that no modification to this Lease shall be effective
without the written consent of (i) any applicable Fee Mortgagee, to the extent
that such a modification would adversely affect such Fee Mortgagee and (ii) any
applicable Permitted Leasehold Mortgagee, to the extent that such a modification
would adversely affect such Permitted Leasehold Mortgagee. Landlord and Tenant
hereby agree that all prior or contemporaneous oral understandings, agreements
or negotiations relative to the leasing of the Leased Property are merged into
and revoked by this Lease.


41.8    Headings. All captions, titles and headings to sections, subsections,
paragraphs, exhibits or other divisions of this Lease, and the table of
contents, are only for the convenience of the Parties and shall not be construed
to have any effect or meaning with respect to the other contents of such
sections, subsections, paragraphs, exhibits or other divisions, such other
content being controlling as to the agreement among the Parties.


41.9    Counterparts. This Lease may be executed in any number of counterparts,
each of which shall be a valid and binding original, but all of which together
shall constitute one and the same instrument. This Lease may be effectuated by
the exchange of electronic copies of signatures (e.g., .pdf), with electronic
copies of this executed Lease having the same force and effect as original
counterpart signatures hereto for all purposes.
41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Lease and every provision hereof has been freely and fairly
negotiated. Consequently, all provisions of this Lease shall be interpreted
according to their fair meaning and shall not be strictly construed against any
party.


41.11    Deemed Consent. Each request for consent or approval under Sections
9.1, 10.2, 10.3(e), 13.1(a), 13.5, 14.1, 22.1, 22.2 and 22.3 and Article XI of
this Lease shall be made in writing to either Tenant or Landlord, as applicable,
and shall include all information necessary for Tenant or


    



--------------------------------------------------------------------------------





Landlord, as applicable, to make an informed decision, and shall include the
following in capital, bold and block letters: “FIRST NOTICE - THIS IS A REQUEST
FOR CONSENT UNDER THAT CERTAIN LEASE ([  ]). THE FOLLOWING REQUEST REQUIRES A
RESPONSE WITHIN FIFTEEN (15) BUSINESS DAYS OF RECEIPT.” If the party to whom
such a request is sent does not approve or reject the proposed matter within
fifteen (15) Business Days of receipt of such notice and all necessary
information, the requesting party may request a consent again by delivery of a
notice including the following in capital, bold and block letters: “SECOND
NOTICE - THIS IS A SECOND REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE ([  ]).
THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.” If the party to whom such a request is sent does not approve or reject
the proposed matter within five (5) Business Days of receipt of such notice and
all necessary information, the requesting party may request a consent again by
delivery of a notice including the following in capital, bold and block letters:
“FINAL NOTICE - THIS IS A THIRD REQUEST FOR CONSENT UNDER THAT CERTAIN LEASE
([  ]). THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS
OF RECEIPT. FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS HEREOF WILL BE
DEEMED AN APPROVAL OF THE REQUEST.” If the party to whom such a request is sent
still does not approve or reject the proposed matter within five (5) Business
Days of receipt of such final notice, such party shall be deemed to have
approved the proposed matter. Notwithstanding the foregoing, if the Guaranty is
in effect at the time any such notice is provided to Tenant hereunder, Tenant
shall not be deemed to have approved such proposed matter if such notice was not
also addressed and delivered to Guarantor in accordance with the Guaranty.


41.12    Further Assurances. The Parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable Gaming Authorities and Liquor Authorities in
connection with the administration of their regulatory jurisdiction over Tenant,
Tenant’s direct and indirect parent(s) and their respective Subsidiaries, if
any, including the provision of such documents and other information as may be
requested by such Gaming Authorities or Liquor Authorities relating to Tenant,
Tenant’s direct and indirect parent(s) or any of their respective Subsidiaries,
if any, or to this Lease and which are within Landlord’s reasonable control to
obtain and provide.


41.13    Gaming Regulations. Notwithstanding anything to the contrary in this
Lease, this Lease and any agreement formed pursuant to the terms hereof are
subject to all applicable Gaming Regulations and all applicable laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant and Landlord acknowledges
that (i) it is subject to being called forward by any applicable Gaming
Authority or governmental authority enforcing the Liquor Laws (the “Liquor
Authority”) with jurisdiction over this Lease or the Facility, in each of their
discretion, for licensing or a finding of suitability or to file or provide
other information, and (ii) all rights, remedies and powers under this Lease and
any agreement formed pursuant to the terms hereof, including with respect to the
entry into and ownership and operation of a Gaming Facility, and the possession
or control of Gaming equipment, alcoholic beverages or a Gaming License or
liquor license, may be exercised only to the extent that the exercise thereof
does not violate any applicable provisions of the Gaming Regulations and Liquor
Laws and only to the extent that required approvals (including prior approvals)
are obtained from the requisite governmental authorities.




    



--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Lease or any agreement formed
pursuant to the terms hereof, (subject to Section 41.12) each of Tenant,
Landlord, and each of Tenant’s or Landlord’s successors and assigns agree to
cooperate with each Gaming Authority and each Liquor Authority in connection
with the administration of their regulatory jurisdiction over the Parties,
including, without limitation, the provision of such documents or other
information as may be requested by any such Gaming Authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Lease or any agreement formed pursuant to the terms hereof.
If there shall occur a Licensing Event, then the Party with respect to which
such Licensing Event occurs shall notify the other Party, as promptly as
practicable after becoming aware of such Licensing Event (but in no event later
than twenty (20) days after becoming aware of such Licensing Event). In such
event, the Party with respect to which such Licensing Event has occurred, shall
and shall cause any applicable Affiliates to use commercially reasonable efforts
to resolve such Licensing Event within the time period required by the
applicable Gaming Authorities by submitting to investigation by the relevant
Gaming Authorities and cooperating with any reasonable requests made by such
Gaming Authorities (including filing requested forms and delivering information
to the Gaming Authorities). If the Party with respect to which such Licensing
Event has occurred cannot otherwise resolve the Licensing Event within the time
period required by the applicable Gaming Authorities and any aspect of such
Licensing Event is attributable to any Person(s) other than such Party, then
such Party shall disassociate with the applicable Persons to resolve the
Licensing Event. It shall be a material breach of this Lease by Landlord if a
Licensing Event with respect to Landlord shall occur and is not resolved in
accordance with this Section 41.13 within the later of (i) thirty (30) days or
(ii) such additional time period as may be permitted by the applicable Gaming
Authorities.
41.14    Certain Provisions of Nevada Law. Landlord shall, pursuant to Section
108.2405(1)(b) of the Nevada Revised Statutes (“NRS”), record a written notice
of waiver of Landlord’s rights set forth in NRS 108.234 with the office of the
recorder of Clark County, Nevada, before the commencement of construction of
each work of improvement with respect to the Leased Property by Tenant or caused
by Tenant. Pursuant to NRS 108.2405(2), Landlord shall serve such notice by
certified mail, return receipt requested, upon the prime contractor of such work
of improvement and all other lien claimants who may give the owner a notice of
right to lien pursuant to NRS 108.245, within ten (10) days after Landlord’s
receipt of a notice of right to lien or ten (10) days after the date on which
the notice of waiver is recorded.


41.15    Confidential Information. Each Party hereby agrees to, and to cause its
Representatives to, maintain the confidentiality of all non-public information
received pursuant to this Lease; provided that nothing herein shall prevent any
Party from disclosing any such non-public information (a) in the case of
Landlord, to [  ] and any Affiliate thereof, (b) in the case of Tenant, to CRC
and any Affiliate thereof, (c) in any legal, judicial or administrative
proceeding or other compulsory process or otherwise as required by applicable
Legal Requirements (in which case the disclosing Party shall promptly notify the
other Parties, in advance, to the extent permitted by law), (d) upon the request
or demand of any regulatory authority having jurisdiction over a Party or its
affiliates (in which case the disclosing Party shall, other than with respect to
routine, periodic inspections by such regulatory authority, promptly notify the
other Parties, in advance, to the extent permitted by law), (e) to its
Representatives who are informed of the confidential nature of such information
and have agreed to keep such information confidential (and the disclosing Party
shall be responsible for such Representatives’ compliance therewith), (f) to the
extent any such information becomes publicly available other than by reason of
disclosure by the disclosing Party or any of its respective Representatives in
breach of this Section 41.22, (g) to the extent that such


    



--------------------------------------------------------------------------------





information is received by such Party from a third party that is not, to such
Party’s knowledge, subject to confidentiality obligations owing to the other
Parties or any of their respective affiliates or related parties, (h) to the
extent that such information is independently developed by such Party or (i) as
permitted under the first sentence of Section 23.2(a). Each of the Parties
acknowledges that it and its Representatives may receive material non-public
information with respect to the other Party and its Affiliates and that each
such Party is aware (and will so advise its Representatives) that federal and
state securities laws and other applicable laws may impose restrictions on
purchasing, selling, engaging in transactions or otherwise trading in securities
of the other Party and its Affiliates with respect to which such Party or its
Representatives has received material non-public information so long as such
information remains material non-public information.


41.16    Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.


41.17Consents, Approvals and Notices.
a.All consents and approvals that may be given under this Lease shall, as a
condition of their effectiveness, be in writing. The granting of any consent or
approval by Landlord or Tenant to the performance of any act by Tenant or
Landlord requiring the consent or approval of Landlord or Tenant under any of
the terms or provisions of this Lease shall relate only to the specified act or
acts thereby consented to or approved and, unless otherwise specified, shall not
be deemed a waiver of the necessity for such consent or approval for the same or
any similar act in the future, and/or the failure on the part of Landlord or
Tenant to object to any such action taken by Tenant or Landlord without the
consent or approval of the other Party, shall not be deemed a waiver of their
right to require such consent or approval for any further similar act; and
Tenant hereby expressly covenants and agrees that as to all matters requiring
Landlord’s consent or approval under any of the terms of this Lease, Tenant
shall secure such consent or approval for each and every happening of the event
requiring such consent or approval, and shall not claim any waiver on the part
of Landlord of the requirement to secure such consent or approval.


b.Each Party acknowledges that in granting any consents, approvals or
authorizations under this Lease, and in providing any advice, assistance,
recommendation or direction under this Lease, neither such Party nor any
Affiliates thereof guarantees success or a satisfactory result from the subject
of such consent, approval, authorization, advice, assistance, recommendation or
direction. Accordingly, each Party agrees that neither such Party nor any of its
Affiliates shall have any liability whatsoever to any other Party or any third
person by reason of: (i) any consent, approval or authorization, or advice,
assistance, recommendation or direction, given or withheld; or (ii) any delay or
failure to provide any consent, approval or authorization, or advice,
assistance, recommendation or direction (except in the event of a breach of a
covenant herein not to unreasonably withhold or delay any consent or approval);
provided, however, each agrees to act in good faith when dealing with or
providing any advice, consent, assistance, recommendation or direction.


c.Any notice, report or information required to be delivered by Tenant hereunder
may be delivered collectively with any other notices, reports or information
required to be delivered by Tenant hereunder as part of a single report, notice
or communication. Any such notice, report or information may be delivered to
Landlord by Tenant providing a representative of Landlord with access to
Tenant’s or its Affiliate’s electronic databases or other information systems
containing the applicable information and notice that information has been
posted on such database or system.


41.18     Reserved.


    



--------------------------------------------------------------------------------







41.19    Amendments. This Lease may not be amended except by a written agreement
executed by all Parties hereto.


SIGNATURES ON FOLLOWING PAGES








S-2


US-DOCS\93991083.10
KL4 2554305.20


[Signatures continue on following page]


S-1


US-DOCS\93991083.10
KL4 2554305.20
IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.
LANDLORD:






[________________________]
By:         
Name: John Payne
Title: President
[________________________]
By:         
Name: John Payne
Title: President
TENANT:


    



--------------------------------------------------------------------------------





[________________________]
By:         
Name: John Payne
Title: President
[________________________]
By:         
Name: John Payne
Title: President


The undersigned has executed this Lease solely for the purpose of acknowledging
and agreeing to be bound by the penultimate paragraph of Section 1.1 hereof.


PROPCO TRS:
Propco TRS LLC
By:         
Name: John Payne
Title: President






































    



--------------------------------------------------------------------------------























EXHIBIT A
-
FACILITY
EXHIBIT B
-
LEGAL DESCRIPTION OF LAND
EXHIBIT C
-
CAPITAL EXPENDITURES REPORT
EXHIBIT D
-
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF ANY FIXED ASSETS
CONSTITUTING LEASED PROPERTY
EXHIBIT E
-
INTENTIONALLY OMITTED
EXHIBIT F
-
FORM OF GUARANTY
EXHIBIT G
-
INTENTIONALLY OMITTED
EXHIBIT H
-
FORM OF REIT COMPLIANCE CERTIFICATE
EXHIBIT I
-
FORM OF PACE REPORT
SCHEDULE 1
-
GAMING LICENSE
SCHEDULE 2
-
INTENTIONALLY OMITTED
SCHEDULE 3
-
INTENTIONALLY OMITTED
SCHEDULE 4
-
SPECIFIED SUBLEASES
SCHEDULE 5
-
INTENTIONALLY OMITTED
SCHEDULE 6
-
DESCRIPTION OF TITLE POLICY(IES)
SCHEDULE 7
-
PROPERTY SPECIFIC MARKS



Exhibit A - Facility
EXHIBIT A
Facility
Property
State
Fee Owner
Operating entity
Harrah’s Las Vegas Hotel & Casino
Nevada
[ ] [To be New Property Owner Under Purchase and Sale Agreement]
Harrah’s Las Vegas, LLC















EXHIBIT B
Legal Description of Land


    



--------------------------------------------------------------------------------





THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel One (1):


Lot One (1) of that certain Final Map entitled “Final Map of Harrah’s, a
Commercial Subdivision”, recorded in Book 143 of Plats, Page 39, Official
Records of Clark County, Nevada


Excepting Therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, Page 68 of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line, North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said parcel consists of air rights only.


And


Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet;


    



--------------------------------------------------------------------------------





thence South 41°15’24” East, 2.31 feet to the beginning of a non-tangent curve,
concave to the Southeast, having a radius of 54.50 feet, from which beginning
the radius bears South 52°39’46” East; thence Northeasterly along said curve,
through a central angle of 59°40’53”, an arc length of 56.77 feet to the
beginning of a non-tangent curve, concave to the North, having a radius of 44.00
feet, from which beginning the radius bears North 36°06’43” East; thence
Easterly along said curve, through a central angle of 79°55’17”, an arc length
of 61.38 feet; thence South 43°48’34” East, 20.95 feet; thence South 88°44’09”
East, 55.02 feet to a point on the Easterly boundary of said Lot One (1); thence
along said Easterly boundary, South 01°14’01” East, 54.88 feet to the Southerly
boundary of said Lot One (1); thence along said Southerly boundary, North
88°42’36” West, 193.47 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by John Forsman,
Horizon Surveys, 9901 Covington Cross, Suite 120, Las Vegas, NV 89144.


Parcel Two (2):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347424
and amended by Amendment to Grant of Easement recorded July 15, 1986 in Book
860715 as Document No. 00811, Official Records, Clark County, Nevada.


Parcel Three (3):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347426,
Official Records, Clark County, Nevada.


Parcel Four (4):


A non-exclusive easement for ingress and egress as set forth in that certain
Memorandum of Agreement recorded April 16, 1998 in Book 980416 as Document No.
000618, Official Records, Clark County, Nevada.


Parcel Five (5):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions Regarding the Construction, Use, Operation and Maintenance of
the Connection Area to the Monorail Station recorded September 20, 2000 in Book
20000920 as Document No. 00208, Official Records, Clark County, Nevada.


Parcel Six (6):


A non-exclusive easement for ingress and egress as set forth in that certain
Right of Entry Agreement for Ingress and Egress recorded August 26, 2002 in Book
20020826 as Document No. 00566, Official Records, Clark County, Nevada.




    



--------------------------------------------------------------------------------





Parcel Seven (7):


A non-exclusive easement for ingress and egress as set forth in that certain
Declaration of Covenants, Restrictions and Easements, recorded August 10, 2011
as Instrument No. 2011081000001475, as amended by that certain First Amendment
to the Declaration of Covenants, Restrictions and Easements, recorded September
12, 2012 as Instrument No. 2010912-0002364, and further amended by that certain
Second Amendment to Declaration of
Covenants, Restrictions and Easements, recorded October 11, 2013, as Instrument
No. 20131011-0004747, Official Records, Clark County, Nevada.


AS-SURVEYED LEGAL DESCRIPTION:
Beginning at the Northwest Corner of Lot 1 of that certain Final Map entitled
“Final Map of Harrah’s, a Commercial Subdivision”, recorded in Book 143 of
Plats, at Page 39, Official Records of Clark County, Nevada, Thence South
89°10’27” East, 1,061.65 feet; Thence North 00°58’24” West, 7.81 feet; Thence
South 89°19’19” East, 1,309.30 feet; Thence South 00°43’19” East, 40.01 feet;
Thence North 89°19’19” West, 498.05 feet; Thence South 00°00’46” East, 191.84
feet; Thence North 88°54’30” West, 788.03 feet; Thence South 00°58’24” East,
213.11 feet; Thence South 89°01’36” West, 20.00 feet; Thence South 00°58’24”
East, 40.00 feet; Thence North 88°42’36” West, 863.90 feet; Thence South
01°14’01” East, 150.01 feet; Thence North 88°42’36” West, 321.76 feet to the
beginning of a non-tangent curve, concave to the East, having a radius of
3,960.00 feet, from which beginning the radius bears South 84°03’06” East;
Thence Northerly along said curve, through a central angle of 08°59’35”, an arc
length of 621.55 feet to the point of beginning, Excepting therefrom Parcels “A”
and “B” as shown on that Record of Survey recorded in File 184 of Surveys, page
68, of Official Records in Clark County, Nevada, more particularly described as
follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.57 feet.


Said parcel consists of air rights only.


And


Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada,


    



--------------------------------------------------------------------------------





lying within the Southwest Quarter (SW ¼) of the Southwest Quarter (SW ¼) of
Section 16, Township 21 South, Range 61 East, M.D.M., Clark County, Nevada,
described as follows: Commencing at the Southwest corner of said Lot One (1);
thence along the South line thereof, South 88°42’36” East, 128.29 feet to the
Point of Beginning; thence departing said South line, North 01°15’51” East, 4.74
feet; thence North 88°44’09” West, 2.99 feet to the beginning of a non-tangent
curve, concave to the East, having a radius of 52.00 feet, from which beginning
the radius bears South 89°50’17” East, thence Northerly along said curve,
through a central angle of 09°55’21”, an arc length of 9.01 feet; thence South
81°07’25” East, 3.04 feet to the beginning of a non-tangent curve, concave to
the Southeast, having a radius of 47.83 feet, from which beginning the radius
bears South 80°10’47” East; thence Northeasterly along said curve, through a
central angle of 29°15’25”, an arc length of 24.42 feet; thence North 49°24’59”
West, 3.00 feet to the beginning of a non-tangent curve, concave to the
Southeast, having a radius of 47.82 feet, from which beginning the radius bears
South 51°49’50” East; thence Northeasterly along said curve, through a central
angle of 10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East,
2.31 feet to the beginning of a non-tangent curve, concave to the Southeast,
having a radius of 54.50 feet, from which beginning the radius bears South
52°39’46” East; thence Northeasterly along said curve, through a central angle
of 59°40’53”, an arc length of 56.77 feet to the beginning of a non-tangent
curve, concave to the North, having a radius of 44.00 feet, from which beginning
the radius bears North 36°06’43” East; thence Easterly along said curve, through
a central angle of 79°55’17”, an arc length of 61.38 feet; thence South
43°48’34” East, 20.95 feet; thence South 88°44’09” East, 55.02 feet to a point
on the Easterly boundary of said Lot One (1); thence along said Easterly
boundary, South 01°14’01” East, 54.88 feet to the Southerly boundary of said Lot
One (1); thence along said Southerly boundary,
North 88°42’36” West, 193.47 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by Ryan Sligar,
Horizon Surveys, 10501 West Gowan Road, Suite 200, Las Vegas, NV 89129.


APN: 162-16-312-002Exhibit C -Capital Expenditures Report


EXHIBIT C
Capital Expenditures Report
[See Attached]










    



--------------------------------------------------------------------------------





















DRAFT                                                                CONFIDENTIAL
Proposed Form of Monthly CapEx Reporting
Monthly CapEx Spending Tracking
 
[FYE]
January
February
March
April
May
June
July
August
September
October
November
December
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Revenues
 
 
 
 
 
 
 
 
 
 
 
 
 
Harrah's Las Vegas Hotel & Casino
 
 
 
 
 
 
 
 
 
 
 
 
 
Revenues Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Capital Expenditures
 
 
 
 
 
 
 
 
 
 
 
 
 
Initial Minimum Cap Ex Tracking
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount Allocated to Sec. 10.5(a)(i) Hotel Refurbishment
 
 
 
 
 
 
 
 
 
 
 
 
          Mardi Gras North
 
 
 
 
 
 
 
 
 
 
 
 
          Mardi Gras South
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Building and Improvement Cap Ex Tracking
 
 
 
 
 
 
 
 
 
 
 
 
 
Amount Allocated to Sec. 10.5(a)(ii) B&I*
 
 
 
 
 
 
 
 
 
 
 
 
 
*Starting in 2022, annual B&I must be equal to or greater than 1% of Net Revenue
of prior year net revenues
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adjustments
 
 
 
 
 
 
 
 
 
 
 
 
 
 +/- Adjustments for Sec. 10.5(a)(ii) Material Property Acquisitions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Capital Expenditures Total
 
 
 
 
 
 
 
 
 
 
 











    



--------------------------------------------------------------------------------





















EXHIBIT D
FORM OF SCHEDULE CONTAINING ANY ADDITIONS TO OR RETIREMENTS OF
ANY FIXED ASSETS CONSTITUTING LEASED PROPERTY




DISPOSAL REPORT


Company
Code
System
Number
Ext
Asset ID
Asset Description
Class
In Svc
Date
Disposal
Date
DM
Acquired
Value
Current
Accum
Net
Proceeds
Gain/Loss
Adjustment
Realized
Gain/Loss
GL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





ADDITIONS REPORT




    



--------------------------------------------------------------------------------





Project/Job Number
System
Number
GL Asset Account
Asset ID
Accounting Location
Asset Description
PIS Date
Enter Date
Est Life
Acq Value
Current Accum
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



NOTES




EXHIBIT E
[Intentionally Omitted]








EXHIBIT F
Form of Guaranty
[See Attached]    


GUARANTY
This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
__________day of December, 2017 by and between Caesars Resort Collection, LLC, a
Delaware limited liability company (“Guarantor”), and [_____] (“Landlord”).
RECITALS
A.    Landlord and Harrah’s Las Vegas LLC, a Nevada limited liability company
(“Tenant”) have entered into that certain Lease dated of even date herewith (as
may be amended, restated, supplemented, waived or otherwise modified from time
to time, the “Lease”). All capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Lease.
B.    Guarantor is an affiliate of Tenant, will derive substantial benefits from
the Lease and acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Lease and that Landlord would not have been willing
to enter into the Lease unless Guarantor was willing to execute and deliver this
Guaranty.
AGREEMENTS


    



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:
(1)Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Lease, Guarantor hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the prompt,
faithful and complete payment and performance in full in cash of all monetary
obligations of Tenant under the Lease of any nature, including, without
limitation, Rent, Additional Charges and all other sums payable by Tenant under
the Lease (including, without limitation, during any Transition Period), all
indemnification obligations, insurance obligations and all monetary obligations
relating to the requirements to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the Leased Property
covered by the Lease, including, without limitation, Tenant’s obligation to
expend the Required Capital Expenditures in accordance with the Lease
(collectively, the “Obligations”), in each case including (a) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws and (b) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of Tenant to pay any of the
Obligations when due or within any applicable cure period under the Lease,
Guarantor shall forthwith pay all Obligations and pay all costs of collection or
enforcement and other damages that may result from the non-performance thereof
by Tenant, in each case to the full extent provided under the Lease. As to the
Obligations, Guarantor’s liability under this Guaranty is without limit except
as provided in Section 12 hereof. Guarantor agrees that its guarantee provided
herein constitutes a guarantee of payment when due and not of collection.
(2)Survival of Obligations. The obligations of Guarantor under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected and
shall survive and continue in full force and effect notwithstanding:
a.any amendment, modification, or extension of the Lease pursuant to its terms;
b.any compromise, release, consent, extension, indulgence or other action or
inaction in respect of any terms of the Lease or any other guarantor;
c.any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;
d.any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of any such right, power or remedy;
e.any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, Tenant, Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual or attempted rejection,
assumption, assignment, separation, severance, or recharacterization of the
Lease or any portion thereof, or any discharge of liability thereunder, in
connection with any such proceeding or otherwise;
f.any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;
g.subject to Section 13 hereof, any sale, lease, or transfer of all or any part
of any interest in the Facility or any or all of the assets of Tenant to any
other Person;


    



--------------------------------------------------------------------------------





h.any act or omission by Landlord with respect to any security instrument or any
failure to file, record or otherwise perfect the same;
i.any extensions of time for performance under the Lease;
j.the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
k.the fact that Tenant may or may not be personally liable, in whole or in part,
under the terms of the Lease to pay any money judgment;
l.the failure to give Guarantor any notice of acceptance, default or otherwise;
m.any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Lease;
n.any rights, powers or privileges Landlord may now or hereafter have against
any other Person;
o. except as provided in Section 13 below, any assignment of the Lease, or any
subletting or subsubletting of, or any other occupancy arrangements in respect
of, all or any part of the Facility;
p.any other defenses, other than a defense of payment or performance in full, as
the case may be, of the Obligations;
q.the existence of any claim, setoff, counterclaim, defense or other rights that
may be at any time be available to, or asserted by, Guarantor or Tenant against
Landlord, whether in connection with the Lease, the Obligations or otherwise,
except to the extent of any such rights expressly provided to Tenant under the
Lease;
r.any law or statute that may operate to cap, limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to, Section
502(b)(6) of the Bankruptcy Code;
s.the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations (including the Lease) for any reason whatsoever;
t.the unenforceability (for any reason whatsoever) of this Guaranty, including,
without limitation, as a result of rejection in any bankruptcy, insolvency,
dissolution or other proceeding; or
u.any other circumstances, whether or not Guarantor had notice or knowledge
thereof.


(3)Primary Liability. The liability of Guarantor with respect to the Obligations
shall be an absolute, direct, immediate, continuing and unconditional guaranty
of payment and performance and not of collection, may not be revoked by
Guarantor and shall continue to be effective with respect to all of the
Obligations notwithstanding any attempted revocation by Guarantor and shall not
be conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including any Person’s lack of authority or lawful right to
enter into such document on such Person’s behalf, or the pursuit by Landlord of
any remedies Landlord may have. Without limitation of the foregoing, Landlord
may proceed against Guarantor: (a) prior to or in lieu of proceeding against
Tenant, its assets, any security deposit, or any other guarantor; and (b) prior
to or in lieu of pursuing any other rights or remedies available to Landlord.
All rights and remedies afforded to Landlord by reason of this Guaranty or by
law are separate, independent and cumulative, and the exercise of any rights or
remedies shall not in any way limit, restrict or prejudice the exercise of any
other rights or remedies.
In the event of any default under the Lease, a separate action or actions may be
brought and prosecuted against Guarantor whether or not Tenant is joined therein
or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or


    



--------------------------------------------------------------------------------





by any number of successive actions until and unless all indebtedness and
Obligations the payment and performance of which are hereby guaranteed have been
paid and fully performed.
(4)Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or (c)
release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with Guarantor or any other guarantor, Tenant or
any other Person, or change, impairment, release or suspension of any right or
remedy of Landlord against any Person including Tenant and any other guarantor
will not affect any of the Obligations of Guarantor hereunder or give Guarantor
any recourse or offset against Landlord.


(5)Waiver. With respect to the Lease, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law, custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:
a.any right to require Landlord to proceed against Tenant or any other Person or
to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or the assets,
if any, given as collateral for this Guaranty or to proceed against Tenant
and/or any collateral, including collateral, if any, given to secure Guarantor’s
obligation under this Guaranty, held by Landlord at any time or in any
particular order;
b.any defense that may arise by reason of the incapacity or lack of authority of
any other Person;
c.notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;
d.any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both;
e.any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
f.any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;
g.any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;


    



--------------------------------------------------------------------------------





h.any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
i.all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.


(6)Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Landlord will not have any duty to advise Guarantor of
information regarding such circumstances or risks.


(7)No Subrogation. Until all Obligations of Tenant under the Lease have been
satisfied and discharged in full, Guarantor shall have no right of subrogation
and waives any right to enforce any remedy which Guarantor now has or may
hereafter have against Tenant or any of Tenant’s assets (including any such
remedy of Landlord) and any benefit of, and any right to participate in, any
security now or hereafter held by Landlord with respect to the Lease.


(8)Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it hereunder in respect of the
Obligations, (b) that it shall take no action, and that it shall not omit to
take any action, which action or omission, as applicable, would cause a breach
of the terms of the Lease and (c) that it shall not commence an involuntary
proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of Tenant or any of its Subsidiaries,
or of a substantial part of the property or assets of Tenant or any of its
Subsidiaries, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Tenant or any of its Subsidiaries or for a substantial part of the property or
assets of Tenant or any of its Subsidiaries.


(9)Agreement to Pay; Contribution; Subordination; Claims in Bankruptcy. Without
limitation of any other right of Landlord at law or in equity, upon the failure
of Tenant to pay any Obligation when and as the same shall become due, Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to Landlord in
cash the amount of such unpaid Obligation. Upon payment by Guarantor of any sums
to Landlord as provided above, all rights of Guarantor against Tenant arising as
a result thereof by way of subrogation, contribution, reimbursement, indemnity
or otherwise shall be subject to the limitations set forth in this Section 9. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be subordinate to Tenant’s obligation to Landlord to pay as and
when due in accordance with the terms of the Lease the guaranteed Obligations,
it being understood that Guarantor and each Affiliate of Guarantor shall be
permitted to receive payments from Tenant on account of such obligations except
during the continuance of a Tenant Event of Default under the Lease relating to
failure to pay amounts due under the Lease. During any time in which a Tenant
Event of Default relating to failure to pay amounts due under the Lease has
occurred and is continuing under the Lease (and provided that Guarantor has
received written notice thereof), Guarantor agrees to make no claim for such
indebtedness that does not recite that such claim is expressly subordinate to
Landlord’s rights and remedies under the Lease. Furthermore, in the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or other
insolvency proceedings involving Tenant as debtor, Guarantor hereby assigns to
Landlord any right it may have to prove its claim in any such proceeding so as
to establish its rights hereunder and receive directly from the receiver,
trustee or other


    



--------------------------------------------------------------------------------





court custodian dividends and payments which would otherwise be payable to
Guarantor with respect to debts and liabilities owing by Tenant to Guarantor up
to the amounts owed to Landlord hereunder.


(10)Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of a Tenant Event of Default from Tenant
or from any other guarantor under any other instrument or realized from any
security, in such manner and order of priority as Landlord may determine, to any
indebtedness or other obligation of Tenant with respect to the Lease and whether
or not such indebtedness or other obligation is guaranteed hereby or is
otherwise secured, and (b) refund to Tenant any payment received by Landlord
under the Lease.


(11)Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence and during the
continuance of a Tenant Event of Default under the Lease, Landlord shall have
the right to bring such actions at law or inequity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.


(12)Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Landlord hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.


(13)Release. Guarantor shall automatically be released from its obligations
hereunder (other than with respect to the Guaranty Termination Obligations (as
defined below)) (the date upon which a release as described in this Section 13
occurs is referred to in this Guaranty as the “Guaranty Release Date”) upon the
occurrence of any one of the following: (i) upon the consummation of a Lease
Foreclosure Transaction in compliance in all respects with Section 22.2(ii) of
the Lease, including, without limitation, satisfaction of the requirements
contained in clauses (1) through (4) of said Section 22.2(ii), including,
without limitation, satisfaction of the Tenant Transferee Requirement and
delivery of the replacement Guaranty as and to the extent provided therein, (ii)
upon the consummation of a transaction as described in and in compliance in all
respects with Section 22.2(vii) of the Lease, and, without limitation, delivery
of an assumption of this Guaranty by the applicable transferee as described in
such clause (vii) in a form reasonably satisfactory to Landlord, and (iii) upon
the consummation of a transaction as described in and in compliance in all
respects with Section 22.2(viii) of the Lease. “Guaranty Termination
Obligations” means, collectively, the aggregate amount of any outstanding
Obligations that are due and payable as of the Guaranty Release Date.


(14)Representations and Warranties. Guarantor represents and warrants that as of
the date hereof:
a.As of the date of this Agreement Guarantor (i) is a limited liability company
duly formed, validly existing, and in good standing under the laws of the state
of Delaware; (ii) is duly qualified to do business and is in good standing under
the laws of each jurisdiction where the conduct of its business requires such
qualification; and (iii) is in compliance with all Legal


    



--------------------------------------------------------------------------------





Requirements except, in the case of clauses (ii) and (iii), where the failure to
do so would not reasonably be expected to have a materially adverse effect on
Guarantor’s ability to pay the Obligations or perform its other obligations in
accordance with the terms hereof.


b.The execution, delivery, and performance of this Guaranty (i) are within
Guarantor’s limited liability company powers, (ii) have been duly authorized by
all necessary or proper limited liability company action, (iii) are not in
contravention of any provision of Guarantor’s certificate of formation or other
governing instruments, (iv) will not violate any law or regulations, or any
order or decree of any court or governmental instrumentality except for any such
violation that would not reasonably be expected to have a material adverse
effect on Guarantor’s ability to pay the Obligations or perform its other
obligations in accordance with the terms hereof, (v) will not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, lease, agreement, or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound , except as would
not reasonably be expected to have an adverse effect on Guarantor’s ability to
perform its obligations hereunder, and (vi) do not require the consent or
approval of any governmental body, agency, authority, or any other person except
those already obtained, except as would not reasonably be expected to have an
adverse effect on Lease Guarantor’s ability to perform its obligations
hereunder. This Lease Guaranty is duly executed and delivered on behalf of Lease
Guarantor and constitutes a legal, valid, and binding obligation of Lease
Guarantor, enforceable against Lease Guarantor in accordance with its terms
(subject to any applicable principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights).


c.Guarantor owns, directly or indirectly, one hundred percent (100%) of the
membership interests in Tenant and by entering into the Lease, Landlord will be
conferring a direct and substantial economic benefit on Guarantor.


(15)[Reserved].


(16)Notices. Any notice, request, demand, consent, approval or other
communication required or permitted to be given by either party hereunder to the
other party shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address:


To Guarantor:                    Caesars Resort Collection, LLC
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
With a copy to:                _________________________
(that shall not constitute notice)        _________________________
_________________________
Attention: __________________
Email: ___________________
To Landlord:                    _________________________
_________________________
_________________________
Attention: __________________


    



--------------------------------------------------------------------------------





Email: ___________________
With a copy to:                _________________________
(that shall not constitute notice)        _________________________
_________________________
Attention: __________________
Email: ___________________
or to such other address as either party hereto may hereafter designate. Notice
shall be deemed to have been given on the date of delivery if such delivery is
made on a Business Day, or if not, on the first Business Day after delivery. If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted. Notice sent by email shall be deemed given only
upon an independent, non-automated confirmation from the recipient acknowledging
receipt.
(17)Licensing Event. If there shall occur a Licensing Event with respect to
either party hereto, then such party shall notify the other party, as promptly
as practicable after becoming aware of such Licensing Event (but in no event
later than twenty (20) days after becoming aware of such Licensing Event). In
such event, the notifying party shall and shall cause any applicable Affiliates
to use commercially reasonable efforts to resolve such Licensing Event within
the time period required by the applicable Gaming Authorities by submitting to
investigation by the relevant Gaming Authorities and cooperating with any
reasonable requests made by such Gaming Authorities (including filing requested
forms and delivering information to the Gaming Authorities). If the notifying
party cannot otherwise resolve the Licensing Event within the time period
required by the applicable Gaming Authorities and any aspect of such Licensing
Event is attributable to any Person(s) other than the notifying party, then the
notifying party shall disassociate with the applicable Persons to resolve the
Licensing Event.


(18)Miscellaneous.
a.No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord and Guarantor. No
waiver of any term, condition or provision of this Guaranty will be deemed a
waiver of any other term, condition or provision, irrespective of similarity, or
constitute a continuing waiver of the same term, condition or provision, unless
otherwise expressly provided. No term, condition or provision of this Guaranty
may be amended or modified with respect to Guarantor except by an express
written instrument to that effect signed by Landlord.
b.If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.


c.THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS GUARANTY (AND ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA, ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES,


    



--------------------------------------------------------------------------------





ACTIONS OR CAUSES OF ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN
CONNECTION WITH, OR RELATED TO, THIS GUARANTY, WHETHER LEGAL OR EQUITABLE, KNOWN
OR UNKNOWN, CONTINGENT OR OTHERWISE, SHALL BE RESOLVED IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS
THERETO, OR IF FEDERAL JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME
COURT, NEW YORK COUNTY (COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO.
THE PARTIES AGREE THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY
METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF NEW YORK. THIS PROVISION SHALL
SURVIVE AND BE BINDING UPON THE PARTIES AFTER THE LEASE IS NO LONGER IN EFFECT


d.EACH OF GUARANTOR AND LANDLORD ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK AND THE OTHER STATES IN
WHICH THE Facility IS LOCATED. EACH OF GUARANTOR AND LANDLORD HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS GUARANTY (OR ANY AGREEMENT FORMED PURSUANT TO THE
TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF LANDLORD AND GUARANTOR WITH RESPECT TO THIS LEASE (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; EACH OF
GUARANTOR AND LANDLORD HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY, AND
THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS CONCLUSIVE
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.


e.In the event of any suit, action, arbitration or other proceeding to interpret
this Guaranty, or to determine or enforce any right or obligation created
hereby, the prevailing party in the action shall recover such party’s reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys’ fees and costs of appeal, post judgment enforcement
proceedings (if any) and bankruptcy proceedings (if any). Any court, arbitrator
or panel of arbitrators shall, in entering any judgment or making any award in
any such suit, action, arbitration or other proceeding, in addition to any and
all other relief awarded to such prevailing party, include in such judgment or
award such party’s reasonable costs and expenses as provided in this Section
18(e).


f.Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.




    



--------------------------------------------------------------------------------





g.Except as provided in any other written agreement now or at any time hereafter
in force between Landlord and Guarantor, this Guaranty shall constitute the
entire agreement of Guarantor with Landlord with respect to the subject matter
hereof, and no representation, understanding, promise or condition concerning
the subject matter hereof will be binding upon Landlord or Guarantor unless
expressed herein.


h.All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns.


i.    Whenever the singular shall be used hereunder, it shall be deemed to
include the plural (and vice-versa) and reference to one gender shall be
construed to include all other genders, including neuter, whenever the context
of this Guaranty so requires. Section captions or headings used in this Guaranty
are for convenience and reference only, and shall not affect the construction
thereof.


j.    This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.


k.    All words in this Guaranty shall be deemed to include any number or gender
as the context or sense of this Guaranty requires. The words “will,” “shall,”
and “must” in this Agreement indicate a mandatory obligation. The use of the
words “include,” “includes,” and “including” followed by one (1) or more
examples is intended to be illustrative and is not a limitation on the scope of
the description or term for which the examples are provided. The words “day” and
“days” refer to calendar days unless otherwise stated. The words “hereof”,
“hereto” and “herein” refer to this Guaranty, and are not limited to the
section, paragraph or clause in which such words are used.


[Signature Page to Follow]




IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor and Landlord as
of the date first written above.


GUARANTOR:
Caesars Resort Collection, LLC,
a Delaware limited liability company


By: ___________________________
Name: _________________________
Title: __________________________




LANDLORD:
[_________________]


By: ___________________________


    



--------------------------------------------------------------------------------





Name: _________________________
Title: __________________________






Exhibit H - Form of REIT Compliance Certificate




Exhibit G - Intentionally Omitted


EXHIBIT G
[Intentionally Omitted]
EXHIBIT H
FORM OF REIT COMPLIANCE CERTIFICATE
REIT COMPLIANCE CERTIFICATE


Date: _______________, 20__
This REIT Compliance Certificate (this “Certificate”) is given by Tenant (as
defined in that certain Lease (the “Lease”) dated as of [__________, 2017], by
and among the entities listed on Schedule A attached thereto (collectively, and
together with their respective successors and assigns, “Landlord”), and Caesars
Entertainment Operating Company, Inc., a Delaware corporation, and the entities
listed on Schedule B attached thereto (collectively, and together with their
respective successors and assigns, “Tenant”), pursuant to Article XL of the
Lease. Capitalized terms used herein without definition shall have the meanings
set forth in the Lease.
By executing this Certificate, Tenant hereby certifies to Landlord that Tenant
has reviewed its transactions during the Fiscal Quarter ending [_________] and
for such Fiscal Quarter Tenant is in compliance with the provisions of Article
XL of the Lease. Without limiting the generality of the foregoing, Tenant hereby
certifies that for such Fiscal Quarter, Tenant has not, without Landlord’s
advance written consent:
(i)
sublet, assigned or entered into a management arrangement for the Leased
Property on any basis such that the rental or other amounts to be paid by the
subtenant, assignee or manager thereunder would be based, in whole or in part,
on either (x) the income or profits derived by the business activities of the
subtenant, assignee or manager or (y) any other formula such that any portion of
any amount received by Landlord could reasonably be expected to cause any
portion of the amounts to fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto;

(ii)
furnished or rendered any services to the subtenant, assignee or manager or
managed or operated the Leased Property so subleased, assigned or managed;

(iii)
sublet or assigned to, or entered into a management arrangement for the Leased
Property with any Person (other than a “taxable REIT subsidiary” (within the
meaning of Section 856(l) of the Code, or any similar or successor provision
thereto) of Landlord REIT) in which Tenant, Landlord or PropCo owns an interest,
directly or indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code, or any similar or successor provision thereto);
or

(iv)
sublet, assigned or entered into a management arrangement for the Leased
Property in any other manner which could reasonably be expected to cause any
portion of the amounts received by Landlord pursuant to the Lease or any
Sublease to fail to qualify as “rents from real property” within the meaning of
Section 856(d) of the Code, or any similar or successor provision thereto, or
which could reasonably be expected



    



--------------------------------------------------------------------------------





to cause any other income of Landlord to fail to qualify as income described in
Section 856(c)(2) of the Code, or any similar or successor provision thereto.


[Remainder of Page Intentionally Left Blank; Signature Page Follows]


IN WITNESS WHEREOF, this Certificate has been executed by Tenant on _____ day of
_______________, 20__.
[______]
Name: __________________________
Title: ___________________________







SCHEDULE A
LANDLORD ENTITIES


E


SCHEDULE B
TENANT ENTITIES


1.
Harrah’s Las Vegas, LLC











EXHIBIT I
Form of PACE Report
[See Attached]Exhibit I - Form of PACE Report



--------------------------------------------------------------------------------



Schedule 1 - Gaming Licenses


SCHEDULE 1


    



--------------------------------------------------------------------------------





Gaming Licenses
UniqueID
Legal Entity Name
License Category
Type of License
Issuing Agency
State
Description of License
02689-01
HARRAH’S LAS VEGAS, LLC
Gaming License - Nonrestricted
0
Nevada Gaming Commission
Nevada
0
31153-01
HARRAH’S LAS VEGAS, LLC
Gaming License - Manufacturer
Manufacturer of Gaming Devices or Equipment
Nevada Gaming Commission
Nevada
0

Schedule 2 - Intentionally Omitted


SCHEDULE 2
[Intentionally Omitted]


SCHEDULE 3
[Intentionally Omitted]
SCHEDULE 4
Specified Subleases


1.
Site Lease Agreement, dated May 7, 1999, between Tenant and New Cingular
Wireless PCS, LLC (as successor to AT&T Wireless Services of Nevada Inc.), as
amended by that certain First Amendment to the Site Lease Agreement, dated May
19, 2000, that certain Second Amendment to the Option and Site Lease Agreement,
dated November 15, 2000, that certain Third Amendment to Site Lease Agreement,
dated July 17, 2003, that certain Fourth Amendment to Site Lease Agreement,
dated September 27, 2005, that certain Fifth Amendment to Site Lease Agreement,
dated November 3, 2010, that certain Sixth Amendment to Site Lease Agreement,
dated May 25, 2011, and that certain Seventh Amendment to Site Lease Agreement,
dated March 28, 2016.



2.
Multi-Carrier In-Building Neutral Host Lease Agreement, dated December 27, 2005,
between Tenant and ATC Indoor DAS, LLC (successor to SpectraSite Communications,
Inc.), as amended by that certain First Amendment to Multi-Carrier In-Building
Neutral Host Lease Agreement ATC Site Number 338858, dated August 12, 2009
(acknowledged by Harrah’s Operating Company, Inc. (“HOC”)), and that certain
Second Amendment to Multi-Carrier In-Building Neutral Host Lease Agreement ATC
Site Numbers 338858 and 319204, dated October 1, 2013, together with that
certain Guaranty, dated as of December 27, 2005, made by Caesars Entertainment
Resort Properties, LLC (as assignee of HOC) in favor of said tenant with respect
to a termination fee.



3.
Lease, dated August 1, 2016, between Tenant and Frozen Dessert IV, LLC, as
amended by that certain First Amendment to Lease, dated January 3, 2017,
together with that certain Guaranty of Lease, dated July 1, 2016, made by Frozen
Desserts, LLC.



4.
Lease, dated August 1, 2016, between Tenant and Breeze Daiquiri Bar, LLC, as
amended by that certain First Amendment to Lease, dated February 6, 2017,
together with that certain Guaranty of Lease, dated July __, 2016, made by Zohar
Ben-Rey and Doron Mashal.



5.
Lease, dated September 1, 2017, between Tenant and FedEx Office and Print
Services, Inc.



6.
Retail Lease, dated May 1, 2009, between Tenant and Higuchi Developer Inc.



    



--------------------------------------------------------------------------------







7.
Lease, dated June 15, 2011, between Tenant and Icon Tech & Enterprises d/b/a
Jouvence Eternelle, as amended by that certain First Amendment to the Icon Tech
& Enterprises, d/b/a Hormeta Lease, dated June 15, 2011, that certain Second
Amendment to Lease, dated June 1, 2012, and that certain Third Amendment to
Lease, dated June 1, 2014.



8.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between NOA,
Inc. d/b/a Karma and Luck, together with that certain Guaranty of Lease, dated
May __, 2016, made by Guy Tumarkin.



9.
Lease, dated December 1, 2016, between Tenant and The Marshall Retail Group,
LLC, as amended by that certain First Amendment to Lease, dated January 27,
2017.



10.
Lease, dated May 22, 2001, between Tenant and McDonald’s Corporation, as
extended by that certain Extension Letter, dated June 12, 2017.



11.
Lease Agreement, dated March 1, 2010, between Tenant and Tasty Cocktails II, LLC
d/b/a Numb, as amended by that certain First Amendment to Lease, dated June 20,
2017.



12.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between
Tenant and NOA, Inc. d/b/a Nectar, as amended by that certain First Amendment to
Lease, dated February 10, 2017, together with that certain Guaranty of Lease,
dated May __, 2016, made by Guy Tumarkin.



13.
Agreement of Lease, dated January 24, 2005, between Tenant and Venetian Casino
Resort, LLC (as successor to Lido Casino Resort, LLC), as amended by that
certain First Amendment to Lease, dated June __, 2008, and fully executed as of
June 27, 2008, together with that certain Guaranty of Lease, dated January 24,
2005, made by Las Vegas Sands, Inc.



Lease Agreement, dated August 2, 2000, between Tenant and Wyndham Vacation
Resorts Inc. f/k/a Fairfield Resorts, Inc. (as successor to Fairfield
Communities Inc.), as amended by that certain First Amendment to Lease Agreement
dated November 7, 2005, that certain Second Amendment to Lease Agreement, dated
September 11, 2007, and that certain Third Amendment to the Lease Agreement,
dated October 1, 2013. Schedule 5 - Intentionally Omitted


SCHEDULE 5


[Intentionally Omitted]


SCHEDULE 6


Description of Title Polic(y)(ies)


That certain [title policy] issued by Fidelity National Title Insurance Company
and Stewart Title Guaranty Company on December __, 2017 to [_____________] in
the insured amount of [$1.1362BB]. Title policy description to be
updated.Schedule 6 - Description of Title Polic(y)(ies)


SCHEDULE 7
Property Specific IP




    



--------------------------------------------------------------------------------





1. Fulton Street Food Court





















EXHIBIT D
GUARANTY
This GUARANTY OF LEASE (this “Guaranty”), is made and entered into as of the
__________day of December, 2017 by and between Caesars Resort Collection, LLC, a
Delaware limited liability company (“Guarantor”), and [_____] (“Landlord”).
RECITALS
A.    Landlord and Harrah’s Las Vegas LLC, a Nevada limited liability company
(“Tenant”) have entered into that certain Lease dated of even date herewith (as
may be amended, restated, supplemented, waived or otherwise modified from time
to time, the “Lease”). All capitalized terms used and not otherwise defined
herein shall have the same meanings given such terms in the Lease.
B.    Guarantor is an affiliate of Tenant, will derive substantial benefits from
the Lease and acknowledges and agrees that this Guaranty is given in accordance
with the requirements of the Lease and that Landlord would not have been willing
to enter into the Lease unless Guarantor was willing to execute and deliver this
Guaranty.
AGREEMENTS
NOW, THEREFORE, in consideration of Landlord entering into the Lease with
Tenant, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor agrees as follows:
(1)Guaranty. In consideration of the benefit derived or to be derived by it
therefrom, as to the Lease, Guarantor hereby unconditionally and irrevocably
guarantees, as a primary obligor and not merely as a surety, the prompt,
faithful and complete payment and performance in full in cash of all monetary
obligations of Tenant under the Lease of any nature, including, without
limitation, Rent, Additional Charges and all other sums payable by Tenant under
the Lease (including, without limitation, during any Transition Period), all
indemnification obligations, insurance obligations and all monetary obligations
relating to the requirements to operate, rebuild, restore or replace any
facilities or improvements now or hereafter located on the Leased Property


    



--------------------------------------------------------------------------------





covered by the Lease, including, without limitation, Tenant’s obligation to
expend the Required Capital Expenditures in accordance with the Lease
(collectively, the “Obligations”), in each case including (a) amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code (as defined below) or similar laws and (b) any late charges
and interest provided for under the Lease (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not a claim for such interest is allowed or allowable in
such proceeding). In the event of the failure of Tenant to pay any of the
Obligations when due or within any applicable cure period under the Lease,
Guarantor shall forthwith pay all Obligations and pay all costs of collection or
enforcement and other damages that may result from the non-performance thereof
by Tenant, in each case to the full extent provided under the Lease. As to the
Obligations, Guarantor’s liability under this Guaranty is without limit except
as provided in Section 12 hereof. Guarantor agrees that its guarantee provided
herein constitutes a guarantee of payment when due and not of collection.
(2)Survival of Obligations. The obligations of Guarantor under this Guaranty
shall not be released, diminished, impaired, reduced or adversely affected and
shall survive and continue in full force and effect notwithstanding:
a.any amendment, modification, or extension of the Lease pursuant to its terms;
b.any compromise, release, consent, extension, indulgence or other action or
inaction in respect of any terms of the Lease or any other guarantor;
c.any substitution or release, in whole or in part, of any security for this
Guaranty which Landlord may hold at any time;
d.any exercise or non-exercise by Landlord of any right, power or remedy under
or in respect of the Lease or any security held by Landlord with respect
thereto, or any waiver of any such right, power or remedy;
e.any change in the existence, structure or ownership of, or any bankruptcy,
insolvency, reorganization, arrangement, assignment for the benefit of
creditors, receivership or trusteeship affecting, Tenant, Landlord or Guarantor
or their respective successors or assigns or any of their respective Affiliates
or any of their respective assets, or any actual or attempted rejection,
assumption, assignment, separation, severance, or recharacterization of the
Lease or any portion thereof, or any discharge of liability thereunder, in
connection with any such proceeding or otherwise;
f.any limitation of Tenant’s liability under the Lease or any limitation of
Tenant’s liability thereunder which may now or hereafter be imposed by any
statute, regulation or rule of law, or any illegality, irregularity, invalidity
or unenforceability, in whole or in part, of the Lease or any term thereof;
g.subject to Section 13 hereof, any sale, lease, or transfer of all or any part
of any interest in the Facility or any or all of the assets of Tenant to any
other Person;
h.any act or omission by Landlord with respect to any security instrument or any
failure to file, record or otherwise perfect the same;
i.any extensions of time for performance under the Lease;
j.the release of Tenant from performance or observation of any of the
agreements, covenants, terms or conditions contained in the Lease by operation
of law or otherwise;
k.the fact that Tenant may or may not be personally liable, in whole or in part,
under the terms of the Lease to pay any money judgment;





--------------------------------------------------------------------------------





l.the failure to give Guarantor any notice of acceptance, default or otherwise;
m.any other guaranty now or hereafter executed by Guarantor or anyone else in
connection with the Lease;
n.any rights, powers or privileges Landlord may now or hereafter have against
any other Person;
o. except as provided in Section 13 below, any assignment of the Lease, or any
subletting or subsubletting of, or any other occupancy arrangements in respect
of, all or any part of the Facility;
p.any other defenses, other than a defense of payment or performance in full, as
the case may be, of the Obligations;
q.the existence of any claim, setoff, counterclaim, defense or other rights that
may be at any time be available to, or asserted by, Guarantor or Tenant against
Landlord, whether in connection with the Lease, the Obligations or otherwise,
except to the extent of any such rights expressly provided to Tenant under the
Lease;
r.any law or statute that may operate to cap, limit, or otherwise restrict the
claims of a lessor of real property, including, but not limited to, Section
502(b)(6) of the Bankruptcy Code;
s.the invalidity, illegality or unenforceability of all or any part of the
Obligations, or any document or agreement executed in connection with the
Obligations (including the Lease) for any reason whatsoever;
t.the unenforceability (for any reason whatsoever) of this Guaranty, including,
without limitation, as a result of rejection in any bankruptcy, insolvency,
dissolution or other proceeding; or
u.any other circumstances, whether or not Guarantor had notice or knowledge
thereof.
(3)Primary Liability. The liability of Guarantor with respect to the Obligations
shall be an absolute, direct, immediate, continuing and unconditional guaranty
of payment and performance and not of collection, may not be revoked by
Guarantor and shall continue to be effective with respect to all of the
Obligations notwithstanding any attempted revocation by Guarantor and shall not
be conditional or contingent upon the genuineness, validity, regularity or
enforceability of the Lease or any other documents or instruments relating to
the Obligations, including any Person’s lack of authority or lawful right to
enter into such document on such Person’s behalf, or the pursuit by Landlord of
any remedies Landlord may have. Without limitation of the foregoing, Landlord
may proceed against Guarantor: (a) prior to or in lieu of proceeding against
Tenant, its assets, any security deposit, or any other guarantor; and (b) prior
to or in lieu of pursuing any other rights or remedies available to Landlord.
All rights and remedies afforded to Landlord by reason of this Guaranty or by
law are separate, independent and cumulative, and the exercise of any rights or
remedies shall not in any way limit, restrict or prejudice the exercise of any
other rights or remedies.
In the event of any default under the Lease, a separate action or actions may be
brought and prosecuted against Guarantor whether or not Tenant is joined therein
or a separate action or actions are brought against Tenant. Landlord may
maintain successive actions for other defaults. Landlord’s rights hereunder
shall not be exhausted by its exercise of any of its rights or remedies or by
any such action or by any number of successive actions until and unless all
indebtedness and Obligations the payment and performance of which are hereby
guaranteed have been paid and fully performed.





--------------------------------------------------------------------------------





(4)Obligations Not Affected. In such manner, upon such terms and at such times
as Landlord in its sole discretion deems necessary or expedient, and without
notice to Guarantor, Landlord may: (a) amend, alter, compromise, accelerate,
extend or change the time or manner for the payment or the performance of any
Obligation hereby guaranteed; (b) extend, amend or terminate the Lease; or (c)
release Tenant by consent to any assignment (or otherwise) as to all or any
portion of the Obligations hereby guaranteed, in each case pursuant to the terms
of the Lease. Any exercise or non-exercise by Landlord of any right hereby given
Landlord, dealing by Landlord with Guarantor or any other guarantor, Tenant or
any other Person, or change, impairment, release or suspension of any right or
remedy of Landlord against any Person including Tenant and any other guarantor
will not affect any of the Obligations of Guarantor hereunder or give Guarantor
any recourse or offset against Landlord.
(5)Waiver. With respect to the Lease, Guarantor hereby waives and relinquishes
all rights and remedies accorded by applicable law to sureties and/or guarantors
or any other accommodation parties, under any statutory provisions, common law
or any other provision of law, custom or practice, and agrees not to assert or
take advantage of any such rights or remedies including, but not limited to:
a.any right to require Landlord to proceed against Tenant or any other Person or
to proceed against or exhaust any security held by Landlord at any time or to
pursue any other remedy in Landlord’s power before proceeding against Guarantor
or to require that Landlord cause a marshaling of Tenant’s assets or the assets,
if any, given as collateral for this Guaranty or to proceed against Tenant
and/or any collateral, including collateral, if any, given to secure Guarantor’s
obligation under this Guaranty, held by Landlord at any time or in any
particular order;
b.any defense that may arise by reason of the incapacity or lack of authority of
any other Person;
c.notice of the existence, creation or incurring of any new or additional
indebtedness or obligation or of any action or non-action on the part of Tenant,
Landlord, any creditor of Tenant or Guarantor or on the part of any other Person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Landlord or in connection with any
obligation hereby guaranteed;
d.any defense based upon an election of remedies by Landlord which destroys or
otherwise impairs the subrogation rights of Guarantor or the right of Guarantor
to proceed against Tenant for reimbursement, or both;
e.any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
f.any duty on the part of Landlord to disclose to Guarantor any facts Landlord
may now or hereafter know about Tenant, regardless of whether Landlord has
reason to believe that any such facts materially increase the risk beyond that
which Guarantor intends to assume or has reason to believe that such facts are
unknown to Guarantor or has a reasonable opportunity to communicate such facts
to Guarantor, it being understood and agreed that Guarantor is fully responsible
for being and keeping informed of the financial condition of Tenant and of all
circumstances bearing on the risk of non-payment or non-performance of any
Obligations or indebtedness hereby guaranteed;





--------------------------------------------------------------------------------





g.any defense arising because of Landlord’s election, in any proceeding
instituted under the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et
seq.), as amended, reformed or modified from time to time and any rules or
regulations issued from time to time thereunder (the “Bankruptcy Code”) of the
application of Section 1111(b)(2) of the Bankruptcy Code;
h.any defense based on any borrowing or grant of a security interest under
Section 364 of the federal Bankruptcy Code; and
i.all rights and remedies accorded by applicable law to guarantors, including
without limitation, any extension of time conferred by any law now or hereafter
in effect and any requirement or notice of acceptance of this Guaranty or any
other notice to which the undersigned may now or hereafter be entitled to the
extent such waiver of notice is permitted by applicable law.
(6)Information. Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of Tenant, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that Guarantor assumes and incurs
hereunder and agrees that Landlord will not have any duty to advise Guarantor of
information regarding such circumstances or risks.
(7)No Subrogation. Until all Obligations of Tenant under the Lease have been
satisfied and discharged in full, Guarantor shall have no right of subrogation
and waives any right to enforce any remedy which Guarantor now has or may
hereafter have against Tenant or any of Tenant’s assets (including any such
remedy of Landlord) and any benefit of, and any right to participate in, any
security now or hereafter held by Landlord with respect to the Lease.
(8)Agreement to Comply with terms of Lease. Guarantor hereby agrees (a) to
comply with all terms of the Lease applicable to it hereunder in respect of the
Obligations, (b) that it shall take no action, and that it shall not omit to
take any action, which action or omission, as applicable, would cause a breach
of the terms of the Lease and (c) that it shall not commence an involuntary
proceeding or file an involuntary petition in any court of competent
jurisdiction seeking (i) relief in respect of Tenant or any of its Subsidiaries,
or of a substantial part of the property or assets of Tenant or any of its
Subsidiaries, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law or (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Tenant or any of its Subsidiaries or for a substantial part of the property or
assets of Tenant or any of its Subsidiaries.
(9)Agreement to Pay; Contribution; Subordination; Claims in Bankruptcy. Without
limitation of any other right of Landlord at law or in equity, upon the failure
of Tenant to pay any Obligation when and as the same shall become due, Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to Landlord in
cash the amount of such unpaid Obligation. Upon payment by Guarantor of any sums
to Landlord as provided above, all rights of Guarantor against Tenant arising as
a result thereof by way of subrogation, contribution, reimbursement, indemnity
or otherwise shall be subject to the limitations set forth in this Section 9. If
for any reason whatsoever Tenant now or hereafter becomes indebted to Guarantor
or any Affiliate of Guarantor, such indebtedness and all interest thereon shall
at all times be subordinate to Tenant’s obligation to Landlord to pay as and
when due in accordance with the terms of the Lease the guaranteed Obligations,
it being understood that Guarantor and each Affiliate of Guarantor shall be
permitted to receive payments from Tenant on account of such obligations except
during the continuance of a Tenant Event of Default under the Lease relating to
failure to pay amounts due under the Lease.





--------------------------------------------------------------------------------





During any time in which a Tenant Event of Default relating to failure to pay
amounts due under the Lease has occurred and is continuing under the Lease (and
provided that Guarantor has received written notice thereof), Guarantor agrees
to make no claim for such indebtedness that does not recite that such claim is
expressly subordinate to Landlord’s rights and remedies under the Lease.
Furthermore, in the event of receivership, bankruptcy, reorganization,
arrangement, debtor’s relief, or other insolvency proceedings involving Tenant
as debtor, Guarantor hereby assigns to Landlord any right it may have to prove
its claim in any such proceeding so as to establish its rights hereunder and
receive directly from the receiver, trustee or other court custodian dividends
and payments which would otherwise be payable to Guarantor with respect to debts
and liabilities owing by Tenant to Guarantor up to the amounts owed to Landlord
hereunder.
(10)Application of Payments. With respect to the Lease, and with or without
notice to Guarantor, Landlord, in Landlord’s sole discretion and at any time and
from time to time and in such manner and upon such terms as Landlord deems
appropriate, may (a) apply any or all payments or recoveries following the
occurrence and during the continuance of a Tenant Event of Default from Tenant
or from any other guarantor under any other instrument or realized from any
security, in such manner and order of priority as Landlord may determine, to any
indebtedness or other obligation of Tenant with respect to the Lease and whether
or not such indebtedness or other obligation is guaranteed hereby or is
otherwise secured, and (b) refund to Tenant any payment received by Landlord
under the Lease.
(11)Guaranty Default. Upon the failure of Guarantor to pay the amounts required
to be paid hereunder when due following the occurrence and during the
continuance of a Tenant Event of Default under the Lease, Landlord shall have
the right to bring such actions at law or inequity, including appropriate
injunctive relief, as it deems appropriate to compel compliance, payment or
deposit, and among other remedies to recover its reasonable attorneys’ fees in
any proceeding, including any appeal therefrom and any post judgment
proceedings.
(12)Maximum Liability. Guarantor and, by its acceptance of the guarantees
provided herein, Landlord, hereby confirms that it is the intention of all such
Persons that the guarantees provided herein and the obligations of Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to the guarantees provided herein and the obligations
of Guarantor hereunder. To effectuate the foregoing intention, Landlord hereby
irrevocably agrees that the obligations of Guarantor under this Guaranty shall
be limited to the maximum amount as will result in such obligations not
constituting a fraudulent transfer or conveyance.
(13)Release. Guarantor shall automatically be released from its obligations
hereunder (other than with respect to the Guaranty Termination Obligations (as
defined below)) (the date upon which a release as described in this Section 13
occurs is referred to in this Guaranty as the “Guaranty Release Date”) upon the
occurrence of any one of the following: (i) upon the consummation of a Lease
Foreclosure Transaction in compliance in all respects with Section 22.2(ii) of
the Lease, including, without limitation, satisfaction of the requirements
contained in clauses (1) through (4) of said Section 22.2(ii), including,
without limitation, satisfaction of the Tenant Transferee Requirement and
delivery of the replacement Guaranty as and to the extent provided therein, (ii)
upon the consummation of a transaction as described in and in compliance in all
respects with Section 22.2(vii) of the Lease, and, without limitation, delivery
of an assumption of this Guaranty





--------------------------------------------------------------------------------





by the applicable transferee as described in such clause (vii) in a form
reasonably satisfactory to Landlord, and (iii) upon the consummation of a
transaction as described in and in compliance in all respects with Section
22.2(viii) of the Lease. “Guaranty Termination Obligations” means, collectively,
the aggregate amount of any outstanding Obligations that are due and payable as
of the Guaranty Release Date.
(14)Representations and Warranties. Guarantor represents and warrants that as of
the date hereof:
a.As of the date of this Agreement Guarantor (i) is a limited liability company
duly formed, validly existing, and in good standing under the laws of the state
of Delaware; (ii) is duly qualified to do business and is in good standing under
the laws of each jurisdiction where the conduct of its business requires such
qualification; and (iii) is in compliance with all Legal Requirements except, in
the case of clauses (ii) and (iii), where the failure to do so would not
reasonably be expected to have a materially adverse effect on Guarantor’s
ability to pay the Obligations or perform its other obligations in accordance
with the terms hereof.
b.The execution, delivery, and performance of this Guaranty (i) are within
Guarantor’s limited liability company powers, (ii) have been duly authorized by
all necessary or proper limited liability company action, (iii) are not in
contravention of any provision of Guarantor’s certificate of formation or other
governing instruments, (iv) will not violate any law or regulations, or any
order or decree of any court or governmental instrumentality except for any such
violation that would not reasonably be expected to have a material adverse
effect on Guarantor’s ability to pay the Obligations or perform its other
obligations in accordance with the terms hereof, (v) will not conflict with or
result in the breach of, or constitute a default under, any indenture, mortgage,
deed of trust, lease, agreement, or other instrument to which Guarantor is a
party or by which Guarantor or any of its property is bound , except as would
not reasonably be expected to have an adverse effect on Guarantor’s ability to
perform its obligations hereunder, and (vi) do not require the consent or
approval of any governmental body, agency, authority, or any other person except
those already obtained, except as would not reasonably be expected to have an
adverse effect on Lease Guarantor’s ability to perform its obligations
hereunder. This Lease Guaranty is duly executed and delivered on behalf of Lease
Guarantor and constitutes a legal, valid, and binding obligation of Lease
Guarantor, enforceable against Lease Guarantor in accordance with its terms
(subject to any applicable principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights).
c.Guarantor owns, directly or indirectly, one hundred percent (100%) of the
membership interests in Tenant and by entering into the Lease, Landlord will be
conferring a direct and substantial economic benefit on Guarantor.
(15)[Reserved].
(16)Notices. Any notice, request, demand, consent, approval or other
communication required or permitted to be given by either party hereunder to the
other party shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address:
To Guarantor:                    Caesars Resort Collection, LLC
One Caesars Palace Drive





--------------------------------------------------------------------------------





Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com
With a copy to:                _________________________
(that shall not constitute notice)        _________________________
_________________________
Attention: __________________
Email: ___________________
To Landlord:                    _________________________
_________________________
_________________________
Attention: __________________
Email: ___________________
With a copy to:                _________________________
(that shall not constitute notice)        _________________________
_________________________
Attention: __________________
Email: ___________________
or to such other address as either party hereto may hereafter designate. Notice
shall be deemed to have been given on the date of delivery if such delivery is
made on a Business Day, or if not, on the first Business Day after delivery. If
delivery is refused, Notice shall be deemed to have been given on the date
delivery was first attempted. Notice sent by email shall be deemed given only
upon an independent, non-automated confirmation from the recipient acknowledging
receipt.
(17)Licensing Event. If there shall occur a Licensing Event with respect to
either party hereto, then such party shall notify the other party, as promptly
as practicable after becoming aware of such Licensing Event (but in no event
later than twenty (20) days after becoming aware of such Licensing Event). In
such event, the notifying party shall and shall cause any applicable Affiliates
to use commercially reasonable efforts to resolve such Licensing Event within
the time period required by the applicable Gaming Authorities by submitting to
investigation by the relevant Gaming Authorities and cooperating with any
reasonable requests made by such Gaming Authorities (including filing requested
forms and delivering information to the Gaming Authorities). If the notifying
party cannot otherwise resolve the Licensing Event within the time period
required by the applicable Gaming Authorities and any aspect of such Licensing
Event is attributable to any Person(s) other than the notifying party, then the
notifying party shall disassociate with the applicable Persons to resolve the
Licensing Event.
(18)Miscellaneous.
a.No term, condition or provision of this Guaranty may be waived except by an
express written instrument to that effect signed by Landlord and Guarantor. No
waiver of any term, condition or provision of this Guaranty will be deemed a
waiver of any other term, condition or provision, irrespective of similarity, or
constitute a continuing waiver of





--------------------------------------------------------------------------------





the same term, condition or provision, unless otherwise expressly provided. No
term, condition or provision of this Guaranty may be amended or modified with
respect to Guarantor except by an express written instrument to that effect
signed by Landlord.
b.If any one or more of the terms, conditions or provisions contained in this
Guaranty is found in a final award or judgment rendered by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining terms, conditions and
provisions of this Guaranty shall not in any way be affected or impaired
thereby, and this Guaranty shall be interpreted and construed as if the invalid,
illegal, or unenforceable term, condition or provision had never been contained
in this Guaranty.
c.THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES
AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING
TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL RESPECTS THIS GUARANTY (AND ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA, ALL CLAIMS, DEMANDS, CONTROVERSIES, DISPUTES, ACTIONS OR CAUSES OF
ACTION OF ANY NATURE OR CHARACTER ARISING OUT OF OR IN CONNECTION WITH, OR
RELATED TO, THIS GUARANTY, WHETHER LEGAL OR EQUITABLE, KNOWN OR UNKNOWN,
CONTINGENT OR OTHERWISE, SHALL BE RESOLVED IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURTS THERETO, OR IF
FEDERAL JURISDICTION IS LACKING, THEN IN NEW YORK STATE SUPREME COURT, NEW YORK
COUNTY (COMMERCIAL DIVISION) AND ANY APPELLATE COURTS THERETO. THE PARTIES AGREE
THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER ANY METHOD PERMISSIBLE
UNDER THE LAWS OF THE STATE OF NEW YORK. THIS PROVISION SHALL SURVIVE AND BE
BINDING UPON THE PARTIES AFTER THE LEASE IS NO LONGER IN EFFECT
d.EACH OF GUARANTOR AND LANDLORD ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF
COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTION OF THE UNITED STATES, THE STATE OF NEW YORK AND THE OTHER STATES IN
WHICH THE Facility IS LOCATED. EACH OF GUARANTOR AND LANDLORD HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS GUARANTY (OR ANY AGREEMENT FORMED PURSUANT TO THE
TERMS HEREOF) OR (ii) IN ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF LANDLORD AND GUARANTOR WITH RESPECT TO THIS LEASE (OR ANY
AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH; OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE;





--------------------------------------------------------------------------------





EACH OF GUARANTOR AND LANDLORD HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS
CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY..
e.In the event of any suit, action, arbitration or other proceeding to interpret
this Guaranty, or to determine or enforce any right or obligation created
hereby, the prevailing party in the action shall recover such party’s reasonable
costs and expenses incurred in connection therewith, including, but not limited
to, reasonable attorneys’ fees and costs of appeal, post judgment enforcement
proceedings (if any) and bankruptcy proceedings (if any). Any court, arbitrator
or panel of arbitrators shall, in entering any judgment or making any award in
any such suit, action, arbitration or other proceeding, in addition to any and
all other relief awarded to such prevailing party, include in such judgment or
award such party’s reasonable costs and expenses as provided in this Section
18(e).
f.Guarantor (i) represents that it has been represented and advised by counsel
in connection with the execution of this Guaranty; (ii) acknowledges receipt of
a copy of the Lease; and (iii) further represents that Guarantor has been
advised by counsel with respect thereto. This Guaranty shall be construed and
interpreted in accordance with the plain meaning of its language, and not for or
against Guarantor or Landlord, and as a whole, giving effect to all of the
terms, conditions and provisions hereof.
g.Except as provided in any other written agreement now or at any time hereafter
in force between Landlord and Guarantor, this Guaranty shall constitute the
entire agreement of Guarantor with Landlord with respect to the subject matter
hereof, and no representation, understanding, promise or condition concerning
the subject matter hereof will be binding upon Landlord or Guarantor unless
expressed herein.
h.All stipulations, obligations, liabilities and undertakings under this
Guaranty shall be binding upon Guarantor and its successors and assigns and
shall inure to the benefit of Landlord and to the benefit of Landlord’s
successors and assigns.
i.Whenever the singular shall be used hereunder, it shall be deemed to include
the plural (and vice-versa) and reference to one gender shall be construed to
include all other genders, including neuter, whenever the context of this
Guaranty so requires. Section captions or headings used in this Guaranty are for
convenience and reference only, and shall not affect the construction thereof.
j.This Guaranty may be executed in any number of counterparts, each of which
shall be a valid and binding original, but all of which together shall
constitute one and the same instrument.
k.All words in this Guaranty shall be deemed to include any number or gender as
the context or sense of this Guaranty requires. The words “will,” “shall,” and
“must” in this Agreement indicate a mandatory obligation. The use of the words
“include,” “includes,” and “including” followed by one (1) or more examples is
intended to be illustrative and is not a limitation on the scope of the
description or term for which the examples are provided. The words “day” and
“days” refer to calendar days unless otherwise stated. The words “hereof”,
“hereto” and “herein” refer to this Guaranty, and are not limited to the
section, paragraph or clause in which such words are used.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Guaranty has been executed by Guarantor and Landlord as
of the date first written above.


GUARANTOR:
Caesars Resort Collection, LLC,
a Delaware limited liability company


By: ___________________________
Name: _________________________
Title: __________________________




LANDLORD:
[_________________]


By: ___________________________
Name: _________________________
Title: __________________________













--------------------------------------------------------------------------------








EXHIBIT E


Non-Imputation Endorsement














Order No. 42041057-421-421    Policy No. Pro
Forma-NV-FNCP-IMP-2730628-1-17-42041057


PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-NV-FNCP-IMP-2730628-1-17-42041057 Issued by
Fidelity National Title Insurance Company


The Company agrees that it will not assert the provisions of Exclusions from
Coverage 3(a), (b), or (e) to deny liability for loss or damage otherwise
insured against under the terms of the policy solely by reason of the action or
inaction or Knowledge, as of Date of Policy, of HARRAH’S LAS VEGAS, LLC, a
Nevada limited liability company imputed to the Insured by operation of law,
provided CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company
acquired the Insured as a purchaser for value without Knowledge of the asserted
defect, lien, encumbrance, adverse claim, or other matter insured against by the
policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements to it.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.














27E121 ALTA 15-06 Nonimputation – Full Equity Transfer (6-17-06)    Page 1of 1





--------------------------------------------------------------------------------






EXHIBIT F


Permitted Exceptions








SCHEDULE B
EXCEPTIONS FROM COVERAGE


This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees, or expenses that arise by reason of:


1.
INTENTIONALLY DELETED



2.
INTENTIONALLY DELETED



3.
INTENTIONALLY DELETED



4.
INTENTIONALLY DELETED



5.
INTENTIONALLY DELETED



6.
Any lien, or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law and not shown by the Public Records.



NOTE: We will revisit this exception upon receipt and review of the physical
inspection and Owners Affidavit


7.
General and special State, County and/or City property taxes, for the fiscal
year 2017-2018, the First and Second Quarters are paid in full, the Third and
Fourth Quarters are not yet due and payable:

Assessor’s Parcel No.:    162-16-312-002


8.
Special assessment, as follows: Assessment No.:    97B

AMG ID No.:    7506
Assessments Due:    quarterly Original Assessment:    $6,431.48 Payoff
Amount:    $4,823.61
Amount of Next Inst:    $0.00 (Re-occurring) Figures are good to:    November
01, 2017
Mail payments to:    Clark County Treasurer – SID
File 57254
Los Angeles, CA 90074-7254 Assessor’s Parcel No.:    162-16-312-002
(NONE NOW DUE AND PAYABLE)


9.
Any taxes that may be due, but not assessed, for new construction which can be
assessed on the unsecured property rolls in the Office of the Clark County
Assessor, per Nevada Statute 361.260.



exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





(NONE NOW DUE AND PAYABLE)


10.
Water rights, claims or title to water, whether or not disclosed by the public
records.



11.
Reservations, exceptions and provisions contained in the patent from the United
States of America, and in the acts authorizing the issuance thereof.

Recording Date:    December 05, 1912
Recording No:    Book 2 of Deeds, Page 481, Instrument No. 4675, of Official
Records


12.
Reservations, exceptions and provisions contained in the patent from the United
States of America, and in the acts authorizing the issuance thereof.

Recording Date:    January 17, 1925
Recording No:    Book 10 of Deeds, Page 410, Instrument No. 21882, of Official
Records


13.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Southern Nevada Power Co.

Purpose:    transmitting electric
Recording Date:    October 29, 1952
Recording No:    Book 68, Page 173, Instrument No. 393812, of Official Records


As shown on that certain ALTA/NSPS Survey prepared by Ryan G Sligar, PLS No.
21263 with Horizon Surveys, LLC, dated November 10, 2017 and last revised
    Job No. 1219.001 (the “Survey”).


14.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Southern Nevada Power Company

Purpose:    transmitting electric
Recording Date:    February 13, 1953
Recording No:    Book 69, Page 305, Instrument No. 400048, of Official Records
And as shown on the Survey.
15.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    sewage lines
Recording Date:    March 15, 1956
Recording No:    Book 87, Instrument No. 72647, of Official Records And as shown
on the Survey.
16.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    sewage lines
Recording Date:    March 15, 1956
Recording No:    Book 87, Instrument No. 72648, of Official Records And as shown
on the Survey.
17.
Non-exclusive easement(s)for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    sewage lines
Recording Date:    June 17, 1965


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Recording No:    Book 635, Instrument No. 510670, of Official Records And as
shown on the Survey.
18.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    sewage lines
Recording Date:    June 17, 1965
Recording No:    Book 635, Instrument No. 510671, of Official Records And as
shown on the Survey.
19.
Non-exclusive easement(s)for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Las Vegas Valley Water
District

Purpose:    pipelines
Recording Date:    March 22, 1971
Recording No:    Book 110, Instrument No. 87444, of Official Records And as
shown on the Survey.
20.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company and
Central Telephone Company

Purpose:    underground electric and telephone communication lines
Recording Date:    December 14, 1972
Recording No:    Book 286, Instrument No. 245581, of Official Records And as
shown on the Survey.


21.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company and
Central Telephone Company

Purpose:    underground electric and telephone communication lines
Recording Date:    December 22, 1972
Recording No:    Book 288, Instrument No. 247913, of Official Records


The interest of Central Telephone Company was relinquished by document recorded
October 27, 1978 in Book 962 as Document No. 921608, Official Records.


And as shown on the Survey.


22.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    electrical substation
Recording Date:    December 22, 1972
Recording No:    Book 288, Instrument No. 247914, of Official Records And as
shown on the Survey.
23.
INTENTIONALLY DELETED



24.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company and
Central Telephone Company



exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Purpose:    electric and telephone lines
Recording Date:    December 01, 1978
Recording No:    Book 877, Instrument No. 936613, of Official Records
And as shown on the Survey.


25.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Clark County Sanitation
District No. One

Purpose:    sewage lines
Recording Date:    February 14, 1980
Recording No:    Book 1187, Instrument No. 1146031, of Official Records And as
shown on the Survey.
26.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Las Vegas Valley Water
District

Purpose:    pipelines
Recording Date:    June 16, 1980
Recording No:    Book 1241, Instrument No. 1200335, of Official Records And as
shown on the Survey.
27.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    March 30, 1981
Recording No:    Book 1377, Instrument No. 1336574, of Official Records


28.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Holiday Inns, Inc.

Purpose:    ingress and egress
Recording Date:    April 21, 1981
Recording No:    Book 1388, Instrument No. 1347424, of Official Records


An amendment to Grant of Easement was recorded July 15, 1986 in Book 860715 as
Document No. 00811 Official Records.


And as shown on the Survey.


29.
INTENTIONALLY DELETED



30.
Non-exclusive easement(s) for the purpose shown below and rights incidental
thereto as reserved in a Deed: Purpose:    ingress and egress

Recording Date:    April 30, 1981
Recording No:    Book 1393, Instrument No. 1352779, of Official Records And as
shown on the Survey.
31.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    electrical lines
Recording Date:    July 29, 1981


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Recording No:    Book 1440, Instrument No. 1399086, of Official Records


And as shown on the Survey.
32.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    electric systems
Recording Date:    September 14, 1981
Recording No:    Book 1462, Instrument No. 1421370, of Official Records And as
shown on the Survey.
33.
INTENTIONALLY DELETED



34.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    April 03, 1987
Recording No:    Book 870403, Instrument No. 00629, of Official Records and
Re-Recording Date:    April 20, 1988
and Re-Recording No:    Book 880420, Instrument No. 00846, of Official Records


35.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    October 06, 1987
Recording No:    Book 871006, Instrument No. 00588, of Official Records


36.
Dedication(s) and non-exclusive easement(s) and rights incidental thereto as
indicated or delineated on the map of said parcel map:

Recording No.:    File 56 of Parcel Maps, Page 72, of Official Records And as
shown on the Survey.
37.
Dedication(s) and non-exclusive easement(s) and rights incidental thereto as
indicated or delineated on the map of said parcel map:

Recording No.:    File 57 of Parcel Maps, Page 51, of Official Records And as
shown on the Survey.
38.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    August 07, 1989
Recording No:    Book 890807, Instrument No. 00613, of Official Records


39.
Terms, provisions and conditions as contained in an instrument
Entitled:    Access to Equipment Agreement

Recording Date:    June 19, 1990
Recording No.:    Book 900619, Instrument No. 00622 and 00623, of Official
Records


Granted to:    Nevada Power Company


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Purpose:    electric systems
Recording Date:    June 28, 1990
Recording No:    Book 900628, Instrument No. 01081, of Official Records And as
shown on the Survey.
41.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    transmission and distribution of electricity
Recording Date:    June 28, 1990
Recording No:    Book 900628, Instrument No. 01082, of Official Records And as
shown on the Survey.
42.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    April 13, 1995
Recording No:    Book 950413, Instrument No. 00060, of Official Records and
Re-Recording Date:    October 04, 1995
and Re-Recording No:    Book 951004, Instrument No. 00892, of Official Records


43.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    March 25, 1996
Recording No.:    Book 960325, Instrument No. 00926, of Official Records


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.


44.
INTENTIONALLY DELETED



45.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    March 05, 1997
Recording No:    Book 970305, Instrument No. 00660, of Official Records


46.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    April 01, 1997
Recording No.:    Book 970401, Instrument No. 02038, of Official Records


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.
47.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Las Vegas Valley Water
District

Purpose:    water pipelines
Recording Date:    April 02, 1997
Recording No:    Book 970402, Instrument No. 01949, of Official Records




exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





A partial relinquishment of above easement was recorded October 12, 2001 in Book
20011012 as Document No. 01156, Official Records.


And as shown on the Survey.


48.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Las Vegas Valley Water
District

Purpose:    pipelines
Recording Date:    April 02, 1997
Recording No:    Book 970402, Instrument No. 01950, of Official Records And as
shown on the Survey.
49.
INTENTIONALLY DELETED



50.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Las Vegas Valley Water
District

Purpose:    pipelines
Recording Date:    July 03, 1997
Recording No:    Book 970703, Instrument No. 00912, of Official Records And as
shown on the Survey.
51.
Terms, provisions and conditions as contained in an instrument
Entitled:    Memorandum of Agreement

Recording Date:    April 16, 1998
Recording No.:    Book 980416, Instrument No. 00618, of Official Records And as
shown on the Survey.
52.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    underground electrical systems
Recording Date:    May 05, 1999
Recording No:    Book 990505, Instrument No. 00828, of Official Records And as
shown on the Survey.
53.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    traffic signal and intersection lighting facilities
Recording Date:    January 09, 2001
Recording No:    Book 20010109, Instrument No. 00205, of Official Records


And as shown on the Survey.
54.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    MGM Grand-Bally’s Monorail
Limited Liability Company

Purpose:    monorail system maintenance
Recording Date:    September 20, 2000


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Recording No:    Book 20000920, Instrument No. 00207, of Official Records And as
shown on the Survey.


55.
Terms, provisions and conditions as contained in an instrument

Entitled:
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions

Recording Date:    September 20, 2000
Recording No.:    Book 20000920, Instrument No. 00208, of Official Records And
as shown on the Survey.
56.
INTENTIONALLY DELETED



57.
An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein as disclosed by the document

Entitled:    Memorandum of Lease
Lessor:    Harrah’s Las Vegas, Inc.
Lessee:    McDonald’s Corporation
Recording Date:    December 07, 2001
Recording No:    Book 20011207, Instrument No. 01764, of Official Records


The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


58.
Terms, provisions and conditions as contained in an instrument

Entitled:    Right of Entry Agreement for Ingress and Egress
Recording Date:    August 26, 2002
Recording No.:    Book 20020826, Instrument No. 00566, of Official Records And
as shown on the Survey.
59.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    February 26, 2003
Recording No:    Book 20030226, Instrument No. 01441, of Official Records


60.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    June 26, 2003
Recording No:    Book 20030626, Instrument No. 03517, of Official Records
61.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    February 07, 2005
Recording No.:    Book 20050207, Instrument No. 02148, of Official Records


62.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company



exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Purpose:    transmission and distribution of electricity
Recording Date:    October 11, 2005
Recording No:    Book 20051011, Instrument No. 06031, of Official Records


63.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    underground electric systems
Recording Date:    October 30, 2006
Recording No:    Book 20061030, Instrument No. 02269, of Official Records And as
shown on the Survey.
64.
INTENTIONALLY DELETED



65.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document:

Granted to:    Central Telephone Company, d/b/a Centurylink and New Cingular
Wireless PCS, LLC Purpose:    use and operation of underground conduit and
cables service
Recording Date:    January 11, 2011
Recording No:    201101110002621, of Official Records And as shown on the
Survey.
66.
Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document

Recording Date:    August 10, 2011
Recording No:    201108100001475, of Official Records


Modification(s) of said covenants, conditions and restrictions Recording
Date:    September 12, 2012
Recording No:    201209120002364, of Official Records


Second Amendment to the Declaration of Covenants, Restrictions and Easements.
Recording Date:    October 11, 2013
Recording No:    201310110004747, of Official Records And as shown on the
Survey.
67.
Dedication(s) and non-exclusive easement for public utilities and rights
incidental thereto as indicated or delineated on the map of said tract/plat:

Recording No.:    Book 143 of Plats, Page No. 39, of Official Records
The easements shown herein as the following Exceptions are referenced on the
above mentioned map:
13, 14, 15, 16, 17, 18, 19, 20, 22, 24, 25, 26, 28, 29, 30, 31, 32, 36, 37, 40,
41, 43, 46, 47, 48, 50, 51, 52, 53, 54, 55,
61 and 63


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.




exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





68.
An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein as disclosed by the document

Entitled:    Assignment and Assumption of Lease
Lessor:    Harrah’s Las Vegas Propco, LLC, a Delaware limited liability company
Lessee:    Lido Casino Resort, LLC
Recording Date:    August 10, 2011
Recording No:    2011081000001482, of Official Records


The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


The terms, covenants, conditions and provisions as contained in an instrument,
entitled "Partial Assignment and Assumption Agreement"
Assignor:    Harrah’s Las Vegas Propco, LLC, a Delaware limited liability
company Assignee:    Flamingo Las Vegas Propco, LLC, a Delaware limited
liability company Recording Date:    August 10, 2011
Recording No:    201108100001483, of Official Records


69.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    electrical facilities
Recording Date:    May 03, 2012
Recording No:    201205030001996, of Official Records


70.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Las Vegas Valley Water District

Purpose:    water facilities
Recording Date:    October 24, 2012
Recording No:    201210240003957, of Official Records and Re-Recording
Date:    November 15, 2012
and Re-Recording No:    201211150001350, of Official Records And as shown on the
Survey.
71.
INTENTIONALLY DELETED



72.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    shelter area or pad
Recording Date:    August 01, 2013
Recording No.:    201308010000047, of Official Records And as shown on the
Survey.
73.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    County of Clark

Purpose:    pedestrian access
Recording Date:    August 01, 2013


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





Recording No:    201308010000048, of Official Records And as shown on the
Survey.
74.
Terms, provisions and conditions as contained in an instrument
Entitled:    Variance Order

Recording Date:    April 29, 2014
Recording No.:    20140429-0001789, of Official Records


75.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document: Granted to:    Nevada Power Company

Purpose:    utility facilities
Recording Date:    July 01, 2014
Recording No:    20140701-0000927, of Official Records And as shown on the
Survey.
76.
INTENTIONALLY DELETED



77.
Rights of tenants or persons in possession, if any, as tenants in possession of
the property under existing written unrecorded leases, which leases contain no
option to purchase or rights of first refusal.

78.
Any rights, interests, or claims which may exist or arise by reason of the
following matters disclosed by survey, Prepared by: Ryan D. Sligar PLS No. 21263
with Horizon Surveys

Dated: November 10, 2017 last revised      Job No.: 1219.001
Matters shown: A. The building located on said parcel encroaches over the
following easements:
(1)
Item 14 (document 400048)

(2)
Item 17 (document 510671)

(3)
Item 19 (document 87444)

(4)
Item 20 (document 245581)

(5)
Item 21 (document 247913)

(6)
Item 22 (document 247914)

(7)
Item 24 (document 936613)

(12) Item 32 (document 1421370) (13) Item 40 (document 900628-1081) (14) Item 41
(document 900628-1082)


Countersigned


ProForma Specimen


Authorized Signatory






END OF SCHEDULE B


This is a pro forma policy furnished to or on behalf of the party to be insured.
It neither reflects the present status of title, nor is it intended to be a
commitment to insured. The inclusion of endorsements as a part of the pro forma
policy in no way evidences the willingness of the company to provide any
affirmative coverage shown therein. There are requirements which must be met


exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------





before a final policy can be issued in the same form as the pro forma policy. A
commitment to insure setting forth these requirements should be obtained from
the Company.


Additional Matters may be added or other amendments may be made to this pro
forma policy by reason of any defects, liens or encumbrances that appear for the
first time in the Public Records or come to the attention of the Company and are
created or attached between the issuance of this pro forma policy and the
issuance of a policy of title insurance. The Company shall have no liability
because of such addition or amendment.



KL2 3038105.6
EXHIBIT H
AMENDED AND RESTATED RIGHT OF FIRST REFUSAL AGREEMENT


AMENDED AND RESTATED RIGHT OF FIRST REFUSAL AGREEMENT (this “Agreement”) is
entered into as of December ___, 2017 (the “Effective Date”), by and between
CAESARS ENTERTAINMENT CORPORATION, a Delaware corporation (“CEC”), and VICI
PROPERTIES L.P., a Delaware limited partnership (“Propco”).


RECITALS:


A.    Certain Subsidiaries of Propco (individually or collectively, as the
context may require, “Propco Landlord”) and certain Subsidiaries of CEC
(individually or collectively, as the context may require, “CEC Tenant”) have
entered into (i) that certain Lease (CPLV), dated as of the date hereof (the
“CPLV Lease”), pursuant to which Propco Landlord leases to CEC Tenant certain
real property as more particularly described therein (the “CPLV Leased
Property”), (ii) that certain Lease (Non-CPLV), dated as of the date hereof (the
“Non-CPLV Lease”), pursuant to which Propco Landlord leases to CEC Tenant
certain real property as more particularly described therein (the “Non-CPLV
Leased Property”), and (iii) that certain Lease (Joliet), dated as of the date
hereof (the “Joliet Lease”, and, collectively with the CPLV Lease and the
Non-CPLV Lease, the “Leases”), pursuant to which Propco Landlord leases to CEC
Tenant certain real property as more particularly described therein (the “Joliet
Leased Property”, and, collectively with the CPLV Leased Property and the
Non-CPLV Leased Property, the “Leased Property”).


B.    CEC and Propco have entered into that certain Right of First Refusal
Agreement dated as of October 6, 2017 (the “Original Agreement”) pursuant to
which they granted to each other certain rights of first refusal with respect to
certain opportunities to acquire, operate or develop (as applicable) real
property in addition to the Leased Property, in accordance with the terms,
conditions and procedures set forth in this Agreement. CEC and Propco now desire
to amend and restate the Original Agreement as set forth herein.


AGREEMENT:


NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CEC and Propco hereby agree as follows:




exhibit101finalexhibi_image3.jpg [exhibit101finalexhibi_image3.jpg]

--------------------------------------------------------------------------------









1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:


“Acquisition Opportunity” means an acquisition of any existing facility that
constitutes a Gaming Facility at the time such opportunity is being considered
for acquisition.


“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with such
Person. In no event shall CEC or any of its Affiliates, on the one hand, or
PropCo or any of its Affiliates, on the other hand, be deemed to be an Affiliate
of the other party as a result of this Agreement, the Leases or the MLSAs and/or
as a result of any consolidation for accounting purposes by CEC (or its
Subsidiaries) or Propco (or its Affiliates) of the other such party or the other
such party’s Affiliates.


“Alternate CEC ROFR Terms” shall have the meaning set forth in Section 2(d)
hereof.


“Alternate Propco ROFR Terms” shall have the meaning set forth in Section 3(d)
hereof.


“Applicable Law” means all (a) statutes, laws, rules, regulations, ordinances,
codes or other legal requirements of any federal, state or local governmental
authority, board of fire underwriters and similar quasi-governmental authority,
including, without limitation, any legal requirements under any Gaming Laws, and
(b) judgments, injunctions, orders or other similar requirements of any court,
administrative agency or other legal adjudicatory authority.


“Arbitration Panel” shall have the meaning set forth in Section 4 hereof.


“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which national banks in the City of Las Vegas or in the City of
New York, New York are authorized, or obligated, by law or executive order, to
close.


“CEC Election Period” means a period of thirty (30) days following CEC’s receipt
of the applicable CEC Opportunity Package.


“CEC Licensing Event” means: (a) either (1) a communication (whether oral or in
writing) by or from any Gaming Authority to Propco or any of its Affiliates or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that, or (2) a determination by Propco, in its sole but reasonable
discretion and pursuant to customary internal processes that, the association of
any member of the CEC Subject Group with Propco or any of its Affiliates is
likely to, (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by
Propco or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming
Law to which Propco or any of its Affiliates is subject; or (b) any member of
the CEC Subject Group is required to be licensed,




1



--------------------------------------------------------------------------------









registered, qualified or found suitable under any Gaming Law, and such Person is
not or does not remain so licensed, registered, qualified or found suitable
within any applicable timeframes required by the applicable Gaming Authority,
or, after becoming so licensed, registered, qualified or found suitable, fails
to remain so. For purposes of this definition, an “Affiliate” of Propco includes
any Person for which Propco or its Affiliate is providing management services.


“CEC Opportunity Package” shall have the meaning set forth in Section 2(b)
hereof.


“CEC Opportunity Transaction” means any transaction or series of related
transactions pursuant to which Propco or any of its Affiliates proposes to
acquire (fee or leasehold), operate or develop any ROFR Property; excluding,
however, any Excluded CEC Opportunity.


“CEC Panel Member” shall have the meaning set forth in Section 4(b).


“CEC Related Party” shall mean, collectively or individually, as the context may
require, CEC, any holding company that directly or indirectly owns one hundred
percent (100%) of the equity interests of CEC, and any Subsidiaries of CEC
(including, without limitation, CEC Tenant).


“CEC ROFR” shall have the meaning set forth in Section 2(c) hereof.


“CEC ROFR Discussion Period” shall have the meaning set forth in Section 2(e)
hereof.


“CEC Subject Group” means CEC, CEC’s Affiliates and its and their principals,
direct or indirect shareholders, officers, directors, agents, employees and
other related Persons (including in the case of any trusts or similar Persons,
the direct or indirect beneficiaries of such trust or similar Persons),
excluding Propco and its Affiliates.


“Change of Control” means, with respect to any party, the occurrence of any of
the following:
(a)    the direct or indirect sale, exchange or other transfer (other than by
way of merger, consolidation or amalgamation), in one or a series of related
transactions, of all or substantially all the assets of such party and its
Subsidiaries, taken as a whole, to one or more Persons;
(b)    an officer of such party becomes aware (by way of a report or any other
filing pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), proxy, vote, written notice or otherwise) of the
consummation of any transaction or series of related transactions (including,
without limitation, any merger, consolidation or amalgamation), the result of
which is that any “person” or “group” (as used in Section 13(d)(3) of the
Exchange Act or any successor provision) becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
provision), directly or




2



--------------------------------------------------------------------------------









indirectly, of more than 50% of the Voting Stock of such party or other Voting
Stock into which such party’s Voting Stock is reclassified, consolidated,
exchanged or changed, measured by voting power rather than number of securities
or other ownership interests; or
(c)    the occurrence of a “change of control”, “change in control” (or similar
definition) as defined in any indenture, credit agreement or similar debt
instrument under which such party is an issuer, a borrower or other obligor, in
each case representing outstanding indebtedness in excess of $100,000,000; or
(d)    such party consolidates with, or merges or amalgamates with or into, any
Person (or any Person consolidates with, or merges or amalgamates with or into,
such party), in any such event pursuant to a transaction in which any of such
party’s outstanding Voting Stock or any of the Voting Stock of such other Person
is converted into or exchanged for cash, securities or other property, other
than any such transaction where such party’s Voting Stock outstanding
immediately prior to such transaction constitutes, or is converted into or
exchanged for, a majority of the outstanding Voting Stock of the surviving
Person or any direct or indirect Parent Entity of the surviving Person
immediately after giving effect to such transaction measured by voting power
rather than number of securities or other ownership interests.
For purposes of the foregoing definition: (x) a party shall include any Parent
Entity of such party; and (y) “Voting Stock” shall mean the securities or other
ownership interests of any class or classes having general voting power under
ordinary circumstances, in the absence of contingencies, to elect the directors,
managers or trustees (or other similar governing body) of a Person.
Notwithstanding the foregoing: (A) the transfer of assets between or among a
party’s wholly owned subsidiaries and such party shall not itself constitute a
Change of Control; (B) the term “Change of Control” shall not include a merger,
consolidation or amalgamation of such party with, or the sale, assignment,
conveyance, transfer or other disposition of all or substantially all of such
party’s assets to, an Affiliate of such party (1) incorporated or organized
solely for the purpose of reincorporating such party in another jurisdiction,
and (2) the owners of which and the number and type of securities or other
ownership interests in such party, measured by voting power and number of
securities or other ownership interests, owned by each of them immediately
before and immediately following such transaction, are materially unchanged; (C)
a “person” or “group” shall not be deemed to have beneficial ownership of
securities subject to a stock or asset purchase agreement, merger agreement or
similar agreement (or voting or option or similar agreement related thereto)
prior to the consummation of the transactions contemplated by such agreement;
(D) the Restructuring Transactions, as defined in the Propco Indenture and any
transactions related thereto shall not constitute a Change of Control; and (E) a
transaction will not be deemed to involve a Change of Control in respect of a
party if (1) such party becomes a direct or indirect wholly owned subsidiary of
a holding company, and (2) the direct or indirect owners of such holding company
immediately following that transaction are the same as the owners of such party
immediately prior to that transaction and the number and type of securities or




3



--------------------------------------------------------------------------------









other ownership interests owned by each such direct and indirect holder
immediately following such transaction are materially unchanged from the number
and type of securities or other ownership interests owned by such direct and
indirect holder in such party immediately prior to that transaction.
“Control” (including the correlative meanings of the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, through the ownership
of voting securities, partnership interests, other equity interests or
otherwise.


“Development Opportunity” means an acquisition or development of (i) undeveloped
real property or (ii) any existing facility that does not constitute a Gaming
Facility at the time such opportunity is being considered for acquisition or
development, and, in each case, with respect to which the plan for such
acquisition or development is to develop a Gaming Facility at such facility.


“EBITDAR” means, for any applicable period, the consolidated net income or loss
of a Person on a consolidated basis for such period, determined in accordance
with GAAP, provided, however, that without duplication and in each case to the
extent included in calculating net income (calculated in accordance with GAAP):
(i) income tax expense shall be excluded; (ii) interest expense shall be
excluded; (iii) depreciation and amortization expense shall be excluded;
(iv) amortization of intangible assets shall be excluded; (v) write-downs and
reserves for non-recurring restructuring-related items (net of recoveries) shall
be excluded; (vi) reorganization items shall be excluded; (vii) any impairment
charges or asset write-offs, non-cash gains, losses, income and expenses
resulting from fair value accounting required by the applicable standard under
GAAP and related interpretations, and non-cash charges for deferred tax asset
valuation allowances, shall be excluded; (viii) any effect of a change in
accounting principles or policies shall be excluded; (ix) any non-cash costs or
expense incurred pursuant to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement shall be excluded; (x) any nonrecurring
gains or losses (less all fees and expenses relating thereto) shall be excluded;
(xi) rent expense shall be excluded; and (xii) the impact of any deferred
proceeds resulting from failed sale accounting shall be excluded. In connection
with any EBITDAR calculation made pursuant to this Agreement or any
determination or calculation made pursuant to this Agreement for which EBITDAR
is a necessary component of such determination or calculation, (i) promptly
following request therefor, CEC shall provide Propco with all supporting
documentation and backup information with respect thereto as may be reasonably
requested by Propco, (ii) such calculation shall be as reasonably agreed upon
between Propco and CEC, and (iii) if Propco and CEC do not agree within twenty
(20) days of either party seeking to commence discussions, the same may be
determined by arbitration in accordance with Section 4 hereof.


“Excluded CEC Opportunity” means (i) subject to Section 2(a) hereof, any
transaction pursuant to which Propco or any Propco Related Party proposes to
acquire,




4



--------------------------------------------------------------------------------









operate or develop any Gaming Facility that is subject to a pre-existing lease,
management agreement or other contractual restriction at the time such Gaming
Facility is being considered for acquisition, operation or development by Propco
(or a Propco Related Party) (i.e., excluding any such lease, management
agreement or other contractual restriction entered into in contemplation of the
applicable transaction involving Propco (or a Propco Related Party), unless
entered into at a time when the applicable facility did not qualify as a Gaming
Facility) and which pre-existing lease, management agreement or other
contractual restriction (x) was entered into on arms’-length terms and (y) would
not be terminated upon or prior to such acquisition, operation or development,
(ii) any transaction for which the opco/propco structure contemplated by this
Agreement would be prohibited by applicable law, rule or regulation (including
zoning regulations and/or any applicable use restrictions or easements or
encumbrances) or which would require governmental consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
received or is anticipated to be received prior to the consummation of such
transaction), provided that the applicable parties shall use reasonable, good
faith efforts to obtain any such consent, approval, license or authorization,
(iii) any transaction in which the seller of a Gaming Facility has structured
such sale to be subject to the leasing of such Gaming Facility back to such
seller of such Gaming Facility (or its Affiliate), (iv) any transaction that
consists of owning or acquiring, directly or indirectly, an interest in a Gaming
Facility or in an entity that will acquire or develop a Gaming Facility, if the
entity that directly owns or leases such Gaming Facility upon consummation of
such transaction will not constitute Propco or a Subsidiary of Propco or any
Propco Related Party, (v) any transaction in which Propco or any Propco Related
Party proposes to acquire a then-existing Gaming Facility from Propco or any
Propco Related Party and (vi) any transaction with respect to any Gaming
Facility set forth on Schedule 1 attached hereto.


“Excluded Propco Opportunity” means (i) subject to Section 3(a) hereof, any
transaction pursuant to which CEC or any CEC Related Party proposes to acquire
or develop any Gaming Facility that is subject to a pre-existing lease,
management agreement or other contractual restriction at the time such Gaming
Facility is being considered for acquisition or development by CEC (or a CEC
Related Party) (i.e., excluding any such lease, management agreement or other
contractual restriction entered into in contemplation of the applicable
transaction involving CEC (or a CEC Related Party), unless entered into at a
time when the applicable facility did not qualify as a Gaming Facility) and
which pre-existing lease, management agreement or other contractual restriction
(x) was entered into on arms’-length terms and (y) would not be terminated upon
or prior to such acquisition or development, (ii) any transaction for which the
opco/propco structure contemplated by this Agreement would be prohibited by
applicable law, rule or regulation (including zoning regulations and/or any
applicable use restrictions or easements or encumbrances) or which would require
governmental consent, approval, license or authorization (unless such consent,
approval, license or authorization has been received or is anticipated to be
received prior to the consummation of such transaction), provided that the
applicable parties shall use reasonable, good faith efforts to obtain any such
consent, approval, license or authorization, (iii) any transaction that does not
consist of owning or acquiring, directly or indirectly, a fee or leasehold
interest in respect of the real property interests in any Gaming Facility or




5



--------------------------------------------------------------------------------









Development Opportunity, (iv) any transaction that consists of owning or
acquiring, directly or indirectly, an interest in a Gaming Facility or in an
entity that will acquire or develop a Gaming Facility, if the entity that
directly owns or leases such Gaming Facility upon consummation of such
transaction will not constitute CEC or a Subsidiary of CEC or of any CEC Related
Party, (v) any transaction in which one or more third parties will own or
acquire, directly or indirectly, in the aggregate, a beneficial economic
interest of at least thirty percent (30%) in a Gaming Facility, and such third
parties constituting at least such economic interest are unable, or make a bona
fide, good faith refusal, to enter into the propco/opco structure contemplated
by this Agreement, provided that CEC shall use commercially reasonable, good
faith efforts to obtain such third parties’ approval of such propco/opco
structure, (vi) any transaction in which CEC or any CEC Related Party proposes
to acquire a then-existing Gaming Facility from CEC or any CEC Related Party,
and (vii) any transaction with respect to any Gaming Facility set forth on
Schedule 1 attached hereto.


“Excluded Sale Leaseback Opportunity” means, (i) any transaction for which the
opco/propco structure contemplated by this Agreement would be prohibited by
applicable law, rule or regulation (including zoning regulations and/or any
applicable use restrictions or easements or encumbrances) or which would require
governmental consent, approval, license or authorization (unless such consent,
approval, license or authorization has been received or is anticipated to be
received prior to the consummation of such transaction), provided that the
applicable parties shall use reasonable, good faith efforts to obtain any such
consent, approval, license or authorization, (ii) any sale leaseback transaction
where, after giving effect thereto, one or more third parties will own or
acquire, directly or indirectly, in the aggregate, a beneficial economic
interest of at least thirty percent (30%) in the tenant under such sale
leaseback transaction, and such third parties constituting at least such
economic interest are unable, or make a bona fide, good faith refusal, to
provide Propco with the opportunity contemplated by this Agreement, provided
that CEC shall use commercially reasonable, good faith efforts to obtain such
third parties’ approval to grant Propco such opportunity and (iii) any
transaction in which CEC or any CEC Related Party proposes to enter into a sale
leaseback transaction with CEC or any CEC Related Party.


“Existing EBITDAR Coverage Ratio” means, for any Existing Test Period, the ratio
of (x) the aggregate EBITDAR of CEC Tenant during such Existing Test Period to
the extent derived from the Leased Property to (y) the aggregate base and
variable rent (i.e., excluding additional rent such as pass-throughs of
expenses) payable by CEC Tenant under the Leases during such Existing Test
Period (provided that, to the extent the term of the Leases commenced after the
beginning of such Existing Test Period, the aggregate rent for such Existing
Test Period shall be annualized for purposes of calculating the Existing EBITDAR
Coverage Ratio).


“Existing Test Period” means, for any date of determination, the period of the
twelve (12) most recently ended consecutive calendar months prior to such date
of determination for which financial statements are available.






6



--------------------------------------------------------------------------------









“Extraordinary Items” means gains or losses related to events and transactions
that both: (a) possess a high degree of abnormality and are of a type clearly
unrelated to, or only incidentally related to, the ordinary and typical
activities of the applicable entity, taking into account the environment in
which such entity operates; and (b) are of a type that would not reasonably be
expected to recur in the foreseeable future, taking into account the environment
in which the applicable entity operates.


“GAAP” means generally accepted accounting principles consistently applied in
the preparation of financial statements, as in effect from time to time (except
with respect to any financial ratio defined or described herein or the
components thereof, for which purposes GAAP shall refer to such principles as in
effect as of the date hereof).


“Gaming Activities” means the conduct of gaming and gambling activities, race
books and sports pools, or the use of gaming devices, equipment and supplies in
the operation of a casino, simulcasting facility, card club or other enterprise,
including, without limitation, slot machines, gaming tables, cards, dice, gaming
chips, player tracking systems, cashless wagering systems, mobile gaming
systems, poker tournaments, inter-casino linked systems and related and
associated equipment, supplies and systems.


“Gaming Laws” means any Applicable Law regulating or otherwise pertaining to
Gaming Activities or related activities.


“Gaming Authority” or “Gaming Authorities” means, individually or in the
aggregate, as the context may require, any foreign, federal, state or local
governmental entity or authority, or any department, commission, board, bureau,
agency, court or instrumentality thereof, regulating Gaming Activities or
related activities.


“Gaming Facility” or “Gaming Facilities” means, together or individually, as the
context may require, one or more commercial facilities, together with any
adjoining hotel, entertainment venue and/or other facilities, with respect to
which (in the aggregate for such facility and any such adjoining facilities)
operations of Gaming Activities constitute (i) at least twenty-five percent
(25%) of the gross revenue generated (or projected to be generated, as
applicable) by such facilities during the Gaming Facility Test Period, or (ii)
at least twenty-five percent (25%) of the square footage of the building(s)
constituting such facilities (and, with respect to any to-be-developed
facilities, such determination shall be made based on the most recent plans and
specifications). With respect to a portfolio of assets, the determination of
whether such assets satisfy the requirements to qualify as Gaming Facilities
shall be made on a portfolio-level basis (i.e., either all such assets shall
constitute Gaming Facilities or none of such assets shall constitute Gaming
Facilities), based on the aggregate gross revenue and/or aggregate square
footage of the assets in the portfolio taken as a whole.


“Gaming Facility Test Period” means (i) with respect to a facility that has been
in operation for at least one (1) full fiscal year as of the applicable date of
determination, the most recent three (3) full fiscal years for which gross
revenue information is available, or, if such facility has not been in operation
for three (3) full fiscal years as of the applicable date of determination, the
period consisting of all full fiscal years since such facility




7



--------------------------------------------------------------------------------









commenced operation, or (ii) with respect to a to-be-developed facility or a
facility that has been in operation for less than one (1) full fiscal year as of
the applicable date of determination, the first three (3) full fiscal years
following the date of determination (as projected by the most recent plans and
specifications, with due regard being given to projected plans and
specifications provided by any third party seller in connection with the
transaction giving rise to the rights and obligations under this Agreement),
excluding any initial period during which such facility would be in development
or construction and would not yet have substantially commenced operations.


“Land Assemblage Qualifying Development” means one or more buildings and/or
other improvements that are built on the Designated Land (as defined in the
Put-Call Agreement) to the extent that both of the following conditions are
satisfied: (i) neither CEC nor an Affiliate of CEC, as of the time in question,
built the Eastside Convention Center (as defined in the Put-Call Agreement) in a
manner that satisfies clauses (1), (2) and (3) of the Put-Call Convention Center
Conditions (as defined in the Put-Call Agreement) and (ii) such buildings and/or
other improvements on the Designated Land (as defined in the Put-Call Agreement)
are income-producing.


“Manager” means the Manager under the MLSAs from time to time or such other
Affiliate of CEC as may be designated by CEC to serve as manager of a ROFR
Property as contemplated hereby.


“MLSA” and “MLSAs” mean, collectively or individually, as the context may
require, (i) that certain Management and Lease Support Agreement (Non-CPLV),
dated as of the date hereof, by and among CEC, Non-CPLV Manager, LLC, Affiliates
of CEC Tenant and Affiliates of Propco Landlord, as amended, restated or
otherwise modified from time to time, (ii) that certain Management and Lease
Support Agreement (CPLV), dated as of the date hereof, by and among CEC, CPLV
Manager, LLC, Affiliates of CPLV Manager, LLC, Affiliates of CEC Tenant and
Affiliates of Propco Landlord, as amended, restated or otherwise modified from
time to time, and (iii) that certain Management and Lease Support Agreement
(Joliet), dated as of the date hereof, by and among CEC, Joliet Manager, LLC,
Affiliates of Manager, Harrah’s Joliet Landco LLC and Des Plaines Development
Limited Partnership, as amended, restated or otherwise modified from time to
time.


“Parent Entity” means, with respect to any Person, any corporation, association,
limited partnership, limited liability company or other entity which at the time
of determination (a) owns or controls, directly or indirectly, more than 50% of
the total voting power of shares of capital stock (without regard to the
occurrence of any contingency) entitled to vote in the election of directors,
managers or trustees of such Person, (b) owns or controls, directly or
indirectly, more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, of such Person, whether in the form of membership, general, special
or limited partnership interests or otherwise, or (c) is the controlling general
partner of, or otherwise controls, such entity.






8



--------------------------------------------------------------------------------









“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.


“Propco Election Period” means a period of thirty (30) days following Propco’s
receipt of the applicable Propco Opportunity Package.


“Propco Indenture” means that certain First-Priority Senior Secured Floating
Rate Notes due 2022 Indenture dated as of the date hereof, among VICI Properties
1 LLC,  VICI FC Inc., a Delaware corporation, the Subsidiary Guarantors (as
defined therein) party thereto from time to time, and UMB Bank, National
Association, as trustee.


“Propco Licensing Event” means: (a) either (1) a communication (whether oral or
in writing) by or from any Gaming Authority to CEC or any of its Affiliates or
other action by any Gaming Authority that indicates that such Gaming Authority
may find that, or (2) a determination by CEC, in its sole but reasonable
discretion and pursuant to customary internal processes that, the association of
any member of the Propco Subject Group with CEC or any of its Affiliates is
likely to (i) result in a disciplinary action relating to, or the loss of,
inability to reinstate or failure to obtain, any registration, application or
license or any other rights or entitlements held or required to be held by CEC
or any of its Affiliates under any Gaming Law, or (ii) violate any Gaming Law to
which CEC or any of its Affiliates is subject; or (b) any member of the Propco
Subject Group is required to be licensed, registered, qualified or found
suitable under any Gaming Law, and such Person is not or does not remain so
licensed, registered, qualified or found suitable within any applicable
timeframes required by the applicable Gaming Authority, or, after becoming so
licensed, registered, qualified or found suitable, fails to remain so. For
purposes of this definition, an “Affiliate” of CEC includes any Person for which
CEC or its Affiliate is providing management services.


“Propco Opportunity Package” shall have the meaning set forth in Section 3(b)
hereof.


“Propco Opportunity Transaction” means any transaction or series of related
transactions pursuant to which CEC or any of its Subsidiaries proposes to (i)
acquire (fee or leasehold) or develop any ROFR Property; excluding, however, any
Excluded Propco Opportunity, (ii) enter into a sale leaseback transaction with
respect to one or more of the Gaming Facilities contemplated to be acquired by
CEC or its Affiliates pursuant to the acquisition of Centaur Holdings, LLC;
excluding, however, any Excluded Sale Leaseback Opportunity; provided, that in
the case of this clause (ii), Section 3(f) shall not apply, or (iii) prior to
the seventh (7th) anniversary of the Effective Date, enter into a sale leaseback
transaction with respect to a Land Assemblage Qualifying Development, excluding
any Excluded Sale Leaseback Opportunity; provided, that in the case of this
clause (iii), Section 3(f) shall not apply.


“Propco Panel Member” shall have the meaning set forth in Section 4(b).






9



--------------------------------------------------------------------------------









“Propco Related Party” shall mean, collectively or individually, as the context
may require, Propco, the REIT, any holding company that directly or indirectly
owns one hundred percent (100%) of the equity interests of the REIT, and any
Subsidiaries of Propco or the REIT.


“Propco ROFR” shall have the meaning set forth in Section 3(c) hereof.


“Propco ROFR Discussion Period” shall have the meaning set forth in Section 3(e)
hereof.


“Propco Subject Group” means Propco, Propco’s Affiliates and its and their
principals, direct or indirect shareholders, officers, directors, agents,
employees and other related Persons (including in the case of any trusts or
similar Persons, the direct or indirect beneficiaries of such trust or similar
Persons), excluding CEC and its Affiliates.


“Put-Call Agreement” means that certain Put-Call Right Agreement dated as of
December [__], 2017, by and among _______________ [insert to-be-formed Delaware
limited liability company that is a subsidiary of Propco], [___________], a
[_________] and 3535 LV Newco, LLC, a Delaware limited liability company, as the
same may be amended, supplemented or replaced from time to time.
“REIT” means VICI Properties Inc., a Maryland corporation, which is the direct
or indirect parent company of Propco as of the date hereof.


“ROFR EBITDAR Coverage Ratio” means, for any ROFR Test Period, the ratio of (x)
the projected EBITDAR of the tenant under the applicable ROFR Lease during such
ROFR Test Period expected to be derived from the ROFR Property, to (y) the
aggregate base and, if applicable, variable rent (i.e., excluding additional
rent such as pass-throughs of expenses) payable by such tenant under such ROFR
Lease during such ROFR Test Period.


“ROFR Lease” means a lease pursuant to which an Affiliate of Propco, as
landlord, leases a ROFR Property to an Affiliate of CEC, as tenant. Consistent
with the terms of the CEC ROFR or the Propco ROFR (as applicable), a ROFR Lease
may be documented as a new lease agreement reflecting the terms contemplated by
this Agreement, or as an amendment to one of the Leases under which the ROFR
Property will be included as an additional facility under such Lease on the
terms contemplated by this Agreement.


“ROFR Lease Rent” means an amount of base and, if applicable, variable rent
(i.e., excluding additional charges and other additional rent such as
pass-throughs of expenses) to be paid under the applicable ROFR Lease in respect
of the ROFR Property that initially would cause the ROFR EBITDAR Coverage Ratio
to be equal to the Existing EBITDAR Coverage Ratio.


“ROFR Management Agreement” means a management agreement with customary rights
and obligations for management agreements of this type (and in any event at a
standard of quality and care not less in any material respect than the standard
of quality and care




10



--------------------------------------------------------------------------------









under the MLSAs) pursuant to which CEC or a Manager would manage the ROFR
Property, which may, consistent with the terms of the CEC ROFR or the Propco
ROFR (as applicable), be documented as a new management agreement or as an
amendment to an MLSA.


“ROFR Property” means any existing or to-be-developed (as applicable) Gaming
Facility located in the United States but outside the Gaming Enterprise District
of Clark County, Nevada.


“ROFR Test Period” means, with respect to any ROFR Lease, the first year of the
term of such ROFR Lease (excluding any initial period of time during which the
ROFR Property is in development or construction and has not yet commenced
operations and excluding any “ramp-up” period after the commencement of
operations of such ROFR Property for the duration agreed to be excluded, if any,
for such ROFR Property in such ROFR Lease).


“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, limited liability company, partnership, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests or managing
membership interests are, at the time any determination is being made, directly
or indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled by the parent or one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent.
 
“Third Panel Member” shall have the meaning set forth in Section 4(b).


2.    Right of First Refusal in Favor of CEC.


(a)    From and after the Effective Date, subject to 2(f) below, Propco shall
not, and shall cause the Propco Related Parties not to, consummate any CEC
Opportunity Transaction, without first providing to CEC an opportunity to cause
Affiliates of CEC to lease and the Manager to manage the applicable ROFR
Property (with such ROFR Property to be owned by Affiliates of Propco), in
accordance with the procedures set forth in this Section 2.


(b)    Prior to Propco or any Propco Related Party consummating any CEC
Opportunity Transaction (or, if Section 2(f) below is applicable, as soon as
reasonably possible thereafter), Propco shall deliver to CEC a package of
information describing the CEC Opportunity Transaction and the terms upon which
Affiliates of CEC would lease and the Manager would manage such ROFR Property
(the “CEC Opportunity Package”), including, without limitation, the following
(subject to execution of a customary non-disclosure agreement): (i) basic
information identifying the ROFR Property, such as the name and location of the
applicable Gaming Facility; (ii) the material acquisition terms, including,
without limitation, the purchase price and the expected closing date of the CEC
Opportunity Transaction; (iii) for any Acquisition Opportunity, three (3) years
of audited (to the extent reasonably available to Propco; otherwise unaudited)
financial statements of the ROFR Property or of the seller of the ROFR Property,
as applicable, and for any Development Opportunity, three (3) years of financial
projections for the ROFR Property (excluding any initial period during




11



--------------------------------------------------------------------------------









which the ROFR Property is in development or construction and has not yet
commenced operations); (iv) for any Development Opportunity, a
reasonably-detailed description of the proposed development project, including,
without limitation, the business plan, scope of work, a development budget and a
development timeline; (v) a description of the regulatory framework applicable
to such ROFR Property, including the amount and timing of any licensing fees and
gaming taxes with respect thereto; (vi) a term sheet setting forth proposed
terms of a ROFR Lease and ROFR Management Agreement for the ROFR Property, which
term sheet shall include, without limitation, Propco’s good faith determination
of the initial ROFR Lease Rent, Propco’s proposal for ROFR Lease Rent
adjustments thereafter (including allocations of fixed and variable rent if
applicable), and the other items set forth on Exhibit A attached hereto; and
(vii) a detailed explanation of the computation of the ROFR Lease Rent proposed
in such term sheet. Promptly upon CEC’s reasonable request therefor, Propco
shall provide to CEC additional information related to the CEC Opportunity
Transaction, to the extent such information is reasonably available to Propco.


(c)    CEC may elect, in its sole and absolute discretion, to exercise its right
to cause its Affiliates to lease and the Manager to manage the applicable ROFR
Property (such ROFR Property to be owned by Affiliates of Propco), in accordance
with the terms set forth in the CEC Opportunity Package (the “CEC ROFR”), which
CEC ROFR shall be exercisable by written notice thereof from CEC to Propco prior
to the expiration of the CEC Election Period. If CEC does not so exercise the
CEC ROFR prior to the expiration of the CEC Election Period, then CEC shall be
deemed to have waived the CEC ROFR with respect to the applicable CEC
Opportunity Transaction only.


(d)    If CEC waives (or is deemed to have waived) the CEC ROFR with respect to
a CEC Opportunity Transaction, then Propco (or the applicable Propco Related
Party) shall be free to consummate the CEC Opportunity Transaction without CEC’s
(or its Affiliates’) involvement, upon terms not materially more favorable to
the applicable counterparty (if any) than those presented to CEC in the CEC
Opportunity Package. If at any time following CEC’s waiver (or deemed waiver) of
such CEC Opportunity Transaction, Propco (or the applicable Propco Related
Party) desires to consummate such CEC Opportunity Transaction upon terms that
are materially more favorable to the applicable counterparty than those
presented to CEC in the CEC Opportunity Package (the “Alternate CEC ROFR
Terms”), then the provisions of this Section 2 shall be reinstated with respect
to such CEC Opportunity Transaction, and Propco shall be required to deliver to
CEC a new CEC Opportunity Package (except that such CEC Opportunity Package
shall reflect the Alternate CEC ROFR Terms in lieu of the ROFR Lease Rent and
other CEC ROFR terms initially offered to CEC in the CEC Opportunity Package)
and otherwise comply once again with the procedures set forth herein prior to
consummating such CEC Opportunity Transaction, except that the CEC Election
Period will be twenty (20) days in lieu of thirty (30) days.
 
(e)    If CEC exercises the CEC ROFR with respect to a CEC Opportunity
Transaction, then Propco (or the applicable Propco Related Party) shall have the
right to proceed with the CEC Opportunity Transaction and shall structure the
CEC Opportunity Transaction in a manner that allows the ROFR Property to be
owned by an Affiliate of Propco and leased to Affiliates of CEC and managed by
the Manager. CEC and Propco shall use good faith, commercially reasonable
efforts, for a period of forty-five (45) days following the date on which CEC
exercises the CEC




12



--------------------------------------------------------------------------------









ROFR (the “CEC ROFR Discussion Period”), to negotiate and enter into a ROFR
Lease and ROFR Management Agreement for the applicable ROFR Property. The ROFR
Lease and ROFR Management Agreement shall provide for the following: (i) the
initial rent shall be equal to the then applicable ROFR Lease Rent; and (ii)
such other terms and conditions consistent with the terms of the CEC ROFR and
otherwise as CEC and Propco may agree. If, despite the good faith, commercially
reasonable efforts of Propco and CEC, the parties are unable to reach agreement
on the terms and conditions of the ROFR Lease and ROFR Management Agreement
prior to the expiration of the CEC ROFR Discussion Period, then, upon the
expiration of the CEC ROFR Discussion Period, either (1) the terms and
conditions of the ROFR Lease and ROFR Management Agreement shall be established
pursuant to arbitration in accordance with the procedures set forth in Section 4
hereof (other than the specific terms of the CEC ROFR, which shall be as set
forth in the CEC Opportunity Package and shall not be subject to arbitration),
or (2) solely with the written consent of CEC (which may be granted or withheld
in CEC’s sole and absolute discretion), Propco (or the applicable Propco Related
Party) shall be free to consummate the CEC Opportunity Transaction without CEC’s
(or its Affiliates’) involvement, in accordance with, and subject to the
conditions of, Section 2(d) hereof. The CEC ROFR Discussion Period shall be
extended, but not to exceed an extension of one hundred twenty (120) days, as
reasonably necessary solely to allow CEC and its Affiliates (as applicable) to
obtain all applicable licenses, qualifications or approvals from all Gaming
Authorities necessary for CEC and its Affiliates (as applicable) to lease and
manage the ROFR Property. If, on or prior to the expiration of the CEC ROFR
Discussion Period, CEC and its Affiliates (as applicable) are unable to obtain
all such necessary licenses, qualifications and approvals, then Propco (or the
applicable Propco Related Party) shall be free to consummate the CEC Opportunity
Transaction without CEC’s (or its Affiliates’) involvement.


(f)    Notwithstanding the foregoing, if the timeframe to consummate a CEC
Opportunity Transaction is expedited as a result of a competitive bidding
process or other bona fide third-party requirements such that adherence to the
right of first refusal procedures in the timeframes set forth under this Section
2 would result in a reasonable likelihood that Propco (or the applicable Propco
Related Party) would not be able to execute the CEC Opportunity Transaction (as
determined by Propco in good faith), then Propco (or the applicable Propco
Related Party) may proceed to consummate such CEC Opportunity Transaction
without CEC’s (or its Affiliates’) involvement; provided, however, that (i)
subject to Propco’s ability to structure the initial transaction in the manner
provided in the following clause (ii), as soon as reasonably possible following
Propco’s (or the applicable Propco Related Party’s) consummation of such CEC
Opportunity Transaction, Propco shall provide to CEC an opportunity to cause
Affiliates of CEC to lease and the Manager to manage the applicable ROFR
Property (with such ROFR Property to be owned by Affiliates of Propco) in
accordance with the terms of this Section 2, and (ii) Propco shall use
commercially reasonable efforts to structure such initial transaction in a
manner that would facilitate CEC’s exercise of such rights following
consummation of such transaction; provided further however, that for the
avoidance of doubt, if such initial transaction cannot after the use of
commercially reasonable efforts be structured in such a manner without resulting
in an adverse effect on such transaction or Propco (other than an adverse effect
that is immaterial), Propco shall not be required to provide to CEC an
opportunity to lease and the Manager to manage the applicable ROFR Property in
accordance with the terms of this Section 2.






13



--------------------------------------------------------------------------------









3.    Right of First Refusal in Favor of Propco.


(a)    From and after the Effective Date, subject to Section 3(f) below, CEC
shall not, and shall cause the CEC Related Parties not to, consummate any Propco
Opportunity Transaction, without first providing to Propco an opportunity to
cause Affiliates of Propco to own the applicable ROFR Property and cause such
ROFR Property to be leased to Affiliates of CEC and managed by the Manager, in
accordance with the procedures set forth in this Section 3.


(b)    Prior to CEC or any CEC Related Party consummating any Propco Opportunity
Transaction (or, if Section 3(f) below is applicable, as soon as possible
thereafter), CEC shall deliver to Propco a package of information describing the
Propco Opportunity Transaction and the terms upon which Affiliates of CEC would
lease and the Manager would manage such ROFR Property (the “Propco Opportunity
Package”), including, without limitation, the following (subject to execution of
a customary non-disclosure agreement): (i) basic information identifying the
ROFR Property, such as the name and location of the applicable Gaming Facility;
(ii) the material acquisition terms, including, without limitation, the purchase
price and the expected closing date of the Propco Opportunity Transaction; (iii)
for any Acquisition Opportunity, three (3) years of audited (to the extent
reasonably available to CEC; otherwise unaudited) financial statements of the
ROFR Property or the seller of the ROFR Property, as applicable, and for any
Development Opportunity, three (3) years of financial projections for the ROFR
Property (excluding any initial period during which the ROFR Property is in
development or construction and has not yet commenced operations); (iv) for any
Development Opportunity, a reasonably-detailed description of the proposed
development project, including, without limitation, the business plan, scope of
work, a development budget and a development timeline; (v) a description of the
regulatory framework applicable to such ROFR Property, including the amount and
timing of any licensing fees and gaming taxes with respect thereto; (vi) a term
sheet setting forth proposed terms of a ROFR Lease and ROFR Management Agreement
for the ROFR Property, which term sheet shall include, without limitation, CEC’s
good faith determination of the initial ROFR Lease Rent, CEC’s proposal for ROFR
Lease Rent adjustments thereafter (including allocations of fixed and variable
rent if applicable), and the other items set forth on Exhibit A attached hereto;
and (vii) a detailed explanation of the computation of the ROFR Lease Rent
proposed in such term sheet. Promptly upon Propco’s reasonable request therefor,
CEC shall provide to Propco additional information related to the Propco
Opportunity Transaction, to the extent such information is reasonably available
to CEC.


(c)    Propco may elect, in its sole and absolute discretion, to exercise its
right to cause its Affiliate to own the applicable ROFR Property and cause such
ROFR Property to be leased to Affiliates of CEC and managed by the Manager in
accordance with the terms set forth in the Propco Opportunity Package (the
“Propco ROFR”), which Propco ROFR shall be exercisable by written notice thereof
from Propco to CEC prior to the expiration of the Propco Election Period. If
Propco does not so exercise the Propco ROFR prior to the expiration of the
Propco Election Period, then Propco shall be deemed to have waived the Propco
ROFR with respect to the applicable Propco Opportunity Transaction only.






14



--------------------------------------------------------------------------------









(d)    If Propco waives (or is deemed to have waived) the Propco ROFR with
respect to a Propco Opportunity Transaction, then CEC (or the applicable CEC
Related Party) shall be free to consummate the Propco Opportunity Transaction
without Propco’s (or its Affiliates’) involvement, and, if applicable, upon
terms not materially more favorable to the applicable counterparty (if any) than
those presented to Propco in the Propco Opportunity Package. If at any time
following Propco’s waiver (or deemed waiver) of such Propco Opportunity
Transaction, CEC (or the applicable CEC Related Party) desires to consummate
such Propco Opportunity Transaction with a counterparty upon terms that are
materially more favorable to the applicable counterparty than those presented to
Propco in the Propco Opportunity Package (the “Alternate Propco ROFR Terms”),
then the provisions of this Section 3 shall be reinstated with respect to such
Propco Opportunity Transaction, and CEC shall be required to deliver to Propco a
new Propco Opportunity Package (except that such Propco Opportunity Package
shall reflect the Alternate Propco ROFR Terms in lieu of the ROFR Lease Rent and
other Propco ROFR terms initially offered to Propco in the Propco Opportunity
Package) and otherwise comply once again with the procedures set forth herein
prior to consummating such Propco Opportunity Transaction, except that the
Propco Election Period will be twenty (20) days in lieu of thirty (30) days.


(e)    If Propco exercises the Propco ROFR with respect to a Propco Opportunity
Transaction, then CEC (or the applicable CEC Related Party) shall have the right
to proceed with the Propco Opportunity Transaction and shall structure the
Propco Opportunity Transaction in a manner that allows the ROFR Property to be
owned by an Affiliate of Propco and leased to Affiliates of CEC and managed by
the Manager. CEC and Propco shall use good faith, commercially reasonable
efforts, for a period of forty-five (45) days following the date on which Propco
exercises the Propco ROFR (the “Propco ROFR Discussion Period”), to negotiate
and enter into a ROFR Lease and ROFR Management Agreement for the applicable
ROFR Property. The ROFR Lease and ROFR Management Agreement shall provide for
the following: (i) the initial rent shall be equal to the applicable ROFR Lease
Rent; and (ii) such other terms and conditions consistent with the terms of the
Propco ROFR and otherwise as CEC and Propco may agree. If, despite the good
faith, commercially reasonable efforts of Propco and CEC, the parties are unable
to reach agreement on the terms and conditions of the ROFR Lease and ROFR
Management Agreement prior to the expiration of the Propco ROFR Discussion
Period, then, upon the expiration of the Propco ROFR Discussion Period, either
(1) the terms and conditions of the ROFR Lease and ROFR Management Agreement
shall be established pursuant to arbitration in accordance with the procedures
set forth in Section 4 hereof (other than the specific terms of the Propco ROFR,
which shall be as set forth in the Propco Opportunity Package and shall not be
subject to arbitration), or (2) solely with the written consent of Propco (which
may be granted or withheld in Propco’s sole and absolute discretion), CEC (or
the applicable CEC Related Party) shall be free to consummate the Propco
Opportunity Transaction without Propco’s (or its Affiliates’) involvement, in
accordance with, and subject to the conditions of, Section 3(d) hereof. The
Propco ROFR Discussion Period shall be extended, but not to exceed an extension
of one hundred twenty (120) days, as reasonably necessary solely to allow Propco
and its Affiliates (as applicable) to obtain all applicable licenses,
qualifications or approvals from all Gaming Authorities necessary for Propco and
its Affiliates (as applicable) to own the ROFR Property. If, on or prior to the
expiration of the Propco ROFR Discussion Period, Propco and its Affiliates (as
applicable) are unable to obtain all such necessary licenses,




15



--------------------------------------------------------------------------------









qualifications and approvals, then CEC (or the applicable CEC Related Party)
shall be free to consummate the Propco Opportunity Transaction without Propco’s
(or its Affiliates’) involvement.


(f)    Notwithstanding the foregoing, if the timeframe to consummate a Propco
Opportunity Transaction is expedited as a result of a competitive bidding
process or other bona fide third-party requirements such that adherence to the
right of first refusal procedures in the timeframes set forth under this Section
3 would result in a reasonable likelihood that CEC (or the applicable CEC
Related Party) would not be able to execute the Propco Opportunity Transaction
(as determined by CEC in good faith), then CEC (or the applicable CEC Related
Party) may proceed to consummate such Propco Opportunity Transaction without
Propco’s (or its Affiliates’) involvement; provided, however, that (i) subject
to CEC’s ability to structure the initial transaction in the manner provided in
the following clause (ii), as soon as reasonably possible following CEC’s (or
the applicable CEC Related Party’s) consummation of such Propco Opportunity
Transaction, CEC shall provide to Propco an opportunity to cause Affiliates of
Propco to own the applicable ROFR Property and cause such ROFR Property to be
leased to Affiliates of CEC and managed by the Manager in accordance with the
terms of this Section 3, and (ii) CEC shall use commercially reasonable efforts
to structure such initial transaction in a manner that would facilitate Propco’s
exercise of such rights following consummation of such transaction; provided
further however, that for the avoidance of doubt, if such initial transaction
cannot after the use of commercially reasonable efforts be structured in such a
manner without resulting in an adverse effect on such transaction or CEC (other
than an adverse effect that is immaterial), CEC shall not be required to provide
to Propco an opportunity to own the applicable ROFR Property in accordance with
the terms of this Section 3.


4.    Arbitration.


(a)    Any dispute regarding establishing (but not interpreting) the terms and
conditions of a ROFR Lease or ROFR Management Agreement shall be submitted to
and determined by an arbitration panel comprised of three members (the
“Arbitration Panel”). No more than one panel member may be with the same firm,
and no panel member may have an economic interest in the outcome of the
arbitration. In addition, each panel member shall have at least twenty (20)
years of experience as an arbitrator and at least ten (10) years of experience
in a profession that directly relates to the ownership, operation, financing or
leasing of Gaming Facilities.


(b)    The Arbitration Panel shall be selected as set forth in this Section
4(b). Within five (5) Business Days after the expiration of the CEC ROFR
Discussion Period or the Propco ROFR Discussion Period (as applicable), CEC
shall select and identify to Propco a panel member meeting the criteria of the
above paragraph (the “CEC Panel Member”) and Propco shall select and identify to
CEC a panel member meeting the criteria of the above paragraph (the “Propco
Panel Member”). If a party fails to timely select its respective panel member,
the other party may notify such party in writing of such failure, and if such
party fails to select its respective panel member within three (3) Business Days
after receipt of such notice, then such other party may select and identify to
such party such panel member on such party’s behalf. Within five (5) Business
Days after the selection of the CEC Panel Member and the Propco Panel Member,
the CEC Panel Member and the Propco Panel Member shall jointly select a third
panel member meeting the criteria of the above paragraph (the “Third Panel
Member”). If the CEC Panel Member and the Propco Panel




16



--------------------------------------------------------------------------------









Member fail to timely select the Third Panel Member and such failure continues
for more than three (3) Business Days after written notice of such failure is
delivered to the CEC Panel Member and Propco Panel Member by either CEC or
Propco, then CEC and Propco shall cause the Third Panel Member to be appointed
by the managing officer of the American Arbitration Association.


(c)    Within ten (10) Business Days after the selection of the Arbitration
Panel, CEC and Propco each shall submit to the Arbitration Panel a written
statement identifying its summary of the issues. Either of CEC or Propco may
also request an evidentiary hearing on the merits in addition to the submission
of written statements, such request to be made in writing within such ten (10)
Business Day period. The Arbitration Panel shall determine the appropriate terms
and conditions of the ROFR Lease or ROFR Management Agreement in accordance with
this Agreement and otherwise based on the Arbitration Panel’s determination of
fair market terms relative to the applicable ROFR Property. The Arbitration
Panel shall make its decision within twenty (20) days after the later of (i) the
submission of such written statements, and (ii) the conclusion of any
evidentiary hearing on the merits (if any). The Arbitration Panel shall reach
its decision by majority vote and shall communicate its decision by written
notice to CEC and Propco.


(d)    The decision by the Arbitration Panel shall be final, binding and
conclusive and shall be non-appealable and enforceable in any court having
jurisdiction. All hearings and proceedings held by the Arbitration Panel shall
take place in New York, New York.


(e)    The resolution procedure described herein shall be governed by the
Commercial Rules of the American Arbitration Association and the Procedures for
Large, Complex, Commercial Disputes in effect as of the date hereof.


(f)    CEC and Propco shall bear equally the fees, costs and expenses of the
Arbitration Panel in conducting any arbitration described in this Section 4.


5.    Miscellaneous.


(a)    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by email transmission or by an overnight express service to the
following address or to such other address as either party may hereafter
designate:


To CEC:    Caesars Entertainment Corporation
One Caesars Palace Drive
Las Vegas, NV 89109
Attention: General Counsel
Email: corplaw@caesars.com


To Propco:    VICI Properties LP
8329 West Sunset Road, Suite 210
Las Vegas, NV 89113
Attention: General Counsel




17



--------------------------------------------------------------------------------









Email: corplaw@viciproperties.com


Notice shall be deemed to have been given on the date of delivery if such
delivery is made on a Business Day, or if not, on the first Business Day after
delivery. If delivery is refused, notice shall be deemed to have been given on
the date delivery was first attempted. Notice sent by email shall be deemed
given only upon an independent, non-automated confirmation from the recipient
acknowledging receipt.


(b)    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of CEC and Propco and their respective successors and
assigns. Neither CEC nor Propco shall have the right to assign its rights or
obligations under this Agreement without the prior written consent of the other
such party.
(c)    Entire Agreement; Amendment. This Agreement and the exhibits hereto
constitute the entire and final agreement of the parties with respect to the
subject matter hereof, and may not be changed or modified except by an agreement
in writing signed by the parties. CEC and Propco hereby agree that all prior or
contemporaneous oral understandings, agreements or negotiations relative to the
subject matter hereof are merged into and revoked by this Agreement. This
Agreement amends, restates and supersedes the Original Agreement in all
respects.
(d)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, which State the parties agree
has a substantial relationship to the parties and to the underlying transaction
embodied hereby. This Agreement is the product of joint drafting by the parties
and shall not be construed against either party as the drafter hereof.
(e)    Venue. With respect to any action relating to this Agreement, CEC and
Propco irrevocably submit to the exclusive jurisdiction of the courts of the
State of New York sitting in the borough of Manhattan and the United States
District Court having jurisdiction over New York County, New York, and CEC and
Propco each waives: (a) any objection to the laying of venue of any suit or
action brought in any such court; (b) any claim that such suit or action has
been brought in an inconvenient forum; (c) any claim that the enforcement of
this Section is unreasonable, unduly oppressive, and/or unconscionable; and (d)
the right to claim that such court lacks jurisdiction over that party.
(f)    Waiver of Jury Trial. EACH PARTY HERETO, KNOWINGLY AND VOLUNTARILY, AND
FOR THEIR MUTUAL BENEFIT, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT.
(g)    Severability. If any term or provision of this Agreement or any
application thereof shall be held invalid or unenforceable, the remainder of
this Agreement and any other application of such term or provision shall not be
affected thereby.
(h)    Third-Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.




18



--------------------------------------------------------------------------------









(i)    Time of Essence. TIME IS OF THE ESSENCE OF THIS AGREEMENT AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.
(j)    Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Agreement. In
addition, Propco agrees to, at CEC’s sole cost and expense, reasonably cooperate
with all applicable gaming authorities in connection with the administration of
their regulatory jurisdiction over CEC and its subsidiaries, if any, including
the provision of such documents and other information as may be requested by
such gaming authorities relating to CEC or any of its subsidiaries, if any, or
to this Agreement and which are within Propco’s control to obtain and provide.
(k)    Counterparts; Originals. This Agreement may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument. Facsimile or
digital copies of this Agreement, including the signature page hereof, shall be
deemed originals for all purposes.
(l)    Termination. This Agreement shall automatically terminate and be of no
further force or effect from and after the earliest of such time as (i) the
MLSAs have been terminated or have expired in accordance with the express terms
thereof, (ii) the MLSAs have been terminated by or with the written consent of
Propco Landlord, (iii) CEC or a Subsidiary of CEC is no longer responsible for
the management of any of the Leased Property pursuant to the written consent of
Propco Landlord, or (iv) a Change of Control occurs with respect to either CEC
or Propco.


(m)    Licensing Events; Termination.


(i)    If there shall occur a Propco Licensing Event and any aspect of such
Propco Licensing Event is attributable to a member of the Propco Subject Group,
then CEC shall notify Propco as promptly as practicable after becoming aware of
such Propco Licensing Event (but in no event later than twenty (20) days after
becoming aware of such Propco Licensing Event). In such event, Propco shall, and
shall use commercially reasonable efforts to cause the other members of the
Propco Subject Group to, use commercially reasonable efforts to assist CEC and
its Affiliates in resolving such Propco Licensing Event within the time period
required by the applicable Gaming Authorities by submitting to investigation by
the relevant Gaming Authorities and cooperating with any reasonable requests
made by such Gaming Authorities (including filing requested forms and delivering
information to the Gaming Authorities). If, despite these efforts, such Propco
Licensing Event cannot be resolved to the satisfaction of the applicable Gaming
Authorities within the time period required by such Gaming Authorities, CEC
shall have the right, at its election in its sole discretion, either to (i)
terminate this Agreement or (ii) cause this agreement to temporarily cease to be
in force or effect, until such time, if any, as the Propco Licensing Event is
resolved to the satisfaction of the applicable Gaming Authorities and CEC in its
sole discretion, upon no less than ninety (90) days’ written notice thereof to
Propco following a Propco Licensing Event which is not cured within the period
required by the applicable Gaming Authorities (or such lesser time as required
by any applicable Gaming Authority).


(ii)    If there shall occur a CEC Licensing Event and any aspect of such CEC
Licensing Event is attributable to a member of the CEC Subject Group, then
Propco shall




19



--------------------------------------------------------------------------------









notify CEC as promptly as practicable after becoming aware of such CEC Licensing
Event (but in no event later than twenty (20) days after becoming aware of such
CEC Licensing Event). In such event, CEC shall and shall use commercially
reasonable efforts to cause the other members of the CEC Subject Group to use
commercially reasonable efforts to assist Propco and its Affiliates in resolving
such CEC Licensing Event within the time period required by the applicable
Gaming Authorities by submitting to investigation by the relevant Gaming
Authorities and cooperating with any reasonable requests made by such Gaming
Authorities (including filing requested forms and delivering information to the
Gaming Authorities). If, despite these efforts, such CEC Licensing Event cannot
be resolved to the satisfaction of the applicable Gaming Authorities within the
time period required by such Gaming Authorities, Propco shall have the right, at
its election in its sole discretion, either to (i) terminate this Agreement or
(ii) cause this agreement to temporarily cease to be in force or effect, until
such time, if any, as the CEC Licensing Event is resolved to the satisfaction of
the applicable Gaming Authorities and Propco in its sole discretion, upon no
less than ninety (90) days’ written notice thereof to CEC following a CEC
Licensing Event which is not cured within the period required by the applicable
Gaming Authorities (or such lesser time as required by any applicable Gaming
Authority).




[Remainder of Page Intentionally Left Blank]




    


















































20



--------------------------------------------------------------------------------





















IN WITNESS WHEREOF, CEC and Propco have executed this Right of First Refusal
Agreement as of the date first set forth above.




CEC:


Caesars Entertainment Corporation,
a Delaware corporation


By:                     
Name:                 
Title:                     




PROPCO:


VICI Properties L.P.,
a Delaware limited partnership


By:    VICI Properties GP LLC,
a Delaware limited liability company,
its general partner


By:                 
Name:             
Title:                 














21



--------------------------------------------------------------------------------











EXHIBIT A


Lease Term Sheet Items for Opportunity Transactions


1.    Length of term and any renewal terms.


2.    Rent, including (i) breakdown of base rent and variable rent, and any
obligations to pay expenses such as taxes, insurance and other impositions, and
(ii) the date the ROFR Lease Rent becomes payable (which, in the case of a
Development Opportunity, may be tied to completion of such project or other
construction milestones during the term of the ROFR Lease).


3.    Guaranty requirements (including net worth, covenants and any other
applicable creditworthiness requirements).


4.    Minimum capital expenditure requirement.


5.    Capital expenditure reimbursement to tenant.


6.    Restrictions on transfer (for landlord and tenant).


7.    Restrictions on financing (for landlord and tenant).


8.    Events of default.


9.    Any other material terms.




















SCHEDULE 1


Certain Excluded CEC Opportunity and Excluded Propco Opportunity Gaming
Facilities


The acquisition of Centaur Holdings, LLC and the Gaming Facilities contemplated
to be acquired thereunder, except to the extent set forth in the definition of
“Propco Opportunity Transaction.”






22



--------------------------------------------------------------------------------






EXHIBIT I


Title Commitment






8363 W Sunset Road, Suite 100
Las Vegas, NV 89113 Phone: (702) 932-0779






COMMITMENT FOR TITLE INSURANCE
Issued by


Fidelity National Title Insurance Company


Fidelity National Title Insurance Company, a California corporation (“Company”),
for a valuable consideration, commits to issue its policy or policies of title
insurance, as identified in Schedule A, in favor of the Proposed Insured named
in Schedule A, as owner or mortgagee of the estate or interest in the land
described or referred to in Schedule A, upon payment of the premiums and charges
and compliance with the Requirements; all subject to the provisions of Schedules
A and B and to the Conditions of this Commitment.


This Commitment shall be effective only when the identity of the Proposed
Insured and the amount of the policy or policies committed for have been
inserted in Schedule A by the Company.


All liability and obligation under this Commitment shall cease and terminate 6
months after the Effective Date or when the policy or policies committed for
shall issue, whichever first occurs, provided that the failure to issue the
policy or policies is not the fault of the Company.


The Company will provide a sample of the policy form upon request.


IN WITNESS WHEREOF, Fidelity National Title Insurance Company has caused its
corporate name and seal to be affixed by its duly authorized officers on the
date shown in Schedule A.


Countersigned by:


exhibit101finalexhibi_image6.jpg [exhibit101finalexhibi_image6.jpg]
Authorized Signature


exhibit101finalexhibi_image7.jpg [exhibit101finalexhibi_image7.jpg]
exhibit101finalexhibi_image8.jpg [exhibit101finalexhibi_image8.jpg]

























exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Fidelity National Title Insurance Company SCHEDULE A
Name and Address of Title Insurance Company:    Fidelity National Title Group
8363 W Sunset Road, Suite 100 Las Vegas, NV 89113


Order No.: 42041057-421-421-BB1/50823-NV


Fredric Glassman Senior Vice President
Fidelity National Title Insurance Company 485 Lexington Avenue, 18th Floor
New York, New York 10017 Office: (212) 471-3703
Cell: (215) 514-0633


Title Officer: Bonnie Blackburn Fidelity National Title Group-NCS 8363 West
Sunset Road, Suite 100 Las Vegas, NV 89113
PH (702) 952-8294
Bonnie.Blackburn@FNF.com




1.
Effective Date: November 13, 2017 (4th Amendment)



2.
Policy or Policies to be issued:



a.
ALTA Extended Owners Policy (6-17-06) w/NV Mods



Proposed Insured:    NEW ENTITY NAME TO BE DETERMINED


Liability:    $30,000,000.00 EXACT AMOUNT TO BE DETERMINED


3.
The estate or interest in the land described or referred to in this Commitment
is:



Fee as to Parcel 1 and Easement as to Parcels 2, 3, 4, 5, 6 and 7


4.
Title to the estate or interest in the land is at the Effective Date vested in:



Harrah’s Las Vegas, LLC, a Nevada limited liability company


5.
The land referred to in this Commitment is described as follows:



See Exhibit A attached hereto and made a part hereof.
















exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel One (1):


Lot One (1) of that certain Final Map entitled “Final Map of Harrah’s, a
Commercial Subdivision”, recorded in Book 143 of Plats, Page 39, Official
Records of Clark County, Nevada.


Excepting Therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, Page 68 of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line, North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.
Said parcel consists of air rights only. And
Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East,
thence Northerly along said curve, through a central angle of 09°55’21”, an arc
length of 9.01 feet; thence South 81°07’25” East, 3.04 feet to the beginning of
a non-tangent curve, concave to the Southeast, having


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





a radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet to
the beginning of a non-tangent curve, concave to the Southeast, having a radius
of 54.50 feet, from which beginning the radius bears South 52°39’46” East;
thence Northeasterly along said curve, through a central angle of 59°40’53”, an
arc length of 56.77 feet to the beginning of a non-tangent curve, concave to the
North, having a radius of 44.00 feet, from which beginning the radius bears
North 36°06’43” East; thence Easterly along said curve, through a central angle
of 79°55’17”, an arc length of
61.38 feet; thence South 43°48’34” East, 20.95 feet; thence South 88°44’09”
East, 55.02 feet to a point on the Easterly boundary of said Lot One (1); thence
along said Easterly boundary, South 01°14’01” East,
54.88 feet to the Southerly boundary of said Lot One (1); thence along said
Southerly boundary, North 88°42’36” West, 193.47 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by John Forsman,
Horizon Surveys, 9901 Covington Cross, Suite 120, Las Vegas, NV 89144.


Parcel Two (2):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347424
and amended by Amendment to Grant of Easement recorded July 15, 1986 in Book
860715 as Document No. 00811, Official Records, Clark County, Nevada.


Parcel Three (3):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347426,
Official Records, Clark County, Nevada.


Parcel Four (4):


A non-exclusive easement for ingress and egress as set forth in that certain
Memorandum of Agreement recorded April 16, 1998 in Book 980416 as Document No.
000618, Official Records, Clark County, Nevada..
Parcel Five (5):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions Regarding the Construction, Use, Operation and Maintenance of
the Connection Area to the Monorail Station recorded September 20, 2000 in Book
20000920 as Document No. 00208, Official Records, Clark County, Nevada.


Parcel Six (6):




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





A non-exclusive easement for ingress and egress as set forth in that certain
Right of Entry Agreement for Ingress and Egress recorded August 26, 2002 in Book
20020826 as Document No. 00566, Official Records, Clark County, Nevada.


Parcel Seven (7):


A non-exclusive easement for ingress and egress as set forth in that certain
Declaration of Covenants, Restrictions and Easements, recorded August 10, 2011
as Instrument No. 2011081000001475, as amended by that certain First Amendment
to the Declaration of Covenants, Restrictions and Easements, recorded September
12, 2012 as Instrument No. 2010912-0002364, and further amended by that certain
Second Amendment to Declaration of Covenants, Restrictions and Easements,
recorded October 11, 2013, as Instrument No. 20131011-0004747, Official Records,
Clark County, Nevada.


AS-SURVEYED LEGAL DESCRIPTION:


Beginning at the Northwest Corner of Lot 1 of that certain Final Map entitled
“Final Map of Harrah’s, a Commercial Subdivision”, recorded in Book 143 of
Plats, at Page 39, Official Records of Clark County, Nevada, Thence South
89°10’27” East, 1,061.65 feet; Thence North 00°58’24” West, 7.81 feet; Thence
South 89°19’19” East, 1,309.30 feet; Thence South 00°43’19” East, 40.01 feet;
Thence North 89°19’19”
West, 498.05 feet; Thence South 00°00’46” East, 191.84 feet; Thence North
88°54’30” West, 788.03 feet; Thence South 00°58’24” East, 213.11 feet; Thence
South 89°01’36” West, 20.00 feet; Thence South 00°58’24” East, 40.00 feet;
Thence North 88°42’36” West, 863.90 feet; Thence South 01°14’01” East,
150.01 feet; Thence North 88°42’36” West, 321.76 feet to the beginning of a
non-tangent curve, concave to the East, having a radius of 3,960.00 feet, from
which beginning the radius bears South 84°03’06” East; Thence Northerly along
said curve, through a central angle of 08°59’35”, an arc length of 621.55 feet
to the point of beginning,


Excepting therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, page 68, of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:
Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.57 feet.




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Said parcel consists of air rights only. And
Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet to
the beginning of a non-tangent curve, concave to the Southeast, having a radius
of 54.50 feet, from which beginning the radius bears South 52°39’46” East;
thence Northeasterly along said curve, through a central angle of 59°40’53”, an
arc length of 56.77 feet to the beginning of a non-tangent curve, concave to the
North, having a radius of 44.00 feet, from which beginning the radius bears
North 36°06’43” East; thence Easterly along said curve, through a central angle
of 79°55’17”, an arc length of
61.38 feet; thence South 43°48’34” East, 20.95 feet; thence South 88°44’09”
East, 55.02 feet to a point on the Easterly boundary of said Lot One (1); thence
along said Easterly boundary, South 01°14’01” East,
54.88 feet to the Southerly boundary of said Lot One (1); thence along said
Southerly boundary, North 88°42’36” West, 193.47 feet to the Point of Beginning.
Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.
The foregoing metes and bounds legal descriptions were prepared by Ryan Sligar,
Horizon Surveys, 10501 West Gowan Road, Suite 200, Las Vegas, NV 89129.
APN: 162-16-312-002
Legal Description Documents: Book 143 of Plats, Page 39
File 184 of Surveys, Page 68
1347424
Book 860715, Document No. 00811
1347426
Book 980416, Document No. 000618
Book 20000920, Document No. 00208
Book 20020826, Document No. 00566
2011081000001475


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------







SCHEDULE B – SECTION I REQUIREMENTS
The following are requirements to be complied with:


1.
Instrument creating the estate or interest to be insured must be executed and
filed for record, to wit: Grant, Bargain, Sale Deed

2.
Pay the full consideration to, or for the account of, the grantors or
mortgagors.



3.
Pay all taxes, charges, assessments, levied and assessed against subject
premises, which are due and payable.



4.
Satisfactory evidence should be had that improvements and/or repairs or
alterations thereto are completed; that contractor, sub-contractors, labor and
materialmen are all paid; and have released of record all liens or notice of
intent to perfect a lien for labor or material.



5.
Original note, deed of trust and properly signed request for full reconveyance,
or the executed full reconveyance or substitution of trustee and deed of
reconveyance for the following items:



A.
A deed of trust to secure an indebtedness in the amount shown below,
Amount:    $3,769,500,000.00

Dated:    November 07, 2013
Trustor/Grantor    Harrah’s Las Vegas, LLC, a Nevada limited liability company
Trustee:    Fidelity National Title Agency of Nevada, Inc., a Nevada corporation
Beneficiary:    Citicorp North America, Inc., as collateral agent for the
Secured Parties Recording Date:    November 07, 2013
Recording No:    201311070002748, of Official Records and Re-Recording
Date:    April 28, 2014
and Re-Recording No:    20140428-0000814, of Official Records


B.
A deed of trust to secure an indebtedness in the amount shown below,
Amount:    $1,150,000,000.00

Dated:    November 07, 2013
Trustor/Grantor    Harrah’s Las Vegas, LLC, a Nevada limited liability company
Trustee:    Fidelity National Title Agency of Nevada, Inc., a Nevada Corporation
Beneficiary:    U.S. Bank National Association, as collateral agent for the
Secured Parties Recording Date:    November 07, 2013
Recording No:    2013110700002743, of Official Records and Re-Recording
Date:    April 28, 2014
and Re-Recording No:    20140428-0000106, of Official Records


6.
Pay the demand(s) of the following items: See Items 5A and 5B above

7.
Payment of all fees due the Company at the time of closing.

8.
Additional requirements will be made when the Company is provided with the
complete name and status of the proposed Buyer/Lender.



exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------







9.
An inspection of said Land has been ordered; upon its completion the Company
reserves the right to except additional items and/or make additional
requirements.



10.
If Extended Coverage is requested, this Company will require an ALTA/NSPS LAND
TITLE SURVEY. If the owner of the Land the subject of this transaction is in
possession of a current ALTA/NSPS LAND TITLE SURVEY, the Company will require
that said survey be submitted for review and approval; otherwise, a new survey,
satisfactory to the Company, must be prepared by a licensed land surveyor and
supplied to the Company prior to the close of escrow.



The Company reserves the right to add additional items or make further
requirements after review of the requested documentation.


11.
The Company will require the following documents for review prior to the
issuance of any title insurance predicated upon a conveyance or encumbrance from
the entity named below:



Limited Liability Company:    Harrah’s Las Vegas, LLC


a)
A copy of its operating agreement, if any, and any and all amendments,
supplements and/or modifications thereto, certified by the appropriate manager
or member



b)
If a domestic Limited Liability Company, a copy of its Articles of Organization
and all amendments thereto with the appropriate filing stamps



c)
If the Limited Liability Company is member-managed, a full and complete current
list of members certified by the appropriate manager or member



d)
A current dated certificate of good standing from the proper governmental
authority of the state in which the entity was created



e)
If less than all members, or managers, as appropriate, will be executing the
closing documents, furnish evidence of the authority of those signing.



The Company reserves the right to add additional items or make further
requirements after review of the requested documentation.


12.
EFFECTIVE JULY 1, 2003, ALL DOCUMENTS, EXCEPT MAPS, SUBMITTED FOR RECORDING WITH
THE OFFICE OF THE CLARK/NYE COUNTY RECORDER, MUST COMPLY WITH NRS 247.110, AS
FOLLOWS:



(a)
Be on 20# paper that is 8 ½ inches by 11 inches in size;

(b)
Have a margin of 1 inch on the left and right sides and at the top and bottom of
each page;

(c)
Have a space of 3 inches by 3 inches at the upper right corner of the first page
and have a margin of 1 inch at the top of each succeeding page;

(d)
Not contain printed material on more than one side of each page;

(e)
Print that is NO smaller than 10 point Times New Roman font and contains no more
than 9 lines of text per vertical inch; and

(f)
MUST NOT be printed in any ink other than black.

ANY DOCUMENT NOT COMPLYING WITH THESE GUIDELINES WILL BE SUBJECT TO AN
ADDITIONAL, MINIMUM COUNTY NON-CONFORMING RECORDING CHARGE OF $25.00 PER
DOCUMENT.




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





13.
Your application for title insurance was placed by reference to only a street
address or tax identification number. Based on our records, we believe that the
legal description in this report covers the parcel(s) of Land that you
requested. If the legal description is incorrect, the seller/borrower must
notify the Company and/or the settlement company in order to prevent errors and
to be certain that the correct parcel(s) of Land will appear on any documents to
be recorded in connection with this transaction and on the policy of title
insurance.



14.
Notice: Please be aware that due to the conflict between federal and state laws
concerning the cultivation, distribution, manufacture or sale of marijuana, the
Company is not able to close or insure any transaction involving Land that is
associated with these activities.



15.
Last Deed of record purporting to convey title:

Grantor    :Harrah’s Las Vegas, Inc., a Nevada corporation
Grantee    :Harrah’s Las Vegas Propco, LLC, a Delaware limited liability company
Recorded    :January 28, 2008 as Instrument No. 20080128-0000503, Official
Records.


Certificate of Merger
Grantor:    Harrah’s Las Vegas Propco, LLC, a Delaware limited liability company
Grantee:    Harrah’s Las Vegas, LLC, a Nevada limited liability company
Recording Date:    October 11, 2013
Recording No.:    201310110004742, of Official Records


3475 South Las Vegas Boulevard Las Vegas, Nevada


Download all Exceptions here
END OF SCHEDULE B – SECTION I




























































exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





SCHEDULE B – SECTION II EXCEPTIONS
Schedule B of the policy or policies to be issued will contain exceptions to the
following matters unless the same are disposed of to the satisfaction of the
Company:


1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.



2.
Any facts, rights, interests, or claims that are not shown by the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.



3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.



4.
Discrepancies, conflicts in boundary lines, shortage in area, encroachments or
any other facts which a correct survey would disclose, and which are not shown
by the Public Records.



5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b) or (c) are shown by
the Public Records.



6.
Any lien or right to a lien for services, labor of material not shown by the
Public Records.



7.
General and special State, County and/or City property taxes, for the fiscal
year 2017-2018, the First and Second Quarters are paid in full, the Third and
Fourth Quarters are not yet due and payable:

Assessor’s Parcel No.:    162-16-312-002


8.
Special assessment, as follows: Assessment No.:    97B

AMG ID No.:    7506
Assessments Due:    quarterly Original Assessment:    $6,431.48 Payoff
Amount:    $4,823.61
Amount of Next Inst:    $0.00 (Re-occurring) Figures are good to:    November
01, 2017
Mail payments to:    Clark County Treasurer – SID
File 57254
Los Angeles, CA 90074-7254 Assessor’s Parcel No.:    162-16-312-002


9.
Any taxes that may be due, but not assessed, for new construction which can be
assessed on the unsecured property rolls in the Office of the Clark County
Assessor, per Nevada Statute 361.260.



10.
Water rights, claims or title to water, whether or not disclosed by the public
records.

11.
Reservations, exceptions and provisions contained in the patent from the United
States of America, and in the acts authorizing the issuance thereof.

Recording Date:    December 05, 1912
Recording No:    Book 2 of Deeds, Page 481, Instrument No. 4675, of Official
Records




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





12.
Reservations, exceptions and provisions contained in the patent from the United
States of America, and in the acts authorizing the issuance thereof.

Recording Date:    January 17, 1925
Recording No:    Book 10 of Deeds, Page 410, Instrument No. 21882, of Official
Records


13.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Southern Nevada Power Co.
Purpose:    transmitting electric
Recording Date:    October 29, 1952
Recording No:    Book 68, Page 173, Instrument No. 393812, of Official Records


As shown on that certain ALTA/ACSM Survey prepared by Ryan G Sligar, PLS No.
21263 with Horizon Surveys, LLC, dated October 13, 2013 and last revised
November 21, 2013 Job No. 1041.002 (the “Survey”).


14.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Southern Nevada Power Company
Purpose:    transmitting electric
Recording Date:    February 13, 1953
Recording No:    Book 69, Page 305, Instrument No. 400048, of Official Records
And as shown on the Survey.
15.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    sewage lines
Recording Date:    March 15, 1956
Recording No:    Book 87, Instrument No. 72647, of Official Records


And as shown on the Survey.


16.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    sewage lines
Recording Date:    March 15, 1956
Recording No:    Book 87, Instrument No. 72648, of Official Records


And as shown on the Survey.
Granted to:    County of Clark
Purpose:    sewage lines
Recording Date:    June 17, 1965
Recording No:    Book 635, Instrument No. 510670, of Official Records


And as shown on the Survey.


18.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    sewage lines
Recording Date:    June 17, 1965
Recording No:    Book 635, Instrument No. 510671, of Official Records




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





And as shown on the Survey.


19.
Non-exclusive easement(s)for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Las Vegas Valley Water District
Purpose:    pipelines
Recording Date:    March 22, 1971
Recording No:    Book 110, Instrument No. 87444, of Official Records


And as shown on the Survey.


20.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company and Central Telephone Company
Purpose:    underground electric and telephone communication lines
Recording Date:    December 14, 1972
Recording No:    Book 286, Instrument No. 245581, of Official Records


And as shown on the Survey.


21.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company and Central Telephone Company
Purpose:    underground electric and telephone communication lines
Recording Date:    December 22, 1972
Recording No:    Book 288, Instrument No. 247913, of Official Records


The interest of Central Telephone Company was relinquished by document recorded
October 27, 1978 in Book 962 as Document No. 921608, Official Records.


And as shown on the Survey.
22.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    electrical substation
Recording Date:    December 22, 1972
Recording No:    Book 288, Instrument No. 247914, of Official Records


And as shown on the Survey.


23.
INTENTIONALLY DELETED



24.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company and Central Telephone Company
Purpose:    electric and telephone lines
Recording Date:    December 01, 1978
Recording No:    Book 877, Instrument No. 936613, of Official Records


And as shown on the Survey.


25.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Clark County Sanitation District No. One


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Purpose:    sewage lines
Recording Date:    February 14, 1980
Recording No:    Book 1187, Instrument No. 1146031, of Official Records


And as shown on the Survey.


26.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Las Vegas Valley Water District
Purpose:    pipelines
Recording Date:    June 16, 1980
Recording No:    Book 1241, Instrument No. 1200335, of Official Records


And as shown on the Survey.


27.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    March 30, 1981
Recording No:    Book 1377, Instrument No. 1336574, of Official Records


28.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Holiday Inns, Inc.

Purpose:    ingress and egress
Recording Date:    April 21, 1981
Recording No:    Book 1388, Instrument No. 1347424, of Official Records
An amendment to Grant of Easement was recorded July 15, 1986 in Book 860715 as
Document No. 00811 Official Records.


And as shown on the Survey.


29.
INTENTIONALLY DELETED



30.
Non-exclusive easement(s) for the purpose shown below and rights incidental
thereto as reserved in a Deed:

Purpose:    ingress and egress
Recording Date:    April 30, 1981
Recording No:    Book 1393, Instrument No. 1352779, of Official Records


And as shown on the Survey.


31.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    electrical lines
Recording Date:    July 29, 1981
Recording No:    Book 1440, Instrument No. 1399086, of Official Records


And as shown on the Survey.


32.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    electric systems
Recording Date:    September 14, 1981


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Recording No:    Book 1462, Instrument No. 1421370, of Official Records


And as shown on the Survey.


33.
INTENTIONALLY DELETED



34.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    April 03, 1987
Recording No:    Book 870403, Instrument No. 00629, of Official Records and
Re-Recording Date:    April 20, 1988
and Re-Recording No:    Book 880420, Instrument No. 00846, of Official Records


35.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    October 06, 1987
Recording No:    Book 871006, Instrument No. 00588, of Official Records
36.
Dedication(s) and non-exclusive easement(s) and rights incidental thereto as
indicated or delineated on the map of said parcel map:

Recording No.:    File 56 of Parcel Maps, Page 72, of Official Records


And as shown on the Survey.


37.
Dedication(s) and non-exclusive easement(s) and rights incidental thereto as
indicated or delineated on the map of said parcel map:

Recording No.:    File 57 of Parcel Maps, Page 51, of Official Records


And as shown on the Survey.


38.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    August 07, 1989
Recording No:    Book 890807, Instrument No. 00613, of Official Records


39.
Terms, provisions and conditions as contained in an instrument
Entitled:    Access to Equipment Agreement

Recording Date:    June 19, 1990
Recording No.:    Book 900619, Instrument No. 00622 and 00623, of Official
Records


40.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    electric systems
Recording Date:    June 28, 1990
Recording No:    Book 900628, Instrument No. 01081, of Official Records


And as shown on the Survey.


41.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Purpose:    transmission and distribution of electricity
Recording Date:    June 28, 1990
Recording No:    Book 900628, Instrument No. 01082, of Official Records


And as shown on the Survey.


42.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Clark

Purpose:    perpetual avigation
Recording Date:    April 13, 1995
Recording No:    Book 950413, Instrument No. 00060, of Official Records and
Re-Recording Date:    October 04, 1995
and Re-Recording No:    Book 951004, Instrument No. 00892, of Official Records


43.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    March 25, 1996
Recording No.:    Book 960325, Instrument No. 00926, of Official Records


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.


44.
INTENTIONALLY DELETED



45.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    March 05, 1997
Recording No:    Book 970305, Instrument No. 00660, of Official Records


46.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    April 01, 1997
Recording No.:    Book 970401, Instrument No. 02038, of Official Records


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.


47.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Las Vegas Valley Water District
Purpose:    water pipelines
Recording Date:    April 02, 1997
Recording No:    Book 970402, Instrument No. 01949, of Official Records


A partial relinquishment of above easement was recorded October 12, 2001 in Book
20011012 as Document No. 01156, Official Records.


And as shown on the Survey.


48.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Las Vegas Valley Water District


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Purpose:    pipelines
Recording Date:    April 02, 1997
Recording No:    Book 970402, Instrument No. 01950, of Official Records


And as shown on the Survey.


49.
INTENTIONALLY DELETED

50.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Las Vegas Valley Water District
Purpose:    pipelines
Recording Date:    July 03, 1997
Recording No:    Book 970703, Instrument No. 00912, of Official Records


And as shown on the Survey.


51.
Terms, provisions and conditions as contained in an instrument
Entitled:    Memorandum of Agreement

Recording Date:    April 16, 1998
Recording No.:    Book 980416, Instrument No. 00618, of Official Records


And as shown on the Survey.


52.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    underground electrical systems
Recording Date:    May 05, 1999
Recording No:    Book 990505, Instrument No. 00828, of Official Records


And as shown on the Survey.


53.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    traffic signal and intersection lighting facilities
Recording Date:    January 09, 2001
Recording No:    Book 20010109, Instrument No. 00205, of Official Records


And as shown on the Survey.


54.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    MGM Grand-Bally’s Monorail Limited Liability Company
Purpose:    monorail system maintenance
Recording Date:    September 20, 2000
Recording No:    Book 20000920, Instrument No. 00207, of Official Records


And as shown on the Survey.


55.
Terms, provisions and conditions as contained in an instrument

Entitled:
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions

Recording Date:    September 20, 2000


exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Recording No.:    Book 20000920, Instrument No. 00208, of Official Records


And as shown on the Survey.


56.
INTENTIONALLY DELETED



57.
An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein as disclosed by the document

Entitled:    Memorandum of Lease
Lessor:    Harrah’s Las Vegas, Inc.
Lessee:    McDonald’s Corporation
Recording Date:    December 07, 2001
Recording No:    Book 20011207, Instrument No. 01764, of Official Records


The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.


58.
Terms, provisions and conditions as contained in an instrument

Entitled:    Right of Entry Agreement for Ingress and Egress
Recording Date:    August 26, 2002
Recording No.:    Book 20020826, Instrument No. 00566, of Official Records


And as shown on the Survey.


59.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    February 26, 2003
Recording No:    Book 20030226, Instrument No. 01441, of Official Records


60.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    energizing and maintaining electrical facilities
Recording Date:    June 26, 2003
Recording No:    Book 20030626, Instrument No. 03517, of Official Records


61.
Terms, provisions and conditions as contained in an instrument
Entitled:    Agreement

Recording Date:    February 07, 2005
Recording No.:    Book 20050207, Instrument No. 02148, of Official Records


62.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    transmission and distribution of electricity
Recording Date:    October 11, 2005
Recording No:    Book 20051011, Instrument No. 06031, of Official Records
63.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    underground electric systems
Recording Date:    October 30, 2006
Recording No:    Book 20061030, Instrument No. 02269, of Official Records




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





And as shown on the Survey.


64.
INTENTIONALLY DELETED



65.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Central Telephone Company, d/b/a
Centurylink and New Cingular Wireless

PCS, LLC
Purpose:    use and operation of underground conduit and cables service
Recording Date:    January 11, 2011
Recording No:    201101110002621, of Official Records


And as shown on the Survey.


66.
Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document
Recording Date:    August 10, 2011

Recording No:    201108100001475, of Official Records


And as shown on the Survey.


Modification(s) of said covenants, conditions and restrictions Recording
Date:    September 12, 2012
Recording No:    201209120002364, of Official Records


Second Amendment to the Declaration of Covenants, Restrictions and Easements.
Recording Date:    October 11, 2013
Recording No:    201310110004747, of Official Records


67.
Dedication(s) and non-exclusive easement for public utilities and rights
incidental thereto as indicated or delineated on the map of said tract/plat:

Recording No.:    Book 143 of Plats, Page No. 39, of Official Records


The easements shown herein as the following Exceptions are referenced on the
above mentioned map: 13, 14, 15, 16, 17, 18, 19, 20, 22, 24, 25, 26, 28, 29, 30,
31, 32, 36, 37, 40, 41, 43, 46, 47, 48, 50, 51, 52,
53, 54, 55, 61 and 63


Subject to an Order of Vacation recorded August 01, 2013 as Instrument No.
201308010000046, of Official Records.


68.
An unrecorded lease with certain terms, covenants, conditions and provisions set
forth therein as disclosed by the document

Entitled:    Assignment and Assumption of Lease
Lessor:    Harrah’s Las Vegas Propco, LLC, a Delaware limited liability company
Lessee:    Lido Casino Resort, LLC
Recording Date:    August 10, 2011
Recording No:    2011081000001482, of Official Records


The present ownership of the leasehold created by said lease and other matters
affecting the interest of the lessee are not shown herein.




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





The terms, covenants, conditions and provisions as contained in an instrument,
entitled "Partial Assignment and Assumption Agreement"
Assignor:    Harrah’s Las Vegas Propco, LLC, a Delaware limited liability
company Assignee:    Flamingo Las Vegas Propco, LLC, a Delaware limited
liability company Recording Date:    August 10, 2011
Recording No:    201108100001483, of Official Records


69.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Nevada Power Company

Purpose:    electrical facilities
Recording Date:    May 03, 2012
Recording No:    201205030001996, of Official Records


70.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    Las Vegas Valley Water District

Purpose:    water facilities
Recording Date:    October 24, 2012
Recording No:    201210240003957, of Official Records and Re-Recording
Date:    November 15, 2012
and Re-Recording No:    201211150001350, of Official Records


And as shown on the Survey.


71.
INTENTIONALLY DELETED



72.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    shelter area or pad
Recording Date:    August 01, 2013
Recording No.:    201308010000047, of Official Records


And as shown on the Survey.
73.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    County of Clark
Purpose:    pedestrian access
Recording Date:    August 01, 2013
Recording No:    201308010000048, of Official Records


And as shown on the Survey.


74.
Terms, provisions and conditions as contained in an instrument
Entitled:    Variance Order

Recording Date:    April 29, 2014
Recording No.:    20140429-0001789, of Official Records


75.
Non-exclusive easement(s) for the purpose(s) shown below and rights incidental
thereto, as granted in a document:

Granted to:    Nevada Power Company
Purpose:    utility facilities
Recording Date:    July 01, 2014
Recording No:    20140701-0000927, of Official Records




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





And as shown on the Survey.


76.
Notice of Posted Security (Nightcap of Las Vegas LLC). Recording
Date:    February 14, 2017

Recording No:    20170214-0000563, of Official Records


77.
Rights of tenants or persons in possession, if any, as tenants in possession of
the property under existing written recorded leases, which leases contain no
option to purchase or rights of first refusal.



78.
Any rights, interests, or claims which may exist or arise by reason of the
following matters disclosed by survey,

Prepared by: Ryan D. Sligar PLS No. 21263 with Horizon Surveys Dated: October
21, 2013 last revised November 21, 2013
Job No.: 1041.002
Matters shown: A. The building located on said parcel encroaches over the
following easements:
(1)
Item 14 (document 400048)

(2)
Item 17 (document 510671)

(3)
Item 19 (document 87444)

(4)
Item 20 (document 245581)

(5)
Item 21 (document 247913)

(6)
Item 22 (document 247914)

(7)
Item 24 (document 936613)

(12) Item 32 (document 1421370) (13) Item 40 (document 900628-1081) (14) Item 41
(document 900628-1082)




END OF SCHEDULE B – SECTION II
























































exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------









CONDITIONS


1.
The term mortgage, when used herein, shall include deed of trust, trust deed, or
other security instrument.



2.
If the proposed Insured has or acquired actual knowledge of any defect, lien,
encumbrance, adverse claim or other matter affecting the estate or interest or
mortgage thereon covered by this Commitment other than those shown in Schedule B
hereof, and shall fail to disclose such knowledge to the Company in writing, the
Company shall be relieved from liability for any loss or damage resulting from
any act of reliance hereon to the extent the Company is prejudiced by failure to
so disclose such knowledge. If the proposed Insured shall disclose such
knowledge to the Company, or if the Company otherwise acquires actual knowledge
of any such defect, lien, encumbrance, adverse claim or other matter, the
Company at its option may amend Schedule B of this Commitment accordingly, but
such amendment shall not relieve the Company from liability previously incurred
pursuant to paragraph 3 of these Conditions.



3.
Liability of the Company under this Commitment shall be only to the named
proposed Insured and such parties included under the definition of Insured in
the form of policy or policies committed for and only for actual loss incurred
in reliance hereon in undertaking in good faith (a) to comply with the
requirements hereof, or (b) to eliminate exceptions shown in Schedule B, or (c)
to acquire or create the estate or interest or mortgage thereon covered by this
Commitment. In no event shall such liability exceed the amount stated in
Schedule A for the policy or policies committed for and such liability is
subject to the insuring provisions and Conditions and the Exclusions from
Coverage of the form of policy or policies committed for in favor of the
proposed Insured which are hereby incorporated by reference and are made a part
of this Commitment except as expressly modified herein.



4.
This Commitment is a contract to issue one or more title insurance policies and
is not an abstract of title or a report of the condition of title. Any action or
actions or rights of action that the proposed Insured may have or may bring
against the Company arising out of the status of the title to the estate or
interest or the status of the mortgage thereon covered by this Commitment must
be based on and are subject to the provisions of this Commitment.

















































exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------







Order No.: 42041057-421-421-BB1


FIDELITY NATIONAL FINANCIAL PRIVACY NOTICE
At Fidelity National Financial, Inc., we respect and believe it is important to
protect the privacy of consumers and our customers. This Privacy Notice explains
how we collect, use, and protect any information that we collect from you, when
and to whom we disclose such information, and the choices you have about the use
of that information. A summary of the Privacy Notice is below, and we encourage
you to review the entirety of the Privacy Notice following this summary. You can
opt-out of certain disclosures by following our opt-out procedure set forth at
the end of this Privacy Notice.


Types of Information Collected. You may provide us with certain personal
information about you, like your contact information, address demographic
information, social security number (SSN), driver’s license, passport, other
government ID numbers and/or financial information. We may also receive browsing
information from your Internet browser, computer and/or mobile device if you
visit or use our websites or applications.
How Information is Collected. We may collect personal information from you via
applications, forms, and correspondence we receive from you and others related
to our transactions with you. When you visit our websites from your computer or
mobile device, we automatically collect and store certain information available
to us through your Internet browser or computer equipment to optimize your
website experience.
Use of Collected Information. We request and use your personal information to
provide products and services to you, to improve our products and services, and
to communicate with you about these products and services. We may also share
your contact information with our affiliates for marketing purposes.
When Information Is Disclosed. We may disclose your information to our
affiliates and/or nonaffiliated parties providing services for you or us, to law
enforcement agencies or governmental authorities, as required by law, and to
parties whose interest in title must be determined.
Choices With Your Information. Your decision to submit information to us is
entirely up to you. You can opt-out of certain disclosure or use of your
information or choose to not provide any personal information to us.
Information From Children. We do not knowingly collect information from children
who are under the age of 13, and our website is not intended to attract
children.
Privacy Outside the Website. We are not responsible for the privacy practices of
third parties, even if our website links to those parties’ websites.
International Users. By providing us with your information, you consent to its
transfer, processing and storage outside of your country of residence, as well
as the fact that we will handle such information consistent with this Privacy
Notice.
The California Online Privacy Protection Act. Some FNF companies provide
services to mortgage loan servicers and, in some cases, their websites collect
information on behalf of mortgage loan servicers. The mortgage loan servicer is
responsible for taking action or making changes to any consumer information
submitted through those websites.
Your Consent To This Privacy Notice. By submitting information to us or by using
our website, you are accepting and agreeing to the terms of this Privacy Notice.
Access and Correction; Contact Us. If you desire to contact us regarding this
notice or your information, please contact us at privacy@fnf.com or as directed
at the end of this Privacy Notice.

















































exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------









FIDELITY NATIONAL FINANCIAL, INC. PRIVACY NOTICE
Fidelity National Financial, Inc. and its majority-owned subsidiary companies
providing title insurance, real estate- and loan-related services
(collectively, “FNF”, “our” or “we”) respect and are committed to protecting
your privacy. We will take reasonable steps to ensure that your Personal
Information and Browsing Information will only be used in compliance with this
Privacy Notice and applicable laws. This Privacy Notice is only in effect for
Personal Information and Browsing Information collected and/or owned by or on
behalf of FNF, including Personal Information and
Browsing Information collected through any FNF website, online service or
application (collectively, the “Website”).
Types of Information Collected
We may collect two types of information from you: Personal Information and
Browsing Information.
Personal Information. FNF may collect the following categories of Personal
Information:
•
contact information (e.g., name, address, phone number, email address);

•
demographic information (e.g., date of birth, gender, marital status);

•
social security number (SSN), driver’s license, passport, and other government
ID numbers;

•
financial account information; and

•
other personal information needed from you to provide title insurance, real
estate- and loan-related services to you.

Browsing Information. FNF may collect the following categories of Browsing
Information:
•
Internet Protocol (or IP) address or device ID/UDID, protocol and sequence
information;

•
browser language and type;

•
domain name system requests;

•
browsing history, such as time spent at a domain, time and date of your visit
and number of clicks;

•
http headers, application client and server banners; and

•
operating system and fingerprinting data.

How Information is Collected
In the course of our business, we may collect Personal Information about you
from the following sources:
•
applications or other forms we receive from you or your authorized
representative;

•
the correspondence you and others send to us;

•
information we receive through the Website;

•
information about your transactions with, or services performed by, us, our
affiliates or nonaffiliated third parties; and

•
information from consumer or other reporting agencies and public records
maintained by governmental entities that we obtain directly from those entities,
our affiliates or others.

If you visit or use our Website, we may collect Browsing Information from you as
follows:
•
Browser Log Files. Our servers automatically log each visitor to the Website and
collect and record certain browsing information about each visitor. The Browsing
Information includes generic information and reveals nothing personal about the
user.

•
Cookies. When you visit our Website, a “cookie” may be sent to your computer. A
cookie is a small piece of data that is sent to your Internet browser from a web
server and stored on your computer’s hard drive. When you visit a website again,
the cookie allows the website to recognize your computer. Cookies may store user
preferences and other information. You can choose whether or not to accept
cookies by changing your Internet browser settings, which may impair or limit
some functionality of the Website.

Use of Collected Information
Information collected by FNF is used for three main purposes:
•
To provide products and services to you or any affiliate or third party who is
obtaining services on your behalf or in connection with a transaction involving
you.

•
To improve our products and services.

•
To communicate with you and to inform you about our, our affiliates’ and third
parties’ products and services, jointly or independently.

When Information Is Disclosed
We may provide your Personal Information (excluding information we receive from
consumer or other credit reporting agencies) and Browsing Information to various
individuals and companies, as permitted by law, without obtaining your prior
authorization. Such laws do not allow consumers to restrict these disclosures.
Please see the section “Choices With Your Personal Information” to learn how to
limit the discretionary disclosure of your Personal Information and Browsing
Information.
Disclosures of your Personal Information may be made to the following categories
of affiliates and nonaffiliated third parties:
•
to third parties to provide you with services you have requested, and to enable
us to detect or prevent criminal activity, fraud, material misrepresentation, or
nondisclosure;

•
to our affiliate financial service providers for their use to market their
products or services to you;

•
to nonaffiliated third party service providers who provide or perform services
on our behalf and use the disclosed information only in connection with such
services;



exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





•
to nonaffiliated third party service providers with whom we perform joint
marketing, pursuant to an agreement with them to market financial products or
services to you;

•
to law enforcement or other governmental authority in connection with an
investigation, or civil or criminal subpoena or court order;

•
to lenders, lien holders, judgment creditors, or other parties claiming an
interest in title whose claim or interest must be determined, settled, paid, or
released prior to closing; and

•
other third parties for whom you have given us written authorization to disclose
your Personal Information.

We may disclose Personal Information and/or Browsing Information when required
by law or in the good-faith belief that such disclosure is necessary to:
•
comply with a legal process or applicable laws;

•
enforce this Privacy Notice;

•
investigate or respond to claims that any material, document, image, graphic,
logo, design, audio, video or any other information provided by you violates the
rights of a third party; or

•
protect the rights, property or personal safety of FNF, its users or the public.

We maintain reasonable safeguards to keep your Personal Information secure. When
we provide Personal Information to our affiliates or third party service
providers as discussed in this Privacy Notice, we expect that these parties
process such information in compliance with our Privacy Notice or in a manner
that is in compliance with applicable privacy laws. The use of your information
by a business partner may be subject to that party’s own Privacy Notice. Unless
permitted by law, we do not disclose information we collect from consumer or
credit reporting agencies with our affiliates or others without your consent.
We reserve the right to transfer your Personal Information, Browsing
Information, and any other information, in connection with the sale or other
disposition of all or part of the FNF business and/or assets, or in the event of
our bankruptcy, reorganization, insolvency, receivership or an assignment for
the benefit of creditors. You expressly agree and consent to the use and/or
transfer of the foregoing information in connection with any of the above
described proceedings. We cannot and will not be responsible for any breach of
security by a third party or for any actions of any third party that receives
any of the information that is disclosed to us.
Choices With Your Information
Whether you submit Personal Information or Browsing Information to FNF is
entirely up to you. If you decide not to submit Personal Information or Browsing
Information, FNF may not be able to provide certain services or products to you.
The uses of your Per sonal Information and/or Browsing Information that, by law,
you cannot limit, include:
•
for our everyday business purposes – to process your transactions, maintain your
account(s), to respond to law

•
enforcement or other governmental authority in connection with an investigation,
or civil or criminal subpoenas or court

•
orders, or report to credit bureaus;

•
for our own marketing purposes;

•
for joint marketing with financial companies; and

•
for our affiliates’ everyday business purposes – information about your
transactions and experiences.

You may choose to prevent FNF from disclosing or using your Personal Information
and/or Browsing Information under the following circumstances (“opt-out”):
•
for our affiliates’ everyday business purposes – information about your
creditworthiness; and

•
for our affiliates to market to you.

To the extent permitted above, you may opt-out of disclosure or use of your
Personal Information and Browsing Information by notifying us by one of the
methods at the end of this Privacy Notice. We do not share your personal
information with non-affiliates for their direct marketing purposes.
For California Residents: We will not share your Personal Information and
Browsing Information with nonaffiliated third parties, except as permitted by
California law. Currently, our policy is that we do not recognize “do not track”
requests from Internet browsers and similar devices.
For Nevada Residents: You may be placed on our internal Do Not Call List by
calling (888) 934-3354 or by contacting us via the information set forth at the
end of this Privacy Notice. Nevada law requires that we also provide you with
the following contact information: Bureau of Consumer Protection, Office of the
Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101;
Phone number: (702) 486-3132; email: BCPINFO@ag.state.nv.us.
For Oregon Residents: We will not share your Personal Information and Browsing
Information with nonaffiliated third parties for marketing purposes, except
after you have been informed by us of such sharing and had an opportunity to
indicate that you do not want a disclosure made for marketing purposes.
For Vermont Residents: We will not share your Personal Information and Browsing
Information with nonaffiliated third parties, except as permitted by Vermont
law, such as to process your transactions or to maintain your account. In
addition, we will not share information about your
creditworthiness with our affiliates except with your authorization. For joint
marketing in Vermont, we will only disclose your name, contact information and
information about your transactions.




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Information From Children
The Website is meant for adults and is not intended or designed to attract
children under the age of thirteen (13).We do not collect Personal Information
from any person that we know to be under the age of thirteen (13) without
permission from a parent or guardian. By using the Website, you affirm that you
are over the age of 13 and will abide by the terms of this Privacy Notice.
Privacy Outside the Website
The Website may contain links to other websites. FNF is not and cannot be
responsible for the privacy practices or the content of any of those other
websites.
International Users
FNF’s headquarters is located within the United States. If you reside outside
the United States or are a citizen of the European Union, please note that we
may transfer your Personal Information and/or Browsing Information outside of
your country of residence or the European Union for any of the purposes
described in this Privacy Notice. By providing FNF with your Personal
Information and/or Browsing Information, you consent to our collection and
transfer of such information in accordance with this Privacy Notice.
The California Online Privacy Protection Act
For some FNF websites, such as the Customer CareNet (“CCN”), FNF is acting as a
third party service provider to a mortgage loan servicer. In those instances, we
may collect certain information on behalf of that mortgage loan servicer via the
website. The information which we may collect on behalf of the mortgage loan
servicer is as follows:
•
first and last name;

•
property address;

•
user name and password;

•
loan number;

•
social security number - masked upon entry;

•
email address;

•
three security questions and answers; and

•
IP address.

The information you submit through the website is then transferred to your
mortgage loan servicer by way of CCN. The mortgage loan servicer is responsible
for taking action or making changes to any consumer information submitted
through this website. For example, if you believe that your payment or user
information is incorrect, you must contact your mortgage loan servicer.
CCN does not share consumer information with third parties, other than (1) those
with which the mortgage loan servicer has contracted to interface with the CCN
application, or (2) law enforcement or other governmental authority in
connection with an investigation, or civil or criminal subpoenas or court
orders. All sections of this Privacy Notice apply to your interaction with CCN,
except for the sections titled “Choices with Your Information” and “Access and
Correction.” If you have questions regarding the choices you have with regard to
your personal information or how to access or correct your personal information,
you should contact your mortgage loan servicer.
Your Consent To This Privacy Notice
By submitting Personal Information and/or Browsing Information to FNF, you
consent to the collection and use of the information by us in compliance with
this Privacy Notice. Amendments to the Privacy Notice will be posted on the
Website. Each time you provide information to us, or we receive information
about you, following any amendment of this Privacy Notice will signify your
assent to and acceptance of its revised terms for all previously collected
information and information collected from you in the future. We may use
comments, information or feedback that you submit to us in any manner that we
may choose without notice or compensation to you.
Accessing and Correcting Information; Contact Us
If you have questions, would like to access or correct your Personal
Information, or want to opt-out of information sharing with our affiliates for
their marketing purposes, please send your requests to privacy@fnf.com or by
mail or phone to:
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, Florida 32204 Attn: Chief Privacy Officer (888) 934-3354






















exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





Order No.: 42041057-421-421-BB1




Note: Notice of Available Title Insurance and Escrow Discounts


Your transaction may qualify for one of the discounts shown below. In order to
receive these discounts, you will need to contact your escrow officer or a
company representative to determine if you qualify and to request the discount.
Your escrow officer or company representative will provide a full description of
the terms, conditions and requirements associated with each discount.
Available Title Insurance Discounts (These discounts will apply to all
transactions where the company is issuing a policy of title insurance, including
such transactions where the company is not providing escrow closing services.
CREDIT FOR PRELIMINARY TITLE REPORTS AND/OR COMMITMENT CANCELLATION CHARGES ON
SUBSEQUENT POLICIES
Where an order was cancelled and no major change in the title has occurred since
the issuance of the original report or commitment, and the order is reopened
within 24 - 36 months, all or a portion of the charge previously paid upon the
cancellation of the report or commitment may be credited on a subsequent policy
charge.
SHORT TERM RATE
The Short Term Rate is a reduction of the applicable insurance rate which is
allowable only when the current order is placed within 60 months from the date
of issuance of a prior policy of title insurance to the vested owner or an
assignee of the interest insured. The short term rate is 80% of the Basic Rate.
Unless otherwise stated, the reduction only applies to policies priced at 80% or
greater of the basic rate. This reduction does not apply to Short Sale
transactions or to any surcharge calculated on the basic rate.
PRIOR POLICY DISCOUNT (APPLICABLE TO ZONE 2, DIRECT OPERATIONS ONLY)
The Prior Policy Discount will apply when a seller or borrower provides a copy
of their owner’s policy upon opening escrow. The prior policy rate is 70% of the
applicable owner’s title premium. This discount may not be used in combination
with any other discount and can only be used in transactions involving property
located in Zone 2 (Zone 2 includes all Nevada counties except Clark, Lincoln and
Nye) that are handled by a direct operation of the FNF Family of Companies.
CHURCHES OR CHARITABLE NON-PROFIT ORGANIZATIONS
On properties used as a church or for charitable purposes within the scope of
the normal activities of such entities the charge for a policy shall be 50% to
70% of the appropriate title insurance rate, depending on the type of coverage
selected. This discount shall not apply to charges for loan policies issued
concurrently with an owner’s policy.
EMPLOYEE RATE
No charge shall be made to employees of the Company, its subsidiary or
affiliated companies (including employees on approved retirement) for policies
issued in connection with financing, refinancing, sale or purchase of the
employee’s bonafide home property. Waiver of such charges is authorized only in
connection with those costs which the employee would be obligated to pay, by
established custom, as a party to the transaction.
INVESTOR RATE
This rate is available for individuals, groups of individuals or entities
customarily engaged in real estate investments. The parties must provide
reasonable proof that they currently hold title to or have transferred title to
three (3) or more investment properties in the State of Nevada within the past
twelve (12) months to qualify for this rate. On a sale transaction, the investor
rate is 70% of the basic rate. This reduction does not apply to any surcharge
calculated on the basic rate. On a refinance transaction or where the investor
is obtaining a loan subsequent to a purchase, the rate shall be 85% of the
applicable rate with a minimum charge of $385.00. The loan discount shall only
apply to transactions priced under Section 5.1 B (1b) of the title insurance
rate manual. This rate is available upon request only.
Available Escrow Discounts These discounts will apply only to the escrow fee
portion of your settlement charges, and the discounts will apply only if the
company is issuing a policy of title insurance in conjunction with providing
escrow services.
SENIOR CITIZEN RATE
If a valid identification is provided, principals to a given transaction who
qualify as Senior Citizens (55 year of age and over) shall be charged 70% of
their portion of the escrow fee wherein a valid identification is provided. This
discount shall only apply on residential resale transactions wherein the
principal resides in the subject property. This discount may not be used in
combination with any other escrow rate discount. This rate is available upon
request only.




exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





MILITARY DISCOUNT
Any person on active military duty or a Veteran of the U.S. Armed Forces shall
be charged 80% of their portion of the escrow fee. A copy of a current military
identification card or a copy of the DD-214 (Certificate of Release or Discharge
from Active Duty) must be provided. This discount may not be used in combination
with any other discount. This rate is for sale transaction and it is a vailable
upon request only.
FIRST TIME HOMEBUYER RATE (APPLICABLE TO ZONE 2 ONLY)
A first time homebuyer of an owner-occupied residential property shall be
charged 75% of their portion of the escrow fee, provided reasonable evidence is
presented that this is their first home. Applies to all counties except Clark,
Lincoln and Nye. This discount may not be used in combination with any other
discount. This rate is for sale transactions and it is available upon request
only.
EMPLOYEE RATES
An employee will not be charged an escrow fee for the purchase, sale or
refinance of the employee's primary residence. The employee must be a principal
to the transaction and the request for waiver of fees must be submitted to
Management prior to approval.
INVESTOR RATE
This rate is available for individuals, groups of individuals or entities
customarily engaged in real estate transactions. The parties must provide
reasonable proof that they currently hold title to or have transferred title to
three (3) or more investment properties within the State of Nevada within the
past twelve (12) months to qualify for this rate. The charge is 70% of their
portion of the escrow fee. This discount may not be used in combination with any
other discount. This rate is for sale transactions and it is available upon
request, only.







ATTACHMENT ONE (Revised 05-06-16)


CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY - 1990
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys' fees or expenses
which arise by reason of:
1.
(a) Any law, ordinance or governmental regulation (including but not limited to
building or zoning laws, ordinances, or regulations) restricting, regulating,
prohibiting or relating (i) the occupancy, use, or enjoyment of the land; (ii)
the character, dimensions or location of any improvement now or hereafter
erected on the land; (iii) a separation in ownership or a change in the
dimensions or area of the land or any parcel of which the land is or was a part;
or (iv) environmental protection, or the effect of any violation of these laws,
ordinances or governmental regulations, except to the extent that a notice of
the enforcement thereof or a notice of a defect, lien, or encumbrance resulting
from a violation or alleged violation affecting the land has been recorded in
the public records at Date of Policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.
2.
Rights of eminent domain unless notice of the exercise thereof has been recorded
in the public records at Date of Policy, but not excluding from coverage any
taking which has occurred prior to Date of Policy which would be binding on the
rights of a purchaser for value without knowledge.

3.
Defects, liens, encumbrances, adverse claims or other matters:

(a)
whether or not recorded in the public records at Date of Policy, but created,
suffered, assumed or agreed to by the insured claimant;

(b)
not known to the Company, not recorded in the public records at Date of Policy,
but known to the insured claimant and not disclosed in writing to the Company by
the insured claimant prior to the date the insured claimant became an insured
under this policy;

(c)
resulting in no loss or damage to the insured claimant;

(d)
attaching or created subsequent to Date of Policy; or

(e)
resulting in loss or damage which would not have been sustained if the insured
claimant had paid value for the insured mortgage or for the estate or interest
insured by this policy.

4.
Unenforceability of the lien of the insured mortgage because of the inability or
failure of the insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with the applicable doing
business laws of the state in which the land is situated.

5.
Invalidity or unenforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.

6.
Any claim, which arises out of the transaction vesting in the insured the estate
of interest insured by this policy or the transaction creating the interest of
the insured lender, by reason of the operation of federal bankruptcy, state
insolvency or similar creditors' rights laws.

EXCEPTIONS FROM COVERAGE - SCHEDULE B, PART I
This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys' fees or expenses) which arise by reason of:
1.
Taxes or assessments which are not shown as existing liens by the records of any
taxing authority that levies taxes or assessments on real property or by the
public



exhibit101finalexhibi_image9.jpg [exhibit101finalexhibi_image9.jpg]

--------------------------------------------------------------------------------





records.
Proceedings by a public agency which may result in taxes or assessments, or
notices of such proceedings, whether or not shown by the records of such agency
or by the public records.
2.
Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of the land or which may
be asserted by persons in possession thereof.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the public
records.

4.
Discrepancies, conflicts in boundary lines, shortage in area, encroachments, or
any other facts which a correct survey would disclose, and which are not shown
by the public records.

5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b) or (c) are shown by
the public records.

6.
Any lien or right to a lien for services, labor or material not shown by the
public records.



CLTA HOMEOWNER'S POLICY OF TITLE INSURANCE (12-02-13) ALTA HOMEOWNER'S POLICY OF
TITLE INSURANCE
EXCLUSIONS
In addition to the Exceptions in Schedule B, You are not insured against loss,
costs, attorneys' fees, and expenses resulting from:
1.
Governmental police power, and the existence or violation of those portions of
any law or government regulation concerning:

a.
building;

b.
zoning;

c.
land use;

d.
improvements on the Land;

e.
land division; and

f.
environmental protection.

This Exclusion does not limit the coverage described in Covered Risk 8.a., 14,
15, 16, 18, 19, 20, 23 or 27.
2.
The failure of Your existing structures, or any part of them, to be constructed
in accordance with applicable building codes. This Exclusion does not limit the
coverage described in Covered Risk 14 or 15.

3.
The right to take the Land by condemning it. This Exclusion does not limit the
coverage described in Covered Risk 17.

4.
Risks:

a.
that are created, allowed, or agreed to by You, whether or not they are recorded
in the Public Records;

b.
that are Known to You at the Policy Date, but not to Us, unless they are
recorded in the Public Records at the Policy Date;

c.
that result in no loss to You; or

d.
that first occur after the Policy Date - this does not limit the coverage
described in Covered Risk 7, 8.e., 25, 26, 27 or 28.

5.
Failure to pay value for Your Title.

6.
Lack of a right:





a.
to any land outside the area specifically described and referred to in paragraph
3 of Schedule A; and

b.
in streets, alleys, or waterways that touch the Land.

This Exclusion does not limit the coverage described in Covered Risk 11 or 21.
7.
The transfer of the Title to You is invalid as a preferential transfer or as a
fraudulent transfer or conveyance under federal bankruptcy, state insolvency, or
similar creditors’ rights laws.

8.
Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or
subsidence.

9.
Negligence by a person or an Entity exercising a right to extract or develop
minerals, water, or any other substances.

LIMITATIONS ON COVERED RISKS
Your insurance for the following Covered Risks is limited on the Owner’s
Coverage Statement as follows:
•For Covered Risk 16, 18, 19, and 21 Your Deductible Amount and Our Maximum
Dollar Limit of Liability shown in Schedule A. The deductible amounts and
maximum dollar limits shown on Schedule A are as follows:
 
Your Deductible Amount
Our Maximum Dollar
Limit of Liability
Covered Risk 16:
1.00% of Policy Amount Shown in Schedule A or $2,500.00
(whichever is less)
$ 10,000.00
Covered Risk 18:
1.00% of Policy Amount Shown in Schedule A or $5,000.00
(whichever is less)
$ 25,000.00
Covered Risk 19:
1.00% of Policy Amount Shown in Schedule A or $5,000.00
(whichever is less)
$ 25,000.00
Covered Risk 21:
1.00% of Policy Amount Shown in Schedule A or $2,500.00 (whichever is less)
$ 5,000.00








--------------------------------------------------------------------------------





2006 ALTA LOAN POLICY (06-17-06) EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys' fees, or expenses
that arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 11, 13 or 14); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

4.
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of an Insured to comply with applicable doing-business laws of the state
where the Land is situated.

5.
Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law.

6.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction creating the lien of the
Insured Mortgage, is

(a)
a fraudulent conveyance or fraudulent transfer, or

(b)
a preferential transfer for any reason not stated in Covered Risk 13(b) of this
policy.

7.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the Insured Mortgage in the Public Records. This Exclusion
does not modify or limit the coverage provided under Covered Risk 11(b).

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
EXCEPTIONS FROM COVERAGE
{Except as provided in Schedule B - Part II,{ t{or T}his policy does not insure
against loss or damage, and the Company will not pay costs, attorneys’ fees or
expenses, that arise by reason of:
{PART I
{The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.

2.
Any facts, rights, interests, or claims that are not shown by the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

4.
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and not shown by the Public Records.





5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

6.
Any lien or right to a lien for services, labor or material not shown by the
Public Records.}

PART II
In addition to the matters set forth in Part I of this Schedule, the Title is
subject to the following matters, and the Company insures against loss or damage
sustained in the event that they are not subordinate to the lien of the Insured
Mortgage:}


2006 ALTA OWNER’S POLICY (06-17-06) EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys' fees, or expenses
that arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to






--------------------------------------------------------------------------------





(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 9 and 10); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Title.

4.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction vesting the Title as
shown in Schedule A, is

(a)
a fraudulent conveyance or fraudulent transfer; or

(b)
a preferential transfer for any reason not stated in Covered Risk 9 of this
policy.

5.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the deed or other instrument of transfer in the Public
Records that vests Title as shown in Schedule A.

The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
EXCEPTIONS FROM COVERAGE
This policy does not insure against loss or damage, and the Company will not pay
costs, attorneys’ fees or expenses, that arise by reason of:
{The above policy form may be issued to afford either Standard Coverage or
Extended Coverage. In addition to the above Exclusions from Coverage, the
Exceptions from Coverage in a Standard Coverage policy will also include the
following Exceptions from Coverage:
1.
(a) Taxes or assessments that are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
Public Records; (b) proceedings by a public agency that may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the Public Records.

2.
Any facts, rights, interests, or claims that are not shown in the Public Records
but that could be ascertained by an inspection of the Land or that may be
asserted by persons in possession of the Land.

3.
Easements, liens or encumbrances, or claims thereof, not shown by the Public
Records.

4.
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land and that are not shown by the Public Records.

5.
(a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the Public Records.

6.
Any lien or right to a lien for services, labor or material not shown by the
Public Records. }

7.
{Variable exceptions such as taxes, easements, CC&R’s, etc. shown here.}



ALTA EXPANDED COVERAGE RESIDENTIAL LOAN POLICY - ASSESSMENTS PRIORITY (04-02-15)
EXCLUSIONS FROM COVERAGE
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 5, 6, 13(c), 13(d), 14 or 16.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 11, 16, 17, 18, 19, 20, 21,
22, 23, 24, 27 or 28); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

4.
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of an Insured to comply with applicable doing-business laws of the state
where the Land is situated.

5.
Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based






--------------------------------------------------------------------------------





upon usury, or any consumer credit protection or truth-in-lending law. This
Exclusion does not modify or limit the coverage provided in Covered Risk 26.
6.
Any claim of invalidity, unenforceability or lack of priority of the lien of the
Insured Mortgage as to Advances or modifications made after the Insured has
Knowledge that the vestee shown in Schedule A is no longer the owner of the
estate or interest covered by this policy. This Exclusion does not modify or
limit the coverage provided in Covered Risk 11.

7.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching subsequent to Date of Policy.
This Exclusion does not modify or limit the coverage provided in Covered Risk
11(b) or 25.

8.
The failure of the residential structure, or any portion of it, to have been
constructed before, on or after Date of Policy in accordance with applicable
building codes. This Exclusion does not modify or limit the coverage provided in
Covered Risk 5 or 6.

9.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction creating the lien of the
Insured Mortgage, is

(a)
a fraudulent conveyance or fraudulent transfer, or

(b)
a preferential transfer for any reason not stated in Covered Risk 27(b) of this
policy.

10.
Contamination, explosion, fire, flooding, vibration, fracturing, earthquake, or
subsidence.

11.
Negligence by a person or an Entity exercising a right to extract or develop








EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF CLARK, STATE OF
NEVADA, AND IS DESCRIBED AS FOLLOWS:


Parcel One (1):


Lot One (1) of that certain Final Map entitled “Final Map of Harrah’s, a
Commercial Subdivision”, recorded in Book 143 of Plats, Page 39, Official
Records of Clark County, Nevada.


Excepting Therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, Page 68 of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line, North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said parcel consists of air rights only.


And


Parcel “B”







--------------------------------------------------------------------------------





A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.83 feet, from which beginning the radius bears South 80°10’47”
East; thence Northeasterly along said curve, through a central angle of
29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West, 3.00 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 47.82 feet, from which beginning the radius bears South 51°49’50”
East; thence Northeasterly along said curve, through a central angle of
10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet to
the beginning of a non-tangent curve, concave to the Southeast, having a radius
of 54.50 feet, from which beginning the radius bears South 52°39’46” East;
thence Northeasterly along said curve, through a central angle of 59°40’53”, an
arc length of 56.77 feet to the beginning of a non-tangent curve, concave to the
North, having a radius of 44.00 feet, from which beginning the radius bears
North 36°06’43” East; thence Easterly along said curve, through a central angle
of 79°55’17”, an arc length of 61.38 feet; thence South 43°48’34” East, 20.95
feet; thence South 88°44’09” East, 55.02 feet to a point on the Easterly
boundary of said Lot One (1); thence along said Easterly boundary, South
01°14’01” East, 54.88 feet to the Southerly boundary of said Lot One (1); thence
along said Southerly boundary, North 88°42’36” West, 193.47 feet to the Point of
Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by John Forsman,
Horizon Surveys, 9901 Covington Cross, Suite 120, Las Vegas, NV 89144.


Parcel Two (2):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347424
and amended by Amendment to Grant of Easement recorded July 15, 1986 in Book
860715 as Document No. 00811, Official Records, Clark County, Nevada.







--------------------------------------------------------------------------------





Parcel Three (3):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easement recorded April 21, 1981 in Book 1388 as Document No. 1347426,
Official Records, Clark County, Nevada.


Parcel Four (4):


A non-exclusive easement for ingress and egress as set forth in that certain
Memorandum of Agreement recorded April 16, 1998 in Book 980416 as Document No.
000618, Official Records, Clark County, Nevada..


Parcel Five (5):


A non-exclusive easement for ingress and egress as set forth in that certain
Grant of Easements and Declaration Establishing Rights, Covenants, Conditions
and Restrictions Regarding the Construction, Use, Operation and Maintenance of
the Connection Area to the Monorail Station recorded September 20, 2000 in Book
20000920 as Document No. 00208, Official Records, Clark County, Nevada.


Parcel Six (6):


A non-exclusive easement for ingress and egress as set forth in that certain
Right of Entry Agreement for Ingress and Egress recorded August 26, 2002 in Book
20020826 as Document No. 00566, Official Records, Clark County, Nevada.


Parcel Seven (7):


A non-exclusive easement for ingress and egress as set forth in that certain
Declaration of Covenants, Restrictions and Easements, recorded August 10, 2011
as Instrument No. 2011081000001475, as amended by that certain First Amendment
to the Declaration of Covenants, Restrictions and Easements, recorded September
12, 2012 as Instrument No. 2010912-0002364, and further amended by that certain
Second Amendment to Declaration of Covenants, Restrictions and Easements,
recorded October 11, 2013, as Instrument No. 20131011-0004747, Official Records,
Clark County, Nevada.


AS-SURVEYED LEGAL DESCRIPTION:


Beginning at the Northwest Corner of Lot 1 of that certain Final Map entitled
“Final Map of Harrah’s, a Commercial Subdivision”, recorded in Book 143 of
Plats, at Page 39, Official Records of Clark County, Nevada, Thence South
89°10’27” East, 1,061.65 feet; Thence North 00°58’24” West, 7.81 feet; Thence
South 89°19’19” East, 1,309.30 feet;
Thence South 00°43’19” East, 40.01 feet; Thence North 89°19’19” West, 498.05
feet;
Thence South 00°00’46” East, 191.84 feet; Thence North 88°54’30” West, 788.03
feet;
Thence South 00°58’24” East, 213.11 feet; Thence South 89°01’36” West, 20.00
feet;
Thence South 00°58’24” East, 40.00 feet; Thence North 88°42’36” West, 863.90
feet;
Thence South 01°14’01” East, 150.01 feet; Thence North 88°42’36” West, 321.76
feet to





--------------------------------------------------------------------------------





the beginning of a non-tangent curve, concave to the East, having a radius of
3,960.00 feet, from which beginning the radius bears South 84°03’06” East;
Thence Northerly along said curve, through a central angle of 08°59’35”, an arc
length of 621.55 feet to the point of beginning,


Excepting therefrom Parcels “A” and “B” as shown on that Record of Survey
recorded in File 184 of Surveys, page 68, of Official Records in Clark County,
Nevada, more particularly described as follows:


Parcel “A”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 23.21 feet to the Point of Beginning; thence
departing said South line North 05°08’03” East, 60.62 feet; thence South
89°12’48” East, 64.35 feet; thence South 05°08’03” West, 61.19 feet to the South
line of said Lot One (1); thence along said South line, North 88°42’36” West,
64.31 feet to the Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.92 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.57 feet.
Said parcel consists of air rights only. And
Parcel “B”


A portion of Lot One (1) of that certain Final Map entitled “Final Map of
Harrah’s, a Commercial Subdivision”, recorded in Book 143 of Plats, at Page 39,
Official Records of Clark County, Nevada, lying within the Southwest Quarter (SW
¼) of the Southwest Quarter (SW ¼) of Section 16, Township 21 South, Range 61
East, M.D.M., Clark County, Nevada, described as follows:


Commencing at the Southwest corner of said Lot One (1); thence along the South
line thereof, South 88°42’36” East, 128.29 feet to the Point of Beginning;
thence departing said South line, North 01°15’51” East, 4.74 feet; thence North
88°44’09” West, 2.99 feet to the beginning of a non-tangent curve, concave to
the East, having a radius of 52.00 feet, from which beginning the radius bears
South 89°50’17” East, thence Northerly along said curve, through a central angle
of 09°55’21”, an arc length of 9.01 feet; thence South 81°07’25” East, 3.04 feet
to the beginning of a non-tangent curve, concave to the







--------------------------------------------------------------------------------





Southeast, having a radius of 47.83 feet, from which beginning the radius bears
South 80°10’47” East; thence Northeasterly along said curve, through a central
angle of 29°15’25”, an arc length of 24.42 feet; thence North 49°24’59” West,
3.00 feet to the beginning of a non-tangent curve, concave to the Southeast,
having a radius of 47.82 feet, from which beginning the radius bears South
51°49’50” East; thence Northeasterly along said curve, through a central angle
of 10°46’44”, an arc length of 9.00 feet; thence South 41°15’24” East, 2.31 feet
to the beginning of a non-tangent curve, concave to the Southeast, having a
radius of 54.50 feet, from which beginning the radius bears South 52°39’46”
East; thence Northeasterly along said curve, through a central angle of
59°40’53”, an arc length of 56.77 feet to the beginning of a non-tangent curve,
concave to the North, having a radius of 44.00 feet, from which beginning the
radius bears North 36°06’43” East; thence Easterly along said curve, through a
central angle of 79°55’17”, an arc length of 61.38 feet; thence South 43°48’34”
East, 20.95 feet; thence South 88°44’09” East, 55.02 feet to a point on the
Easterly boundary of said Lot One (1); thence along said Easterly boundary,
South 01°14’01” East, 54.88 feet to the Southerly boundary of said Lot One (1);
thence along said Southerly boundary, North 88°42’36” West, 193.47 feet to the
Point of Beginning.


Excepting Therefrom all of the above-described area lying below an elevation of
2103.00 feet, based on Clark County Bench Mark 7C11 21NWS, a rivet and square
aluminum plate in top of curb, Northeast corner of Flamingo Road and Las Vegas
Blvd. near the PC of Flamingo Rd. having a record elevation of 2106.27 feet.


Said Parcel consists of air rights only.


The foregoing metes and bounds legal descriptions were prepared by Ryan Sligar,
Horizon Surveys, 10501 West Gowan Road, Suite 200, Las Vegas, NV 89129.




APN: 162-16-312-002



EXHIBIT J
FORM OF DEED
GRANT, BARGAIN AND SALE DEED


FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, HARRAH’S
LAS VEGAS, LLC, a Nevada limited liability company (“Grantor”), hereby GRANTS,
BARGAINS, SELLS, and CONVEYS to [___________], a Delaware limited liability
company, with an address of [__], that certain real property located in the
County of Clark, State of Nevada, more particularly described in Exhibit A
attached hereto and incorporated herein by this reference (the “Land”);
TOGETHER WITH all and singular the tenements, hereditaments and appurtenances
thereunto belonging, or in anywise appertaining, including, without





--------------------------------------------------------------------------------





limitation, all buildings and other structures on the Land, and the reversion
and reversions, remainder and remainders, rents, issues and profits thereof; and
SUBJECT TO (i) taxes and assessments for the current fiscal year, not due or
delinquent, and any and all taxes and assessments levied or assessed after the
recording date hereof, which includes the lien of supplemental taxes, if any;
and (ii) all reservations, easements, rights of way, encumbrances, liens,
covenants, conditions, restrictions, obligations, liabilities and all other
matters as may appear of record or apparent upon inspection of the Land or an
accurate survey of the Land.


[Signature and acknowledgement appear on following pages.]


















DATED effective as of the ___ day of ________, 2017.


HARRAH’S LAS VEGAS, LLC, a Nevada limited liability company


By:                    
Name:                    
Title:                    











--------------------------------------------------------------------------------









ACKNOWLEDGMENT
STATE OF _________________    
            
COUNTY OF _______________    


This instrument was acknowledged before me on _________________, 2017, by


__________________________ as ______________________________ of HARRAH’S LAS
VEGAS, LLC.




                    
_______________________________
(Seal, if any)                    (Signature of Notarial Officer)


















EXHIBIT A


LEGAL DESCRIPTION
[to be attached]



EXHIBIT K-1
LEASE AND EASEMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT
THIS LEASE AND EASEMENT ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment”),
is made as of [________], 2017 by and between HARRAH’S LAS VEGAS, LLC, a Nevada
limited liability company (“Assignor”), and [________], a Delaware limited
liability company (“Assignee”).





--------------------------------------------------------------------------------





W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of November [__], 2017 (the “PSA”), by and between Assignor and
Claudine Property Owner LLC, a Delaware limited liability company (“Buyer”),
Assignee agreed to sell to Buyer, inter alia, all of the membership interests in
Assignor, the owner of certain real property, the improvements located thereon
and certain rights appurtenant thereto, all as more particularly described in
the PSA (collectively, the “Real Property”). Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the PSA; and
WHEREAS, the PSA provides, inter alia, that Assignor shall assign to Assignee
certain leases and rights to certain intangible property, including easements
and certain other recorded agreements.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Leases. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in and to the leases,
easements, recorded agreements and related documents identified on Exhibit A
attached hereto (collectively, the “Leases”), together with any and all claims
against tenants or other parties under the Leases for past due rents or
otherwise. Assignee hereby accepts the foregoing assignment of the Leases and
assumes the obligations with respect thereto as and to the extent provided in
the PSA.
2.    Limitation on Liability. This Assignment is made without any covenant,
warranty or representation by, or recourse against, Assignor.
3.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall be binding upon and inure to the benefit of the parties hereto,
their respective legal representatives, successors and assigns, shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to agreements made and to be wholly performed within said State and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.
4.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
5.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.


[SIGNATURE PAGE FOLLOWS]


    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth hereinabove.
ASSIGNOR:


HARRAH’S LAS VEGAS, LLC, a Nevada limited liability company
By:        
Name:
Title:


ASSIGNEE:

[__________________], a Delaware limited liability company
By:        
Name:
Title:


















    

--------------------------------------------------------------------------------





EXHIBIT A


Leases


1.
Site Lease Agreement, dated May 7, 1999, between Assignor and New Cingular
Wireless PCS, LLC (as successor to AT&T Wireless Services of Nevada Inc.), as
amended by that certain First Amendment to the Site Lease Agreement, dated May
19, 2000, that certain Second Amendment to the Option and Site Lease Agreement,
dated November 15, 2000, that certain Third Amendment to Site Lease Agreement,
dated July 17, 2003, that certain Fourth Amendment to Site Lease Agreement,
dated September 27, 2005, that certain Fifth Amendment to Site Lease Agreement,
dated November 3, 2010, that certain Sixth Amendment to Site Lease Agreement,
dated May 25, 2011, and that certain Seventh Amendment to Site Lease Agreement,
dated March 28, 2016.



2.
Multi-Carrier In-Building Neutral Host Lease Agreement, dated December 27, 2005,
between Assignor and ATC Indoor DAS, LLC (successor to SpectraSite
Communications, Inc.), as amended by that certain First Amendment to
Multi-Carrier In-Building Neutral Host Lease Agreement ATC Site Number 338858,
dated August 12, 2009 (acknowledged by Harrah’s Operating Company, Inc.
(“HOC”)), and that certain Second Amendment to Multi-Carrier In-Building Neutral
Host Lease Agreement ATC Site Numbers 338858 and 319204, dated October 1, 2013,
together with that certain Guaranty, dated as of December 27, 2005, made by
Caesars Entertainment Resort Properties, LLC (as assignee of HOC) in favor of
said tenant with respect to a termination fee.



3.
Lease, dated August 1, 2016, between Assignor and Frozen Dessert IV, LLC, as
amended by that certain First Amendment to Lease, dated January 3, 2017,
together with that certain Guaranty of Lease, dated July 1, 2016, made by Frozen
Desserts, LLC.



4.
Lease, dated August 1, 2016, between Assignor and Breeze Daiquiri Bar, LLC, as
amended by that certain First Amendment to Lease, dated February 6, 2017,
together with that certain Guaranty of Lease, dated July __, 2016, made by Zohar
Ben-Rey and Doron Mashal.



5.
Lease, dated September 1, 2017, between Assignor and FedEx Office and Print
Services, Inc.



6.
Retail Lease, dated May 1, 2009, between Assignor and Higuchi Developer Inc.



7.
Lease, dated June 15, 2011, between Assignor and Icon Tech & Enterprises d/b/a
Jouvence Eternelle, as amended by that certain First Amendment to the Icon Tech
& Enterprises, d/b/a Hormeta Lease, dated June 15, 2011, that certain Second
Amendment to Lease, dated June 1, 2012, and that certain Third Amendment to
Lease, dated June 1, 2014.



8.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between NOA,
Inc. d/b/a Karma and Luck, together with that certain Guaranty of Lease, dated
May __, 2016, made by Guy Tumarkin.





    

--------------------------------------------------------------------------------





9.
Lease, dated December 1, 2016, between Assignor and The Marshall Retail Group,
LLC, as amended by that certain First Amendment to Lease, dated January 27,
2017.



10.
Lease, dated May 22, 2001, between Assignor and McDonald’s Corporation, as
extended by that certain Extension Letter, dated June 12, 2017.



11.
Lease Agreement, dated March 1, 2010, between Assignor and Tasty Cocktails II,
LLC d/b/a Numb, as amended by that certain First Amendment to Lease, dated June
20, 2017.



12.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between
Assignor and NOA, Inc. d/b/a Nectar, as amended by that certain First Amendment
to Lease, dated February 10, 2017, together with that certain Guaranty of Lease,
dated May __, 2016, made by Guy Tumarkin.



13.
Agreement of Lease, dated January 24, 2005, between Assignor and Venetian Casino
Resort, LLC (as successor to Lido Casino Resort, LLC), as amended by that
certain First Amendment to Lease, dated June __, 2008, and fully executed as of
June 27, 2008, together with that certain Guaranty of Lease, dated January 24,
2005, made by Las Vegas Sands, Inc.



14.
Lease Agreement, dated August 2, 2000, between Assignor and Wyndham Vacation
Resorts Inc. f/k/a Fairfield Resorts, Inc. (as successor to Fairfield
Communities Inc.), as amended by that certain First Amendment to Lease Agreement
dated November 7, 2005, that certain Second Amendment to Lease Agreement, dated
September 11, 2007, and that certain Third Amendment to the Lease Agreement,
dated October 1, 2013.



15.
Right of Entry Agreement for Ingress and Egress, recorded in Book 20020826 as
Instrument No. 00566 of Official Records of Clark County, Nevada.



16.
Agreement recorded in Book 20050207 as Instrument No. 02148 of Official Records
of Clark County, Nevada.



17.
Telecommunications Easement Agreement recorded as Instrument No. 201101110002621
of Official Records of Clark County, Nevada.



18.
Declaration of Covenants, Restrictions and Easements, dated as of August 10,
2011, by and among Assignor, Flamingo Las Vegas Operating Company, LLC, a Nevada
limited liability company, 3535 LV Newco, LLC, a Delaware limited liability
company, and Caesars Linq, LLC, a Delaware limited liability company, recorded
at Instrument Number 201108100001475 of Official Records of Clark County,
Nevada, as amended by that certain First Amendment to the Declaration of
Covenants, Restrictions and Easements, dated as of September 12, 2012, recorded
at Instrument Number 201209120002364 of Official Records of Clark County,
Nevada, and as further amended by that certain Second Amendment to the
Declaration of Covenants, Restrictions and Easements, dated as of October 11,
2013, recorded at Instrument Number 201310110004747 of Official Records of Clark
County, Nevada.





    

--------------------------------------------------------------------------------





19.
Shared Roadway And Reciprocal Easement Agreement, dated January 16, 1998, by and
among Assignor, Las Vegas Sands, Inc., a Nevada corporation, Venetian Casino
Resorts, LLC, a Nevada limited liability company, and Interface Group Nevada,
Inc., a Nevada corporation dba Sands Exposition and Convention Center, as
disclosed by that certain Memorandum of Agreement dated January 16, 1998 and
recorded at Book 980416 as Instrument Number 00618 of Official Records of Clark
County, Nevada.






EXHIBIT K-2


LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), is made as
of [________], 2017 by and between [_________], a Delaware limited liability
company (“Assignor”), and HARRAH’S LAS VEGAS, LLC, a Nevada limited liability
company (“Assignee”).
W I T N E S S E T H:


WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of November [__], 2017 (the “PSA”), by and between Assignee and
Claudine Property Owner LLC, a Delaware limited liability company (“Buyer”),
Assignee agreed to sell to Buyer, inter alia, all of the membership interests in
Assignor, the owner of certain real property, the improvements located thereon
and certain rights appurtenant thereto, all as more particularly described in
the PSA (collectively, the “Real Property”). Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the PSA; and
WHEREAS, the PSA provides, inter alia, that Assignee shall assign to Assignor
certain leases and rights to certain intangible property, including easements
and certain other recorded agreements, and that, immediately following such
assignment, Assignor and Assignee shall enter into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Leases. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in and to the leases and
related documents identified on Exhibit A attached hereto (collectively, the
“Leases”), together with any and all claims against tenants or other parties
under the Leases for past due rents or otherwise. Assignee hereby accepts the
foregoing assignment of the Leases and assumes the obligations with respect
thereto as and to the extent provided in the PSA.
2.    Limitation on Liability. This Assignment is made without any covenant,
warranty or representation by, or recourse against, Assignor.


    

--------------------------------------------------------------------------------





3.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall be binding upon and inure to the benefit of the parties hereto,
their respective legal representatives, successors and assigns, shall be
governed by and construed in accordance with the laws of the State of Nevada
applicable to agreements made and to be wholly performed within said State and
may not be modified or amended in any manner other than by a written agreement
signed by the party to be charged therewith.
4.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
5.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]






IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth hereinabove.
ASSIGNOR:
[__________________], a Delaware limited liability company
By:        
Name:
Title:


ASSIGNEE:

HARRAH’S LAS VEGAS, LLC, a Nevada limited liability company
By:        
Name:
Title:





--------------------------------------------------------------------------------







EXHIBIT A


Leases


1.
Site Lease Agreement, dated May 7, 1999, between Assignor and New Cingular
Wireless PCS, LLC (as successor to AT&T Wireless Services of Nevada Inc.), as
amended by that certain First Amendment to the Site Lease Agreement, dated May
19, 2000, that certain Second Amendment to the Option and Site Lease Agreement,
dated November 15, 2000, that certain Third Amendment to Site Lease Agreement,
dated July 17, 2003, that certain Fourth Amendment to Site Lease Agreement,
dated September 27, 2005, that certain Fifth Amendment to Site Lease Agreement,
dated November 3, 2010, that certain Sixth Amendment to Site Lease Agreement,
dated May 25, 2011, and that certain Seventh Amendment to Site Lease Agreement,
dated March 28, 2016.



2.
Multi-Carrier In-Building Neutral Host Lease Agreement, dated December 27, 2005,
between Assignor and ATC Indoor DAS, LLC (successor to SpectraSite
Communications, Inc.), as amended by that certain First Amendment to
Multi-Carrier In-Building Neutral Host Lease Agreement ATC Site Number 338858,
dated August 12, 2009 (acknowledged by Harrah’s Operating Company, Inc.
(“HOC”)), and that certain Second Amendment to Multi-Carrier In-Building Neutral
Host Lease Agreement ATC Site Numbers 338858 and 319204, dated October 1, 2013,
together with that certain Guaranty, dated as of December 27, 2005, made by
Caesars Entertainment Resort Properties, LLC (as assignee of HOC) in favor of
said tenant with respect to a termination fee.



3.
Lease, dated August 1, 2016, between Assignor and Frozen Dessert IV, LLC, as
amended by that certain First Amendment to Lease, dated January 3, 2017,
together with that certain Guaranty of Lease, dated July 1, 2016, made by Frozen
Desserts, LLC.



4.
Lease, dated August 1, 2016, between Assignor and Breeze Daiquiri Bar, LLC, as
amended by that certain First Amendment to Lease, dated February 6, 2017,
together with that certain Guaranty of Lease, dated July __, 2016, made by Zohar
Ben-Rey and Doron Mashal.



5.
Lease, dated September 1, 2017, between Assignor and FedEx Office and Print
Services, Inc.



6.
Retail Lease, dated May 1, 2009, between Assignor and Higuchi Developer Inc.



7.
Lease, dated June 15, 2011, between Assignor and Icon Tech & Enterprises d/b/a
Jouvence Eternelle, as amended by that certain First Amendment to the Icon Tech
& Enterprises, d/b/a Hormeta Lease, dated June 15, 2011, that certain Second
Amendment to Lease, dated June 1, 2012, and that certain Third Amendment to
Lease, dated June 1, 2014.



8.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between NOA,
Inc. d/b/a Karma and Luck, together with that certain Guaranty of Lease, dated
May __, 2016, made by Guy Tumarkin.








--------------------------------------------------------------------------------





9.
Lease, dated December 1, 2016, between Assignor and The Marshall Retail Group,
LLC, as amended by that certain First Amendment to Lease, dated January 27,
2017.



10.
Lease, dated May 22, 2001, between Assignor and McDonald’s Corporation, as
extended by that certain Extension Letter, dated June 12, 2017.



11.
Lease Agreement, dated March 1, 2010, between Assignor and Tasty Cocktails II,
LLC d/b/a Numb, as amended by that certain First Amendment to Lease, dated June
20, 2017.



12.
Lease, dated May __, 2016, and fully executed as of July 11, 2016, between
Assignor and NOA, Inc. d/b/a Nectar, as amended by that certain First Amendment
to Lease, dated February 10, 2017, together with that certain Guaranty of Lease,
dated May __, 2016, made by Guy Tumarkin.



13.
Agreement of Lease, dated January 24, 2005, between Assignor and Venetian Casino
Resort, LLC (as successor to Lido Casino Resort, LLC), as amended by that
certain First Amendment to Lease, dated June __, 2008, and fully executed as of
June 27, 2008, together with that certain Guaranty of Lease, dated January 24,
2005, made by Las Vegas Sands, Inc.



14.
Lease Agreement, dated August 2, 2000, between Assignor and Wyndham Vacation
Resorts Inc. f/k/a Fairfield Resorts, Inc. (as successor to Fairfield
Communities Inc.), as amended by that certain First Amendment to Lease Agreement
dated November 7, 2005, that certain Second Amendment to Lease Agreement, dated
September 11, 2007, and that certain Third Amendment to the Lease Agreement,
dated October 1, 2013.










EXHIBIT L
MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT
MEMBERSHIP INTEREST ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) of
[________] (“New Property Owner”), dated as of [__________], 2017 by and between
HARRAH’S LAS VEGAS, LLC a Nevada limited liability company (“Assignor”), and
CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company (“Assignee”).
WHEREAS, the New Property Owner has been formed as a Delaware limited liability
company, pursuant to a Certificate of Formation, as filed in the office of the
Secretary of State of the State of Delaware on November [ ], 2017, and the
Operating Agreement of the New Property Owner, dated as of November [ ], 2017
(the “Operating Agreement”);
WHEREAS, Assignee is the sole member of the New Property Owner under the
Operating Agreement;
WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement, dated as of November [__], 2017 (the “PSA”), pursuant to which
Assignor has agreed





--------------------------------------------------------------------------------







to sell and convey and Assignee has agreed to purchase and acquire all of the
membership interests in New Property Owner;
WHEREAS, New Property Owner is the owner of that certain parcel of real property
and the buildings and other improvements constructed thereon commonly known as
Harrah’s Las Vegas Hotel & Casino, having an address of 3475 South Las Vegas
Boulevard, Las Vegas, Nevada, which property is more particularly described in
the PSA;
WHEREAS, Assignor now desires to assign to Assignee all of Assignor’s interest
in the New Property Owner; and
WHEREAS, Assignee now desires to accept such assignment of such interest and
desires to be admitted to the New Property Owner as sole member of New Property
Owner; and
WHEREAS, the undersigned, to accomplish the foregoing, desire to amend the
Operating Agreement in the manner set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, and in further
consideration of the mutual covenants and agreements contained in the PSA, the
parties hereto hereby covenant and agree as follows:
1.Assignment. Notwithstanding any provision in the Operating Agreement to the
contrary, upon the execution of this Assignment, Assignor hereby transfers,
assigns, conveys and delivers to Assignee, all of the membership interests in,
including without limitation, the profits, losses, capital, property and
distributions of, the New Property Owner and all other right, title and interest
in and to the New Property Owner of Assignor (the “Interest”). From and after
the date hereof, Assignor shall have no right, title or interest in or to the
New Property Owner or to the membership interests in, or the profits, losses,
capital, property and distributions of, the New Property Owner, whether arising
on, prior to or after the date hereof.
2.Assumption. Assignee hereby expressly accepts the assignment, transfer and
conveyance to it of all of Assignor’s right, title and interest to the Interest,
and notwithstanding any provision in the Operating Agreement to the contrary,
contemporaneously with the assignment described in paragraph 1 above, Assignee
shall be admitted to the New Property Owner as a member of the New Property
Owner.
3.Books and Records. Assignee shall take all actions necessary under applicable
laws and the Operating Agreement, including causing the amendment of the
Operating Agreement, to evidence the cessation of Assignor as a member the New
Property Owner and the admission of Assignee to the New Property Owner as a
member of the New Property Owner.
4.Future Cooperation. Assignor and Assignee shall cooperate with one another
from and after the date hereof to execute such further assignments, releases,
assumptions, amendments of the Operating Agreement, notifications and other
documents as may be reasonably requested for the purpose of giving effect to, or
evidencing or giving notice of, the transactions contemplated by this
Assignment.







--------------------------------------------------------------------------------







5.Entire Agreement. This Assignment, together with those provisions of the PSA
which expressly survive the Closing (as defined in the PSA) and the delivery of
this Assignment, collectively, represent the entire agreement between the
parties hereto and supersede all prior understandings, oral and written, between
Assignor and Assignee and may not be amended except in a writing executed and
delivered by Assignor and Assignee.
6.Miscellaneous.
(a)    This Assignment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, grantees and assigns.
(b)    This Assignment may be executed in counterparts, each of which shall be
deemed to be an original but all of which shall be one and the same document.
(c)    This Assignment shall be construed and interpreted in accordance with,
and governed by, the substantive law of the State of Nevada, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
law.
(d)    Except as hereby amended, the Operating Agreement shall remain in full
force and effect.
[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the date
first above written.
ASSIGNOR:


HARRAH’S LAS VEGAS, LLC a Nevada limited liability company
By:        
Name:
Title:


ASSIGNEE:

CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company
By:        
Name:
Title:







--------------------------------------------------------------------------------








EXHIBIT M


NOTICE TO TENANTS




[________], 2017




Re:    Notice of Change of Ownership of
Harrah’s Las Vegas Hotel & Casino
3475 South Las Vegas Boulevard
Las Vegas, NV 89109


Ladies and Gentlemen:


You are hereby notified as follows:


That as of the date hereof, HARRAH’S LAS VEGAS, LLC a Nevada limited liability
company has transferred, sold, assigned, and conveyed all of its interest in and
to the above-described property (the “Property”) to [________], a Delaware
limited liability company (the “New Owner”).
Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:
____________________________
____________________________
____________________________
____________________________
Commencing as of [________], all rental payments under your lease shall be paid
to New Owner or as New Owner shall direct. Please make your rent checks payable
to New Owner at the following address:
________________________________________________.
We expect that New Owner or its property management agent will contact you
shortly with respect to other information regarding New Owner, the Property and
your lease.
Sincerely,


[________], a Delaware limited liability company
 
By:
 
 
Name:
 
Title:








--------------------------------------------------------------------------------









EXHIBIT N


CERTIFICATE OF NON-FOREIGN STATUS


GRANTOR:    HARRAH’S LAS VEGAS, LLC, a Nevada limited liability company
GRANTEE:
CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company

PROPERTY:    3475 South Las Vegas Boulevard, Las Vegas, Nevada
            
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that a transferee of a United States real property interest (“USRPI”)
must withhold tax if the transferor is a foreign person. For U.S. tax purposes
(including Section 1445), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity. To inform Grantee that
withholding of tax is not required upon the disposition of an ownership interest
in U.S. real property by Grantor, which is a disregarded entity that is owned
100% by Caesars Entertainment Resort Properties, LLC (“Member”), the undersigned
hereby certifies the following:


Member, a Delaware limited liability company, is the sole member of Grantor and
is not a foreign corporation, foreign partnership, foreign trust or foreign
estate (as such terms are defined in the Code and the Treasury Regulations);
Member is not a disregarded entity;
Member’s U.S. employer identification number is 46-3675913;
Member’s office address is:
One Caesars Palace Drive
Las Vegas, NV 89109


Member understands that this certification may be disclosed to the Internal
Revenue Service by Grantee and that any false statement contained herein could
be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned declares that he has examined this
certification and to the best of his knowledge and belief, it is true, correct
and complete, and he further declares that he has authority to sign this
document on behalf of Grantor in the capacity set forth below.


[Signature on following page]
                        
                            


                            





--------------------------------------------------------------------------------







Dated: [__________], 2017.


CAESARS ENTERTAINMENT RESORT PROPERTIES, LLC, a Delaware limited liability
company
 
By:
 
 
Name:
 
Title:










exhibit101finalexhib_image10.jpg [exhibit101finalexhib_image10.jpg]




EXHIBIT O-1


OWNER’S CERTIFICATE




With respect to that certain real property located in Clark County, Nevada (the
“Subject Property”) described in the Commitment for Title Insurance issued by
FIDELITY NATIONAL INSURANCE COMPANY (“Fidelity”) under Commitment Number
________ (the “Title Commitment”), the undersigned, ______________________,
which is the sole member of ________________________(“Owner”), hereby certifies
to his or her actual current knowledge, without the duty to investigate or
inquire, as of _______, 2017 (the “Effective Date”), as follows:


1.
There are no third parties in possession of any material portion of the Subject
Property, except as disclosed by the Title Commitment and/or those tenants set
forth on Schedule A attached hereto, which tenants have no options or other
rights to purchase the Subject Property;

2.
Except as shown on the Title Commitment, to the best of Owner’s knowledge, there
are no unrecorded mortgages, security agreements or fixture filings, which
affect the Subject Property;






--------------------------------------------------------------------------------







3.
Except as shown on the Title Commitment to the best of Owner’s knowledge, there
are no judgment or tax liens which name Owner as a judgment debtor or taxpayer;
and

4.
To the best of Owner’s knowledge, there are no present violations of any
covenants, conditions or restrictions that are shown on the Title Commitment;
and

5.
The undersigned is authorized to make this affidavit and has knowledge of the
facts set forth herein.

Neither any present nor future manager, member, advisor, trustee, director,
officer, employee, beneficiary, shareholder, participant, partner, direct or
indirect partner or agent of Owner, shall have any personal liability, directly
or indirectly, under or in connection with this Owner’s Affidavit; and Fidelity
hereby waives any and all such personal liability. The limitations of liability
provided in this paragraph are in addition to, and not in limitation of, any
applicable limitation on liability provided by law or by any other contract,
agreement or instrument.
The undersigned makes this Owner’s Affidavit for the purpose of inducing
Fidelity to issue the policy or policies of title insurance on or about the date
hereof insuring an interest in the Subject Property (the “Policies”) and which
Policies may provide coverage as to the matters listed above. Owner agrees to
indemnify and hold harmless each of the Fidelity against actual, out-of-pocket
losses it incurs due to valid claims made by the insureds under the Policies
arising from the failure of any of the foregoing certifications, to the best of
Owner’s knowledge, to be true and correct in any material respect.


[Signature appears on the following page.]























--------------------------------------------------------------------------------







This Owner’s Certificate was executed by Owner as of the date first set forth
above.
OWNER:
_____________________________




By:                        
Name:                        
Title:                        










SCHEDULE A


LIST OF TENANTS


[]



EXHIBIT O-2
AFFIDAVIT AND INDEMNITY


The undersigned, being first duly sworn, on oath, deposes and says the
following, with respect to that certain real property located in Clark County,
Nevada (the “Subject Property”) described in the Commitment for Title Insurance
issued by FIDELITY NATIONAL TITLE INSURANCE COMPANY ( “Fidelity”) under
Commitment Number ______ (the “Title Commitment”):


1.
The undersigned is the _________, which is the sole member of _____ (“Owner”).



2.
Fidelity has been requested to include a non-imputation endorsement,
substantially in the form of Exhibit “A” attached hereto and incorporated herein
by this reference, as part of a title insurance policy (the “Policy”). The
purpose of the non-imputation endorsement is to assure Claudine Property Owner
LLC, a Delaware limited liability company, that Fidelity will not deny liability
under the Policy on the grounds that Owner (a) created, suffered, assumed or
agreed to any matter giving rise to a claim under the Policy, (b) had Knowledge
(as that term is defined in the Policy) of any matter giving rise to a claim
under the Policy, or (c) failed to pay value for the Title (as that term is
defined in the Policy) resulting in loss or damage that would not have been
sustained had value been paid, solely by reason of action or inaction or
Knowledge of the Owner.



3.
The undersigned hereby certifies to his or her actual, current knowledge,
without






--------------------------------------------------------------------------------

 


investigation or inquiry, as of ______, 2017, that there are no third parties in
possession of any material portion of the Subject Property, except as disclosed
by the Title Commitment and/or those tenants set forth on Schedule A attached
hereto, which tenants have no options or other rights to purchase the Subject
Property.


4.
Owner hereby agrees to indemnify and hold harmless Fidelity against any actual,
out-of-pocket losses which it suffers by virtue of any valid claim made under
the endorsement attached hereto as Exhibit “A” arising from the failure of any
of the foregoing certifications, to the best of Owner’s knowledge, to be true
and correct in any material respect. Owner understands that such losses may
include court costs and reasonable attorney’s fees expended by Fidelity in
defending the title or interest of the insured against such claim.



5.
Owner makes these statements and gives the aforesaid indemnity for the purpose
of inducing Fidelity to issue the Endorsement to the owner’s policy or policies
issued pursuant to the Title Commitment.



6.
Each individual signing this Affidavit makes such statement in his or her
capacity as an officer or employee of [________________         ] and not in his
or her individual capacity and shall not have any personal liability to Fidelity
by reason of this Affidavit.





[Signature appears on following page.]


This Affidavit and Indemnity was executed by Owner as of the date set forth
above.




OWNER:


________________________
    




By:                    
Name:                    
Title:                    




STATE OF NEVADA     )
) ss.
COUNTY OF CLARK     )
On this     
appeared before me, a Notary Public,
    
    
personally known or proven to me to be the person(s) whose name(s) is/are
subscribed to the


 



--------------------------------------------------------------------------------

 


above instrument, who acknowledged that he/she/they executed the instrument for
the purposes therein contained.


    
Notary Public
My commission expires:     






























SCHEDULE A


LIST OF TENANTS






















EXHIBIT A


FORM OF ENDORSEMENT


(See attached.)








 



--------------------------------------------------------------------------------

 























EXHIBIT P


MEMORANDUM OF LEASE


This Memorandum of Lease, hereinafter “Memorandum”, is dated ____________, 2017,
by and between [ ], a [ ], (together with permitted successors and assigns
“Landlord”), and Harrah’s Las Vegas, LLC, a Nevada limited liability company
(together with permitted successors and assigns, “Tenant”), concerning that
certain real property described in Exhibit A, attached hereto and by this
reference made a part hereof (the “Leased Property”).
For good and adequate consideration, Landlord leases the Leased Property to
Tenant, and Tenant leases the Leased Property from Landlord, for the term and on
the provisions contained in that certain Amended and Restated Lease of even date
herewith by and between Landlord and Tenant (the “Lease”), which said Lease is
incorporated in this Memorandum by this reference.
The Lease has an initial term of fifteen (15) years commencing on the date
hereof, and expiring on December 31, 2032. Tenant has options to renew the term
of the Lease for four (4) terms of five (5) years each.
Section 18.2 of the Lease contains a purchase option in favor of Tenant.
Provisions for rent and other terms, covenants and conditions of said letting
are set forth at length in the Lease and all of said provisions, terms,
covenants and conditions are, by reference thereto, hereby incorporated in and
made a part of this Memorandum.
This instrument shall also bind and benefit, as the case may require, the heirs,
legal representatives, assigns and successors of the respective parties, and all
covenants, conditions and agreements herein contained shall be construed as
covenants running with the land. Capitalized terms used in this Memorandum but
not defined herein shall have the meaning ascribed to such terms in the Lease.
Exhibits attached to this Memorandum are hereby incorporated in and made a part
hereof.
This Memorandum is made and executed by the parties hereto for the purpose of
giving notice of such Lease and recording same pursuant to the laws of the State
of Nevada.
Nothing contained in this Memorandum shall be construed to change, modify,
amend, or otherwise affect the provisions of the Lease. In the event of any
discrepancy or conflict between the Lease and this Memorandum, the terms of the
Lease shall control.


 



--------------------------------------------------------------------------------

 


This Memorandum may be executed in one or more counterparts or using counterpart
signature and acknowledgement pages, all of which, when taken together shall
constitute one instrument.
[SIGNATURES ON FOLLOWING PAGES]






IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum of Lease
as of the date first set forth above.


LANDLORD:


[________________________]
By:                    
Name:                    
Title:                    




















ACKNOWLEDGMENT
STATE OF _________________    
            
COUNTY OF _______________    


This instrument was acknowledged before me on _________________, 2017, by


__________________________ as ______________________ of .




                    
_______________________________
(Seal, if any)
(Signature of Notarial Officer)









 



--------------------------------------------------------------------------------

 






TENANT:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


By:                    
Name:                    
Title:            




















ACKNOWLEDGMENT
STATE OF _________________    
            
COUNTY OF _______________    


This instrument was acknowledged before me on _________________, 2017, by


__________________________ as ______________________________ of HARRAH’S LAS
VEGAS, LLC




                    
_______________________________
(Seal, if any)
(Signature of Notarial Officer)





 



--------------------------------------------------------------------------------

 


EXHIBIT A TO MEMORANDUM OF LEASE


LEGAL DESCRIPTION OF LEASED PROPERTY


(To be attached prior to execution.)









EXHIBIT Q
CERTIFICATE REGARDING REPRESENTATIONS AND WARRANTIES
Reference is made to that certain Purchase and Sale Agreement dated as of
November [__], 2017 (the “PSA”) by and between HARRAH’S LAS VEGAS, LLC, a Nevada
limited liability company (“Seller”) and CLAUDINE PROPERTY OWNER LLC, a Delaware
limited liability company (“Buyer”). Capitalized terms used herein but not
defined shall have the meanings ascribed to them in the PSA.


In accordance with Section 6.2[(r)] of the PSA, Seller hereby certifies that the
representations and warranties of Seller contained in Section 7.2 of the PSA are
true, correct and complete in all material respects as of the date hereof.








[update reps here before Closing as applicable]






























 



--------------------------------------------------------------------------------

 




Seller has executed this certificate as of the [__] day of [________], 2017.




SELLER:
HARRAH’S LAS VEGAS, LLC a Nevada limited liability company
By:        
Name:
Title:











EXHIBIT R
CERTIFICATE REGARDING REPRESENTATIONS AND WARRANTIES
Reference is made to that certain Purchase and Sale Agreement dated as of
November [__], 2017 (the “PSA”) by and between HARRAH’S LAS VEGAS, LLC, a Nevada
limited liability company (“Seller”) and CLAUDINE PROPERTY OWNER LLC, a Delaware
limited liability company (“Buyer”). Capitalized terms used herein but not
defined shall have the meanings ascribed to them in the PSA.


In accordance with Section 6.3[(e)] of the PSA, Buyer hereby certifies that the
representations and warranties of Buyer contained in Section 7.1 of the PSA are
true, correct and complete in all material respects as of the date hereof.












[update reps here before Closing as applicable]















--------------------------------------------------------------------------------

 




Seller has executed this certificate as of the [__] day of [________], 2017.




BUYER:
CLAUDINE PROPERTY OWNER LLC, a Delaware limited liability company
By:        
Name:
Title:







--------------------------------------------------------------------------------


 


EXHIBIT U


LEASE


This Lease, hereinafter “Lease,” is dated as of December, [___], 2017 (the
“Effective Date”), by and between [ ], a [ ], (together with permitted
successors and assigns “Landlord”), and Harrah’s Las Vegas, LLC, a Nevada
limited liability company (together with permitted successors and assigns,
“Tenant”), concerning that certain real property described in that certain
Purchase and Sale Agreement by and between Harrah’s Las Vegas, LLC, a Nevada
limited liability company, and Claudine Property Owner LLC, a Delaware limited
liability company, dated as of November __, 2017 (the “Leased Property”).


W I T N E S S E T H:


    WHEREAS, on December [___], 2017, Tenant formed Landlord as a wholly owned
subsidiary of Tenant.
WHEREAS, on December [___], 2017, Landlord acquired from Tenant all of the real
estate comprising the Leased Property commonly known as Harrah’s Las Vegas Hotel
& Casino which is covered by this Lease and more particularly described on
Exhibit A.
WHEREAS, Landlord desires to lease the Leased Property to Tenant, and Tenant
desires to lease the Leased Property from Landlord, for the term and on the
conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1. Demise. Landlord does hereby lease the Leased Property to Tenant, and Tenant
does hereby lease the Leased Property from Landlord, all on and subject to the
provisions contained herein.


2. Term. The term of this Lease (“Lease Term”) is seven (7) days, and shall
commence on the Effective Date.


3. Rent. The amount of rent due and payable by Tenant to Landlord for the
entirety of the Lease Term is One and No/100 Dollars ($1.00).


4. Termination. This Lease shall terminate upon the termination of the Lease
Term, as described in Section 2 above (“Lease Termination Date”).


5. Integration; Waiver. This Lease embodies and constitutes the entire
understanding between the parties and all prior agreements, understandings,
representations and statements, oral or written, are merged into this Lease.
Neither this Lease nor any provision hereof may be waived, modified, amended,
discharged or terminated except by an instrument signed by the party against
whom the enforcement of such waiver, modification, amendment, discharge or





--------------------------------------------------------------------------------

 


termination is sought, and then only to the extent set forth in such instrument.
No waiver by either party hereto of any failure or refusal by the other party to
comply with its obligations hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.


6. Governing Law. This Lease shall be governed by, and construed in accordance
with, the internal laws of the State of Nevada, without regard to the principles
of conflicts of laws.


[SIGNATURES ON FOLLOWING PAGE]


























IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
first set forth above.


LANDLORD:

[________________________]
By:                    
Name:                    
Title:                    








TENANT:
HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company


By:                    
Name:                    
Title:            














--------------------------------------------------------------------------------

 


EXHIBIT X
APN(s): 162-16-312-002




RECORDING REQUESTED BY, AND
WHEN RECORDED RETURN TO, AND
MAIL TAX STATEMENTS TO:
__________________________
__________________________
__________________________
__________________________
 

 





JOINDER AND CONSENT TO THE
DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS


The undersigned has duly executed this Joinder and Consent to the Declaration of
Covenants, Restrictions and Easements on this day of December, 2017, to evidence
its joinder and consent to, and agreement to be bound by, the terms, covenants,
conditions, and restrictions, of the Declaration of Covenants, Restrictions, and
Easements recorded at Instrument Number 201108100001475, in the Office of the
County Recorder of Clark County, State of Nevada (the “Recorder’s Office”), as
amended by that certain First Amendment to the Declaration of Covenants,
Restrictions and Easements, recorded at Instrument Number 201209120002364, in
the Recorder’s Office, as further amended by that certain Second Amendment to
the Declaration of Covenants, Restrictions and Easements, recorded at Instrument
Number 201310110004747 in the Recorder’s Office, and as further amended by that
certain Joinder and Consent to the Declaration of Covenants, Restrictions and
Easements, recorded at Instrument Number [_____________] in the Recorder’s
Office.




[Signature and acknowledgement appear on following pages.]









--------------------------------------------------------------------------------

 




DATED effective as of the ___ day of ________, 2017.


______________________________
a _____________________________
By:                    
Name:                    
Title:                    






ACKNOWLEDGMENT
STATE OF _________________    
            
COUNTY OF _______________    


This instrument was acknowledged before me on _________________, 2017, by


__________________________ as ________________________ of .




                    
_______________________________
(Seal, if any)
(Signature of Notarial Officer)


























--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO DECLARATION OF VALUE




GRANTOR:


HARRAH’S LAS VEGAS, LLC,
a Nevada limited liability company




By:                         
Name:                         
Title:                         




GRANTEE:


[_____________],
a Delaware limited liability company




By:                         
Name:                         
Title:                         









